Case: 6:17-cv-00084-REW-HAI Doc #: 196-43 Filed: 07/09/19 Page: 1 of 365 - Page
                                 ID#: 7795



                   ,17+(81,7('67$7(6',675,&7&2857)257+(
                 ($67(51',675,&72).(178&.</21'21',9,6,21



$0$1'$+26.,16DQG-21$7+$1            
7$</25                               
                                                    &DVH1R&9
           3ODLQWLIIV                 
                                                    +RQ52%(57(:(,5
           Y                          
                                         0DJ+$1/<$,1*5$0
.12;&2817<(7$/.             
                                                    -85<75,$/'(0$1'('
           'HIHQGDQWV




                              (;+,%,7
Case: 6:17-cv-00084-REW-HAI Doc #: 196-43 Filed: 07/09/19 Page: 2 of 365 - Page
                                 ID#: 7796




                     NO. 6:17-CV-00084-DLB
  AMANDA HOSKINS AND JONATHAN TAYLOR
                                     V.
                    KNOX COUNTY, ET AL.


                              DEPONENT:

                              LISA EVANS


                                  DATE:

                          September 10, 2018
     Case: 6:17-cv-00084-REW-HAI Doc #: 196-43 Filed: 07/09/19 Page: 3 of 365 - Page
                                      ID#: 7797

∑1∑∑∑∑∑∑∑∑∑UNITED STATES DISTRICT COURT
∑2∑∑∑∑∑∑∑∑∑EASTERN DISTRICT OF KENTUCKY
∑3∑∑∑∑∑∑∑∑∑CENTRAL DIVISION AT LEXINGTON
∑4∑∑∑∑∑∑∑∑∑CASE NO: 6:17-CV-00084-DLB
∑5
∑6∑∑∑∑∑∑∑AMANDA HOSKINS AND JONATHAN TAYLOR,
∑7∑∑∑∑∑∑∑∑∑∑∑∑∑PLAINTIFFS
∑8
∑9∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑V.
10
11∑∑∑∑∑∑∑∑∑∑∑KNOX COUNTY, ET AL.,
12∑∑∑∑∑∑∑∑∑∑∑∑∑DEFENDANTS
13
14
15
16
17
18
19
20
21
22
23∑∑DEPONENT: LISA EVANS
24∑∑DATE:∑∑∑SEPTEMBER 10, 2018
25∑∑REPORTER: MADELINE WILLIAMSON
      Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
             The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                     September   10, Page:
                                                                      2018 4 of 365 - Page
                                         ID#: 7798                                2


∑1∑∑∑∑∑∑∑∑∑∑∑∑∑APPEARANCES
∑2
∑3∑∑ON BEHALF OF THE PLAINTIFFS, AMANDA HOSKINS AND
∑4∑∑JONATHAN TAYLOR:
∑5∑∑ELLIOT SLOSAR
∑6∑∑AMY ROBINSON STAPLES
∑7∑∑LOEVY & LOEVY
∑8∑∑311 NORTH ABERDEEN STREET
∑9∑∑THIRD FLOOR
10∑∑CHICAGO, ILLINOIS 60607
11∑∑TELEPHONE NO.: (312) 243-5900
12∑∑E-MAIL: ELLIOT@LOEVY.COM
13
14∑∑ON BEHALF OF THE DEFENDANT, KNOX COUNTY, KENTUCKY:
15∑∑JOHN KELLEY
16∑∑WILLIAMS FARMER & TOWE
17∑∑303 SOUTH MAIN STREET
18∑∑P.O. BOX 3199
19∑∑LONDON, KENTUCKY 40743
20∑∑TELEPHONE NO.: (606) 877-5291
21∑∑E-MAIL: JOHN@WFTLAW.COM
22
23
24
25
     Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
            The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                    September   10, Page:
                                                                     2018 5 of 365 - Page
                                        ID#: 7799                                3


∑1
∑2∑∑∑∑∑∑∑∑∑∑APPEARANCES (CONTINUED)
∑3
∑4∑∑ON BEHALF OF THE DEFENDANT, BARBOURVILLE POLICE
∑5∑∑DEPARTMENT:
∑6∑∑ALEXANDRA DEMOSS-CAMPBELL
∑7∑∑WARD HOCKER THORNTON
∑8∑∑333 WEST VINE STREET
∑9∑∑SUITE 1100
10∑∑LEXINGTON, KENTUCKY 40507
11∑∑TELEPHONE NO.: (859) 422-6000
12∑∑EMAIL: ALEXANDRA.DEMOSS-CAMPBELL@WHTLAW.COM
13
14
15∑∑ON BEHALF OF THE DEFENDANTS, JASON YORK
16∑∑and JASON BUNCH:
17∑∑DERRICK T. WRIGHT
18∑∑STURGILL, TURNER, BARKER & MOLONEY, PLLC.
19∑∑333 WEST VINE STREET SUITE 1500
20∑∑LEXINGTON, KENTUCKY 40507
21∑∑TELEPHONE NO.: (859) 255-8581
22∑∑E-MAIL: DWRIGHT@STURGILLTURNER.COM
23
24
25
      Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
             The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                     September   10, Page:
                                                                      2018 6 of 365 - Page
                                         ID#: 7800                                4


∑1∑∑∑∑∑∑∑∑∑∑APPEARANCES (CONTINUED)
∑2
∑3∑∑ON BEHALF OF THE DEFENDANTS, RIAN JOHNSON, MARK
∑4∑∑MEFFORD, JACKIE JOSEPH and DALLAS EUBANKS:
∑5∑∑CODY WEBER
∑6∑∑KENTUCKY STATE POLICE GENERAL COUNSEL
∑7∑∑919 VERSAILLES ROAD
∑8∑∑FRANKFORT, KENTUCKY 40601
∑9∑∑TELEPHONE NO.: (502) 573-1636
10∑∑E-MAIL: CODY.WEBER@KY.GOV
11
12∑∑ALSO PRESENT: JESSIE SMITH- ASSOCIATE AT WILLIAMS,
13∑∑∑∑∑∑∑∑∑FARMER & TOWE
14
15
16
17
18
19
20
21
22
23
24
25
     Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
            The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                    September   10, Page:
                                                                     2018 7 of 365 - Page
                                        ID#: 7801                                5


∑1∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑INDEX
∑2∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
∑3∑∑DIRECT EXAMINATION BY MR. KELLEY∑∑∑∑∑∑∑∑8
∑4∑∑EXAMINATION BY MR. WRIGHT∑∑∑∑∑∑∑∑∑∑205
∑5∑∑EXAMINATION BY MR. WEBER∑∑∑∑∑∑∑∑∑∑∑320
∑6∑∑EXAMINATION BY MS. DEMOSS-CAMPBELL∑∑∑∑∑∑323
∑7
∑8∑∑∑∑∑∑∑∑∑∑∑∑∑∑EXHIBITS
∑9∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑Page
10
11∑∑1∑NOTICE OF DEPO AND SUBPOENA∑∑∑∑∑∑∑∑∑111
12∑∑2∑ANSWERS TO INTERROGATORIES∑∑∑∑∑∑∑∑∑131
13∑∑3∑REPORT: MARCH 10 2014∑∑∑∑∑∑∑∑∑∑∑∑155
14∑∑4∑AMENDED DISCLOSURES∑∑∑∑∑∑∑∑∑∑∑∑∑158
15∑∑5∑LOG∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑168
16∑∑6∑LETTER AND NOTES∑∑∑∑∑∑∑∑∑∑∑∑∑∑181
17∑∑7∑HAND WRITTEN NOTES∑∑∑∑∑∑∑∑∑∑∑∑∑185
18∑∑8∑HAND WRITTEN NOTES∑∑∑∑∑∑∑∑∑∑∑∑∑197
19∑∑9∑PRIVILEGE LOG: AMANDA HOSKINS∑∑∑∑∑∑∑∑240
20∑∑10 REPORT∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑246
21∑∑11 FAX∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑∑250
22∑∑12 STATEMENT/AUTHORIZATION∑∑∑∑∑∑∑∑∑∑∑252
23∑∑13 ATTORNEY CLIENT PRIVILEGE AND PHOTO∑∑∑∑∑262
24∑∑14 ATTORNEY CLIENT PRIVILEGE AND PHOTO∑∑∑∑∑271
25∑∑15 LOAN PAYMENT INVOICE∑∑∑∑∑∑∑∑∑∑∑∑285
     Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
            The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                    September   10, Page:
                                                                     2018 8 of 365 - Page
                                        ID#: 7802                                6


∑1∑∑∑∑∑∑∑∑∑∑∑EXHIBITS (CONTINUED)
∑2
∑3∑∑16 ATTORNEY CLIENT PRIVILEGE∑∑∑∑∑∑∑∑∑∑286
∑4∑∑17 ATTORNEY CLIENT PRIVILEGE∑∑∑∑∑∑∑∑∑∑295
∑5∑∑18 CRIME SUPPLEMENT∑∑∑∑∑∑∑∑∑∑∑∑∑∑312
∑6∑∑19 ATTORNEY CLIENT PRIVILEGE∑∑∑∑∑∑∑∑∑∑319
∑7
∑8
∑9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
       Case: 6:17-cv-00084-REW-HAI   Doc #: 196-43
              The Deposition of LISA EVANS, taken onFiled: 07/09/19
                                                      September   10, Page:
                                                                       2018 9 of 365 - Page
                                          ID#: 7803                                7


∑1∑∑∑∑∑∑∑∑∑∑∑∑∑STIPULATION
∑2
∑3∑∑The deposition of LISA EVANS taken at HOLIDAY INN
∑4∑∑EXPRESS & SUITES, 506 MINTON DRIVE, LONDON, KENTUCKY
∑5∑∑40741 on MONDAY, the 10th day of SEPTEMBER 2018 at
∑6∑∑approximately 11:30 a.m.; said deposition was taken
∑7∑∑pursuant to the FEDERAL Rules of Civil Procedure. It is
∑8∑∑agreed that MADELINE WILLIAMSON, being a Notary Public
∑9∑∑and Court Reporter for the State of KENTUCKY, may swear
10∑∑the witness.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 10 of 365 - Page
                                           ID#: 7804                              8


∑1∑∑∑∑∑∑∑∑∑∑∑∑∑PROCEEDINGS
∑2
∑3∑∑∑∑∑∑COURT REPORTER:∑Will you please raise your
∑4∑∑∑∑right hand for me?∑Do you solemnly swear or affirm
∑5∑∑∑∑that the testimony you are about to give will be
∑6∑∑∑∑the truth, the whole truth, and nothing but the
∑7∑∑∑∑truth?
∑8∑∑∑∑∑∑THE WITNESS:∑I do.
∑9∑∑∑∑∑∑COURT REPORTER:∑Thank you.
10∑∑∑∑DIRECT EXAMINATION
11
12∑∑BY MR. KELLEY:
13∑∑∑∑Q∑∑Ms. Evans, we met just briefly before the
14∑∑deposition began.∑My name is John Kelley.∑I represent
15∑∑Knox County along with Sheriff Pickard in this lawsuit
16∑∑brought by Amanda Hoskins and Jonathan Taylor, and,
17∑∑obviously, there are a number of other defendants and
18∑∑they'll get a chance to ask questions of you, I'm sure.
19∑∑Let me ask you just right off the bat, what do you know
20∑∑about Sheriff Pickard's role in the investigation of
21∑∑the murder of Katherine Mills?
22∑∑∑∑A∑∑I believe his role was to assist the state
23∑∑police with various interviews and tracking down
24∑∑witnesses.
25∑∑∑∑Q∑∑Do you know of any specific interviews that




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 11 of 365 - Page
                                           ID#: 7805                              9


∑1∑∑he attended?
∑2∑∑∑∑A∑∑I don't recall off of the top of my head.
∑3∑∑Nothing specifically he would have attended.
∑4∑∑∑∑Q∑∑Do you have any criticisms concerning the
∑5∑∑role that Sheriff Pickard played in this investigation?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑You can answer.
∑7∑∑∑∑A∑∑You know, various witnesses made statements
∑8∑∑about actions, I guess, that Mr. Pickard would use when
∑9∑∑he was attempted to talk to witnesses or solicit
10∑∑information from witnesses.∑That stands out from what
11∑∑I recall without reviewing the records.
12∑∑∑∑Q∑∑Okay.∑What witnesses do you remember seeing
13∑∑and criticizing Sheriff Pickard's techniques?
14∑∑∑∑A∑∑Bob Smith.∑I believe there were -- there
15∑∑were two individuals that was arrested with Mr. Smith.
16∑∑One was William Bingham.∑The other one, his last name
17∑∑was Edwards.∑I think he went by a nickname, Bit.∑I'm
18∑∑not sure what his first name was.
19∑∑∑∑Q∑∑Bit Edwards?
20∑∑∑∑A∑∑The information came from them, would be
21∑∑those three, I believe.
22∑∑∑∑Q∑∑Okay.∑I listened to a tape of an interview
23∑∑with, I believe, Ms. Heather Gatnarek --
24∑∑∑∑A∑∑Uh-huh.
25∑∑∑∑Q∑∑-- and Josh Powell.∑Were you also present




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 12 of 365 - Page
                                           ID#: 7806                             10


∑1∑∑during their interview of Bob Smith?
∑2∑∑∑∑A∑∑Not with them, no.
∑3∑∑∑∑Q∑∑Okay.∑There was mention on that -- you're
∑4∑∑absolutely right because there was mention on that tape
∑5∑∑that he had talked with you earlier.
∑6∑∑∑∑A∑∑Uh-huh.
∑7∑∑∑∑Q∑∑Yes?
∑8∑∑∑∑A∑∑We spoke on two occasions.
∑9∑∑∑∑Q∑∑Okay.
10∑∑∑∑A∑∑Once I spoke with him alone and then the
11∑∑second time I spoke with him, I was with Jim Cox both
12∑∑times at the detention center, I believe.
13∑∑∑∑Q∑∑Okay.∑Jim Cox?
14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑All right.∑Did you record either interview?
16∑∑∑∑A∑∑I don't believe that I recorded Bob's
17∑∑interviews.∑We were inside the jail.∑I normally -- if
18∑∑I did, I would've turned it over, so you would have it
19∑∑without, you know, reviewing what I did -- without
20∑∑reviewing the file, I won't say 100 percent that I
21∑∑didn't. I don't believe that I recorded Bob Smith.
22∑∑∑∑Q∑∑Well, I don't believe I've gotten an
23∑∑interview of yours with Bob Smith that was recorded.
24∑∑∑∑A∑∑Should have a memorandum, probably.
25∑∑∑∑Q∑∑I should -- a memorandum.∑Okay.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 13 of 365 - Page
                                           ID#: 7807                             11


∑1∑∑∑∑A∑∑Uh-huh.
∑2∑∑∑∑Q∑∑You were -- which came first, the interview
∑3∑∑you had with him alone?
∑4∑∑∑∑A∑∑I believe so.
∑5∑∑∑∑Q∑∑All right.∑Do you know -- and where was that
∑6∑∑interview conducted?
∑7∑∑∑∑A∑∑Both of those were conducted, I think, it was
∑8∑∑in the detention center.∑I think it was Leslie County
∑9∑∑Detention Center.
10∑∑∑∑Q∑∑All right.∑Do you know the date of that
11∑∑interview?
12∑∑∑∑A∑∑No.∑I do not.
13∑∑∑∑Q∑∑Do you know what year it occurred in?
14∑∑∑∑A∑∑I believe probably 2014.
15∑∑∑∑Q∑∑Okay.∑Again, you mentioned -- well, I know
16∑∑you said you were alone.∑Did you prepare notes as you
17∑∑were talking to him?
18∑∑∑∑∑∑MR. SLOSAR:∑Object to form.∑Foundation.∑You
19∑∑∑∑can answer the question.
20∑∑∑∑A∑∑Probably.
21∑∑∑∑Q∑∑All right.∑What would you have done with
22∑∑those notes?
23∑∑∑∑A∑∑I would've put then in my file.
24∑∑∑∑Q∑∑Okay.∑Is it your standard practice to keep
25∑∑all your notes?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 14 of 365 - Page
                                           ID#: 7808                             12


∑1∑∑∑∑A∑∑Probably not all of them.∑It depends on how
∑2∑∑big they are, or how complex, or how long the interview
∑3∑∑was.
∑4∑∑∑∑Q∑∑Do you remember how --
∑5∑∑∑∑A∑∑If I did something short and I went back to
∑6∑∑the office and produced a report.∑Those notes may or
∑7∑∑may not find their way into the file somewhere.
∑8∑∑Probably -- they're probably in a legal pad somewhere
∑9∑∑with many other legal pads.
10∑∑∑∑Q∑∑Okay.∑Well, where would the repository for
11∑∑these legal pads be?
12∑∑∑∑A∑∑In a file.∑I'm sorry.
13∑∑∑∑Q∑∑In a file?
14∑∑∑∑A∑∑Uh-huh.
15∑∑∑∑Q∑∑Yes?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑How long was this interview?∑The first one
18∑∑you had with Mr. Smith?
19∑∑∑∑A∑∑Goodness.∑I honestly don't know.∑Maybe
20∑∑could've been 30 minutes, could've been an hour.
21∑∑∑∑Q∑∑Okay.∑Had you ever met Bob Smith before?
22∑∑∑∑A∑∑Not prior to the first interview, no.
23∑∑∑∑Q∑∑Okay.∑Did you know anything about Bob Smith
24∑∑before?
25∑∑∑∑A∑∑I generally try to do some background




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 15 of 365 - Page
                                           ID#: 7809                             13


∑1∑∑investigation before I -- before I interview a witness.
∑2∑∑∑∑Q∑∑Uh-huh.
∑3∑∑∑∑A∑∑So I would've looked at his record.∑Probably
∑4∑∑would've gotten information that led me to Bob Smith
∑5∑∑from someone.∑Other than that, no.
∑6∑∑∑∑Q∑∑What information did you get in order to lead
∑7∑∑you to Bob Smith on this occasion?
∑8∑∑∑∑A∑∑There was a lot of talk about various drug
∑9∑∑dealers being interviewed by Mr. York during the course
10∑∑of his investigation.∑And Bob Smith lived in an area
11∑∑where, you know, central -- a central location to where
12∑∑all the events took place, where a lot of the people
13∑∑lived, and he was a known drug dealer.
14∑∑∑∑Q∑∑Okay.∑All right.∑How long had you known him
15∑∑to be a drug dealer in Knox County?∑Did you know him
16∑∑before Ms. Mills' murder in 2010?
17∑∑∑∑A∑∑I didn't know anything about him until I
18∑∑started working on this case.∑And then the only
19∑∑information that I gained as far as his history goes is
20∑∑that it was a long time, he was a long-time drug
21∑∑dealer.
22∑∑∑∑Q∑∑Do you remember anybody specifically telling
23∑∑you that Jason York or John Pickard had talked with Bob
24∑∑Smith before you went to interview him?
25∑∑∑∑A∑∑Yes.∑There was a -- there was multiple




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 16 of 365 - Page
                                           ID#: 7810                             14


∑1∑∑people I specifically recall a female, but I do not
∑2∑∑recall her name.∑I interviewed her.∑She was in the
∑3∑∑Knox County Detention Center.∑She -- I may be getting
∑4∑∑her mixed up. I don't want to give you the wrong
∑5∑∑information.∑I can't be for sure without reviewing the
∑6∑∑record if she was at Bob's on one of the occasions, or
∑7∑∑if she was at the home of another individual in that
∑8∑∑area that was familiar with the incident and that gave
∑9∑∑me that information.
10∑∑∑∑Q∑∑Okay.∑Did you conduct an interview of this
11∑∑female?
12∑∑∑∑A∑∑Yes.∑I spoke with her at the Knox County
13∑∑Jail. I'm pretty sure she was at the Knox County Jail
14∑∑at the time.
15∑∑∑∑Q∑∑And am I to understand do you remember her
16∑∑name?
17∑∑∑∑A∑∑I do not recall her name right now.
18∑∑∑∑Q∑∑Do you know what prompted you to see her?
19∑∑∑∑A∑∑You know, I'm going to assume that someone
20∑∑else gave me her name and led me to her, but I can't be
21∑∑sure without reviewing the record.
22∑∑∑∑Q∑∑All right.∑Did you record your interview
23∑∑with her?
24∑∑∑∑A∑∑If I did, I gave it to Mr. Slosar but I -- I
25∑∑don't think that I did, because, again, I was in the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 17 of 365 - Page
                                           ID#: 7811                             15


∑1∑∑detention center, but I can't be sure.
∑2∑∑∑∑Q∑∑So am I to understand, then, everything
∑3∑∑you've collected as part of your investigation, you've
∑4∑∑given to Mr. Slosar?
∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Every bit of it?
∑7∑∑∑∑A∑∑Every bit of it.
∑8∑∑∑∑Q∑∑Okay.∑That would include memorandum and
∑9∑∑notes?
10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑Okay.∑Memoranda and notes I should've said.
12∑∑∑∑A∑∑Reports, memorandum.
13∑∑∑∑Q∑∑Okay.∑The second occasion with Mr. Cox, do
14∑∑you remember the circumstances of that?∑Where was it?
15∑∑∑∑A∑∑It was also at the detention center.
16∑∑∑∑Q∑∑I assume the same one?
17∑∑∑∑A∑∑Yes.∑I believe so.
18∑∑∑∑Q∑∑Okay.∑Was it also in 2014?
19∑∑∑∑A∑∑Probably.
20∑∑∑∑Q∑∑Was this within days, weeks, months of the --
21∑∑of your interview?
22∑∑∑∑A∑∑I do not recall.
23∑∑∑∑Q∑∑Do you know if you recorded that one?
24∑∑∑∑A∑∑I don't know for sure.∑If I did, I turned
25∑∑that over.∑I don't think so.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 18 of 365 - Page
                                           ID#: 7812                             16


∑1∑∑∑∑Q∑∑Do you know how long that -- well, would it
∑2∑∑be -- did Mr. Cox make a -- did he tape it?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑4∑∑∑∑A∑∑I do not believe that he did.
∑5∑∑∑∑Q∑∑Okay.∑Would it be typical if you went with -
∑6∑∑- Mr. Cox is an attorney?
∑7∑∑∑∑A∑∑He is.
∑8∑∑∑∑Q∑∑All right.∑Would it be typical for you to --
∑9∑∑for him to bring along a tape recorder, or was he
10∑∑depending upon you as an investigator to do that?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
12∑∑∑∑speculation.
13∑∑∑∑∑∑MR. KELLEY:∑Yeah.∑My bad.
14∑∑BY MR. KELLEY:
15∑∑∑∑Q∑∑Just in your usual practice and protocol, was
16∑∑it -- was it typical for you to record the interviews
17∑∑and him to be asking questions?
18∑∑∑∑∑∑MR. SLOSAR:∑Same objection.∑You can answer.
19∑∑∑∑A∑∑This was the first time I worked with Mr.
20∑∑Cox, but to my knowledge, I don't recall him carrying a
21∑∑tape recorder.∑I would assume that most attorneys,
22∑∑it's common practice that as the investigator, I would
23∑∑be the notetaker or the person that would record
24∑∑interviews if that were the case.
25∑∑∑∑Q∑∑Doesn't seem fair, does it?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 19 of 365 - Page
                                           ID#: 7813                             17


∑1∑∑∑∑A∑∑It doesn't.∑I don't -- it's my job.∑I don't
∑2∑∑know.
∑3∑∑∑∑Q∑∑On the second occasion do you -- was it Mr.
∑4∑∑Cox that did most of the questioning or was it -- was
∑5∑∑he there simply to listen to you conduct interviews?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑I recall it just being a conversation between
∑8∑∑the three of us.∑I don't think that anyone went in
∑9∑∑with a ...
10∑∑∑∑Q∑∑I apologize.∑I think I've asked this, and I
11∑∑forgot.
12∑∑∑∑A∑∑Okay.
13∑∑∑∑Q∑∑I'm much older than you so I have an excuse.
14∑∑How long was that interview?
15∑∑∑∑A∑∑How long was the second interview?
16∑∑∑∑Q∑∑Yes, ma'am.
17∑∑∑∑A∑∑Again, I'm really not sure.∑Probably around
18∑∑the same amount of time, maybe 30 minutes to an hour.
19∑∑∑∑Q∑∑Okay.∑All right.∑What did Bob Smith tell
20∑∑you?
21∑∑∑∑A∑∑What did he tell me?
22∑∑∑∑Q∑∑Uh-huh.∑Did he tell you the same thing on
23∑∑the second interview as he did the first, or...
24∑∑∑∑A∑∑He did.
25∑∑∑∑Q∑∑Okay.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 20 of 365 - Page
                                           ID#: 7814                             18


∑1∑∑∑∑A∑∑He did.∑The thing that stood out for me and
∑2∑∑I -- you know, without reviewing it I can't recall
∑3∑∑everything, but I remember him talking about officers
∑4∑∑coming to his home on multiple occasions.∑Usually I
∑5∑∑believe it was Mr. York, offering to -- I think he told
∑6∑∑him -- from what I remember, Mr. York told him that we
∑7∑∑know you have been trafficking.∑Basically, if you'll
∑8∑∑tell me how much money Amanda Hoskins or I think
∑9∑∑William Lester.∑I don't think Jonathan's name was
10∑∑mentioned.∑If you'll tell us how much money they've
11∑∑been spending here, we'll sweep that under the rug.
12∑∑We'll ignore it, and then you'll be good.∑Bob did not
13∑∑-- Bob told him repeatedly that they had not spent any
14∑∑money there.∑I think he even told -- I think he even
15∑∑mentioned on one -- during one of the interviews or
16∑∑maybe both, that William actually owed him money from
17∑∑some years ago that he'd never paid him. But nothing,
18∑∑you know, he had not been there recently or hadn't been
19∑∑spending any money there.
20∑∑∑∑Q∑∑Okay.
21∑∑∑∑A∑∑I don't believe that he said that Amanda had
22∑∑ever come to his -- to my recollection, Amanda had
23∑∑never been there.
24∑∑∑∑Q∑∑Okay.∑By William, you mean William Lester, I
25∑∑assume?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 21 of 365 - Page
                                           ID#: 7815                             19


∑1∑∑∑∑A∑∑William Lester, yes.
∑2∑∑∑∑Q∑∑Okay.
∑3∑∑∑∑A∑∑He is -- Bob is the source for the
∑4∑∑information on William Bingham and the -- and Bit is
∑5∑∑the nickname. I'm sorry.∑They all called him Bit.∑And
∑6∑∑so that's what I remember but I think his last name was
∑7∑∑maybe Frank or Franks.∑No.∑I'm sorry.∑Edward.∑Maybe
∑8∑∑Frank Edward. That they were at his residence on some
∑9∑∑of the occasions. That the officers came and that, at
10∑∑least I believe one of them was arrested with Bob on
11∑∑one occasion.∑Maybe both of them.∑Let's see, William
12∑∑Bingham was with him on one occasion at his residence
13∑∑when the police came to make an arrest, and according
14∑∑to Bob, William Bingham had a gun as well as drugs on
15∑∑him.∑And Bob said that Mr. York negotiated a deal with
16∑∑them where he would charge Bob with the trafficking so
17∑∑that he didn't have to charge Mr. Bingham with having
18∑∑the gun and the trafficking because that would then
19∑∑become a felony and Bob agreed to take the charge for
20∑∑the drugs, and it was -- you know, there was
21∑∑conversations like that with these two individuals as
22∑∑well as they were arrested.∑Money was taken off all of
23∑∑the individuals and the money that was put into the
24∑∑reports as having been taken was less than what was
25∑∑actually taken. Drugs were not maybe logged into the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 22 of 365 - Page
                                           ID#: 7816                             20


∑1∑∑officer's report, and that kind of surprised me and I -
∑2∑∑- you know, I guess he could tell that I was surprised.
∑3∑∑And he was, like, "Well that's, you know, I remember
∑4∑∑him saying that's the price of doing business, doing
∑5∑∑this business," or something like that.∑That's I think
∑6∑∑the things that stand out most in those interviews.
∑7∑∑∑∑Q∑∑Okay.∑I'm specifically interested in what
∑8∑∑Bob Smith said about John Pickard.
∑9∑∑∑∑A∑∑I believe that Pickard was present when those
10∑∑things happened.∑And I believe if -- I believe if you
11∑∑look at Bob Smith's record, you'll find that he was
12∑∑arrested on many occasions, and on a lot of those
13∑∑occasions he was charged with, like, you know,
14∑∑something really small, trafficking and marijuana first
15∑∑offense every time.∑And those risks -- it seems that
16∑∑Bob inferred that those risks, you know, he was
17∑∑obviously dealing larger drugs, more serious drugs,
18∑∑that it was recorded that way, the police kept the
19∑∑money, and he -- you know, there was, like he said,
20∑∑that was the price of doing business.∑The police kept
21∑∑the money, they gave him a slap on the wrist.∑You
22∑∑know, he would go to jail for a day or two and he would
23∑∑be back at the house in business again.
24∑∑∑∑Q∑∑Okay.∑What -- are you saying that he
25∑∑specifically said that John Pickard or members of the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 23 of 365 - Page
                                           ID#: 7817                             21


∑1∑∑Knox County Sheriff's Department were taking money from
∑2∑∑him in regard to these arrests?
∑3∑∑∑∑A∑∑You -- I would have to look at the report to
∑4∑∑be sure on that.∑I think the things that -- if you
∑5∑∑look at the arresting officers in those -- in the cases
∑6∑∑that I'm talking about, the prior cases, I guess -- I
∑7∑∑may be assuming because John's name was an arresting
∑8∑∑officer that he collected the evidence which would
∑9∑∑include any drugs or money and would be responsible for
10∑∑that.∑So I don't want to say without reviewing the
11∑∑report that he specifically said John's name.∑But --
12∑∑∑∑Q∑∑The report you're talking about is which
13∑∑report, the arrest?
14∑∑∑∑A∑∑Any reports that I did based on my interviews
15∑∑should reflect that.
16∑∑∑∑Q∑∑Okay.∑How many reports would you -- well,
17∑∑you would expect a specific report for each witness or
18∑∑how were your reports done?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
20∑∑∑∑You can answer to the extent you understand the
21∑∑∑∑question.
22∑∑∑∑A∑∑I would certainly have done at least one, and
23∑∑if there was anything new and what I would -- have
24∑∑considered to have been significant in the second
25∑∑interview, I would've generated another one if the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 24 of 365 - Page
                                           ID#: 7818                             22


∑1∑∑first one had already been done.∑You know, there could
∑2∑∑be two.∑There could be one.∑There should absolutely
∑3∑∑be one report from Bob Smith.
∑4∑∑∑∑Q∑∑Okay.∑All right.∑In other words, as we sit
∑5∑∑here today, do you remember whether you made separate
∑6∑∑reports for both your initial interview and your second
∑7∑∑interview with Mr. Cox?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I don't believe so, but I could -- you know,
10∑∑I can't say for sure.
11∑∑∑∑Q∑∑All right.∑And that report would, I assume,
12∑∑include a narrative or summary of your conversation?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑That would've been part of your file; is that
15∑∑correct?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑And you gave your entire file to Mr. Slosar?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑∑∑MR. SLOSAR:∑John, just for your sake, the
20∑∑∑∑memorandum was referenced in the letter sent to
21∑∑∑∑your office last week, so to the extent that you're
22∑∑∑∑looking for it.
23∑∑∑∑∑∑MR. KELLEY:∑I'm not sure which letter you're
24∑∑∑∑referring to.
25∑∑∑∑∑∑MR. SLOSAR:∑The Bob Smith report that she was




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 25 of 365 - Page
                                           ID#: 7819                             23


∑1∑∑∑∑just testifying about, the memorandum.∑You guys
∑2∑∑∑∑have it.
∑3∑∑∑∑∑∑MR. KELLEY:∑I didn't get it, but I'm not
∑4∑∑∑∑saying Jason didn't.
∑5∑∑BY MR. KELLEY:
∑6∑∑∑∑Q∑∑All right.∑Did you have a conversation with
∑7∑∑William Bingham?
∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑All right.∑Do you remember the circumstances
10∑∑of that interview?
11∑∑∑∑A∑∑I remember interviewing him in Knox County at
12∑∑his parent's home early in the morning.∑I do not
13∑∑remember the date.∑It would certainly been after
14∑∑Bob's.∑I believe in his interview we discussed the
15∑∑particular occasion when he was -- I can't remember if
16∑∑they arrested Mr. Bingham or if Bob took the blame for
17∑∑everything and he was let go completely, or if they
18∑∑just -- I think that was the scenario with him.∑But I
19∑∑believe in his interview, he told me that there were a
20∑∑lot of people at the residence when the police officers
21∑∑came to make the arrest.∑He said they were doing
22∑∑drugs.∑They were high.∑The police didn't arrest
23∑∑anyone else.∑He just wanted to arrest -- they just
24∑∑wanted Bob -- they talked to Bob.∑They talked to
25∑∑William.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 26 of 365 - Page
                                           ID#: 7820                             24


∑1∑∑∑∑Q∑∑Let me be more direct.∑I'm kind of under --
∑2∑∑trying to understand.∑There you are talking to Bob and
∑3∑∑Bob was the first person to tell you that William
∑4∑∑Bingham is going to know something about it, or did you
∑5∑∑know before you talked to Bob that William Bingham was
∑6∑∑part of this meeting.
∑7∑∑∑∑A∑∑I can't say that I never heard his name
∑8∑∑before, but I -- but I do not specifically recall where
∑9∑∑I heard it.∑I believe that it was Bob, but I could be
10∑∑mistaken. It could've come -- I mean these people were
11∑∑all -- all of these people lived in the same general
12∑∑area, and their names came up multiple times from
13∑∑multiple interviews. So, you know, I can't sit here
14∑∑without reviewing something and tell you, you know, 100
15∑∑percent but I believe that that information came from
16∑∑Bob.
17∑∑∑∑Q∑∑Okay.∑So you went to his house, Mr.
18∑∑Bingham's house?
19∑∑∑∑A∑∑It was his parent's home.∑It was early in
20∑∑the morning.∑He was sleeping on the couch.
21∑∑∑∑Q∑∑Do you know his parents' names?
22∑∑∑∑A∑∑I do not.∑I believe he told me that his
23∑∑mother was a school teacher, but I don't recall their
24∑∑names.
25∑∑∑∑Q∑∑Do you remember where they lived?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 27 of 365 - Page
                                           ID#: 7821                             25


∑1∑∑∑∑A∑∑I don't recall the exact address.∑It was in
∑2∑∑Barbourville.∑It was in the town, in the city.
∑3∑∑∑∑Q∑∑As far as the street; do you remember?
∑4∑∑∑∑A∑∑I do not recall, no.
∑5∑∑∑∑Q∑∑Do you remember any kind of landmark?
∑6∑∑∑∑A∑∑It seems like it was close in relation to the
∑7∑∑center of the town.∑Wasn't in the center but it seems
∑8∑∑like it was close.
∑9∑∑∑∑Q∑∑Was it near Union College or was it near a
10∑∑store?∑Was it near downtown?∑Was it near the
11∑∑courthouse?
12∑∑∑∑A∑∑I believe that it was near -- I don't think
13∑∑it was near the college.∑I believe it was back the
14∑∑other way.
15∑∑∑∑Q∑∑Okay.∑Were his parents there?
16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑Was anyone else there?
18∑∑∑∑A∑∑No.∑Not that I was aware of.∑No one ever
19∑∑entered the room where we were.
20∑∑∑∑Q∑∑Were you with anyone?
21∑∑∑∑A∑∑No.
22∑∑∑∑Q∑∑Did you, again, tape that interview?
23∑∑∑∑A∑∑I don't believe I did.∑But, again, if I did
24∑∑I would have turned it over.
25∑∑∑∑Q∑∑All right.∑Can you expect you took notes?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 28 of 365 - Page
                                           ID#: 7822                             26


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑2∑∑∑∑answer.
∑3∑∑∑∑A∑∑If it was a long interview I probably would
∑4∑∑have taken notes for sure.
∑5∑∑∑∑Q∑∑Was it a long interview?
∑6∑∑∑∑A∑∑I knew you were going to ask that.
∑7∑∑∑∑Q∑∑You invited it.
∑8∑∑∑∑A∑∑You know, probably, again, probably 30
∑9∑∑minutes to an hour maybe.
10∑∑∑∑Q∑∑All right.∑Now, he said officers were there.
11∑∑Is that your recollection?∑Officers came to this -- he
12∑∑was at Bob Smith's house --
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑-- at the time.∑Okay.∑All right.∑And --
15∑∑sorry.∑There were other people present.∑Did he give
16∑∑you the names of anyone there?
17∑∑∑∑A∑∑I don't recall any, but if he did that would
18∑∑certainly be in the report.
19∑∑∑∑Q∑∑Did he name the officers that were there?
20∑∑∑∑A∑∑I don't recall without looking at the report.
21∑∑∑∑Q∑∑Okay.∑Did he tell you whether it was
22∑∑Kentucky State Police, or Knox County Sheriffs, or did
23∑∑he give you any other indication as to what law
24∑∑enforcement agency was there?
25∑∑∑∑A∑∑It seemed as though, I definitely recall him




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 29 of 365 - Page
                                           ID#: 7823                             27


∑1∑∑saying the state police, because there was -- I
∑2∑∑remember him saying that the state police harassed and
∑3∑∑were there often, and that they would put roadblocks up
∑4∑∑in front of Bob's home.∑And he felt that it was to, I
∑5∑∑guess, intimidate Bob, not just from the aspect of, you
∑6∑∑know, we're going to catch you dealing, but we're going
∑7∑∑to, you know, we're going to keep you from having your
∑8∑∑customers are not going to come around because we're
∑9∑∑here.
10∑∑∑∑Q∑∑Let me understand.∑You considered that
11∑∑harassment if a state trooper who believes that
12∑∑somebody -
13∑∑∑∑∑∑∑-
14∑∑∑∑A∑∑I'm not saying I considered it harassment.
15∑∑∑∑Q∑∑Okay.
16∑∑∑∑A∑∑I'm saying they felt as though --
17∑∑∑∑Q∑∑Okay.
18∑∑∑∑A∑∑-- they were being harassed.∑You know, that
19∑∑they -- they were there multiple times.∑They said, you
20∑∑know, multiple times trying to solicit information
21∑∑about the defendants coming there to purchase drugs,
22∑∑and multiple times they said, "No, that never
23∑∑happened."
24∑∑∑∑Q∑∑Okay.∑Did Mr. Bingham say Sheriff Pickard
25∑∑did that?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 30 of 365 - Page
                                           ID#: 7824                             28


∑1∑∑∑∑A∑∑I do not recall.
∑2∑∑∑∑Q∑∑Would you have named names in any report that
∑3∑∑you prepared?
∑4∑∑∑∑A∑∑I hope so.∑I would like to think I would,
∑5∑∑yes.
∑6∑∑∑∑Q∑∑Okay.∑All right.∑Again, I apologize.∑I'm
∑7∑∑sorry.∑Did he name -- did he say Bob Smith -- he said
∑8∑∑Bob Smith was there on that occasion; is that correct?
∑9∑∑Mr. Bingham identified Bob Smith?
10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑Did he identify Bit Edwards as being there?
12∑∑∑∑A∑∑I do not recall if we talked about Bit or
13∑∑not.
14∑∑∑∑Q∑∑Okay.∑Did he give you the names of any other
15∑∑persons who may have been there for the party or
16∑∑whatever was going on?
17∑∑∑∑A∑∑I don't recall.∑One of them gave me the name
18∑∑of a female that they thought was a CI that was being
19∑∑sent in, but I don't recall what that name was.
20∑∑∑∑Q∑∑Informant?
21∑∑∑∑A∑∑An informant.
22∑∑∑∑Q∑∑Thank you.∑Do you remember her name?∑You
23∑∑just said you didn't.
24∑∑∑∑A∑∑I don't recall without looking at the report.
25∑∑And I don't remember which one told me that either.




                                                                                    YVer1f
        Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                      EVANS,         Filed:
                                              taken on      07/09/19
                                                        September  10,Page:
                                                                       2018 31 of 365 - Page
                                            ID#: 7825                             29


∑1∑∑One of the two.
∑2∑∑∑∑Q∑∑Okay.∑You mean between Bob and William, or -
∑3∑∑-
∑4∑∑∑∑A∑∑William and Bit.
∑5∑∑∑∑Q∑∑-- William and Bit.∑Okay.∑You were alone on
∑6∑∑this occasion, am I correct?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑All right.∑Did you report back to the
∑9∑∑attorney?
10∑∑∑∑A∑∑I would've sent a report to the attorney.
11∑∑∑∑Q∑∑Okay.∑Was there particular -- do you know
12∑∑why Mr. Cox -- why did you go back a second time to
13∑∑talk with Bob?∑Why did you -- why did Mr. Cox -- why
14∑∑did you include Mr. Cox, I guess, on the second --
15∑∑∑∑∑∑MR. SLOSAR:∑We're going to be asserting
16∑∑∑∑privilege over any communication or direction given
17∑∑∑∑by the attorneys on the defense team to
18∑∑∑∑investigator, so unless you can ask that question
19∑∑∑∑in a way that doesn't invoke either the attorney-
20∑∑∑∑client or work product privilege, I'm going to
21∑∑∑∑instruct the witness not to answer.
22∑∑BY MR. KELLEY:
23∑∑∑∑Q∑∑Based upon your initial interview with Mr.
24∑∑Smith, did you believe that Bob Smith was somebody that
25∑∑the defense would likely call as a witness at any trial




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 32 of 365 - Page
                                           ID#: 7826                             30


∑1∑∑with regard to Amanda Hoskins?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
∑3∑∑∑∑speculation.∑You can answer.
∑4∑∑∑∑A∑∑I do.
∑5∑∑∑∑Q∑∑You do.
∑6∑∑∑∑A∑∑Uh-huh.
∑7∑∑∑∑Q∑∑Did you think the same about Mr. Bingham?
∑8∑∑∑∑A∑∑I mean, I don't know if the attorney would've
∑9∑∑chosen to utilize someone who was going to give the
10∑∑same information again, but I mean certainly it
11∑∑could've been.
12∑∑∑∑Q∑∑The impression I have from the initial
13∑∑circumstances is that you wanted Mr. Cox to hear
14∑∑directly from this witness, Mr. Smith; is that fair?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
16∑∑∑∑answer. Sorry.
17∑∑∑∑∑∑MR. KELLEY:∑On that one?
18∑∑∑∑∑∑MR. SLOSAR:∑He didn't go through the rules
19∑∑∑∑earlier, but I'm going to make a lot of objections
20∑∑∑∑so that the record is actually clear, but sometimes
21∑∑∑∑I'll instruct you not to answer.
22∑∑∑∑∑∑THE WITNESS:∑Sure.
23∑∑∑∑∑∑MR. SLOSAR:∑Sorry.
24∑∑∑∑A∑∑You know, I don't recall a specific reason
25∑∑why - - I mean why he wanted to go a -- or even if he




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 33 of 365 - Page
                                           ID#: 7827                             31


∑1∑∑wanted to go back as far as that goes.∑You know, there
∑2∑∑was times if we were working on a case we would do
∑3∑∑things together, wasn't really planned, and then I did
∑4∑∑a lot of things on my own as far as following up on
∑5∑∑talking to other witnesses that his name would come up
∑6∑∑in an interview.
∑7∑∑BY MR. KELLEY:
∑8∑∑∑∑Q∑∑Did you believe Mr. Smith when you first
∑9∑∑talked to him?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
11∑∑∑∑A∑∑I did.
12∑∑∑∑Q∑∑Okay.∑Did you believe Mr. Bingham?
13∑∑∑∑A∑∑I did.
14∑∑∑∑Q∑∑Did you know their criminal records before
15∑∑you went to talk to each individual?
16∑∑∑∑A∑∑I did.
17∑∑∑∑Q∑∑Do you know if they had been convicted of
18∑∑felonies?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I can't recall if they had felonies.∑They
21∑∑certainly had a record which was consistent with the
22∑∑things that they were telling me which is, you know,
23∑∑why I believed.
24∑∑∑∑Q∑∑Okay.∑Mr. Edwards, what were the
25∑∑circumstances of your meeting with Mr. Edwards?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 34 of 365 - Page
                                           ID#: 7828                             32


∑1∑∑∑∑A∑∑I believe that I located Mr. Edwards maybe at
∑2∑∑the -- I want to say I talked to him in a parking lot
∑3∑∑at a store.∑I was in the area, you know, on multiple
∑4∑∑occasions looking for multiple witnesses.
∑5∑∑∑∑Q∑∑Uh-huh.
∑6∑∑∑∑A∑∑And as I would come up on one, and generally
∑7∑∑it would take multiple attempts to find these people,
∑8∑∑and I believe that I ran into him in a store and talked
∑9∑∑to him briefly.∑It was very brief in the parking lot.
10∑∑I think I only talked to him on that one occasion.
11∑∑∑∑Q∑∑Was it Escoe's?
12∑∑∑∑A∑∑I believe it was, yes.
13∑∑∑∑Q∑∑When you say area, were you mainly operating
14∑∑in Stinking Creek at Flat Lick, or are you talking
15∑∑about the entire county?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑A∑∑I think the majority of it was certainly
18∑∑there in the Stinking Creek area but was not limited to
19∑∑there by any means.∑So yeah, I was also out in other
20∑∑areas of Knox County quite often.
21∑∑∑∑Q∑∑I understand, but in particular when you were
22∑∑trying to locate Mr. Edwards and Mr. Bingham?
23∑∑∑∑A∑∑I believe he lived in that area if I'm not
24∑∑mistaken, so that --
25∑∑∑∑Q∑∑Mr. Edwards?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 35 of 365 - Page
                                           ID#: 7829                             33


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑Okay.∑And, again, did you record the
∑3∑∑interview?
∑4∑∑∑∑A∑∑I don't believe that I did but if I did I
∑5∑∑would've turned that over.
∑6∑∑∑∑Q∑∑Did you -- did you take notes?
∑7∑∑∑∑A∑∑It's possible.∑I recall that one being
∑8∑∑brief.
∑9∑∑∑∑Q∑∑Did you prepare a report concerning your
10∑∑interview?
11∑∑∑∑A∑∑I believe that I did.∑I'm not positive but I
12∑∑believe so.
13∑∑∑∑Q∑∑Okay.∑How long did the meeting last?
14∑∑∑∑A∑∑That one was really -- I recall that one
15∑∑being brief.
16∑∑∑∑Q∑∑By that you mean ten minutes, 15 minutes?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑15 minutes.
19∑∑∑∑Q∑∑Was anyone else around?
20∑∑∑∑A∑∑No.
21∑∑∑∑Q∑∑What did Mr. Edwards tell you?
22∑∑∑∑A∑∑I believe that Mr. Edwards was also arrested
23∑∑with Bob on one occasion.∑There was money taken from
24∑∑both Bob and Mr. Edwards.∑I believe that Mr. Edwards
25∑∑told me that the amount of money that was taken was not




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 36 of 365 - Page
                                           ID#: 7830                             34


∑1∑∑consistent with the officer's reports.∑And Mr. Edwards
∑2∑∑in particular, I think now that I'm thinking about it,
∑3∑∑I believe that multiple people were giving me a story
∑4∑∑about during the arrest for those two individuals at
∑5∑∑that time, Mr. Edwards said that when they were
∑6∑∑arrested, the officer which was Mr. York that come to
∑7∑∑make the arrest called for some assistance and that the
∑8∑∑two of those were transported together in another
∑9∑∑police officer's vehicle to the detention center.∑And
10∑∑multiple witnesses believed that Mr. York stopped at a
11∑∑location near Bob Smith's home, which I believe was
12∑∑Allen Helton's, maybe, uncle or family member.∑Some
13∑∑family member, where Allen may have been staying at the
14∑∑time.∑Allen Helton may have been staying at the time.
15∑∑And a lot of people were speculating that Mr. York had
16∑∑given Allen Helton some money and/or drugs from the
17∑∑proceeds of their arrest.∑And Bob Smith, yeah Bob
18∑∑Smith directed me to Mr. Edwards for that information.
19∑∑I don't recall specifically if they said he had told
20∑∑them that, or if they just -- it was just rumor.∑But I
21∑∑believe Mr. Edwards denied seeing whether or not there
22∑∑was a transfer.∑Mr. Edwards did confirm that Mr. York
23∑∑pulled into the driveway and that Allen went out to the
24∑∑vehicle from what I recall.∑And then he suggested that
25∑∑I should follow up and talk to his wife who might have




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 37 of 365 - Page
                                           ID#: 7831                             35


∑1∑∑more information and I don't recall why he thought she
∑2∑∑would but, and I was never able to locate her.
∑3∑∑∑∑Q∑∑You're talking about Allen Helton's wife?
∑4∑∑∑∑A∑∑No.∑Mr. Edwards' wife I believe he told me
∑5∑∑his wife.∑Maybe it was his wife.∑He gave me the name
∑6∑∑of the relative who lived in that home and it was a
∑7∑∑Helton, but I don't recall his first name.∑It would be
∑8∑∑in the report though.
∑9∑∑∑∑Q∑∑Okay.∑I'm sorry.∑I had trouble following
10∑∑you there.
11∑∑∑∑A∑∑It's a lot.∑Okay.
12∑∑∑∑Q∑∑When did this arrest occur with Mr. Edwards?
13∑∑Was it at Bob Smith's house?
14∑∑∑∑A∑∑It was at Bob Smith's house.
15∑∑∑∑Q∑∑All right.∑Was it the same time as the
16∑∑arrest of Mr. Bingham?
17∑∑∑∑A∑∑I don't believe so.∑I think this was a
18∑∑separate incident, but I may have been -- I may be
19∑∑wrong about that.∑It could've been, but I don't
20∑∑believe so.∑I think this was separate.
21∑∑∑∑Q∑∑Separate.∑All right.∑By the way, was mister
22∑∑-- was the arrest that caused Mr. Smith to be in the
23∑∑detention center, was that when Mr. Bingham was
24∑∑arrested or when Mr. Bingham was present, or, and
25∑∑likewise, was it when Mr. Edwards was present?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 38 of 365 - Page
                                           ID#: 7832                             36


∑1∑∑∑∑A∑∑I believe -- I don't believe so.∑I believe
∑2∑∑this was after those two incidents, another arrest.
∑3∑∑∑∑Q∑∑So these are three separate incidents?
∑4∑∑∑∑A∑∑I believe so.∑Because it was sometime from
∑5∑∑when all of that was going on.
∑6∑∑∑∑Q∑∑In each instance, that is the reason he was
∑7∑∑in the detention center obviously Bob Smith was
∑8∑∑arrested then.∑Mr. Smith arrested at the time that Mr.
∑9∑∑Bingham recounted.
10∑∑∑∑A∑∑He was arrested.∑I just don't recall whether
11∑∑or not Mr. Bingham was arrested because it seems there
12∑∑was an agreement that Bob would take responsibility for
13∑∑whatever Mr. Bingham had done in order to keep Mr.
14∑∑Bingham from getting a felony.
15∑∑∑∑Q∑∑Was that --
16∑∑∑∑A∑∑I would have to go back and look at the
17∑∑records to be sure.
18∑∑∑∑Q∑∑Is that the instance where Mr. Bingham had a
19∑∑gun on him?
20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Okay.∑So you don't believe that the arrest
22∑∑that Mr. Bingham told you about was the one that caused
23∑∑Mr. Smith to be in the detention center in 2014?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
25∑∑∑∑answer.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 39 of 365 - Page
                                           ID#: 7833                             37


∑1∑∑∑∑A∑∑I do not.
∑2∑∑∑∑Q∑∑Okay.∑Likewise Mr. Edwards told you about a
∑3∑∑completely different arrest; is that correct?
∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑Q∑∑And when -- when -- do you know what year
∑6∑∑that occurred in?
∑7∑∑∑∑A∑∑No.∑I do not.
∑8∑∑∑∑Q∑∑Do you know when Mr. Bingham -- well, all
∑9∑∑right. I have to admit I got lost when the officers,
10∑∑you said, arrested Mr. Edwards and you specifically
11∑∑mentioned Jason York; is that correct?
12∑∑∑∑A∑∑Uh-huh.
13∑∑∑∑Q∑∑Yes?
14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑And do you know whether Sheriff Bingham was
16∑∑there --
17∑∑∑∑∑∑MR. SLOSAR:∑Sheriff Bingham?
18∑∑∑∑Q∑∑-- at the time of Edwards arrest.
19∑∑∑∑∑∑MR. SLOSAR:∑Objection for Sheriff Bingham. I
20∑∑∑∑think --
21∑∑∑∑Q∑∑Did I say Sheriff Bingham?∑Sheriff Pickard,
22∑∑I'm sorry.
23∑∑∑∑A∑∑I do not recall.
24∑∑∑∑Q∑∑One way or another?
25∑∑∑∑A∑∑One way or another.∑I don't recall.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 40 of 365 - Page
                                           ID#: 7834                             38


∑1∑∑∑∑Q∑∑All right.
∑2∑∑∑∑∑∑MR. SLOSAR:∑I won't comment on whether they
∑3∑∑∑∑were doing the same type of conduct.
∑4∑∑∑∑∑∑MR. KELLEY:∑I'm sorry.
∑5∑∑∑∑∑∑MR. SLOSAR:∑Just joking.∑Keep going.
∑6∑∑BY MR. KELLEY:
∑7∑∑∑∑Q∑∑Do you know whether any other Knox County
∑8∑∑deputies or members of the sheriff's department were
∑9∑∑present?
10∑∑∑∑A∑∑I do not know.
11∑∑∑∑Q∑∑See if I've got this right.∑They arrest Mr.
12∑∑Edwards.∑Is that your understanding?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Do you know what crime they charged him with?
15∑∑∑∑A∑∑It would've been a drug related crime.
16∑∑∑∑Q∑∑Okay.∑And he was taken by some officer to
17∑∑jail? They were heading that way I take it?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑But they made a stop at --
20∑∑∑∑A∑∑They did not make a stop.∑Bob was arrested
21∑∑at the same time as Mr. Edwards.
22∑∑∑∑Q∑∑Okay.
23∑∑∑∑A∑∑From my recollection, he -- he remembered
24∑∑York calling for assistance, having another cruiser or
25∑∑another officer come onto the scene to transport both




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 41 of 365 - Page
                                           ID#: 7835                             39


∑1∑∑he and Bob together in that cruiser.∑Mr. York pulled
∑2∑∑out in front of them and according to Bit, pulled into
∑3∑∑a residence and Bit and Bob Smith went on to the
∑4∑∑detention center.
∑5∑∑∑∑Q∑∑So where did the information concerning money
∑6∑∑being paid to, where did that come from?
∑7∑∑∑∑A∑∑I believe that it arose from rumors from
∑8∑∑multiple individuals but --
∑9∑∑∑∑Q∑∑Do you know any of those individuals?
10∑∑∑∑A∑∑But --
11∑∑∑∑Q∑∑I'm sorry.
12∑∑∑∑A∑∑I would have to review the record to tell you
13∑∑the names of those individuals.∑But Bob Smith directed
14∑∑me to Bit for that -- or for that information.
15∑∑∑∑Q∑∑Okay.∑What did it have to do with the
16∑∑investigation -- your investigation into Katherine
17∑∑Mills' murder?
18∑∑∑∑A∑∑I assumed that it was -- you know, there was
19∑∑multiple allegations that witnesses were being coerced
20∑∑and harassed.∑And I believe that it was their position
21∑∑at the time that maybe Mr. York was given Allen Helton
22∑∑who was one of the -- I think he made multiple
23∑∑statements to the officers on multiple occasions, you
24∑∑know, that he was giving him money or drugs to
25∑∑cooperate with him and give him a statement against




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 42 of 365 - Page
                                           ID#: 7836                             40


∑1∑∑these individuals.
∑2∑∑∑∑Q∑∑Okay.∑Was Sheriff Pickard giving anybody
∑3∑∑money?
∑4∑∑∑∑A∑∑I don't recall hearing that, no.
∑5∑∑∑∑Q∑∑Okay.∑was any member of the Knox County
∑6∑∑Sheriff's Department giving Mr. Helton or anybody else
∑7∑∑money in return for some kind of --
∑8∑∑∑∑A∑∑I don't recall hearing that one way or
∑9∑∑another.
10∑∑∑∑Q∑∑Multiple people, can you give me a name?
11∑∑∑∑A∑∑Not without reviewing my records.
12∑∑∑∑Q∑∑All right.∑How many reports were made --
13∑∑well, was there -- I probably asked this and I
14∑∑apologize again. There was a report -- you think there
15∑∑was a report done of your interview of Mr. Edwards?
16∑∑∑∑A∑∑Yes.∑There should've been.∑I would -- I
17∑∑would assume.
18∑∑∑∑Q∑∑All right.∑And did that report contain the
19∑∑information you gave concerning money being passed to -
20∑∑- and I wasn't in clear -- who was the money given to
21∑∑purportedly?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
23∑∑∑∑answer.
24∑∑∑∑A∑∑The story was that money was -- money or
25∑∑drugs was being passed from Mr. York to Allen Helton.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 43 of 365 - Page
                                           ID#: 7837                             41


∑1∑∑∑∑Q∑∑On the occasion that you described that Mr.
∑2∑∑Edwards described to you, I was again confused.∑Is it
∑3∑∑his understanding that money was paid directly to Mr.
∑4∑∑Helton? Is that what Mr. Edwards told you?
∑5∑∑∑∑A∑∑Mr. Edwards told me that he witnessed him
∑6∑∑pull in and Allen come out.∑He did not witness any
∑7∑∑transfer personally himself because he obviously had
∑8∑∑passed on by. And I don't remember if he told me it was
∑9∑∑his wife or Mr. Helton's wife that may have more
10∑∑information.∑Someone else at that location at the time
11∑∑might have more information and I should go talk to
12∑∑them.
13∑∑∑∑Q∑∑Did you?
14∑∑∑∑A∑∑I -- I remember looking for a female.∑I do
15∑∑not -- I don't believe that I ever found her.
16∑∑∑∑Q∑∑All right.∑Were you looking for Ms. Helton
17∑∑or you were looking for Ms. Edwards or both?
18∑∑∑∑A∑∑I don't remember which one.∑I probably
19∑∑looked for both, but I don't recall.∑It should be --
20∑∑that should be in the report.
21∑∑∑∑Q∑∑All right.∑And you would've kept some kind
22∑∑of record of your attempts to contact these people?
23∑∑∑∑A∑∑Possibly.∑I mean I, normally, I probably
24∑∑would, so I can't be sure without looking at the
25∑∑record.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 44 of 365 - Page
                                           ID#: 7838                             42


∑1∑∑∑∑Q∑∑Okay.∑Let me take you back all the way to
∑2∑∑the first conversation you had with Bob Smith if I
∑3∑∑could. Here's what I remember your testimony to be and
∑4∑∑please correct me if I'm wrong, is that someone, one of
∑5∑∑the officers, offered -- said to Bob Smith we'll get
∑6∑∑rid of these charges if you'll tell us whether I guess
∑7∑∑Amanda or William, or Jonathan bought drugs from him.
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑Q∑∑Is that your testimony or did I get it wrong?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
11∑∑∑∑answer.
12∑∑∑∑A∑∑I remember him saying William Lester or
13∑∑Amanda. I do not recall if he mentioned Jonathan Taylor
14∑∑saying, but he said that they told him if you tell us
15∑∑how much they've been spending here, I'll sweep these
16∑∑trafficking charges under the rug.
17∑∑∑∑Q∑∑So as an exchange for information, then.∑Is
18∑∑that your understanding?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑Q∑∑The quid pro quo was we'll let you -- we'll
21∑∑sweep these drug charges if you'll give us information;
22∑∑is that fair?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
24∑∑∑∑A∑∑Fair.
25∑∑∑∑Q∑∑All right.∑Was -- based upon what Bob Smith




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 45 of 365 - Page
                                           ID#: 7839                             43


∑1∑∑said, did he ever say they told me they would sweep
∑2∑∑these drug cases under the mat if you will testify
∑3∑∑against Amanda Hoskins or William Lester?
∑4∑∑∑∑A∑∑I don't -- I don't recall him saying it that
∑5∑∑way.
∑6∑∑∑∑Q∑∑All right.∑Did you get any impression that
∑7∑∑the quid pro quo, the consideration was that if they
∑8∑∑would sweep away the charges if he would help them
∑9∑∑frame Amanda Hoskins or William Lester?
10∑∑∑∑A∑∑His comment was, "We'll sweep this under the
11∑∑rug if you tell us how much they've spent here."∑And I
12∑∑believe that if there was any -- I believe that the
13∑∑fact that it happened more than once, multiple times,
14∑∑many times, that Bob assumed I've already given you the
15∑∑answer, why are we still talking about this.∑That was
16∑∑the gist of how I remember the conversation occurring.
17∑∑You know, I told you they've not been here.
18∑∑∑∑Q∑∑I get the impression that you thought the
19∑∑police were being very insistent on getting this
20∑∑information; is that your understanding?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑I think that's how he felt.
23∑∑∑∑Q∑∑Well did he think that he was being told,
24∑∑we'll drop the charges if you name these people as drug
25∑∑buyers, as buying drugs from you?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 46 of 365 - Page
                                           ID#: 7840                             44


∑1∑∑∑∑A∑∑I don't know how he took it.∑All I can tell
∑2∑∑you is that he told me multiple times they asked him,
∑3∑∑"Tell us how much money they've been spending here.
∑4∑∑Tell us what we want to know."∑And multiple times they
∑5∑∑were told they've not been here.
∑6∑∑∑∑Q∑∑All right.∑Have you been involved in other
∑7∑∑investigations where these officers, in order to get
∑8∑∑information would agree∑to try to help negotiate
∑9∑∑charges?
10∑∑∑∑A∑∑I mean, I've heard these allegations.∑I've
11∑∑never heard an officer admit that.∑But I've heard
12∑∑allegations, you know.
13∑∑∑∑Q∑∑Okay.
14∑∑∑∑A∑∑Over the last 20-some years.
15∑∑∑∑Q∑∑All right.∑Again, are you willing to say
16∑∑that that is something that John Pickard or any member
17∑∑of the Knox County Sheriff's Department said?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑I do not recall other specific names. I
20∑∑would have to review the reports.
21∑∑∑∑Q∑∑Likewise, I'm obviously trying to represent
22∑∑my clients right now, but I'm trying to understand, has
23∑∑Mr. Bingham specifically identified John Pickard or any
24∑∑Knox County deputy or member of the sheriff's
25∑∑department as being someone either involved in the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 47 of 365 - Page
                                           ID#: 7841                             45


∑1∑∑arrest or some kind of negotiation of charges?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I would have to review the record to tell you
∑4∑∑definitively if that were the case.
∑5∑∑∑∑Q∑∑It doesn't stick out in your mind, obviously
∑6∑∑that he named somebody with the sheriff's department?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑8∑∑∑∑answered.
∑9∑∑∑∑A∑∑It doesn't stick out, no.
10∑∑∑∑Q∑∑Bit Edwards, same question.∑What role did
11∑∑Bit say that John Pickard or anybody in the Knox County
12∑∑Sheriff's Department played in this arrest that you
13∑∑talked about and the exchange of the money with Mr.
14∑∑Helton?
15∑∑∑∑A∑∑I don't recall other than York, specific
16∑∑names of other officers without reviewing the record,
17∑∑although it seems like -- I believe that multiple times
18∑∑I was told multiple officers, but I can't tell you the
19∑∑names without reviewing the record.
20∑∑∑∑Q∑∑The multiple allegations that there was some
21∑∑kind of kickback scheme going on in Knox County, who
22∑∑told you that during the course of your investigation?
23∑∑∑∑A∑∑Certainly, Bob and Mr. Bingham, and I would -
24∑∑- I would have to review the report to be certain on
25∑∑Mr. Edwards, but I believe that he did.∑That's all




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 48 of 365 - Page
                                           ID#: 7842                             46


∑1∑∑that I can think of at the moment.
∑2∑∑∑∑Q∑∑Okay.∑You feel there are other people that
∑3∑∑told you this?
∑4∑∑∑∑A∑∑I do not recall.
∑5∑∑∑∑Q∑∑At any time did you bring this to the
∑6∑∑attention to the Commonwealth's attorney for Knox
∑7∑∑County, Jackie Steele?
∑8∑∑∑∑A∑∑Me personally, no.
∑9∑∑∑∑Q∑∑Do you know of anybody at the office of
10∑∑public advocacy that brought this to the attention of
11∑∑the Commonwealth's attorney?
12∑∑∑∑A∑∑I do not.∑No.
13∑∑∑∑Q∑∑Did you report it to any other law
14∑∑enforcement authority such as the Federal Bureau of
15∑∑Investigation, the
16∑∑DVA?
17∑∑∑∑A∑∑I only report to the attorney on the case.
18∑∑∑∑Q∑∑Do you know of anyone at the office of public
19∑∑advocacy reporting it to another law enforcement
20∑∑authority?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑Not that I'm aware of.
23∑∑∑∑Q∑∑In other words, if you believe you have
24∑∑credible information from credible individuals as you
25∑∑believe these gentlemen are, telling you that there's a




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 49 of 365 - Page
                                           ID#: 7843                             47


∑1∑∑kickback scheme in Knox County, you feel you have no
∑2∑∑duty to reveal this information to any other law
∑3∑∑enforcement agency?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑5∑∑∑∑answered.∑You're harassing the witness, Mr.
∑6∑∑∑∑Kelley.∑You can answer again, Lisa.
∑7∑∑∑∑A∑∑You know, no.∑I assume I did not.∑My
∑8∑∑reporting is to the attorney and what the attorneys --
∑9∑∑who the attorneys have a conversation with about it at
10∑∑that point -- I do recall Barbara Carnes at least, who
11∑∑was one of Ms. Hoskins' initial attorneys talking to,
12∑∑or at least telling me that she spoke to Mr. Steele
13∑∑about some of the improprieties but what those -- what
14∑∑her specific conversation with him, I have no idea. I
15∑∑was not there.
16∑∑∑∑Q∑∑I got the impression Barbara Carnes was
17∑∑involved in 2012 at the time of the initial indictment
18∑∑and I thought she was out by 2014.
19∑∑∑∑A∑∑I don't recall when she left, and I don't
20∑∑recall, you know, what information she would have had
21∑∑at the time.∑I recall -- I simply recall her saying
22∑∑that she had spoke -- had spoken with Jackie Steele
23∑∑regarding, you know, some of the inconsistencies or
24∑∑improprieties.
25∑∑∑∑Q∑∑Well, was Ms. Carnes representing Ms. Hoskins




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 50 of 365 - Page
                                           ID#: 7844                             48


∑1∑∑or anybody in this murder investigation at the time you
∑2∑∑first spoke to Bob Smith?
∑3∑∑∑∑A∑∑I don't believe that she was, but I could be
∑4∑∑mistaken.∑There was a period of time when both she and
∑5∑∑Jim were on the case together, and I do not recall the
∑6∑∑date that she left.
∑7∑∑∑∑Q∑∑Do you remember telling her, inviting her to
∑8∑∑go to the detention center to talk?
∑9∑∑∑∑A∑∑No.∑I don't.
10∑∑∑∑∑∑MR. SLOSAR:∑And, again, we're asserting
11∑∑∑∑privilege over --
12∑∑∑∑∑∑THE WITNESS:∑Sorry.
13∑∑∑∑∑∑MR. SLOSAR:∑-- communication between Ms.
14∑∑∑∑Evans and attorneys in the defense team.
15∑∑BY MR. KELLEY:
16∑∑∑∑Q∑∑What other information do you have from any
17∑∑other investigations you performed concerning Mr.
18∑∑Smith, Mr. Bingham, or Mr. Edwards either before or
19∑∑since this investigation?
20∑∑∑∑A∑∑None on Mr. Edwards.∑None on Mr. Bingham I
21∑∑don't believe.
22∑∑∑∑Q∑∑All right.∑Have you been made aware of any
23∑∑or received any continuing allegations of a kickback
24∑∑scheme in Knox County since 2014?
25∑∑∑∑A∑∑On other cases?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 51 of 365 - Page
                                           ID#: 7845                             49


∑1∑∑∑∑Q∑∑Yes.
∑2∑∑∑∑A∑∑Okay.∑I was involved in William Anderson's
∑3∑∑case.
∑4∑∑∑∑Q∑∑Uh-huh.
∑5∑∑∑∑A∑∑And there were allegations from Jeff Gray
∑6∑∑that that was the case.∑That he was giving the
∑7∑∑sheriff's office, in particular, money kind of as a
∑8∑∑payoff to let him do business.
∑9∑∑∑∑Q∑∑Okay.
10∑∑∑∑A∑∑Another drug dealer.
11∑∑∑∑Q∑∑I, for some reason know Mr. Anderson as Bill
12∑∑Bill.∑Is that Bill Bill Anderson?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Are we talking about the same person?
15∑∑∑∑A∑∑Yes.∑We are.
16∑∑∑∑Q∑∑When did you talk to Jeff Gray?
17∑∑∑∑A∑∑It's been in the last -- within the last
18∑∑year.
19∑∑∑∑Q∑∑2017?
20∑∑∑∑A∑∑I was present during the conversation with
21∑∑him.
22∑∑∑∑Q∑∑What were the circumstances?
23∑∑∑∑A∑∑I met with Elliott.∑Elliott was coming down
24∑∑from Chicago to look for him.∑We -- I believe he set
25∑∑up the -- or the interview and we met with him at a




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 52 of 365 - Page
                                           ID#: 7846                             50


∑1∑∑restaurant.
∑2∑∑∑∑Q∑∑Okay.∑Were you working for the Office of
∑3∑∑Public Advocacy at that time?
∑4∑∑∑∑A∑∑No.∑Not -- not in that capacity, no.
∑5∑∑∑∑Q∑∑Okay.∑You were still an employee of the
∑6∑∑State?
∑7∑∑∑∑A∑∑Yes.∑Uh-huh.
∑8∑∑∑∑Q∑∑So you were acting outside of your --
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
10∑∑∑∑∑∑MR. KELLEY:∑I haven't finished yet.
11∑∑∑∑∑∑MR. SLOSAR:∑I didn't know if you were done,
12∑∑∑∑or...
13∑∑∑∑∑∑MR. KELLEY:∑No.∑I'm just slow.
14∑∑BY MR. KELLEY:
15∑∑∑∑Q∑∑You were acting outside of your job as an
16∑∑investigator, then?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form still.
18∑∑∑∑A∑∑I was not -- I did not feel that I was there
19∑∑as an investigator.∑I felt like I was there as a, you
20∑∑know...
21∑∑∑∑Q∑∑Was it a weekday?
22∑∑∑∑A∑∑-- what you call a witness or a --
23∑∑∑∑Q∑∑Beg your pardon?
24∑∑∑∑A∑∑I don't recall what day of the week it was.
25∑∑∑∑Q∑∑You think it was a weekday or a weekend?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 53 of 365 - Page
                                           ID#: 7847                             51


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.
∑2∑∑∑∑Q∑∑If you can clarify for me whether -- the
∑3∑∑difference between a weekend and a weekday?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Like a Saturday and Sunday versus
∑5∑∑∑∑a Monday through Friday?
∑6∑∑∑∑∑∑MR. KELLEY:∑Yes.∑I do.
∑7∑∑∑∑∑∑MR. SLOSAR:∑Yes.
∑8∑∑∑∑A∑∑I believe it was a weekend, but -- and I
∑9∑∑didn't do any reports on that or anything, so I don't
10∑∑know for sure, but I believe it was a weekend day.
11∑∑BY MR. KELLEY:
12∑∑∑∑Q∑∑Okay.∑So you weren't on the clock?
13∑∑∑∑A∑∑No.∑I was not.
14∑∑∑∑Q∑∑How did -- how often did you meet with Mr.
15∑∑Slosar outside of your job as an investigator?
16∑∑∑∑A∑∑Several times, probably.∑I mean I'm not
17∑∑sure. I met with him and talked to him on multiple
18∑∑occasions.
19∑∑∑∑Q∑∑Okay.∑Was this after the dismissal of
20∑∑charges against Amanda Hoskins, and William Lester, and
21∑∑Jonathan Taylor?
22∑∑∑∑∑∑MR. SLOSAR:∑You know that they're --
23∑∑∑∑∑∑MR. KELLEY:∑They're different times. I
24∑∑∑∑apologize.
25∑∑∑∑A∑∑Yeah.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 54 of 365 - Page
                                           ID#: 7848                             52


∑1∑∑BY MR. KELLEY:
∑2∑∑∑∑Q∑∑If you could clarify to me where in that time
∑3∑∑frame it was, or...
∑4∑∑∑∑A∑∑That we spoke?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑I don't understand your
∑6∑∑∑∑question either.∑You can answer to the extent you
∑7∑∑∑∑understand it.
∑8∑∑BY MR. KELLEY:
∑9∑∑∑∑Q∑∑When did you first talk with Mr. Slosar?
10∑∑∑∑A∑∑It would've been after Mr. Anderson's
11∑∑acquittal. Sometime after Mr. Anderson's acquittal in
12∑∑Bell County.
13∑∑∑∑Q∑∑Okay.∑With Mr. Anderson's acquittal, were
14∑∑you - - was there still a role for you to play as an
15∑∑investigator in that -- in the investigation of that?
16∑∑∑∑A∑∑Not -- not on his case.∑No.
17∑∑∑∑Q∑∑All right.
18∑∑∑∑A∑∑I think -- no.∑My job was done.
19∑∑∑∑Q∑∑Okay.∑How about were you still working as
20∑∑the investigator on Amanda Hoskins' case?
21∑∑∑∑A∑∑I can't remember which came first, the
22∑∑acquittal or the dismissal.∑I believe that the
23∑∑acquittal was after the dismissal, so...
24∑∑∑∑Q∑∑I do, too.∑Okay.∑So was there an active
25∑∑investigation going on involving Amanda Hoskins or even




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 55 of 365 - Page
                                           ID#: 7849                             53


∑1∑∑Bill Bill Anderson at the time you talked with Mr.
∑2∑∑Slosar the first time?
∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑How did you come to talk to him?
∑5∑∑∑∑∑∑MR. SLOSAR:∑We are continuing to assert the
∑6∑∑∑∑attorney-client work product privileges as to any
∑7∑∑∑∑communication between Ms. Evans, attorneys from the
∑8∑∑∑∑defense team, attorneys from our firm unless there
∑9∑∑∑∑was a third-party present in those conversations
10∑∑∑∑that was not a member of the legal team that would
11∑∑∑∑somehow waive the privilege.
12∑∑∑∑∑∑MR. KELLEY:∑I don't think I've asked her the
13∑∑∑∑content of any conversation yet.∑I asked her when
14∑∑∑∑it occurred.
15∑∑∑∑∑∑MR. SLOSAR:∑No.∑You just started going into
16∑∑∑∑the content.
17∑∑∑∑∑∑MR. KELLEY:∑"How did it come about," I
18∑∑∑∑thought was the question.
19∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑So communication -- I mean
20∑∑∑∑you need --
21∑∑∑∑∑∑MR. KELLEY:∑You're saying that if she calls
22∑∑∑∑you up --
23∑∑∑∑∑∑MR. SLOSAR:∑I'm saying --
24∑∑∑∑∑∑MR. KELLEY:∑-- or you call her up, you can't
25∑∑∑∑-- that that falls within the privilege?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 56 of 365 - Page
                                           ID#: 7850                             54


∑1∑∑∑∑∑∑MR. SLOSAR:∑I'm saying that if she came into
∑2∑∑∑∑contact with me based on conversations with our
∑3∑∑∑∑client, that is privileged.∑If she came in -- like
∑4∑∑∑∑you're delving into the privilege by asking how any
∑5∑∑∑∑of my clients got representation.
∑6∑∑BY MR. KELLEY:
∑7∑∑∑∑Q∑∑Was Amanda Hoskins working at the Office of
∑8∑∑Public Advocacy when you first contacted Mr. Slosar?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form of the
10∑∑∑∑question.∑You can answer to the extent you recall
11∑∑∑∑when Ms. Hoskins began working at DPA.
12∑∑∑∑A∑∑She began working at DPA really soon after
13∑∑her release from the detention center.∑And to the best
14∑∑of my knowledge, she was there a year, year-and-a-half,
15∑∑maybe.
16∑∑BY MR. KELLEY:
17∑∑∑∑Q∑∑Was she still there when Bill Anderson was
18∑∑acquitted?
19∑∑∑∑A∑∑I'm not sure.∑I don't recall.
20∑∑∑∑Q∑∑Was she present at any meetings you had with
21∑∑Mr. Slosar?
22∑∑∑∑∑∑MR. SLOSAR:∑Was Amanda Hoskins present?∑Is
23∑∑∑∑that the question?
24∑∑∑∑∑∑MR. KELLEY:∑That's what I meant, yes.∑I'm
25∑∑∑∑sorry.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 57 of 365 - Page
                                           ID#: 7851                             55


∑1∑∑∑∑A∑∑I believe -- I'm not sure.∑I don't think --
∑2∑∑I don't recall whether she was --
∑3∑∑BY MR. KELLEY:
∑4∑∑∑∑Q∑∑When you say you've had several meetings with
∑5∑∑Mr. Slosar, how many?
∑6∑∑∑∑A∑∑I cannot give you a -- I don't recall an
∑7∑∑exact number of times.
∑8∑∑∑∑Q∑∑Can you give me a ballpark?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
10∑∑∑∑answered.∑Calls for speculation.
11∑∑∑∑Q∑∑50 times?
12∑∑∑∑A∑∑Oh, no.
13∑∑∑∑Q∑∑25 times?
14∑∑∑∑A∑∑I'd be totally guessing or speculating if I
15∑∑gave you a number.∑I mean I've seen him on other
16∑∑occasions outside of -- I can't -- I don't have an
17∑∑exact number.
18∑∑∑∑Q∑∑Okay.∑Over what period of time have you had
19∑∑meetings with him?∑Beginning with the acquittal of
20∑∑Bill Bill Anderson, how long has it been since these
21∑∑meetings have been going on?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form still.∑You can
23∑∑∑∑answer.
24∑∑∑∑A∑∑I would -- it would've been sometime after
25∑∑the acquittal and I'm not sure of the time frame, but




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 58 of 365 - Page
                                           ID#: 7852                             56


∑1∑∑it would certainly have been after and, you know,
∑2∑∑randomly, I haven't -- I don't even recall the last
∑3∑∑time I saw him.
∑4∑∑∑∑Q∑∑Did you see him today before you came here?
∑5∑∑∑∑A∑∑Sure.∑Well, in the parking lot.
∑6∑∑∑∑Q∑∑Okay.∑Did you talk with him before this
∑7∑∑deposition?
∑8∑∑∑∑A∑∑We spoke, yes.
∑9∑∑∑∑Q∑∑Did you talk to him about the questions that
10∑∑might be asked during this deposition?
11∑∑∑∑∑∑MR. SLOSAR:∑I'm -- I mean, again, unless
12∑∑∑∑you're -- I have no objection to you asking her if
13∑∑∑∑-- what documents she was asked to review prior to
14∑∑∑∑today or any documents that I showed her, but if
15∑∑∑∑you're going into the contents of communication
16∑∑∑∑between our office and Ms. Evans, the privilege
17∑∑∑∑still exists.
18∑∑∑∑∑∑MR. KELLEY:∑So you -- I'm sorry.∑You're --
19∑∑∑∑∑∑MR. SLOSAR:∑I'm trying to --
20∑∑∑∑∑∑MR. KELLEY:∑The court reporter can read back
21∑∑∑∑the question.∑Are you objecting to that question?
22∑∑∑∑I take it and are you instructing her that the
23∑∑∑∑attorney-client privilege applies to that --
24∑∑∑∑∑∑MR. SLOSAR:∑Well --
25∑∑∑∑∑∑MR. KELLEY:∑-- question.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 59 of 365 - Page
                                           ID#: 7853                             57


∑1∑∑∑∑MR. SLOSAR:∑It's not -- I am not Ms. Evans'
∑2∑∑attorney.∑I'm saying that the work product
∑3∑∑doctrine and the attorney-client privilege between
∑4∑∑Ms. Evans and my client continues to exist.∑So to
∑5∑∑the extent that you're delving into conversation
∑6∑∑and communication between Ms. Evans and us --
∑7∑∑∑∑MR. KELLEY:∑Uh-huh.∑I know.
∑8∑∑∑∑MR. SLOSAR:∑-- about the internal workings of
∑9∑∑the defense team, and strategic discussions that
10∑∑happened relating to the underlying investigation
11∑∑in this case that was conducted, I think the
12∑∑privilege does still exist.∑If you want to ask --
13∑∑∑∑MR. KELLEY:∑I consider her a third person
14∑∑unless you're telling me that -- have you been
15∑∑retained as an expert witness in this case?
16∑∑∑∑MR. SLOSAR:∑John, do you understand the
17∑∑question?∑I'm trying to work with you.∑She's not
18∑∑a typical third person.∑She is here in the
19∑∑capacity as if she was Amanda Hoskins' attorney.
20∑∑The investigators that are part of the defense team
21∑∑exact that same authority. So my clients are
22∑∑continuing to maintain the attorney- client
23∑∑privilege.∑They have a right to do that.∑DPA may
24∑∑still be retaining that privilege as well.∑I --
25∑∑I'm not here representing her, but I'm saying my




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 60 of 365 - Page
                                           ID#: 7854                             58


∑1∑∑∑∑clients are enforcing the attorney-client privilege
∑2∑∑∑∑as to conversations between Ms. Evans and them, Ms.
∑3∑∑∑∑Evans' defense team and us, and because of that, I
∑4∑∑∑∑would instruct the witness not to answer questions
∑5∑∑∑∑about communication that she had with my clients,
∑6∑∑∑∑with attorneys that she worked under, or with
∑7∑∑∑∑members of our team.∑If you want to go into what
∑8∑∑∑∑documents we gave her to review, I think that's
∑9∑∑∑∑perfectly appropriate, but the content of
10∑∑∑∑communication is not.
11∑∑∑∑∑∑MR. KELLEY:∑Can you read back that -- the
12∑∑∑∑question, wherever it was back way back then?
13∑∑∑∑∑∑∑(REPORTER PLAYS BACK REQUESTED TESTIMONY)
14∑∑∑∑∑∑MR. KELLEY:∑I don't think that was the
15∑∑∑∑question.∑I thought it would be --
16∑∑∑∑∑∑MR. SLOSAR:∑I think we were past that.
17∑∑∑∑∑∑MR. KELLEY:∑Yeah.∑I think we were past that.
18∑∑∑∑Forget it.∑Let me go ahead and ask the question
19∑∑∑∑and then he can object and instruct accordingly.
20∑∑BY MR. KELLEY:
21∑∑∑∑Q∑∑Did you discuss with Mr. Slosar what
22∑∑questions might be asked during this deposition today?
23∑∑∑∑∑∑MR. SLOSAR:∑You can answer that limited
24∑∑∑∑question.
25∑∑∑∑A∑∑I recall being told that I might be asked




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 61 of 365 - Page
                                           ID#: 7855                             59


∑1∑∑about Bob Smith.∑That's, I mean, other than specific
∑2∑∑questions, that --
∑3∑∑∑∑Q∑∑That was it?
∑4∑∑∑∑A∑∑That's all that I recall being asked -- being
∑5∑∑told about specific questions.
∑6∑∑∑∑Q∑∑And when did this conversation occur?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑All right.∑Did you then go try to find your
∑9∑∑reports?
10∑∑∑∑A∑∑I was asked to review that report.
11∑∑∑∑Q∑∑Okay.∑Did you look at all three reports as
12∑∑you would've done for Mr. Bingham or Mr. Edwards?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑Okay.∑Did you look at other reports, for
15∑∑example in the Bill Bill Anderson case, to help you
16∑∑remember what Jeff Gray said?
17∑∑∑∑A∑∑No.∑I did not.∑Mr. Smith was the only thing
18∑∑that I reviewed before today.
19∑∑∑∑Q∑∑Okay.∑Have you ever listened to the taped
20∑∑conversation taken by Josh Powell I believe and Ms.
21∑∑Gatnarek?
22∑∑∑∑A∑∑Of Bob Smith?
23∑∑∑∑Q∑∑Of Bob Smith?
24∑∑∑∑A∑∑No.∑I haven't.
25∑∑∑∑Q∑∑Okay.∑During the course of the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 62 of 365 - Page
                                           ID#: 7856                             60


∑1∑∑investigation, did you tell them that Bob Smith was
∑2∑∑somebody of interest and that they needed to talk to
∑3∑∑him as well?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Again, the privilege continues to
∑5∑∑∑∑exist between members of the --
∑6∑∑∑∑∑∑MR. KELLEY:∑Not between the defendants.
∑7∑∑∑∑∑∑MR. SLOSAR:∑Absolutely.∑They had a joint
∑8∑∑∑∑defense privilege.
∑9∑∑BY MR. KELLEY:
10∑∑∑∑Q∑∑I would disagree, but -- am I correct, and I
11∑∑think you even say this in a conversation you had with
12∑∑my client in the Anderson case that normally you keep
13∑∑separate your investigations where your -- where the
14∑∑office is representing two defendants on a particular
15∑∑investigation?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑A∑∑I believe we -- I believe I do recall having
18∑∑that conversation with Mr. Pickard and that generally
19∑∑is the case, although there are limited reasons why a
20∑∑spouse, or -- but in this case, it was very unusual to
21∑∑me to work across with all three defendants but we did
22∑∑feel that it was appropriate.
23∑∑∑∑Q∑∑Right.∑And you shared information you got;
24∑∑is that fair?
25∑∑∑∑A∑∑Yes.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 63 of 365 - Page
                                           ID#: 7857                             61


∑1∑∑∑∑Q∑∑And you would've shared your entire
∑2∑∑investigation with Josh and Ms. Gatnarek, or whoever
∑3∑∑was representing Mr. Taylor?
∑4∑∑∑∑A∑∑I would not say that I -- that either of us
∑5∑∑shared our entire investigations.
∑6∑∑∑∑Q∑∑All right.∑Did you also share it with --
∑7∑∑∑∑∑∑MR. WRIGHT:∑David Hoskins.
∑8∑∑∑∑Q∑∑There you go.∑David Hoskins.
∑9∑∑∑∑A∑∑Some of the things would've been shared with
10∑∑David Hoskins as well.
11∑∑∑∑Q∑∑All right.∑During the course of the
12∑∑investigation, I know you didn't keep a recollection of
13∑∑every meeting you had, but was it typical for you to
14∑∑talk to Josh on a daily basis?
15∑∑∑∑A∑∑No.
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
17∑∑∑∑answer.
18∑∑∑∑A∑∑Certainly not on a daily basis.∑No.
19∑∑∑∑Q∑∑How often would you have, would be a --
20∑∑∑∑A∑∑I don't know how often.∑I mean, there were
21∑∑occasions, other occasions when I would've been with
22∑∑Josh and seen Josh that we may have talked about it,
23∑∑but and there were certainly times when we talked about
24∑∑it -- that was our intent was to talk about it but as
25∑∑far as how many times, maybe -- I don't want to guess.




                                                                                    YVer1f
        Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                      EVANS,         Filed:
                                              taken on      07/09/19
                                                        September  10,Page:
                                                                       2018 64 of 365 - Page
                                            ID#: 7858                             62


∑1∑∑∑∑Q∑∑Okay.∑Do you know how many times you
∑2∑∑would've talked with David Hoskins or members of his
∑3∑∑office, or --
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑It would've been a much lower number.∑I did
∑6∑∑not -- I didn't communicate.∑Maybe -- I don't want to
∑7∑∑feel like I have to give an answer and that's how I
∑8∑∑feel, but five times, maybe total.
∑9∑∑∑∑Q∑∑Okay.∑Did you actually meet face to face
10∑∑with -
11∑∑∑∑∑∑∑-
12∑∑∑∑A∑∑A couple of times.
13∑∑∑∑Q∑∑Was Mr. Powell or somebody from the Jonathan
14∑∑Taylor team present as well at these meetings?
15∑∑∑∑A∑∑For sure on one.∑There may have been more
16∑∑than one, but at least one.∑I do recall the team --
17∑∑all teams being there.
18∑∑∑∑Q∑∑Did you discuss these meetings with Bob Smith
19∑∑or -- and/or William Bingham, and/or Bit Edwards during
20∑∑any meetings with Josh Powell or Heather Gatnarek?
21∑∑∑∑∑∑MR. SLOSAR:∑Again, we're continuing to assert
22∑∑∑∑the work product, attorney-client, and joint
23∑∑∑∑defendant privileges as to any communication
24∑∑∑∑amongst members of the defense teams unless there
25∑∑∑∑was a third-party present that would somehow waive




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 65 of 365 - Page
                                           ID#: 7859                             63


∑1∑∑such privileges.∑I would instruct the witness not
∑2∑∑to answer on that basis unless you can develop a
∑3∑∑record that indicates the privilege is waived.
∑4∑∑∑∑MR. KELLEY:∑Again, I don't know that there
∑5∑∑are any instructions to be made by him.∑He's not
∑6∑∑representing you, is he?
∑7∑∑∑∑MR. SLOSAR:∑On behalf of my clients, we are
∑8∑∑asserting the privileges --
∑9∑∑∑∑MR. KELLEY:∑Right.
10∑∑∑∑MR. SLOSAR:∑-- of attorney-client joint
11∑∑defense and work product, and on behalf of them, I
12∑∑would instruct Ms. Evans not to answer that
13∑∑question.
14∑∑∑∑MR. KELLEY:∑I think the discretion lies with
15∑∑Ms. Evans --
16∑∑∑∑MR. SLOSAR:∑Absolutely --
17∑∑∑∑MR. KELLEY:∑-- and her job as an
18∑∑investigator, a paid investigator, somebody paid by
19∑∑the state to gather information.
20∑∑∑∑MR. SLOSAR:∑It is unethical for you as an
21∑∑officer of the court to inform Ms. Evans that she
22∑∑should waive -- that it is her decision as to
23∑∑whether to waive a privilege that is maintained by
24∑∑both parties, my clients, and the attorneys.∑It's
25∑∑not a waivable privilege from any member of the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 66 of 365 - Page
                                           ID#: 7860                             64


∑1∑∑∑∑defense team.
∑2∑∑∑∑∑∑MR. KELLEY:∑Well, again --
∑3∑∑∑∑∑∑MR. SLOSAR:∑Without my clients' consent.
∑4∑∑∑∑∑∑MR. KELLEY:∑She can answer the question or
∑5∑∑∑∑not.
∑6∑∑∑∑∑∑MR. SLOSAR:∑I'm instructing her not to answer
∑7∑∑∑∑on behalf of my clients.
∑8∑∑BY MR. KELLEY:
∑9∑∑∑∑Q∑∑I'm waiting for an answer.
10∑∑∑∑A∑∑I'm not going to give one.
11∑∑∑∑Q∑∑Outside of the defense teams, the attorneys
12∑∑and investigators and other staff representing Amanda
13∑∑Hoskins, Jonathan Taylor, and William Lester, did you
14∑∑have discussions outside of the -- with others other
15∑∑than Mr. Slosar concerning your investigation or what
16∑∑you learned during your investigation of the Katherine
17∑∑Mills murder?
18∑∑∑∑A∑∑I'm not I understand the question.∑Did I --
19∑∑did I discuss any of this with anyone outside of --
20∑∑∑∑Q∑∑Yeah.∑You found out some startling
21∑∑information about this kickback scheme that's going on
22∑∑and I want to know who you talked about -- talked to
23∑∑about it.
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form, especially
25∑∑∑∑to the word "startling."




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 67 of 365 - Page
                                           ID#: 7861                             65


∑1∑∑∑∑A∑∑DPA conducts case reviews with other
∑2∑∑attorneys and investigators before -- and before
∑3∑∑trials.∑And some of this information may have come out
∑4∑∑during those case reviews, certainly.
∑5∑∑∑∑Q∑∑All right.∑Who would be party to those case
∑6∑∑reviews?
∑7∑∑∑∑A∑∑It would be other attorneys or investigators
∑8∑∑that were set up by generally the attorneys who are on
∑9∑∑the case.
10∑∑∑∑Q∑∑Do you know the names of the attorneys that
11∑∑were involved in the case review of Amanda Hoskins'
12∑∑case?
13∑∑∑∑A∑∑Tom Griffith was present in a case review.
14∑∑∑∑Q∑∑Okay.∑What is his position?
15∑∑∑∑A∑∑He's an attorney.
16∑∑∑∑Q∑∑Okay.∑What office does he work out of?
17∑∑∑∑A∑∑I believe that he was the lead of capital
18∑∑trials during that time.∑I'm not sure where Mr.
19∑∑Griffith works now or what office he's with.
20∑∑∑∑Q∑∑Who else would've been present?
21∑∑∑∑A∑∑Barbara Carnes was there at the time. I
22∑∑don't remember what other attorneys were there outside
23∑∑of the teams.∑I don't recall specifically who else was
24∑∑there outside of the teams.
25∑∑∑∑Q∑∑Okay.∑How many meetings were had with regard




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 68 of 365 - Page
                                           ID#: 7862                             66


∑1∑∑to Amanda's case.∑Amanda Hoskins?
∑2∑∑∑∑A∑∑With outside attorneys, or...
∑3∑∑∑∑Q∑∑Uh-huh.
∑4∑∑∑∑A∑∑I'm -- I'm not sure if there was more than
∑5∑∑that one or not.∑I remember that one specifically. I
∑6∑∑don't recall if there were any more.
∑7∑∑∑∑Q∑∑Do you remember when it was?
∑8∑∑∑∑A∑∑I don't remember when it was.
∑9∑∑∑∑Q∑∑Do you remember what year it was?
10∑∑∑∑A∑∑I don't but it would've been before Ms.
11∑∑Carnes left because she was present.
12∑∑∑∑Q∑∑Was Ms. Carnes working as a contracted
13∑∑attorney or was she a member of...
14∑∑∑∑A∑∑No.∑At the time, I believe she was a full-
15∑∑time attorney.
16∑∑∑∑Q∑∑Full time.∑Okay.
17∑∑∑∑A∑∑I think she did contract after for a while
18∑∑and she may still be.∑I'm not sure.
19∑∑∑∑Q∑∑And were you present at these meetings as
20∑∑well?
21∑∑∑∑A∑∑Certainly, yeah.
22∑∑∑∑Q∑∑All right.∑Who else would be there besides
23∑∑you, Barbara, and Tom Griffith?
24∑∑∑∑A∑∑Generally, at least one or more members of
25∑∑the defense team.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 69 of 365 - Page
                                           ID#: 7863                             67


∑1∑∑∑∑Q∑∑Okay.
∑2∑∑∑∑A∑∑Ideally, all of the members of the defense
∑3∑∑team.
∑4∑∑∑∑Q∑∑What constituted the defense team for Amanda
∑5∑∑Hoskins?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑7∑∑∑∑You can answer.
∑8∑∑∑∑A∑∑When we started, it was Barbara Carnes, at
∑9∑∑some point, I don't recall when, but a short period
10∑∑after Barbara came to me and asked me to investigate
11∑∑the case, we added Jim Cox.∑When Barbara left, we
12∑∑added Teresa Whitaker and that's -- that's it.
13∑∑∑∑Q∑∑Any other investigators besides yourself?
14∑∑∑∑A∑∑Not any that were assigned to the team.
15∑∑There was an investigator who began working for the
16∑∑Harlan County office and I don't recall what the time
17∑∑frame was, but she accompanied me -- I want to say to a
18∑∑few of the interviews that I did.
19∑∑∑∑Q∑∑What was her name?
20∑∑∑∑A∑∑Jessica Wells.
21∑∑∑∑Q∑∑Is she still employed by the --
22∑∑∑∑A∑∑She's still in the Harlan office.
23∑∑∑∑Q∑∑Do you remember which interview she went
24∑∑along?
25∑∑∑∑A∑∑I remember specifically her going to Michael




                                                                                    YVer1f
        Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                      EVANS,         Filed:
                                              taken on      07/09/19
                                                        September  10,Page:
                                                                       2018 70 of 365 - Page
                                            ID#: 7864                             68


∑1∑∑Crump's interview.∑She accompanied me to others, but I
∑2∑∑-- I would have to look at the record to recall which
∑3∑∑one specifically.
∑4∑∑∑∑Q∑∑Are there any other instances you would've
∑5∑∑met with attorneys outside of the team for Amanda
∑6∑∑Hoskins other than this review by Tom Griffith, et al.
∑7∑∑∑∑A∑∑Not that I recall.
∑8∑∑∑∑Q∑∑Do you remember how close you were to trial,
∑9∑∑or is this something you did as you were about to go
10∑∑into trial, or...
11∑∑∑∑A∑∑Ms. Hoskins was scheduled for trial --
12∑∑∑∑Q∑∑Many times.
13∑∑∑∑A∑∑Many times.
14∑∑∑∑Q∑∑Yes.∑I understand.
15∑∑∑∑A∑∑So it certainly would've been prior to one of
16∑∑those, but I don't recall which one.
17∑∑∑∑Q∑∑Okay.∑Are minutes kept of those meetings?
18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑Do you keep notes during those meetings?
20∑∑∑∑A∑∑I keep notes if there's any suggestions made
21∑∑or something that I want to, you know, someone makes a
22∑∑suggestion you should follow up on this, I would make a
23∑∑note to that extent, but as far as detailed notes, I
24∑∑wouldn't.
25∑∑∑∑Q∑∑Do you remember any suggestions made during




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 71 of 365 - Page
                                           ID#: 7865                             69


∑1∑∑that meeting?
∑2∑∑∑∑∑∑MR. SLOSAR:∑I mean, again, we're going to
∑3∑∑∑∑continue to assert the same privileges --
∑4∑∑∑∑∑∑MR. KELLEY:∑Okay.
∑5∑∑∑∑∑∑MR. SLOSAR:∑-- that we've asserted earlier.
∑6∑∑∑∑The third parties that you're talking about are
∑7∑∑∑∑obviously consulting attorneys which would not
∑8∑∑∑∑waive the privilege. So unless there are third
∑9∑∑∑∑parties who are not members of the legal team or
10∑∑∑∑are serving as consulting counsel, the same
11∑∑∑∑privileges exist, and we would instruct Ms. Evans
12∑∑∑∑not to answer that question.
13∑∑∑∑∑∑MR. KELLEY:∑Okay.
14∑∑BY MR. KELLEY:
15∑∑∑∑Q∑∑I went down this rabbit hole asking you about
16∑∑conversations you've had with Mr. Slosar and you've
17∑∑described them.∑And I think I was asking you about the
18∑∑last meeting and I take it it was a telephone call
19∑∑yesterday; is that correct?
20∑∑∑∑A∑∑Correct.
21∑∑∑∑Q∑∑All right.∑Did Mr. Slosar ask you to review
22∑∑any documents at that time?
23∑∑∑∑∑∑MR. SLOSAR:∑You can answer.
24∑∑∑∑A∑∑Just the Bob Smith interview.
25∑∑∑∑Q∑∑Okay.∑And, again, did you go farther to look




                                                                                    YVer1f
        Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                      EVANS,         Filed:
                                              taken on      07/09/19
                                                        September  10,Page:
                                                                       2018 72 of 365 - Page
                                            ID#: 7866                             70


∑1∑∑at anything else on your own?
∑2∑∑∑∑A∑∑I did not.
∑3∑∑∑∑Q∑∑Okay.∑Do you have access to your entire
∑4∑∑file, investigative file?
∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Did you make any effort to look at the rest
∑7∑∑of the file in anticipation of any of these scheduled
∑8∑∑depositions --
∑9∑∑∑∑A∑∑No.
10∑∑∑∑Q∑∑-- in this case?
11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑All right.∑Why?
13∑∑∑∑A∑∑Probably because I'm -- got a lot of cases.
14∑∑I don't know.∑I just don't -- busy.
15∑∑∑∑Q∑∑Do you have a lot of cases in which you're
16∑∑testifying by deposition?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
18∑∑∑∑answer to the extent you understand.
19∑∑∑∑A∑∑No.
20∑∑∑∑Q∑∑Have you ever testified in a civil case
21∑∑before?
22∑∑∑∑A∑∑I've testified.∑I've not done a deposition -
23∑∑-
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑-- in a civil case.




                                                                                     YVer1f
          Case: 6:17-cv-00084-REW-HAI
                 The Deposition of LISA Doc #: 196-43
                                        EVANS,         Filed:
                                                taken on      07/09/19
                                                          September  10,Page:
                                                                         2018 73 of 365 - Page
                                              ID#: 7867                             71


∑1∑∑∑∑Q∑∑Civil case.∑What were the circumstances?
∑2∑∑∑∑A∑∑Personal injury that I was involved in --
∑3∑∑∑∑Q∑∑Okay.
∑4∑∑∑∑A∑∑-- 25 years ago.
∑5∑∑∑∑Q∑∑Okay.
∑6∑∑∑∑A∑∑That's the only time.
∑7∑∑∑∑Q∑∑Have you ever testified in a case involving
∑8∑∑an allegation of under 42 U.S. C 1983.∑That is civil
∑9∑∑rights or constitutional rights violations?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Okay.∑But this -- so this -- but this case
12∑∑doesn't stick out in your mind as something that you
13∑∑wanted to prepare for?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
15∑∑∑∑answered.∑You can answer again, Lisa, if you
16∑∑∑∑understand his question.
17∑∑∑∑A∑∑I'm not sure that I do, but I didn't feel
18∑∑like I needed to look through every form that was in my
19∑∑file, no.
20∑∑BY MR. KELLEY:
21∑∑∑∑Q∑∑You only looked at what?
22∑∑∑∑A∑∑I didn't look at any of them, other than --
23∑∑∑∑Q∑∑You only looked at one report as I understand
24∑∑it.
25∑∑∑∑A∑∑Correct.




                                                                                       YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 74 of 365 - Page
                                           ID#: 7868                             72


∑1∑∑∑∑Q∑∑And you felt no greater need to prepare than
∑2∑∑that?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.
∑4∑∑∑∑You're harassing the witness, Mr. Kelley, move on.
∑5∑∑∑∑She's asked and answered your question four times
∑6∑∑∑∑now.
∑7∑∑BY MR. KELLEY:
∑8∑∑∑∑Q∑∑Answer it one more time if you wouldn't mind,
∑9∑∑please.
10∑∑∑∑∑∑MR. SLOSAR:∑Same objection.∑Harassing.∑You
11∑∑∑∑can answer to the extent you understand his
12∑∑∑∑question, or you can refer him to the answer you've
13∑∑∑∑given four times, whatever you want to do.
14∑∑∑∑A∑∑It's the same answer.∑I'm not changing.
15∑∑BY MR. KELLEY:
16∑∑∑∑Q∑∑I'm not sure what the answer was, but okay.
17∑∑This deposition's been scheduled many times and I think
18∑∑I understand your answer that you've looked at nothing
19∑∑else but on this one occasion?
20∑∑∑∑A∑∑That's correct.
21∑∑∑∑Q∑∑All right.∑Did you assist in the preparation
22∑∑of the complaint in this case?
23∑∑∑∑A∑∑I answered questions if anyone had any. I
24∑∑didn't get -- I'm not sure how you mean.∑But --
25∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to the form




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 75 of 365 - Page
                                           ID#: 7869                             73


∑1∑∑∑∑of the question.
∑2∑∑∑∑Q∑∑Did you review the complaint before it was
∑3∑∑filed in this case?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑I believe I saw -- I know I saw it.∑I've
∑6∑∑seen it.∑I don't know if it was before or after, to be
∑7∑∑honest with you.
∑8∑∑∑∑Q∑∑Okay.∑Did you assist in answering
∑9∑∑interrogatories that were posed by any of the
10∑∑defendants?
11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Okay.
13∑∑∑∑∑∑MR. SLOSAR:∑They're plaintiffs now.∑Here
14∑∑∑∑clients of the defendant.
15∑∑∑∑∑∑MR. KELLEY:∑I said, "Posed by any of the
16∑∑∑∑defendants," is what I meant to the plaintiff. I
17∑∑∑∑should've said to be clear.
18∑∑BY MR. KELLEY:
19∑∑∑∑Q∑∑Hopefully, you understood my question and I
20∑∑assume it's the same answer.
21∑∑∑∑A∑∑I did not participate in any capacity in
22∑∑answering any interrogatories.
23∑∑∑∑Q∑∑All right.∑Have you assisted in finding
24∑∑witnesses for Mr. Slosar or his firm, or members of the
25∑∑plaintiff's team in this case?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 76 of 365 - Page
                                           ID#: 7870                             74


∑1∑∑∑∑A∑∑I may have given them information if I had it
∑2∑∑if they requested specific -- I turned over the files.
∑3∑∑So, I mean, if I had it, they would have it.∑They
∑4∑∑would know who it is.∑But I don't recall an instance
∑5∑∑where I directed anyone to a particular place.
∑6∑∑∑∑Q∑∑Where was your file handed over?∑I know --
∑7∑∑I'm not asking at the beginning or after Bill Bill
∑8∑∑Anderson is giving you the -- Mr. Powell talked about
∑9∑∑an instance where Mr. Slosar came down to the office is
10∑∑my recollection of his testimony.∑Is that when your
11∑∑file was given up or do you remember?
12∑∑∑∑A∑∑There was another individual that collected
13∑∑my file.∑It wasn't -- he wasn't there at all when I
14∑∑handed over the file.
15∑∑∑∑Q∑∑Somebody with his firm, or...
16∑∑∑∑A∑∑I assume it was some assistant of his. I
17∑∑didn't -- he told me that someone would be there to
18∑∑collect it, and that I should give it to him, and I
19∑∑did.
20∑∑∑∑Q∑∑Okay.∑All right.∑I see.∑Have you handed
21∑∑over any portions of your file to any other attorneys?
22∑∑∑∑A∑∑No.
23∑∑∑∑∑∑MS. ROBINSON STAPLES:∑John, when you get to a
24∑∑∑∑stopping point, can we take a break.
25∑∑∑∑∑∑MR. KELLEY:∑Yeah.∑I'm sorry.∑I didn't mean




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 77 of 365 - Page
                                           ID#: 7871                             75


∑1∑∑∑∑it to be a death march.∑I apologize.
∑2∑∑∑∑∑∑MS. ROBINSON STAPLES:∑No.∑I just --
∑3∑∑∑∑∑∑MR. KELLEY:∑Yeah.∑This is as good as any.
∑4∑∑∑∑∑∑∑(OFF THE RECORD)
∑5∑∑BY MR. KELLEY:
∑6∑∑∑∑Q∑∑The interview you had with Jeff Gray, when
∑7∑∑did that occur?
∑8∑∑∑∑A∑∑I don't recall the exact -- I didn't
∑9∑∑interview Jeff Gray first of all.∑I mean I was present
10∑∑and all.
11∑∑∑∑Q∑∑Did you interview him as part of your
12∑∑investigation in --
13∑∑∑∑A∑∑I did not.
14∑∑∑∑Q∑∑Okay.∑And to∑either of them or -- I can't
15∑∑remember the name of the -- and to Bill Bill Anderson's
16∑∑case or Amanda Hoskins' case, you did not --
17∑∑∑∑A∑∑No.∑I did not.
18∑∑∑∑Q∑∑-- talk to Jeff Gray?∑Okay.∑How did you
19∑∑come to learn of Jeff Gray?∑Through Mr. Slosar or
20∑∑through someone else?
21∑∑∑∑A∑∑Oh, no.∑I was well aware of Mr. Gray. I
22∑∑just could never find him.
23∑∑∑∑Q∑∑Okay.∑And you found him on this occasion?
24∑∑∑∑A∑∑I don't believe I found him.∑I did not find
25∑∑him.∑I think that meeting was scheduled but I assume




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 78 of 365 - Page
                                           ID#: 7872                             76


∑1∑∑someone, Mr. Slosar, or someone from his office. I
∑2∑∑didn't schedule that.
∑3∑∑∑∑Q∑∑Well, I do have a tape of an interview --
∑4∑∑∑∑A∑∑Okay.
∑5∑∑∑∑Q∑∑-- with Mr. Slosar.∑Was Mr. Slosar present
∑6∑∑in person?∑Okay.∑I got the impression he was on the
∑7∑∑phone.
∑8∑∑∑∑∑∑MR. SLOSAR:∑Can you be -- I'm going to object
∑9∑∑∑∑to form.∑Can you just lay a foundation as to
10∑∑∑∑whether you're talking to her about the meeting
11∑∑∑∑that she discussed earlier or whether you're
12∑∑∑∑talking to her about the recording that you just
13∑∑∑∑mentioned?∑I think its --
14∑∑∑∑∑∑MR. KELLEY:∑They're two different things?
15∑∑∑∑∑∑MR. SLOSAR:∑Yes.
16∑∑∑∑∑∑MR. KELLEY:∑I didn't realize that.
17∑∑BY MR. KELLEY:
18∑∑∑∑Q∑∑The meeting you were at, was it recorded?
19∑∑∑∑A∑∑I don't -- I didn't record anything.
20∑∑∑∑Q∑∑Okay.∑Who else was there besides you and Mr.
21∑∑Slosar and -- who else?
22∑∑∑∑A∑∑That was all.
23∑∑∑∑Q∑∑Okay.∑And where was it done?
24∑∑∑∑A∑∑We met in a restaurant in Barbourville, a
25∑∑Mexican restaurant.∑I'm not sure of the name of it.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 79 of 365 - Page
                                           ID#: 7873                             77


∑1∑∑∑∑Q∑∑Okay.∑How long did it last?
∑2∑∑∑∑A∑∑Maybe 30 minutes.∑I'm guessing, totally
∑3∑∑guessing, but maybe 30 minutes.
∑4∑∑∑∑Q∑∑Okay.∑What was said during the interview?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑6∑∑∑∑answer.
∑7∑∑∑∑A∑∑Well, we talked about -- that interview was
∑8∑∑regarding Mr. Anderson's case from my recall.∑I don't
∑9∑∑think -- I don't think we talked about anything other
10∑∑than that.
11∑∑∑∑Q∑∑I'm confused.∑This was after Mr. Anderson
12∑∑had been acquitted?
13∑∑∑∑A∑∑Uh-huh.
14∑∑∑∑Q∑∑Yes?
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑Okay.∑Go ahead.∑I'm sorry.
17∑∑∑∑A∑∑That's okay.∑I made many attempts to locate
18∑∑Mr. Gray.∑He told us that -- we talked about whether
19∑∑or not he was involved in Mr. Anderson's case.∑He
20∑∑denied being involved in that case.
21∑∑∑∑Q∑∑Did you question him concerning the Lowes
22∑∑tape? Do you know what I'm talking about?
23∑∑∑∑A∑∑I'm sure that that came up.
24∑∑∑∑Q∑∑All right.
25∑∑∑∑A∑∑Yeah.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 80 of 365 - Page
                                           ID#: 7874                             78


∑1∑∑∑∑Q∑∑What was his explanation there?
∑2∑∑∑∑A∑∑There were, I believe three explanations, so
∑3∑∑I don't want to get -- I don't want to be inaccurate
∑4∑∑about which one he gave on that date.∑I believe -- I
∑5∑∑believe his explanation on that date was due to a -- he
∑6∑∑made the purchase at Lowe's to repair a broken water
∑7∑∑line.
∑8∑∑∑∑Q∑∑Okay.∑You heard other explanations from Mr.
∑9∑∑Gray?
10∑∑∑∑A∑∑No.∑That's the only time I spoke or heard
11∑∑Mr. Gray speak at all.
12∑∑∑∑Q∑∑Where'd the other explanations come from?
13∑∑∑∑A∑∑His nephew, James Otis Sizemore.∑He gave
14∑∑multiple explanations.
15∑∑∑∑Q∑∑Okay.
16∑∑∑∑A∑∑That --
17∑∑∑∑Q∑∑That was the convicted -- Mr. Sizemore who
18∑∑pled guilty to the killing?
19∑∑∑∑A∑∑Uh-huh.
20∑∑∑∑Q∑∑All right.∑Yes?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑Yes.∑I'm sorry.
23∑∑∑∑Q∑∑Okay.∑All right.∑What else was said during
24∑∑that meeting?
25∑∑∑∑A∑∑He talked about his relationship with Mr.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 81 of 365 - Page
                                           ID#: 7875                             79


∑1∑∑Pickard.
∑2∑∑∑∑Q∑∑Okay.
∑3∑∑∑∑A∑∑I believe he was angry that Mr. Pickard
∑4∑∑didn't do an investigation to his liking on a -- maybe
∑5∑∑a theft or a robbery from his home.∑He said that he,
∑6∑∑for some period of time, had paid Mr. Pickard -- I
∑7∑∑think I said this earlier.∑He paid Mr. Pickard to let
∑8∑∑him conduct his illegal business.∑I want to say he
∑9∑∑said he paid him $1,000 a month or something like that.
10∑∑∑∑Q∑∑Did you believe him?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
12∑∑∑∑A∑∑I guess I believed him.∑I didn't -- I mean,
13∑∑it's just shocking to hear something like that.∑So...
14∑∑∑∑Q∑∑Yeah.
15∑∑∑∑A∑∑Yeah.
16∑∑∑∑Q∑∑Startling.
17∑∑∑∑A∑∑It's -- it wasn't so much after hearing it
18∑∑from other individuals I guess as to him.∑But, you
19∑∑know --
20∑∑∑∑Q∑∑Okay.
21∑∑∑∑A∑∑-- what else.∑That's all that I recall off
22∑∑the top of my head from that meeting.
23∑∑∑∑Q∑∑All right.∑Did you think he was involved,
24∑∑and I forgot the gentleman's name who was killed in the
25∑∑Anderson case?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 82 of 365 - Page
                                           ID#: 7876                             80


∑1∑∑∑∑A∑∑Bob Wiggins?
∑2∑∑∑∑Q∑∑Yes.∑Do you believe he was involved in the
∑3∑∑Bob Wiggins murder?
∑4∑∑∑∑A∑∑I do.
∑5∑∑∑∑Q∑∑So you give him -- and do you think he was
∑6∑∑lying to you concerning the Lowe's tape?∑His
∑7∑∑explanation for the Lowe's tape?
∑8∑∑∑∑A∑∑I do, yes.
∑9∑∑∑∑Q∑∑But you believe him on other things?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
11∑∑∑∑A∑∑I'm not saying I do or don't believe anything
12∑∑he said.∑I mean there was the majority of -- I mean do
13∑∑I believe he was involved in that case?∑I absolutely
14∑∑do. In that murder, I absolutely do.
15∑∑∑∑Q∑∑You believed he was a drug dealer?
16∑∑∑∑A∑∑I certainly believe that.
17∑∑∑∑Q∑∑All right.∑Do you believe that he may have
18∑∑assisted Mr. Sizemore, aided, and abetted the murder of
19∑∑Mr. Wiggins, don't you?
20∑∑∑∑A∑∑I do.
21∑∑∑∑Q∑∑All right.∑And yet you believe him when he
22∑∑says, "I was paying John Pickard $1,000 a month"?
23∑∑∑∑A∑∑I'm not saying I do, or I don't believe on
24∑∑that.
25∑∑∑∑Q∑∑Okay.∑All right.∑What other interviews did




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 83 of 365 - Page
                                           ID#: 7877                             81


∑1∑∑you attend with Mr. Slosar?
∑2∑∑∑∑A∑∑That's it.
∑3∑∑∑∑Q∑∑Okay.∑What other documents have you given
∑4∑∑Mr. Slosar other than your file?
∑5∑∑∑∑A∑∑None that I can recall.
∑6∑∑∑∑Q∑∑All right.∑Have you conducted any continuing
∑7∑∑-- any continuing interviews with regard to the Mills
∑8∑∑homicide since Amanda Hoskins -- the charges have been
∑9∑∑dismissed against Amanda Hoskins?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
11∑∑∑∑answer.
12∑∑∑∑A∑∑No.
13∑∑∑∑Q∑∑Have you done anything in the investigation
14∑∑as to the circumstances of that murder or the basis for
15∑∑the charges asserted against Ms. Hoskins?
16∑∑∑∑∑∑MR. SLOSAR:∑Ever?
17∑∑∑∑∑∑MR. KELLEY:∑Yes.
18∑∑∑∑A∑∑Ever no.
19∑∑∑∑∑∑MR. SLOSAR:∑I just -- I object based on
20∑∑∑∑foundation.∑I think the question's unclear about
21∑∑∑∑whether you're asking her have you ever
22∑∑∑∑investigated this case --
23∑∑∑∑∑∑MR. KELLEY:∑No.∑I'm sorry.∑I --
24∑∑∑∑∑∑MR. SLOSAR:∑-- or have you ever investigated
25∑∑∑∑this case since the beginning of dismissal--




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 84 of 365 - Page
                                           ID#: 7878                             82


∑1∑∑∑∑∑∑MR. KELLEY:∑I'm talking about the period
∑2∑∑∑∑after her dismissal.∑The charges being dismissed
∑3∑∑∑∑against her.
∑4∑∑∑∑A∑∑No.
∑5∑∑BY MR. KELLEY:
∑6∑∑∑∑Q∑∑Okay.∑Likewise, have you done any further
∑7∑∑investigation concerning the Anderson case, Mr.
∑8∑∑Wiggins' murder, since Mr. Anderson's acquittal other
∑9∑∑than go to talk with Mr. Pickard?∑Excuse me, with Mr.
10∑∑Gray.
11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Other than giving your file and attending the
13∑∑interview with Mr. Gray, what other things have you
14∑∑done to assist Mr. Slosar?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
16∑∑∑∑A∑∑Other than answer any questions that he's
17∑∑had, none.
18∑∑∑∑Q∑∑And you've talked to him, again, you couldn't
19∑∑tell me the number of times I believe, but those would
20∑∑be phone conversations?
21∑∑∑∑A∑∑Phone conversations.∑He's been in my office.
22∑∑∑∑Q∑∑How often?
23∑∑∑∑A∑∑Face-to-face, and phone conversations but I'm
24∑∑not sure of the number of times.
25∑∑∑∑Q∑∑How many times has been in your office?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 85 of 365 - Page
                                           ID#: 7879                             83


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑2∑∑∑∑answered.
∑3∑∑∑∑A∑∑Once for sure.∑That's all that I can be sure
∑4∑∑of.∑One time for sure.
∑5∑∑∑∑Q∑∑When was that?
∑6∑∑∑∑A∑∑Oh, within the last year.∑I'm not sure of
∑7∑∑the exact date.
∑8∑∑∑∑Q∑∑What were the circumstances?
∑9∑∑∑∑∑∑MR. SLOSAR:∑I'm going to object to the extent
10∑∑∑∑that you are seeking communication amongst members
11∑∑∑∑of the team to which the privilege would still
12∑∑∑∑exact.∑So...
13∑∑∑∑∑∑MR. KELLEY:∑All right.∑Well, if it's not
14∑∑∑∑clear, please understand that I disagree with your
15∑∑∑∑assertion of privilege as to any conversations
16∑∑∑∑you've had with her.∑So to that end, I don't know
17∑∑∑∑whether you're instructing her not to answer this
18∑∑∑∑question, or...
19∑∑∑∑∑∑MR. SLOSAR:∑I think the way that you're -- I
20∑∑∑∑think the way that you've phrased the question
21∑∑∑∑delves into communication among members of the
22∑∑∑∑defense team and our firm and may include even
23∑∑∑∑conversations amongst our client, so yes.∑I would
24∑∑∑∑instruct the witness not to answer questions that
25∑∑∑∑would affect those privilege assertions.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 86 of 365 - Page
                                           ID#: 7880                             84


∑1∑∑BY MR. KELLEY:
∑2∑∑∑∑Q∑∑I assume you would comply with that
∑3∑∑instruction?
∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑Q∑∑All right.∑Was Ms. Hoskins at this meeting?
∑6∑∑∑∑A∑∑I don't recall her being there.
∑7∑∑∑∑Q∑∑Was she working there then?
∑8∑∑∑∑A∑∑I do not believe so.
∑9∑∑∑∑Q∑∑Okay.∑Do you know what prompted -- why was
10∑∑the meeting -- why was he in your office?
11∑∑∑∑∑∑MR. SLOSAR:∑Same privilege assertion.∑Same
12∑∑∑∑instruction.
13∑∑∑∑Q∑∑You'll follow that instruction?
14∑∑∑∑A∑∑Yes, sir.
15∑∑∑∑Q∑∑Any other occasions you remember meeting with
16∑∑Mr. Slosar face to face?
17∑∑∑∑A∑∑We have met on other occasions.
18∑∑∑∑Q∑∑Okay.∑Where and -- when and where?
19∑∑∑∑A∑∑I cannot give you a date.
20∑∑∑∑Q∑∑Can you tell me in the scheme of things?
21∑∑∑∑A∑∑I think we have -- we had a meeting at a
22∑∑restaurant in Middlesboro.∑I've seen him at DPA
23∑∑functions on one occasion.∑I don't recall specific
24∑∑time.∑I know we've had face to face.∑I can't give you
25∑∑a number or a date.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 87 of 365 - Page
                                           ID#: 7881                             85


∑1∑∑∑∑Q∑∑To discuss the case?∑To discuss this case,
∑2∑∑the one -- the civil case?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑4∑∑∑∑answer.
∑5∑∑∑∑A∑∑I'm sure we did.
∑6∑∑∑∑Q∑∑Okay.∑Did you provide him information during
∑7∑∑those discussions?
∑8∑∑∑∑∑∑MR. SLOSAR:∑I'll let you -- you can answer
∑9∑∑∑∑that question.∑Just don't go into the content of
10∑∑∑∑the information that we discussed.
11∑∑∑∑A∑∑Yes.
12∑∑BY MR. KELLEY:
13∑∑∑∑Q∑∑Did you ever initiate communications with Mr.
14∑∑Slosar?∑Call him before he called you?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
16∑∑∑∑answer.
17∑∑∑∑A∑∑Probably.
18∑∑∑∑Q∑∑Do you remember the circumstances why you
19∑∑would've called him?
20∑∑∑∑∑∑MR. SLOSAR:∑Again, I would -- you can answer
21∑∑∑∑the question to the extent that it doesn't go into
22∑∑∑∑any communication amongst members of your office or
23∑∑∑∑my office.
24∑∑BY MR. KELLEY:
25∑∑∑∑Q∑∑Did you want to give him information?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 88 of 365 - Page
                                           ID#: 7882                             86


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑2∑∑∑∑answer that.
∑3∑∑∑∑A∑∑Can you repeat the question?
∑4∑∑∑∑Q∑∑Did you want to give him additional
∑5∑∑information that he might not have gleaned from
∑6∑∑reviewing your file?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑8∑∑∑∑You can answer.
∑9∑∑∑∑A∑∑Perhaps, but I'm not certain.∑I'm not sure I
10∑∑even -- I mean to answer the question I think I would
11∑∑have to give information that I probably --
12∑∑∑∑∑∑MR. SLOSAR:∑If it goes --
13∑∑∑∑A∑∑-- would fall under the privilege.
14∑∑∑∑∑∑MR. SLOSAR:∑Yeah.
15∑∑∑∑Q∑∑So there are instances where you've called
16∑∑him to discuss information you consider confidential to
17∑∑his civil case?
18∑∑∑∑∑∑MR. SLOSAR:∑Again, she's already answered
19∑∑∑∑this question.∑If you're --
20∑∑∑∑∑∑MR. KELLEY:∑Did she?
21∑∑∑∑∑∑MR. SLOSAR:∑If you're -- she did.∑If you're
22∑∑∑∑trying to delve deeper into it, we're making the
23∑∑∑∑same privilege assertions that we've made earlier.
24∑∑∑∑I would instruct her not to go into communication
25∑∑∑∑that would reveal such privileged information.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 89 of 365 - Page
                                           ID#: 7883                             87


∑1∑∑BY MR. KELLEY:
∑2∑∑∑∑Q∑∑Did you ever call him with the purpose of
∑3∑∑helping him out in the civil case?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Again, same
∑5∑∑∑∑privileges.∑Like, you're literally asking that
∑6∑∑∑∑same question, just different ways.∑So we're going
∑7∑∑∑∑to make the same privilege assertions.∑She's said
∑8∑∑∑∑she's called us. We've discussed the case.
∑9∑∑∑∑∑∑MR. KELLEY:∑Are you instructing her not to
10∑∑∑∑answer?
11∑∑∑∑∑∑MR. SLOSAR:∑Yes.
12∑∑∑∑∑∑MR. KELLEY:∑All right.
13∑∑BY MR. KELLEY:
14∑∑∑∑Q∑∑I'm not asking you what information you
15∑∑conveyed.∑I'm asking whether you called to help him
16∑∑out in the case.∑Do you understand the -- my question?
17∑∑∑∑∑∑MR. SLOSAR:∑You can answer the question.∑I'm
18∑∑∑∑going to object to the form of it since it's poorly
19∑∑∑∑worded.∑You can answer the question, just don't go
20∑∑∑∑into the content of any of our communication.
21∑∑∑∑A∑∑My goal was to convey information whether,
22∑∑however it would be used would be a -- or if it was
23∑∑helpful or not helpful, that would be up to him.
24∑∑BY MR. KELLEY:
25∑∑∑∑Q∑∑Did you ever call my office?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 90 of 365 - Page
                                           ID#: 7884                             88


∑1∑∑∑∑A∑∑Before today I never knew who you were, so
∑2∑∑no.
∑3∑∑∑∑Q∑∑Okay.∑All right.∑Did you ever call anybody
∑4∑∑in the Kentucky State Police to provide them
∑5∑∑information that might help them in this case?
∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑Q∑∑Okay.
∑8∑∑∑∑A∑∑I've not called them.
∑9∑∑∑∑Q∑∑Were you asked to make that call by Amanda
10∑∑Hoskins?
11∑∑∑∑∑∑MR. SLOSAR:∑Same objection.∑Same privilege.
12∑∑∑∑Move on.∑Same instruction.∑She's not answering.
13∑∑∑∑Q∑∑Did you do it on your own?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
15∑∑∑∑To the extent that you have communicated with
16∑∑∑∑members of the defense team or members of my firm,
17∑∑∑∑at the direction of anybody on the part of those
18∑∑∑∑teams, I believe that it still falls under the same
19∑∑∑∑privileges.∑To the extent that some third party
20∑∑∑∑who's not a member of either team asked for you to
21∑∑∑∑make a phone call, you can answer the question.
22∑∑∑∑∑∑MR. KELLEY:∑So am I to understand, Counsel,
23∑∑∑∑that you will object to any question asked as to
24∑∑∑∑unsolicited calls she made to your office to
25∑∑∑∑communicate information.∑Not to ask the content of




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 91 of 365 - Page
                                           ID#: 7885                             89


∑1∑∑∑∑that conversation but to establish the fact that
∑2∑∑∑∑there was such a call.
∑3∑∑∑∑∑∑MR. SLOSAR:∑What you just asked her was:
∑4∑∑∑∑First, did Amanda Hoskins ever ask you to call her
∑5∑∑∑∑lawyer.∑I asserted the privilege.∑Then you said,
∑6∑∑∑∑"Well, did you ever do that at the direction of
∑7∑∑∑∑anyone?"
∑8∑∑∑∑∑∑MR. KELLEY:∑No.∑I said, "Did you do it on
∑9∑∑∑∑your own?"
10∑∑∑∑∑∑MR. SLOSAR:∑You can answer the question as to
11∑∑∑∑whether you did it on your own.
12∑∑∑∑A∑∑You know, I know that I made calls.∑Whether
13∑∑I did it on my own or I did it -- we've had
14∑∑communications and I don't want to try to give you an
15∑∑answer about how it come up or why.∑I don't -- you
16∑∑know, I don't recall the specific reasons or what
17∑∑prompted me to make the call. We've talked so many
18∑∑times, you know, I don't --
19∑∑BY MR. KELLEY:
20∑∑∑∑Q∑∑Did you want to help Amanda Hoskins win her
21∑∑case against these defendants?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑I wanted to see justice served in that case,
24∑∑and I believe that she was innocent.
25∑∑∑∑Q∑∑Okay.∑And you would call from your office at




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 92 of 365 - Page
                                           ID#: 7886                             90


∑1∑∑times to do this?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑3∑∑∑∑A∑∑Call him from my office?
∑4∑∑∑∑Q∑∑Yes.
∑5∑∑∑∑A∑∑Is that what you're asking?
∑6∑∑∑∑Q∑∑Uh-huh.
∑7∑∑∑∑A∑∑I would most likely call him from my cell
∑8∑∑phone.
∑9∑∑∑∑Q∑∑Okay.∑While you were working?
10∑∑∑∑A∑∑Potentially, yes.
11∑∑∑∑Q∑∑As an employee of the Office of Public
12∑∑Advocacy you were calling him to assist in his suit
13∑∑against the other -- against members of the
14∑∑Commonwealth?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
16∑∑∑∑answer the question to the extent you understand
17∑∑∑∑it.
18∑∑∑∑A∑∑I wasn't calling on behalf of the department
19∑∑or anyone.∑I was -- if I -- you know, if there was
20∑∑information that I learned that I didn't ask for
21∑∑previously and I didn't know the answer to and then I
22∑∑discovered it through a conversation or whatever, then
23∑∑I might relay it, you know.
24∑∑∑∑Q∑∑Well, are you saying if I had called you, you
25∑∑would be relying information to me?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 93 of 365 - Page
                                           ID#: 7887                             91


∑1∑∑∑∑MR. SLOSAR:∑Objection to form.∑Again, first
∑2∑∑of all, this is harassing.∑As a party in the case,
∑3∑∑you understand that when you cannot contact an
∑4∑∑attorney or their staff who has represented my
∑5∑∑clients previously when a privilege is being
∑6∑∑maintained, so there is no good faith basis for
∑7∑∑posing the type of question that's being posed
∑8∑∑right now.
∑9∑∑∑∑MR. KELLEY:∑I disagree.∑But okay, let's get
10∑∑over that.
11∑∑∑∑MR. SLOSAR:∑Let me make my record, John.
12∑∑∑∑MR. KELLEY:∑Okay.
13∑∑∑∑MR. SLOSAR:∑Okay.∑We're in federal court
14∑∑now. To the extent that this continues, this
15∑∑harassing nature of the questions that are clearly
16∑∑done to -- for no legitimate purpose, we'll seek
17∑∑recourse from the magistrate.
18∑∑∑∑MR. KELLEY:∑You don't think a witness' bias
19∑∑has anything to do with this case?
20∑∑∑∑MR. SLOSAR:∑You're --
21∑∑∑∑MR. KELLEY:∑I'm inquiring as to the biases of
22∑∑this witness.
23∑∑∑∑MR. SLOSAR:∑She's already -- she's testified
24∑∑to the legitimate questions you've posed so far.
25∑∑What you're doing now is harassing her.∑You've




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 94 of 365 - Page
                                           ID#: 7888                             92


∑1∑∑already --
∑2∑∑∑∑MR. KELLEY:∑I'm asking about her biases in
∑3∑∑this lawsuit.
∑4∑∑∑∑MR. SLOSAR:∑No --
∑5∑∑∑∑MR. KELLEY:∑I think that a legitimate area of
∑6∑∑examination.∑I sat and listened to you.∑Now,
∑7∑∑listen to me.∑I think these are all -- not once
∑8∑∑have I asked for content.∑I've asked her what
∑9∑∑biases she bears in this case, and I think she does
10∑∑have a clear bias in this case.
11∑∑∑∑MR. SLOSAR:∑What you asked is if you called
12∑∑an agent of my client's defense team, would she
13∑∑talk to you. The obvious answer is no because my
14∑∑clients asserted various privileges.∑That doesn't
15∑∑go to bias.∑That goes to my client's
16∑∑constitutional right to maintain attorney- client
17∑∑privilege and work product privilege which you
18∑∑can't, on your own, violate.∑Because of that,
19∑∑these questions are harassing because you would be
20∑∑violating my client's constitutional right if you
21∑∑contacted members of their defense team to get
22∑∑around privileges that have been asserted.
23∑∑∑∑MR. KELLEY:∑Okay.
24∑∑∑∑MR. SLOSAR:∑That is not a good question that
25∑∑could go before a federal jury.∑I am confident of




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 95 of 365 - Page
                                           ID#: 7889                             93


∑1∑∑∑∑that.
∑2∑∑∑∑∑∑MR. KELLEY:∑Okay.∑We'll see.
∑3∑∑BY MR. KELLEY:
∑4∑∑∑∑Q∑∑This is a strange question to ask in the
∑5∑∑middle of a deposition.∑Is your full name Lisa Hueson
∑6∑∑Evans; is that correct?
∑7∑∑∑∑A∑∑Hueson is my maiden name.
∑8∑∑∑∑Q∑∑Okay.
∑9∑∑∑∑A∑∑My middle name is Gail.
10∑∑∑∑Q∑∑Gail?
11∑∑∑∑A∑∑Uh-huh.
12∑∑∑∑Q∑∑You told me your age before the deposition,
13∑∑so I won't repeat it on the record, but I know you're
14∑∑over 18; is that right?
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑All right.∑You married?
17∑∑∑∑A∑∑Yes.∑I am.
18∑∑∑∑Q∑∑To whom?
19∑∑∑∑A∑∑Wallace Evans.
20∑∑∑∑Q∑∑How long have you been married to Mr. Evans?
21∑∑∑∑A∑∑15 years.
22∑∑∑∑Q∑∑You live in Middlesboro; is that correct?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑All right.∑What is your address presently?
25∑∑∑∑∑∑MR. SLOSAR:∑We would agree to provide her




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 96 of 365 - Page
                                           ID#: 7890                             94


∑1∑∑personal address off the record.
∑2∑∑∑∑MR. KELLEY:∑Okay.
∑3∑∑∑∑MR. SLOSAR:∑We'll do so after the deposition.
∑4∑∑∑∑MR. KELLEY:∑That's fine.∑Likewise, I would
∑5∑∑ask for her phone number as well.
∑6∑∑∑∑MR. SLOSAR:∑For what purpose would you want
∑7∑∑the phone number of a member --
∑8∑∑∑∑MR. KELLEY:∑In case I need to contact her to
∑9∑∑appear at trial.
10∑∑∑∑MR. SLOSAR:∑Again, we're not -- no. I
11∑∑wouldn't agree to that.
12∑∑∑∑MR. KELLEY:∑Okay.∑So you're not --
13∑∑∑∑MR. SLOSAR:∑We don't agree for you to have
14∑∑contact with members of the defense team because
15∑∑you've already --
16∑∑∑∑MR. KELLEY:∑To find out where she is.
17∑∑∑∑MR. SLOSAR:∑A few moments -- well, we're --
18∑∑you contact her through us.∑We are going to be
19∑∑presenting her at trial.∑And to be -- you just
20∑∑went on the record a few minutes ago and asked Ms.
21∑∑Evans questions about if you contacted her, would
22∑∑she have a conversation with you and I told you the
23∑∑ways that I didn't think that it was ethically
24∑∑appropriate for you to communicate with members of
25∑∑the defense team when my clients have asserted a




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 97 of 365 - Page
                                           ID#: 7891                             95


∑1∑∑∑∑privilege.∑So for you to go five minutes later and
∑2∑∑∑∑ask for her phone number to me that means that
∑3∑∑∑∑you're going --
∑4∑∑∑∑∑∑MR. KELLEY:∑My question was intended to say
∑5∑∑∑∑she was -- she wouldn't provide information to me.
∑6∑∑∑∑She's obviously biased in favor of Amanda Hoskins,
∑7∑∑∑∑and I don't blame her for that.∑She worked with
∑8∑∑∑∑her for those many years.∑But that was what the
∑9∑∑∑∑purpose of that question was.∑My concern is that I
10∑∑∑∑don't know what's going to happen in a year from
11∑∑∑∑now when we go to trial.
12∑∑∑∑∑∑MR. SLOSAR:∑If you --
13∑∑∑∑∑∑MR. KELLEY:∑I want to be able to find the
14∑∑∑∑witness.
15∑∑∑∑∑∑MR. SLOSAR:∑She's working at the Department
16∑∑∑∑of Public Advocacy --
17∑∑∑∑∑∑MR. KELLEY:∑Well, I don't know that she'll be
18∑∑∑∑doing that a year from now or not.∑I don't know.
19∑∑∑∑∑∑MR. SLOSAR:∑Then we'll amend our disclosures.
20∑∑∑∑∑∑MR. KELLEY:∑All right.∑All right.
21∑∑∑∑∑∑MR. SLOSAR:∑You can contact members of the
22∑∑∑∑defense team through our office.
23∑∑∑∑∑∑MR. KELLEY:∑I didn't think it was all that
24∑∑∑∑big of a deal, but okay.∑All right.
25∑∑BY MR. KELLEY:




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 98 of 365 - Page
                                           ID#: 7892                             96


∑1∑∑∑∑Q∑∑Where else have you lived?∑Have you always
∑2∑∑lived in Bell County?
∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑Okay.∑Where were you -- were you born and
∑5∑∑raised in Eastern Kentucky?
∑6∑∑∑∑A∑∑I was born and raised in Bell County and,
∑7∑∑other than probably about three years, I lived in
∑8∑∑Virginia Beach, Virginia for a few years.
∑9∑∑∑∑Q∑∑Was your husband in the Navy, or something?
10∑∑∑∑A∑∑My ex-husband was in the Navy.
11∑∑∑∑Q∑∑Got you.∑Was he at Little Creek, Amphib
12∑∑Base?
13∑∑∑∑A∑∑Yes, he was.∑Little Creek.
14∑∑∑∑Q∑∑The largest amphibious base in the world. I
15∑∑was there.∑Probably a different time.∑Okay.
16∑∑Graduated from Pineville or from Bell County,
17∑∑Middlesboro.
18∑∑∑∑A∑∑Bell County High School.
19∑∑∑∑Q∑∑There you go.∑All right.∑Do you have
20∑∑relatives that live in the Eastern District of Kentucky
21∑∑Counties and that would go as far as Hazard, Harlan,
22∑∑Bell, Knox, Laurel, all the way over to Somerset and
23∑∑Pulaski County?
24∑∑∑∑A∑∑Do I have relatives that live in those
25∑∑counties?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                     EVANS,         Filed:
                                             taken on      07/09/19
                                                       September  10,Page:
                                                                      2018 99 of 365 - Page
                                           ID#: 7893                             97


∑1∑∑∑∑Q∑∑Those areas, yeah.
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑Okay.∑I may ask you through Mr. Slosar to
∑4∑∑provide me with the names of those relatives.∑My
∑5∑∑concern is with members that might be on a jury in this
∑6∑∑area and they pick from that wide of an area.
∑7∑∑∑∑∑∑MR. SLOSAR:∑You can ask for it here.
∑8∑∑∑∑∑∑MR. KELLEY:∑I don't want to ask her here.
∑9∑∑∑∑Q∑∑Well, how long you got?∑How many relatives
10∑∑you have?
11∑∑∑∑A∑∑I don't have a lot.
12∑∑∑∑Q∑∑Okay.∑Let's go ahead.∑Tell me who your
13∑∑relatives are.
14∑∑∑∑A∑∑My -- I have a mother, Cora Fuson.
15∑∑∑∑Q∑∑Okay.∑Where does she live?
16∑∑∑∑A∑∑She lives in Middlesboro.
17∑∑∑∑Q∑∑Is your mother retired or is she working, or
18∑∑is she --
19∑∑∑∑A∑∑No.∑She is disabled.∑She's not working.
20∑∑∑∑Q∑∑Okay.∑Who else do you have?
21∑∑∑∑A∑∑I have a daughter.∑Brittany Niebel.
22∑∑∑∑Q∑∑Brittany.
23∑∑∑∑A∑∑Niebel.
24∑∑∑∑Q∑∑How do you spell the last name?
25∑∑∑∑A∑∑N-I-E-B-E-L.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018100 of 365 - Page
                                             ID#: 7894                            98


∑1∑∑∑∑Q∑∑All right.∑She's an adult, correct?
∑2∑∑∑∑A∑∑She is.
∑3∑∑∑∑Q∑∑Is she employed?
∑4∑∑∑∑A∑∑She is not.
∑5∑∑∑∑Q∑∑Is she married?
∑6∑∑∑∑A∑∑She is.
∑7∑∑∑∑Q∑∑Who's her husband?
∑8∑∑∑∑A∑∑Cody.
∑9∑∑∑∑Q∑∑What is -- is he employed?
10∑∑∑∑A∑∑I believe he just stopped a job, and that was
11∑∑at -- that was a trailer -- he assembled trailers in --
12∑∑Knox county.
13∑∑∑∑Q∑∑All right.∑Other relatives?
14∑∑∑∑A∑∑I have a son, Brandon, Saylor, S-A-Y-L-O-R.
15∑∑∑∑Q∑∑Brandon.
16∑∑∑∑A∑∑Saylor.
17∑∑∑∑Q∑∑Is that the name of your first husband, or...
18∑∑∑∑A∑∑That's the name of my second husband.
19∑∑∑∑Q∑∑Okay.∑I didn't ask your husband's name, did
20∑∑I? What's your husband's name?
21∑∑∑∑A∑∑My husband's name now?
22∑∑∑∑Q∑∑Uh-huh.
23∑∑∑∑A∑∑Wallace Evans.
24∑∑∑∑Q∑∑Okay.∑You told me that.
25∑∑∑∑A∑∑Yes.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018101 of 365 - Page
                                            ID#: 7895                            99


∑1∑∑∑∑Q∑∑Who's Brandon's father?
∑2∑∑∑∑A∑∑His name is Kenneth Saylor.
∑3∑∑∑∑Q∑∑Okay.∑How many times have you been married?
∑4∑∑∑∑A∑∑This is number three.
∑5∑∑∑∑Q∑∑Okay.∑Who was your first husband?
∑6∑∑∑∑A∑∑Eugene Hensley.∑He's deceased.
∑7∑∑∑∑Q∑∑Okay.∑Is either Mr. Saylor or Mr. Hensley
∑8∑∑from Eastern Kentucky?
∑9∑∑∑∑A∑∑Yes.∑Both.
10∑∑∑∑Q∑∑Okay.
11∑∑∑∑A∑∑Although Mr. Hensley lived in, before his
12∑∑death, lived in North Carolina for probably 20 years.
13∑∑∑∑Q∑∑All right.∑Do you have other children
14∑∑besides Brittany and Brandon?
15∑∑∑∑A∑∑I do.∑I have a minor daughter that I
16∑∑adopted. Her name is Charli with an I.
17∑∑∑∑Q∑∑And by what name does she go?
18∑∑∑∑A∑∑Evans.
19∑∑∑∑Q∑∑Evans.∑Okay.∑Does she go to school?
20∑∑∑∑A∑∑She does.
21∑∑∑∑Q∑∑Where?
22∑∑∑∑A∑∑Yellow Creek Elementary.
23∑∑∑∑Q∑∑Any other relatives?
24∑∑∑∑A∑∑How far out are you wanting, here?
25∑∑∑∑Q∑∑Well, as I say, I'm more than willing to let




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018102 of 365 - Page
                                             ID#: 7896                           100


∑1∑∑it go until we get closer to the trial, but I'd like to
∑2∑∑go all the way through first cousins.
∑3∑∑∑∑A∑∑Okay.
∑4∑∑∑∑∑∑MR. SLOSAR:∑I mean, I know that -- I believe
∑5∑∑∑∑I proposed a suggestion before, but typically what
∑6∑∑∑∑happens in voir dire in a federal court trial is
∑7∑∑∑∑that a list of witnesses or potential witnesses is
∑8∑∑∑∑provided to the entire venire and they're asked if
∑9∑∑∑∑they know or are related to any of those witnesses
10∑∑∑∑and we can deal with it that way. But if the
11∑∑∑∑defendants want to do it this way, we have no
12∑∑∑∑objection.∑You can continue questioning --
13∑∑∑∑∑∑MR. KELLEY:∑My request was 30 days before and
14∑∑∑∑the reason why is sometimes you're not given that
15∑∑∑∑list until very close to trial.
16∑∑∑∑∑∑MR. SLOSAR:∑30 days before.
17∑∑∑∑∑∑MR. KELLEY:∑You will not get a list at this
18∑∑∑∑federal court 30 days before trial.
19∑∑∑∑∑∑MR. SLOSAR:∑Well, that's typically something
20∑∑∑∑that we during the voir dire process, so if you
21∑∑∑∑want to do this, let's keep going.
22∑∑BY MR. KELLEY:
23∑∑∑∑Q∑∑Do you have any relatives that are employed
24∑∑in law enforcement?
25∑∑∑∑A∑∑My husband works for the Department of




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018103 of 365 - Page
                                            ID#: 7897                           101


∑1∑∑Corrections, not a police officer, but...
∑2∑∑∑∑Q∑∑What is his -- where does he work?
∑3∑∑∑∑A∑∑He works at the Bell County Forestry Camp.
∑4∑∑∑∑Q∑∑Bell County Boy's Camp?
∑5∑∑∑∑A∑∑Forestry Camp.
∑6∑∑∑∑Q∑∑Forestry.
∑7∑∑∑∑A∑∑Uh-huh.∑It's a minimum-security prison.
∑8∑∑∑∑Q∑∑Okay.∑All right.∑Do you have anybody in
∑9∑∑your family that holds public office?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Do you have any relatives in Knox County?
12∑∑∑∑A∑∑No.
13∑∑∑∑Q∑∑You went to Lincoln Memorial University; is
14∑∑that correct?
15∑∑∑∑A∑∑Correct.
16∑∑∑∑Q∑∑And when did you graduate?
17∑∑∑∑A∑∑I'm totally guessing at this but maybe 2008
18∑∑when I graduated from there.
19∑∑∑∑Q∑∑What was your degree in?
20∑∑∑∑A∑∑Criminal justice.
21∑∑∑∑Q∑∑Okay.∑Was it a bachelor's degree?
22∑∑∑∑A∑∑Uh-huh.
23∑∑∑∑Q∑∑Yes?
24∑∑∑∑A∑∑Yes.
25∑∑∑∑Q∑∑All right.∑What additional education have




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018104 of 365 - Page
                                            ID#: 7898                           102


∑1∑∑you had beyond your bachelor's degree?
∑2∑∑∑∑A∑∑Attended Southeast Community College.∑I have
∑3∑∑an Associate's there in Applied Science.
∑4∑∑∑∑Q∑∑Okay.∑I assume that was before going to LMU?
∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑Okay.
∑7∑∑∑∑A∑∑I attended Computer Dynamics Institute in
∑8∑∑Virginia for a year.
∑9∑∑∑∑Q∑∑Okay.∑What else?
10∑∑∑∑A∑∑That's it.
11∑∑∑∑Q∑∑All right.∑Have you had any law enforcement
12∑∑experience?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑I think I saw you went -- looks like you
15∑∑began work at the Office of Public Advocacy in February
16∑∑of 1995?
17∑∑∑∑A∑∑Yes.∑As a -- or we didn't have a full-time
18∑∑office in Bell County until '98, but I began working
19∑∑for the contract attorney for DPA for that county in
20∑∑'95.
21∑∑∑∑Q∑∑All right.∑What other work had you done
22∑∑before
23∑∑1995?
24∑∑∑∑A∑∑I worked at a law firm in Virginia Beach,
25∑∑Shapiro and Burson.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018105 of 365 - Page
                                             ID#: 7899                           103


∑1∑∑∑∑Q∑∑Did they have a general practice or did
∑2∑∑they...
∑3∑∑∑∑A∑∑We did bankruptcy and foreclosure work for
∑4∑∑creditors.
∑5∑∑∑∑Q∑∑Okay.∑What other types of work did you do
∑6∑∑before '95?
∑7∑∑∑∑A∑∑I was -- I'm sorry.∑Since you asked me that,
∑8∑∑I attended Collins School of Cosmetology for a year
∑9∑∑also, so I cut hair.
10∑∑∑∑Q∑∑Okay.
11∑∑∑∑A∑∑Before I left here to go to Virginia Beach I
12∑∑did hair for about maybe a year or less.
13∑∑∑∑Q∑∑Okay.∑Where else were you employed besides?
14∑∑∑∑A∑∑Probably Sears.∑I worked for Sears. I
15∑∑worked for a drug store.∑I can't remember the name of
16∑∑the drugstore while I was going to school in Virginia
17∑∑Beach. I worked at Burger King.∑I think that was my
18∑∑first job.
19∑∑∑∑Q∑∑Okay.∑Do you think of any jobs that you've
20∑∑held before going to work at the Office of Public
21∑∑Advocacy that prepared you for working as an
22∑∑investigator?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
24∑∑∑∑answer.
25∑∑∑∑A∑∑I think, other than my experience at the law




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018106 of 365 - Page
                                             ID#: 7900                           104


∑1∑∑office in Virginia, I had no other legal or law
∑2∑∑enforcement kind of training.
∑3∑∑∑∑Q∑∑And doing bankruptcies and foreclosures, I'm
∑4∑∑not sure.
∑5∑∑∑∑A∑∑We did research and that sort of -- that was
∑6∑∑my job was to do research on, particularly,
∑7∑∑bankruptcies. Not -- certainly not interviewing
∑8∑∑witnesses or anything like that.
∑9∑∑∑∑Q∑∑Okay.∑Any other education or experience you
10∑∑have had before '95 that you felt made you --
11∑∑∑∑A∑∑Not before -- not before '95 probably.
12∑∑∑∑Q∑∑All right.∑What additional training have you
13∑∑had since '95 that you think augments your ability to
14∑∑work as an investigator?
15∑∑∑∑A∑∑I've been certified as a criminal defense
16∑∑investigator.
17∑∑∑∑Q∑∑By whom?
18∑∑∑∑A∑∑Through the Criminal Defense Investigative
19∑∑Council.
20∑∑∑∑Q∑∑When did you obtain that certification?
21∑∑∑∑A∑∑202, I believe.∑Or '02, I believe.
22∑∑∑∑Q∑∑Okay.
23∑∑∑∑A∑∑And ongoing -- we do ongoing training to keep
24∑∑that accreditation or that certification, I'm sorry,
25∑∑every year.∑We are required to additional training.




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018107 of 365 - Page
                                             ID#: 7901                           105


∑1∑∑∑∑Q∑∑Okay.∑Do you have -- do you undergo testing,
∑2∑∑or oral interviews in order to get the certification?
∑3∑∑∑∑A∑∑No testing.
∑4∑∑∑∑Q∑∑Okay.∑What are the requirements for becoming
∑5∑∑a certified defense --
∑6∑∑∑∑A∑∑Oh, we had to attend a 40-hour course with
∑7∑∑the council and we had to have a number of -- I believe
∑8∑∑it was -- I believe the requirement was two capital
∑9∑∑cases and recommendations from attorneys that we --
10∑∑letters of recommendations from attorneys that we
11∑∑worked with.∑I'd have to go back now and look at the
12∑∑entire list to see what the requirements were, but
13∑∑those were the big things that I recall.
14∑∑∑∑Q∑∑Okay.∑What specific training have you had in
15∑∑the interrogation of witnesses?
16∑∑∑∑A∑∑Interrogation?
17∑∑∑∑Q∑∑Uh-huh.
18∑∑∑∑A∑∑None.∑I mean, I've -- training to do it, or
19∑∑just far as --
20∑∑∑∑Q∑∑Training to do it.
21∑∑∑∑A∑∑None to do it.∑No.∑I mean there's training
22∑∑for interviewing witnesses, but I don't interrogation
23∑∑is not how we do it.
24∑∑∑∑Q∑∑Okay.∑All right.∑Let me ask then do you
25∑∑have training in interviewing witnesses?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018108 of 365 - Page
                                             ID#: 7902                           106


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑All right.∑Who provides that?
∑3∑∑∑∑A∑∑The department through various sources.∑They
∑4∑∑bring in experts from various sources including
∑5∑∑attorney and council that we've received our
∑6∑∑certification from.
∑7∑∑∑∑Q∑∑Okay.∑Do you believe that that training
∑8∑∑provides you with a sufficient basis to comment as to
∑9∑∑interrogation techniques that may be employed by a
10∑∑state trooper or any law enforcement?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Again, we
12∑∑∑∑don't intend to have Ms. Evans just like we don't
13∑∑∑∑intend to have Mr. Powell testify as an expert
14∑∑∑∑witness on police practices.∑To the extent that we
15∑∑∑∑decide to change course, we would certainly create
16∑∑∑∑an expert report and disclose that during the
17∑∑∑∑expert discovery period.∑That being said you can
18∑∑∑∑certainly answer the question.
19∑∑∑∑A∑∑Can you ask the question again?∑I'm sorry.
20∑∑BY MR. KELLEY:
21∑∑∑∑Q∑∑Do you believe that the training you've
22∑∑received in interviewing through the office of public
23∑∑advocacy provides you with a sufficient basis to
24∑∑comment on or criticize interrogation techniques used
25∑∑by law enforcement?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018109 of 365 - Page
                                             ID#: 7903                           107


∑1∑∑∑∑A∑∑I don't know if the knowledge that I have
∑2∑∑regarding techniques are a part of -- we don't sit down
∑3∑∑and talk about how officers do it versus how we do it.
∑4∑∑I'm familiar with the Reid technique, and the
∑5∑∑techniques that some of the techniques that are used
∑6∑∑during those types of interrogations.
∑7∑∑∑∑Q∑∑I'm particularly interested in -- one of my
∑8∑∑first questions, I believe, is whether you're critical
∑9∑∑of things that my client, Mr. Pickard, did during the
10∑∑course of the Mills investigation and that led us into
11∑∑a conversation, a lengthy one admittedly concerning Mr.
12∑∑Smith and his cohorts.
13∑∑∑∑A∑∑Uh-huh.
14∑∑∑∑Q∑∑Do you think you stand in a position to --
15∑∑yourself, to criticize what Mr. Pickard did or didn't
16∑∑do during the course of this investigation?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑If you're asking my personal feelings, I
19∑∑don't think that offering someone money in exchange for
20∑∑anything of a law enforcement officer -- I know they do
21∑∑it for confidential informants and I know that that's
22∑∑legal, but it's usually disclosed.∑You know, there's -
23∑∑- personally, I have a problem with that.
24∑∑∑∑Q∑∑Okay.∑And do you have proof that that
25∑∑affected the prosecution of -- caused the arrest and




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018110 of 365 - Page
                                            ID#: 7904                           108


∑1∑∑prosecution of Amanda Hoskins?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Relevance.
∑3∑∑∑∑Again, none of this is --
∑4∑∑∑∑∑∑MR. KELLEY:∑I'm trying to find out if it is
∑5∑∑∑∑relevant.
∑6∑∑∑∑∑∑MR. SLOSAR:∑These types of questions aren't
∑7∑∑∑∑relevant to admissible testimony at trial.∑You can
∑8∑∑∑∑answer the question.
∑9∑∑∑∑A∑∑To the extent that any of the allegations
10∑∑that were made were true, if Mister -- particularly if
11∑∑Mr. Helton received any money from a law enforcement
12∑∑officer and then gave a statement that was a lie, then
13∑∑that would be my, you know --
14∑∑BY MR. KELLEY:
15∑∑∑∑Q∑∑And, again, I'm very concerned about Mr.
16∑∑Pickard; do you believe that Mr. Pickard gave Mr.
17∑∑Helton money?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
19∑∑∑∑speculation.∑You can answer.
20∑∑∑∑A∑∑I don't believe that I learned -- gained any
21∑∑information to that effect about Mr. Pickard.
22∑∑∑∑Q∑∑Okay.∑And I'd like to go one step further;
23∑∑do you believe that anybody in the Knox County
24∑∑Sheriff's Department gave money to Mr. Helton?
25∑∑∑∑A∑∑Not that I'm aware of.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018111 of 365 - Page
                                             ID#: 7905                           109


∑1∑∑∑∑Q∑∑All right.∑I get -- too old.∑I get diverted
∑2∑∑so easily these days.∑Have you always been a class
∑3∑∑three investigator for the Office of Public Advocacy
∑4∑∑since your initial --
∑5∑∑∑∑A∑∑No.∑You start at one.
∑6∑∑∑∑Q∑∑Okay.
∑7∑∑∑∑A∑∑And three is the highest.
∑8∑∑∑∑Q∑∑When did you get to reach the level of three,
∑9∑∑the year?
10∑∑∑∑A∑∑Without -- without looking at the records, I
11∑∑have -- I don't have any idea.
12∑∑∑∑Q∑∑Would it have occurred before or after --
13∑∑∑∑A∑∑Before either --
14∑∑∑∑Q∑∑-- certification?
15∑∑∑∑A∑∑I don't know the answer to that.
16∑∑∑∑Q∑∑Okay.∑Well, you mentioned as part of the
17∑∑requirements that you had to work on a capital trial?
18∑∑∑∑A∑∑Uh-huh.
19∑∑∑∑Q∑∑Yes?
20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Did capital -- do state -- do class one
22∑∑investigators, are they involved in capital trials?
23∑∑∑∑A∑∑They could be.
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑I don't think that they would be the lead




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018112 of 365 - Page
                                            ID#: 7906                           110


∑1∑∑investigator on a capital case.
∑2∑∑∑∑Q∑∑I think you've answered my question in that
∑3∑∑by the time you got around to working with Amanda
∑4∑∑Hoskins you were a class three?
∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑How many capital trials had you worked on
∑7∑∑before Amanda Hoskins?
∑8∑∑∑∑A∑∑I'm going to make a total guess of 30, here.
∑9∑∑Maybe around 30.
10∑∑∑∑Q∑∑All right.∑I've also made a presumption that
11∑∑may not be true.∑I've always assumed you worked out of
12∑∑a Bell County office, is that wrong, or right?
13∑∑∑∑A∑∑No.∑That's my home office.∑It's always been
14∑∑my home office.∑However, it's not unusual at all for
15∑∑investigators in the department to be called upon from
16∑∑other counties for conflict purposes or multiple
17∑∑defendants like in this case to work in other counties.
18∑∑∑∑Q∑∑I'm not going to ask you 30 names but is it
19∑∑possible for you to generate a list of the cases you've
20∑∑worked on?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑I -- it could be.∑I don't know what -- I
23∑∑mean, I don't know if there's records maybe in our
24∑∑Frankfort office that would have that information.∑I'm
25∑∑not sure.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018113 of 365 - Page
                                            ID#: 7907                           111


∑1∑∑∑∑Q∑∑Do you remember the names of any other
∑2∑∑capital trials you worked on?
∑3∑∑∑∑A∑∑Sure.∑Carla Crider (phonetic).∑Do you want
∑4∑∑prior to, I assume?
∑5∑∑∑∑Q∑∑Yes.
∑6∑∑∑∑A∑∑Prior to.∑Carla Crider, there was an Ann
∑7∑∑Burgey (phonetic) not long before hers.∑Normally, I
∑8∑∑could answer that question.∑I had a case out of
∑9∑∑Lincoln County and that guy's name was -- he was a
10∑∑teenager, 15 years old.
11∑∑∑∑Q∑∑He was how old?
12∑∑∑∑A∑∑He was 15.
13∑∑∑∑Q∑∑On, I thought you said he was 10 years old.
14∑∑∑∑A∑∑15.∑I'd have to look through my records to
15∑∑give you specific names which I'm happy to do.
16∑∑∑∑Q∑∑Could you generate a list and give it to Mr.
17∑∑Slosar in hopes that I might get it?
18∑∑∑∑A∑∑Sure.
19∑∑∑∑Q∑∑Thank you.∑That'd be∑Exhibit 1, I guess, to
20∑∑the deposition.
21∑∑∑∑∑∑MR. SLOSAR:∑I don't know.∑It -- that's not -
22∑∑∑∑- she hasn't created a list yet.∑When she creates
23∑∑∑∑one --
24∑∑∑∑∑∑MR. KELLEY:∑Okay.
25∑∑∑∑∑∑MR. SLOSAR:∑We'll forward it.∑I don't think




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018114 of 365 - Page
                                            ID#: 7908                           112


∑1∑∑∑∑that it should be marked as an exhibit since it
∑2∑∑∑∑doesn't actually exist.
∑3∑∑∑∑∑∑MR. WRIGHT:∑Circulate it to counsel.∑The
∑4∑∑∑∑list.
∑5∑∑∑∑∑∑MR. SLOSAR:∑After she creates the list, we
∑6∑∑∑∑will disclose it with a Bates number to the extent
∑7∑∑∑∑that she can do it based on the information that
∑8∑∑∑∑she has accessible to her, but it will not be an
∑9∑∑∑∑exhibit.
10∑∑BY MR. KELLEY:
11∑∑∑∑Q∑∑All right.∑Are you working on any capital
12∑∑cases at the present time?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑Okay.∑When was the last time you worked on a
15∑∑capital case?∑Was it Amanda, or has it been some other
16∑∑since?
17∑∑∑∑A∑∑That was the last -- Amanda, William, Daniel
18∑∑Keene, I worked three at the same time during that
19∑∑five-year period were the last.
20∑∑∑∑Q∑∑Okay.∑Amanda, Daniel King, and who else?
21∑∑∑∑A∑∑Daniel Keene, K-E-E-N-E, and William
22∑∑Anderson.
23∑∑∑∑Q∑∑Okay.
24∑∑∑∑A∑∑And William's was a -- just like Amanda's
25∑∑case, you know, when I say capital, I guess I should --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018115 of 365 - Page
                                            ID#: 7909                           113


∑1∑∑there were threats from the prosecution that they were
∑2∑∑going to file notice of seeking the death penalty. I
∑3∑∑know that they did that on Jonathan's case.∑I don't
∑4∑∑believe they ever filed that notice on Amanda, but we
∑5∑∑certainly worked that case as though it was going to be
∑6∑∑a capital case and it qualified with the charges.∑Same
∑7∑∑thing for Mr. Anderson.∑His charges qualified him, and
∑8∑∑we were, you know, told on different occasions that he
∑9∑∑would -- she was -- the prosecutor would file a notice
10∑∑and I don't believe she ever filed one.
11∑∑∑∑Q∑∑I don't think it was a death penalty case.
12∑∑All right.∑Who was your supervisor at the time of that
13∑∑-- well, do you have a supervisor other than the
14∑∑attorney that you report to?
15∑∑∑∑A∑∑Linda West.
16∑∑∑∑Q∑∑Okay.∑How long as Ms. West been your
17∑∑supervisor?
18∑∑∑∑A∑∑At least ten years.
19∑∑∑∑Q∑∑How does she monitor your cases?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
21∑∑∑∑speculation.∑You can answer to the extent you.
22∑∑∑∑A∑∑As far as monitoring goes, we, you know, I
23∑∑don't think she monitors every case if it's not
24∑∑particularly hers.∑She's aware of, you know, what
25∑∑cases I have and if I'm working out of the office on




                                                                                    YVer1f
        Case: 6:17-cv-00084-REW-HAI
                The Deposition of LISA Doc #: 196-43
                                        EVANS,        Filed:
                                                taken on     07/09/1910,Page:
                                                          September      2018116 of 365 - Page
                                              ID#: 7910                           114


∑1∑∑those cases.∑She's made aware of that.
∑2∑∑∑∑Q∑∑Is she aware of the information you're
∑3∑∑obtaining through witnesses?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑5∑∑∑∑Q∑∑Well, I mean, do you report to her as far as
∑6∑∑what information you may have received during the
∑7∑∑interview?
∑8∑∑∑∑A∑∑I'm not saying that I -- you know, we never
∑9∑∑discussed any information or interviews I'm conducting
10∑∑or whatever, but as far as, you know, on a continuous
11∑∑basis if they're not her cases, you know, she doesn't -
12∑∑-
13∑∑∑∑Q∑∑Okay.∑I understand.
14∑∑∑∑Q∑∑So is the only person you report to as far as
15∑∑the information you're gathering the attorney that has
16∑∑been assigned to the case?
17∑∑∑∑A∑∑Yes.
18∑∑∑∑Q∑∑By the way, is Ms. West aware that you're
19∑∑here today?
20∑∑∑∑A∑∑She is.
21∑∑∑∑Q∑∑Is she aware of your contacts with Mr.
22∑∑Slosar?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
24∑∑∑∑Q∑∑Do you make her aware of your contacts with
25∑∑Mr. Slosar?




                                                                                      YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018117 of 365 - Page
                                             ID#: 7911                           115


∑1∑∑∑∑A∑∑I don't go in and tell her every time I've
∑2∑∑spoke with Mr. Slosar, no.
∑3∑∑∑∑Q∑∑Okay.∑Have you told her about the work
∑4∑∑you've done with regard to the civil case?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Misstates her
∑6∑∑∑∑testimony.∑You can answer to the extent you
∑7∑∑∑∑understand his question.
∑8∑∑∑∑A∑∑I've not done any work other than providing
∑9∑∑the file --
10∑∑BY MR. KELLEY:
11∑∑∑∑Q∑∑Well, we can go back to the "you called him"
12∑∑situation.
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Again, these
14∑∑∑∑types of questions are harassing in nature, Mr.
15∑∑∑∑Kelley.
16∑∑∑∑∑∑MR. KELLEY:∑Can she answer it?
17∑∑∑∑∑∑MR. SLOSAR:∑I haven't asserted a privilege.
18∑∑∑∑You can answer the question to the extent that Mr.
19∑∑∑∑Kelley asks you --
20∑∑∑∑A∑∑Are you asking did I tell her that I called
21∑∑him?
22∑∑BY MR. KELLEY:
23∑∑∑∑Q∑∑Yeah.
24∑∑∑∑A∑∑I mean, I wouldn't assume that I did. I
25∑∑wouldn't know why -- I don't know why I would.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018118 of 365 - Page
                                            ID#: 7912                           116


∑1∑∑∑∑Q∑∑Okay.∑But would she have reason to know the
∑2∑∑number of times that you've actually talked to Mr.
∑3∑∑Slosar?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑5∑∑∑∑answered and calls for speculation.
∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑Q∑∑Does Mr. Cox still work at the Office of
∑8∑∑Public Advocacy?
∑9∑∑∑∑A∑∑He was a private attorney, I believe, at the
10∑∑time under contract.∑I know he's worked for DPA in the
11∑∑past.∑I had never worked with him before on a case,
12∑∑but at the time of the case, I believe he was a private
13∑∑attorney.
14∑∑∑∑Q∑∑Was he out of Mount Vernon?∑Is that where --
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑Oh, okay.∑I've now figured∑out who he is.
17∑∑∑∑A∑∑Yeah.
18∑∑∑∑Q∑∑Little guy.
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑Q∑∑Do you continue to see Amanda Hoskins?
21∑∑∑∑A∑∑I've seen her from time to time, yes.
22∑∑∑∑Q∑∑Is she a friend of yours?
23∑∑∑∑A∑∑I consider her a friend.
24∑∑∑∑Q∑∑These days I don't get the -- do you -- is
25∑∑she a Facebook friend, for example?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018119 of 365 - Page
                                            ID#: 7913                           117


∑1∑∑∑∑A∑∑I don't think Amanda has a Facebook.
∑2∑∑∑∑Q∑∑Okay.∑How often do you see her as a friend?
∑3∑∑∑∑A∑∑Since she's not at the office, obviously,
∑4∑∑when she was at the office, I saw her every day through
∑5∑∑the week.∑Well, let's just go for the last year, maybe
∑6∑∑three or four times.
∑7∑∑∑∑Q∑∑Okay.∑And has she ever been to your house?
∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑A social gathering, I assume, those reasons?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
11∑∑∑∑A∑∑It was not work related.∑So a social
12∑∑gathering as far as --
13∑∑∑∑Q∑∑Did she come there to talk about the case
14∑∑with you?
15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑Okay.∑Do you have any continued contact with
17∑∑anyone else affiliated -- well, have ever you
18∑∑considered Mr. Taylor to be -- Jonathan Taylor to be a
19∑∑friend?
20∑∑∑∑A∑∑I don't have regular communications with him.
21∑∑I don't have any communications with him, really.
22∑∑∑∑Q∑∑Have you ever --
23∑∑∑∑A∑∑I wouldn't consider him to be a friend.
24∑∑∑∑Q∑∑Have you had contact with him outside of this
25∑∑investigation?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018120 of 365 - Page
                                             ID#: 7914                           118


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑All right.∑Do you remember the occasions?
∑3∑∑∑∑A∑∑The -- he came to my office about -- within
∑4∑∑the last month and he had a piece of paper that he
∑5∑∑wanted me to look at.∑He was thinking about buying or
∑6∑∑renting or leasing a trailer somewhere in Pineville.
∑7∑∑He wanted me to look at it and give him an opinion and
∑8∑∑I told him that I couldn't give him any type of civil,
∑9∑∑for sure, and any type of legal opinion.∑But I told
10∑∑him that I thought he should probably see an attorney
11∑∑about the paperwork that he had.∑Someone was offering
12∑∑to sell him something and they had some -- it looked
13∑∑like very unofficial not legitimate paperwork and he
14∑∑wanted to --
15∑∑∑∑Q∑∑Did he believe that -- did you believe he was
16∑∑trying to seek legal advice from you?∑Is that the
17∑∑circumstances?
18∑∑∑∑A∑∑I think he wanted my opinion and I didn't
19∑∑feel comfortable giving him -- because I thought the
20∑∑situation called for a legal opinion and I didn't feel
21∑∑comfortable doing that.
22∑∑∑∑Q∑∑Okay.∑It wasn't a question about what you
23∑∑know about real estate in that area, I take it?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑It was a question about the paperwork that he




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018121 of 365 - Page
                                             ID#: 7915                           119


∑1∑∑-- that someone had given him -- given to him.∑It was
∑2∑∑in another person's name other than the person that was
∑3∑∑offering to -- you know, it's just obviously not
∑4∑∑legitimate to me, but...
∑5∑∑∑∑Q∑∑Any occasion to talk with Mr. Lester, William
∑6∑∑Lester?
∑7∑∑∑∑A∑∑The last time I talked to Mr. Lester,
∑8∑∑actually, it was I think I sent him a message last
∑9∑∑night.∑He does construction work and I'm in the
10∑∑process of remodeling a church in Pineville and I sent
11∑∑him a message and asked him if he knew any plumbers.
12∑∑That was our last conversation. Other than that, we've
13∑∑not had any social meetings or --
14∑∑∑∑Q∑∑Is your church on Virginia Avenue?
15∑∑∑∑A∑∑It's on -- it's not my church.∑It's on
16∑∑Kentucky Avenue, and --
17∑∑∑∑Q∑∑Okay.
18∑∑∑∑A∑∑-- I'm hoping that I can -- I will love this
19∑∑church.∑Baptist church now.∑It used to be a
20∑∑Presbyterian Church.∑It's been empty for about ten
21∑∑years, and I -- my hopes are to -- is to eventually
22∑∑start a youth organization in the church.∑So...
23∑∑∑∑Q∑∑Good.∑Has -- prior to this, prior to her
24∑∑indictment with regard to Ms. Mills' murder, had -- did
25∑∑you know Ms. Hoskins?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018122 of 365 - Page
                                             ID#: 7916                           120


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑Do you know if she'd ever been represented by
∑3∑∑the Office of Public Advocacy?
∑4∑∑∑∑A∑∑I believe that she was.
∑5∑∑∑∑Q∑∑I was a little bit thrown off whenever I
∑6∑∑looked at the web site for the Office of Public
∑7∑∑Advocacy when they talk about Knox County they point me
∑8∑∑to London.
∑9∑∑∑∑A∑∑Uh-huh.
10∑∑∑∑Q∑∑Yes?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Okay.∑So it would be unusual for the Bell --
13∑∑for the Bell County office to handle a case other than
14∑∑a capital case that was from∑Knox --
15∑∑∑∑A∑∑No.
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑Q∑∑It's commonplace?
18∑∑∑∑A∑∑There's lots of reasons for conflicts that
19∑∑call for --
20∑∑∑∑Q∑∑Got you.
21∑∑∑∑A∑∑-- attorneys from other counties.
22∑∑∑∑Q∑∑Okay.∑Likewise, do you know if your office -
23∑∑- have you or your office ever represented Mr. Taylor
24∑∑before this murder case?
25∑∑∑∑A∑∑I'm sure that the department has.∑I'm not




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018123 of 365 - Page
                                            ID#: 7917                           121


∑1∑∑sure whether or not my office in particular did.∑I did
∑2∑∑not have anything to do with any prior cases.
∑3∑∑∑∑Q∑∑How about William Lester?
∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑How about Allen Helton?
∑6∑∑∑∑A∑∑I don't believe that the Bell County office
∑7∑∑handled any cases, but I could be wrong.∑He could've
∑8∑∑had a Bell County case.∑I didn't -- was not involved
∑9∑∑in any case --
10∑∑∑∑Q∑∑All right.
11∑∑∑∑A∑∑-- with him.
12∑∑∑∑Q∑∑Mike Simpson?
13∑∑∑∑A∑∑I believe that he used to live in Bell County
14∑∑and may have had some Bell County cases, but I was not
15∑∑on those cases.
16∑∑∑∑Q∑∑Anybody that you interviewed in this case
17∑∑that you knew from prior cases?
18∑∑∑∑A∑∑That I interviewed?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑Q∑∑Yes.
21∑∑∑∑A∑∑Not that I recall, prior cases that I was a
22∑∑party to.∑They certainly could've been witnesses that
23∑∑have been handled by the department, or even by our
24∑∑office, but I don't recall being involved with the ones
25∑∑that I can recall.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018124 of 365 - Page
                                            ID#: 7918                           122


∑1∑∑∑∑Q∑∑Okay.∑How many cases have you worked
∑2∑∑involving matters pending in the Knox Circuit Court,
∑3∑∑criminal cases that are have their locus in Knott
∑4∑∑County?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑6∑∑∑∑A∑∑I would say several over the years.
∑7∑∑∑∑Q∑∑Okay.∑How many occasions have you had to
∑8∑∑work with Sheriff Pickard if any?
∑9∑∑∑∑A∑∑Other than these two cases, I don't recall
10∑∑specifically working with him or interviewing him, or
11∑∑anything like that.
12∑∑∑∑Q∑∑Do you remember any Knott County cases where
13∑∑you've had to work with Knott County law enforcement
14∑∑prior to Amanda Hoskins' case?
15∑∑∑∑A∑∑Not that I recall.
16∑∑∑∑Q∑∑With regard to Amanda Hoskins' case -- well,
17∑∑I know you had an interview with Sheriff Pickard in the
18∑∑Bill Bill Anderson case?
19∑∑∑∑A∑∑Uh-huh.
20∑∑∑∑Q∑∑Yes?
21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑All right.∑And there was mention as I
23∑∑remember, there was some mention of the Amanda Hoskins
24∑∑case; do you remember that as well?
25∑∑∑∑A∑∑Not without looking at it or reviewing the




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018125 of 365 - Page
                                            ID#: 7919                           123


∑1∑∑records, I don't.
∑2∑∑∑∑Q∑∑Okay.∑You don't know what was said
∑3∑∑concerning Amanda Hoskins?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Asked and answered.
∑5∑∑∑∑A∑∑I believe I remember him saying something
∑6∑∑about the fact that he was surprised that that case
∑7∑∑wasn't over already and beyond that I don't recall
∑8∑∑without seeing the record.
∑9∑∑∑∑Q∑∑Okay.∑During your conversation with -- well,
10∑∑did you have -- do you remember having a separate
11∑∑interview with Sheriff Pickard specific to Amanda
12∑∑Hoskins' case?
13∑∑∑∑A∑∑Not that I recall.
14∑∑∑∑Q∑∑I guess I should've asked this before, but
15∑∑what is your practice or protocol with regard to
16∑∑interviews? Do you record all of them?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
18∑∑∑∑You can answer.
19∑∑∑∑A∑∑I do not record all interviews.
20∑∑∑∑Q∑∑All right.∑What criteria?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
22∑∑∑∑You can answer.
23∑∑∑∑A∑∑If I'm specifically requested by an attorney
24∑∑to record an interview then I would certainly record
25∑∑that interview.∑And then beyond that it's really,




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018126 of 365 - Page
                                             ID#: 7920                           124


∑1∑∑unless I've been told specifically not to record
∑2∑∑interviews, it's really kind of up to my discretion.
∑3∑∑And, generally, if I'm recording an interview, you
∑4∑∑know, if I'm afraid that I won't be able to locate a
∑5∑∑witness again, I might record it based on that.∑It
∑6∑∑just really depends on the situation. If I -- if a
∑7∑∑recorder is available at a particular time that I
∑8∑∑locate a witness, you know.
∑9∑∑∑∑Q∑∑Okay.∑With regard to Mr. Bingham, Mr.
10∑∑Edwards, Mr. Smith, do you remember any specific
11∑∑instructions you received concerning whether to record
12∑∑it or not?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form and also that
14∑∑∑∑delves into the attorney-client work product
15∑∑∑∑privileges that we discussed earlier.∑Any
16∑∑∑∑communication by counsel to their investigator
17∑∑∑∑would be internal defense team communication.
18∑∑∑∑That's protected by the privileges and I would
19∑∑∑∑instruct the witness not to answer the question.
20∑∑BY MR. KELLEY:
21∑∑∑∑Q∑∑I take it you're going to follow those
22∑∑instructions?
23∑∑∑∑A∑∑Yes, sir.
24∑∑∑∑Q∑∑Did you ever mention your conversations with
25∑∑Bob Smith to Sheriff Pickard or anybody at the Knox




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018127 of 365 - Page
                                            ID#: 7921                           125


∑1∑∑County Sheriff's Department?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑Can you repeat that because I'm not sure I
∑4∑∑understood it.
∑5∑∑∑∑Q∑∑Okay.∑At some point you got into 2014.∑You
∑6∑∑had these conversations with Mr. Smith?
∑7∑∑∑∑A∑∑Uh-huh.
∑8∑∑∑∑Q∑∑Did you discuss that -- did you ever raise
∑9∑∑that with Sheriff Pickard?
10∑∑∑∑A∑∑Not that I recall.
11∑∑∑∑Q∑∑Did you ever raise it with mister -- with
12∑∑anybody in the Knox County Sheriff's?
13∑∑∑∑A∑∑Not that I recall, no.
14∑∑∑∑Q∑∑You told no one outside of your defense team
15∑∑about these conversations with Sheriff Pickard --
16∑∑excuse me, with Bob Smith?
17∑∑∑∑A∑∑I don't recall telling anyone else.
18∑∑∑∑Q∑∑Likewise as far as sharing information, the
19∑∑reports you did, did you share those reports with any
20∑∑law enforcement including Sheriff Pickard and/or
21∑∑members of the Knox County Sheriff's Department?
22∑∑∑∑∑∑MR. SLOSAR:∑John, can I make sure I
23∑∑∑∑understand this question, right?∑Did she share any
24∑∑∑∑of the memorandum that she created in her capacity
25∑∑∑∑as an investigator with outside law enforcement




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018128 of 365 - Page
                                            ID#: 7922                           126


∑1∑∑∑∑agencies; is that the question?
∑2∑∑∑∑∑∑MR. KELLEY:∑Well, in particular, I'm asking
∑3∑∑∑∑about Bob Smith and I guess that would include Mr.
∑4∑∑∑∑Bingham and the -- and Mr. Edwards.
∑5∑∑∑∑∑∑MR. SLOSAR:∑I understand the question.∑I'll
∑6∑∑∑∑object to the form.∑You can answer the question.
∑7∑∑∑∑A∑∑Not -- no.∑I don't know that I'd have any
∑8∑∑reason to do that.∑No.
∑9∑∑BY MR. KELLEY:
10∑∑∑∑Q∑∑Okay.∑Let me show what I've marked as
11∑∑Exhibit 1 deposition.∑It's several pages.∑Take a look
12∑∑if you would.
13∑∑∑∑∑∑(EXHIBIT 1 MARKED FOR IDENTIFICATION)
14∑∑∑∑A∑∑Okay.
15∑∑∑∑Q∑∑Have you ever seen Exhibit 1 before?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑All right.∑Did you see the subpoena?
18∑∑∑∑A∑∑I saw the subpoena, yes.
19∑∑∑∑Q∑∑All right.∑Did you see that the subpoena
20∑∑asked you to bring your entire investigative file with
21∑∑regard to Katherine Mills murder charges?
22∑∑∑∑A∑∑I saw -- I saw these two documents.∑Are you
23∑∑asking me --
24∑∑∑∑Q∑∑Well, the front page of it, if you'll look.
25∑∑Do you see the subpoena that you testify that was




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018129 of 365 - Page
                                             ID#: 7923                           127


∑1∑∑issued?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑All right.∑Do you see -- she didn't mark it,
∑4∑∑but it says, "Production of entire investigative file
∑5∑∑with regard to the Katherine Mills murder charges"?
∑6∑∑∑∑A∑∑Yes.
∑7∑∑∑∑Q∑∑Did you bring it?
∑8∑∑∑∑A∑∑I did not bring everything today, no.
∑9∑∑∑∑Q∑∑Okay.∑Why not?
10∑∑∑∑A∑∑I provided the entire file to Mr. Slosar.
11∑∑∑∑Q∑∑That's the very reason I want it.∑You didn't
12∑∑feel an obligation to bring it?
13∑∑∑∑∑∑MR. SLOSAR:∑We have produced nearly --
14∑∑∑∑∑∑MR. KELLEY:∑I want it all.
15∑∑∑∑∑∑MR. SLOSAR:∑I'm putting on the record, John,
16∑∑∑∑so if you --
17∑∑∑∑∑∑MR. KELLEY:∑Okay.
18∑∑∑∑∑∑MR. SLOSAR:∑-- could just give me a moment.
19∑∑∑∑Ms. Evans has testified at length today about the
20∑∑∑∑production of her files for her office.∑We have
21∑∑∑∑produced more than 34,000 pages of documents in
22∑∑∑∑this case.∑We've also produced a privilege log
23∑∑∑∑which I know Mr. Kelley has and is likely to use as
24∑∑∑∑an exhibit in this litigation.∑It is absolutely
25∑∑∑∑unduly burdensome for an attorney to provide a




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018130 of 365 - Page
                                            ID#: 7924                           128


∑1∑∑∑∑subpoena to a witness the week before a deposition
∑2∑∑∑∑requesting for her to bring a half dozen or more
∑3∑∑∑∑boxes of material that's already been produced and
∑4∑∑∑∑material for which we've actually asserted various
∑5∑∑∑∑privileges over so even if you did produce it, Mr.
∑6∑∑∑∑Kelley would not be able to undertake a review of
∑7∑∑∑∑that material since we've asserted work product and
∑8∑∑∑∑attorney-client privileges over certain documents.
∑9∑∑∑∑He has all the materials from Ms. Evans which she
10∑∑∑∑has testified to.∑I think the record is very clear
11∑∑∑∑in that regard.
12∑∑BY MR. KELLEY:
13∑∑∑∑Q∑∑Well, let me say that I've actually served
14∑∑the subpoena at least once before when we had scheduled
15∑∑one other deposition I believe that was at least one
16∑∑other that was produced.∑Do you remember receiving the
17∑∑subpoena previous to?
18∑∑∑∑A∑∑No.∑This is the only subpoena --
19∑∑∑∑Q∑∑The only indication that you had that a
20∑∑demand was being made that you produce the entire
21∑∑investigative file?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Okay.∑How does your office keep track of
24∑∑material as it comes in, documents that have come in?
25∑∑Do you organize it and Bates stamp it as it comes in,




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018131 of 365 - Page
                                             ID#: 7925                           129


∑1∑∑or...
∑2∑∑∑∑A∑∑No.∑We do not Bates stamp.
∑3∑∑∑∑Q∑∑Do you follow any system for keeping track of
∑4∑∑your documents?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑6∑∑∑∑You can answer that one.
∑7∑∑∑∑A∑∑We have a system at DPA called JustWare where
∑8∑∑forms are entered into that system (sneezes).∑I beg
∑9∑∑your pardon.
10∑∑∑∑Q∑∑Bless you.
11∑∑∑∑A∑∑We have a system at the office called
12∑∑JustWare.
13∑∑∑∑Q∑∑JustWare.
14∑∑∑∑A∑∑Uh-huh.
15∑∑∑∑Q∑∑Okay.
16∑∑∑∑A∑∑And cases are entered into that system.∑It's
17∑∑up to each individual to put those materials into that
18∑∑system.
19∑∑∑∑Q∑∑Put all your reports in there?
20∑∑∑∑A∑∑I'm terrible at putting all my reports in
21∑∑there. My reports usually go in a box.∑I'm very old
22∑∑school, paper.∑I like hard copies of everything, and
23∑∑that's what I, generally, that's what I use.
24∑∑∑∑Q∑∑Could you tell me whether the reports
25∑∑concerning the reports concerning Mr. Smith, Mr.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018132 of 365 - Page
                                            ID#: 7926                           130


∑1∑∑Edwards, and Mr. Bingham are in JustWare?
∑2∑∑∑∑A∑∑They are --
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑It misstates
∑4∑∑∑∑her earlier testimony.∑You can answer the
∑5∑∑∑∑question.
∑6∑∑∑∑A∑∑Most likely.
∑7∑∑∑∑Q∑∑Okay.∑If they're in JustWare, are they --
∑8∑∑who can see them?
∑9∑∑∑∑A∑∑Only the attorneys on the case and all the
10∑∑team members of the case.
11∑∑∑∑Q∑∑Could Linda West see them?
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
13∑∑∑∑speculation.
14∑∑∑∑A∑∑And I don't know the answer to that.
15∑∑∑∑Q∑∑Could Tom -- I'm sorry, could anybody of what
16∑∑I'm going to call management of the Office of Public
17∑∑Advocacy see it?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
19∑∑∑∑speculation.
20∑∑∑∑A∑∑I'd be speculating.∑I don't know the answer
21∑∑to that.
22∑∑∑∑Q∑∑All right.∑Does OPA have a custodian for
23∑∑Open Records Act purposes?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑I'm not sure.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018133 of 365 - Page
                                             ID#: 7927                           131


∑1∑∑∑∑Q∑∑Have you ever received an open records
∑2∑∑request?
∑3∑∑∑∑A∑∑I have not.∑No.
∑4∑∑∑∑Q∑∑Do you know of attorneys in your office or
∑5∑∑people from staff in your office that have received
∑6∑∑open records requests?
∑7∑∑∑∑A∑∑I do not.
∑8∑∑∑∑Q∑∑Okay.
∑9∑∑∑∑A∑∑I'm not aware of any.
10∑∑∑∑Q∑∑I'll hand you what I've marked as∑Exhibit 2.
11∑∑Take a look at that.∑If you want to look at it -- let
12∑∑me ask you --
13∑∑∑∑A∑∑Do you want me to look at the whole thing, or
14∑∑do you want me to refer to --
15∑∑∑∑Q∑∑Off the top, do you think you've ever seen
16∑∑this document before?
17∑∑∑∑∑∑∑(EXHIBIT 2 MARKED FOR IDENTIFICATION)
18∑∑∑∑A∑∑I do not.
19∑∑∑∑Q∑∑Okay.∑During the course of the pendency of
20∑∑this case, we have served certain written questions
21∑∑termed interrogatories.∑You're familiar with the term,
22∑∑I'm sure. And request for production of documents, and
23∑∑this is the answer we -- these are the answers we
24∑∑received.
25∑∑∑∑∑∑MR. SLOSAR:∑Just for clarity's sake, and as I




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018134 of 365 - Page
                                            ID#: 7928                           132


∑1∑∑∑∑mentioned in the letter last week, defendants --
∑2∑∑∑∑Knox County defendants to my knowledge have never
∑3∑∑∑∑served requests for production, so I just want the
∑4∑∑∑∑record to be clear.∑I know that you're looking at
∑5∑∑∑∑the interrogatories.
∑6∑∑∑∑∑∑MR. KELLEY:∑I sure think we did, but all
∑7∑∑∑∑right.
∑8∑∑∑∑∑∑MR. SLOSAR:∑What page?
∑9∑∑BY MR. KELLEY:
10∑∑∑∑Q∑∑I'm sorry.∑If you'd look on page 2 at the
11∑∑bottom, please.
12∑∑∑∑A∑∑Okay.
13∑∑∑∑Q∑∑Through these interrogatories I've tried to
14∑∑glean what specific things Mr. Pickard or Sheriff
15∑∑Pickard was involved in of those of the Knox County
16∑∑Sheriff's Department and he said that Defendant Pickard
17∑∑pulled over. Allen Helton was present.∑Thereafter,
18∑∑when Defendant Jason York appeared on the scene and
19∑∑made statements to Mr. Helton regarding Helton's
20∑∑involvement in killing Ms. Mills.∑First of all, have
21∑∑you talked to Allen Helton as part of your
22∑∑investigation?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑How many times?
25∑∑∑∑A∑∑At least two.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018135 of 365 - Page
                                            ID#: 7929                           133


∑1∑∑∑∑Q∑∑Okay.∑Where were you and what were the
∑2∑∑circumstances?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑4∑∑∑∑answer.
∑5∑∑∑∑A∑∑I believe the first time I spoke with him he
∑6∑∑was at the Laurel County Detention Center, I believe.
∑7∑∑Of course, that was just to obtain the statement
∑8∑∑regarding his involvement and knowledge.∑And the
∑9∑∑second time, that I recall vividly was at his home
10∑∑after the last trial date was scheduled in Ms. Hoskins'
11∑∑case.
12∑∑∑∑Q∑∑Okay.∑Who was with you at the Laurel County
13∑∑Detention Center?
14∑∑∑∑A∑∑Jessica Wells, I believe attended that.
15∑∑∑∑Q∑∑Okay.∑Was Mr. Cox or an attorney there?
16∑∑∑∑A∑∑No.
17∑∑∑∑Q∑∑Was the interview recorded?
18∑∑∑∑A∑∑I'm not sure.∑That one may have been
19∑∑recorded. I'd have to see the record.
20∑∑∑∑Q∑∑The one at his home, who attended that?
21∑∑∑∑A∑∑I think Josh Powell was with me on that one.
22∑∑∑∑Q∑∑I'm sorry.
23∑∑∑∑A∑∑Joshua Powell, I believe, was with me during
24∑∑that.
25∑∑∑∑Q∑∑Okay.∑Anyone else?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018136 of 365 - Page
                                            ID#: 7930                           134


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑Was that recorded?
∑3∑∑∑∑A∑∑I don't recall.
∑4∑∑∑∑Q∑∑Do you know if Mr. Powell recorded it?
∑5∑∑∑∑A∑∑I do not know.
∑6∑∑∑∑Q∑∑If he were recording it, would you have
∑7∑∑recorded it as well?
∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
10∑∑∑∑A∑∑Not necessarily.∑No.
11∑∑∑∑Q∑∑In other words, would you know whether or not
12∑∑he was recording it?∑Did he tell you?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
14∑∑∑∑answered.
15∑∑∑∑A∑∑He certainly could have answered it -- I
16∑∑mean, he certainly could've recorded it, but I don't
17∑∑recall him saying he was recording it.
18∑∑∑∑Q∑∑Okay.∑So when you're going in together, you
19∑∑don't say, "Are you recording this?"
20∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
21∑∑∑∑Q∑∑That's not your practice?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑Q∑∑No?
24∑∑∑∑A∑∑No.
25∑∑∑∑Q∑∑Okay.∑All right.∑Read a little bit further




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018137 of 365 - Page
                                             ID#: 7931                           135


∑1∑∑so I understand the whole -- actually, it goes on to
∑2∑∑page 3. Okay.∑Did Mr. Helton tell you about being
∑3∑∑pulled over by Sheriff Pickard?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
∑5∑∑∑∑You can answer.
∑6∑∑∑∑A∑∑He did tell me about being pulled over.∑I do
∑7∑∑not recall who he stated was the officer that pulled
∑8∑∑him over at that time.
∑9∑∑∑∑Q∑∑Did he tell you what happened when he was
10∑∑pulled over?
11∑∑∑∑A∑∑I believe he told me that he was pulled over.
12∑∑I don't recall what the cause, what the cause for the
13∑∑stop was, but I believe it resulted in a DUI charge.
14∑∑∑∑Q∑∑Okay.∑Did he tell you that he was driving
15∑∑with bad PEP tags at that time, too?
16∑∑∑∑A∑∑I don't recall if he told me that or not.
17∑∑∑∑Q∑∑Did you have reason to doubt the probable
18∑∑cause?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑No.∑I didn't.
21∑∑∑∑Q∑∑Okay.∑Would else did he tell you about that
22∑∑stop?
23∑∑∑∑A∑∑That he was taken -- I'm not -- I believe
24∑∑that it was to the sheriff's office, but it could've
25∑∑been another location.∑I'm not positive.∑That he was




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018138 of 365 - Page
                                            ID#: 7932                           136


∑1∑∑interviewed regarding Ms. Mills' death, and I believe
∑2∑∑that was probably a -- it was -- certainly wasn't the
∑3∑∑first time he had been questioned about the death, and
∑4∑∑I believe without reviewing my notes, I believe that
∑5∑∑before he left that interview he was under the
∑6∑∑assumption that if he gave them information regarding
∑7∑∑Ms. Mills' death that that DUI would be dismissed or
∑8∑∑somehow resolved in his favor.
∑9∑∑∑∑Q∑∑Well, in this answer they said "Additionally,
10∑∑Defendant Pickard was present when Defendant York
11∑∑searched Helton's truck and found a wet coat on the
12∑∑floorboard. Did he tell you that?∑Did he tell you
13∑∑about any wet coat being found?
14∑∑∑∑A∑∑I do not recall that.
15∑∑∑∑Q∑∑Okay.
16∑∑∑∑A∑∑Without -- I -- I need to look at my records.
17∑∑∑∑Q∑∑Would you have prepared a written report
18∑∑either way?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑Q∑∑Whether or not you recorded it or not?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑I would assume that I would have.
23∑∑∑∑Q∑∑It says that he transported Mr. Helton to
24∑∑Barbourville Police Station.∑Do you know, did he tell
25∑∑you that it was Sheriff Pickard that took him to the




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018139 of 365 - Page
                                             ID#: 7933                           137


∑1∑∑Barbourville Police Station?
∑2∑∑∑∑A∑∑I don't recall.∑The only thing I recall is
∑3∑∑that there were multiple officers, York was -- York was
∑4∑∑there. Pickard was there.∑I can't -- I don't recall if
∑5∑∑there were any other people at the time.
∑6∑∑∑∑Q∑∑All right.∑The answer to the interrogatory
∑7∑∑says, "During that questioning, Sheriff Pickard and
∑8∑∑other defendants examined him at length."∑Do you know,
∑9∑∑did he tell you that Sheriff Pickard grilled him while
10∑∑he was at the Barbourville Police Station?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
12∑∑∑∑A∑∑I honestly don't recall him saying that.
13∑∑∑∑Q∑∑Okay.∑Did he tell you of another occasion
14∑∑when they went to his house to ask him to take a
15∑∑polygraph exam?
16∑∑∑∑A∑∑We discussed the polygraph, yes.∑I'm not
17∑∑sure which -- I assume that would've been at the Laurel
18∑∑County Detention Center, too.∑So, yes.
19∑∑∑∑Q∑∑Okay.∑Do you remember what he said about
20∑∑what Sheriff Pickard did while at his house?
21∑∑∑∑A∑∑No.∑I don't.
22∑∑∑∑Q∑∑Okay.∑Did you talk with Mike Simpson during
23∑∑the course of this investigation -- of your
24∑∑investigation?
25∑∑∑∑A∑∑I did not.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018140 of 365 - Page
                                            ID#: 7934                           138


∑1∑∑∑∑Q∑∑Okay.∑So did you receive information that
∑2∑∑Sheriff Pickard and Defendant York went to speak with
∑3∑∑Mike Simpson after learning that he and Allen Helton
∑4∑∑had gone to Florida?∑Did you find that out from other
∑5∑∑people?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
∑7∑∑∑∑answer.
∑8∑∑∑∑A∑∑Sorry.∑I believe that was part of the
∑9∑∑discovery.
10∑∑∑∑Q∑∑Okay.∑That Sheriff Pickard had gone there?
11∑∑∑∑A∑∑I believe so.
12∑∑∑∑Q∑∑Okay.∑Do you know what was said then?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
14∑∑∑∑A∑∑Between --
15∑∑∑∑Q∑∑Do you remember any additional information
16∑∑that was gleaned -- that was provided you during
17∑∑discovery?
18∑∑∑∑A∑∑Not without reviewing it, I don't.
19∑∑∑∑Q∑∑Okay.∑All right.∑Next has to do, if you'll
20∑∑go down to the bottom of the page, has to do with Bob
21∑∑Smith.
22∑∑∑∑A∑∑Same page?
23∑∑∑∑Q∑∑Yes.
24∑∑∑∑A∑∑Okay.
25∑∑∑∑Q∑∑Sheriff Pickard did, as is indicated, testify




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018141 of 365 - Page
                                            ID#: 7935                           139


∑1∑∑that he met -- that he and Detective York went to see
∑2∑∑Bob Smith.∑My question is in the next sentence:
∑3∑∑"During this conversation Mr. Smith informed Sheriff
∑4∑∑Pickard and Detective York that Ms. Hoskins and William
∑5∑∑Lester never purchased drugs from him"; is that
∑6∑∑something, information you received as well?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑Okay.∑If you turn to page 5, it was alleged
10∑∑in the complaint that Sheriff Pickard questioned Mr.
11∑∑Helton on January 11, 2011 at Barbourville Police
12∑∑Department and within that -- is that the instance
13∑∑where you believed that he was arrested?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
15∑∑∑∑speculation.∑You can answer.
16∑∑∑∑A∑∑I would be speculating but it certainly
17∑∑could've been.
18∑∑∑∑Q∑∑Okay.∑All right.∑If you'll turn to page 6,
19∑∑it says, "Additionally Defendant Pickard arrested Mr.
20∑∑Helton on burglary and criminal mischief charges on
21∑∑March 7, 2012."∑Do you know why Mr. Helton was in the
22∑∑Laurel Detention Center when you went to see him?
23∑∑∑∑A∑∑I believe that he was there.∑I believe it
24∑∑had something to do with maybe stealing some heavy
25∑∑equipment.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018142 of 365 - Page
                                             ID#: 7936                           140


∑1∑∑∑∑Q∑∑Do you think it's related to these burglary
∑2∑∑and criminal mischief charges that he discussed?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑4∑∑∑∑A∑∑Something like that, I suppose. .
∑5∑∑∑∑Q∑∑All right.∑When you visited him, did he tell
∑6∑∑you -- did Mr. Helton tell you, on the way to jail and
∑7∑∑again at the sheriff's office, detective -- it says,
∑8∑∑"Detective Pickard told Helton he could get him out of
∑9∑∑criminal charges by repeating what officers wanted him
10∑∑to say"; did he tell you that?
11∑∑∑∑A∑∑Not at that time, no.
12∑∑∑∑Q∑∑All right.∑Did he tell you at the subsequent
13∑∑meeting you had with him?
14∑∑∑∑A∑∑I believe so, but I'd have to review -- I'd
15∑∑have to review my records.
16∑∑∑∑Q∑∑All right.∑So you would substantiate that --
17∑∑and it says, Detective Pickard, I would assume that
18∑∑Sheriff Pickard told him he could get out of the
19∑∑criminal charges against him by repeating what the
20∑∑officers wanted him to say?
21∑∑∑∑A∑∑I won't say he said Sheriff Pickard.∑I'd
22∑∑have to review my records.
23∑∑∑∑Q∑∑All right.∑Was his actions --
24∑∑∑∑A∑∑And --
25∑∑∑∑Q∑∑I'm sorry.∑Go ahead.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018143 of 365 - Page
                                            ID#: 7937                           141


∑1∑∑∑∑A∑∑I don't believe he ever said Mr. Pickard told
∑2∑∑him that.
∑3∑∑∑∑Q∑∑All right.∑Did he ever say that Sheriff
∑4∑∑Pickard in any way coerced him or enticed him to frame
∑5∑∑Amanda Hoskins or to -- to frame Amanda Hoskins and/or
∑6∑∑Jonathan Taylor, and/or William Lester for the death --
∑7∑∑for the murder of Ms. Mills?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑Not that I recall, no.
10∑∑∑∑Q∑∑Okay.∑Did he tell you about the statement he
11∑∑gave -- the recorded statement he gave to Detective
12∑∑York?
13∑∑∑∑A∑∑Did sergeant Allen--
14∑∑∑∑Q∑∑Allen Helton tell you about a statement, a
15∑∑recorded statement he gave to him?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑What did he tell you about that?
18∑∑∑∑A∑∑I think at the time that I talked to him I
19∑∑was concerned with how many statements he had given Mr.
20∑∑York and how many times he was recorded, and I believe
21∑∑that he told me at least two.∑He told a different
22∑∑story from what I recall in my interview than what was
23∑∑in the discovery about I guess the interview that he
24∑∑had given.∑We have one taped interview in discovery
25∑∑from Allen Helton, and what he told me was different




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018144 of 365 - Page
                                            ID#: 7938                           142


∑1∑∑than what was in the discovery on the first interview.
∑2∑∑∑∑Q∑∑Did he explain why there was a difference?
∑3∑∑∑∑A∑∑I don't recall.∑I would have to look at the
∑4∑∑record to give you a specific incident, or a specific
∑5∑∑example.∑I can tell you that I believe that I learned
∑6∑∑from the discovery that the -- that he had money for
∑7∑∑the Florida trip from one source, and then when I went
∑8∑∑to interview him, he told me, "Oh, no.∑That's not
∑9∑∑true.∑I didn't get it there."∑And I asked, you know,
10∑∑"Well, why did you say that," and he said, "Well, I
11∑∑lied."∑And I was, like, "Oh, why," you know, and he
12∑∑couldn't give me an answer but he -- he recalled that
13∑∑he got it from another source during that interview
14∑∑than what he'd given Mr. York.
15∑∑∑∑Q∑∑Did he ever tell you that York or Pickard
16∑∑told him what to say?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑I believe what he said to me was that over
19∑∑the course of many conversations with Mr. York he was
20∑∑given information about the case and was told, you
21∑∑know, you know what you need to tell me if you want my
22∑∑help on charges, and that -- that would've been not the
23∑∑first interview, but would've come from the second
24∑∑interview, I believe.
25∑∑∑∑Q∑∑Did he ever tell you that either Sheriff




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018145 of 365 - Page
                                            ID#: 7939                           143


∑1∑∑Pickard or Detective York put words in his mouth; in
∑2∑∑other words, had him say things that he didn't know or
∑3∑∑considered to be a lie?
∑4∑∑∑∑A∑∑I believe that he told me that on the
∑5∑∑interview at his home, and I believe that -- I
∑6∑∑particularly recall him saying that Detective York did.
∑7∑∑∑∑Q∑∑The interview at his home was after the last
∑8∑∑scheduled trial, wasn't it?
∑9∑∑∑∑A∑∑I believe so.
10∑∑∑∑Q∑∑Where he had failed to attend?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Okay.∑Did you interview Michael Crump?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Just saw this one.∑What do you remember
15∑∑Michael Crump telling you?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
17∑∑∑∑You can answer.
18∑∑∑∑A∑∑We had a very long interview, Mr. Crump
19∑∑and I.
20∑∑∑∑Q∑∑Yeah.∑I think all of his interviews would be
21∑∑long but go ahead.∑Sorry.
22∑∑∑∑A∑∑We discussed everything from the number of
23∑∑times he was interviewed and the people he talked to to
24∑∑the content which was, from what I recall, different
25∑∑from what was reported in Mr. York's reports.∑So we --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018146 of 365 - Page
                                            ID#: 7940                           144


∑1∑∑I mean I didn't have anything to go on other than Mr.
∑2∑∑York's reports when I went to interview Mr. Crump so we
∑3∑∑kind of started from just his recollection of what
∑4∑∑happened from the beginning and went through to the
∑5∑∑end.∑He told me that he was leaving his residence
∑6∑∑which was -- would've been up above Ms. Mills'
∑7∑∑residence.∑That he was leaving his residence to go
∑8∑∑check for -- to check and see if the school was in
∑9∑∑session that day.∑That he didn't have any media
10∑∑connection, so he wasn't -- the school bus hadn't run
11∑∑when he thought it did, so he needed to go out to -- to
12∑∑the store, to Escoe's market to find out if there was
13∑∑school that day.∑He couldn't recall if there was or
14∑∑was not school that day.∑He recalled seeing -- as he
15∑∑drove by Ms. Mills' home seeing a vehicle backed into
16∑∑her driveway and he described the vehicle and gave me
17∑∑some limited descriptions of an individual sitting in
18∑∑the vehicle.∑He described a male that he saw standing
19∑∑at the back of Ms. Mills' residence.∑He told me how he
20∑∑came into contact with a police officer which I believe
21∑∑was the following day after the incident.∑He had, I
22∑∑guess, was coming up the street and maybe stopped his
23∑∑vehicle or parked his vehicle somewhere near the
24∑∑residence and approached an officer and asked them if
25∑∑it had anything to do with the incident from the day




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018147 of 365 - Page
                                            ID#: 7941                           145


∑1∑∑before, that he had seen it on the news, and then
∑2∑∑proceeded to give them a recorded interview which was
∑3∑∑not in discovery.∑And --
∑4∑∑∑∑Q∑∑Did he tell you what he saw?
∑5∑∑∑∑A∑∑He did.
∑6∑∑∑∑Q∑∑What did he see?
∑7∑∑∑∑A∑∑Without looking at my records, he said that
∑8∑∑he saw a blue vehicle backed into Ms. Mills' driveway.
∑9∑∑He believed that there was a blonde female inside the
10∑∑vehicle.∑He said that he saw a male at the back corner
11∑∑of the residence in a, I believe he said, a camouflage
12∑∑jacket which he said he had the hood on.∑He said he
13∑∑had his sleeves pushed up and that what got his
14∑∑attention was a brightly colored tattoo on his forearm.
15∑∑That that was actually what caused him to look that
16∑∑way, or I guess see the man or notice it.∑He said he
17∑∑thought that was unusual that he didn't normally see
18∑∑vehicles in her driveway and described -- I remember
19∑∑him describing a bump -- he said the vehicle had a
20∑∑bumper sticker on the back window after he told me that
21∑∑it was backed into the driveway.∑I think he told me
22∑∑that the guy had -- the guy that he saw at the back of
23∑∑the residence had hair below his shoulders, but he also
24∑∑told me the guy was wearing a hood.∑That's some of the
25∑∑most significant things I remember.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018148 of 365 - Page
                                            ID#: 7942                           146


∑1∑∑∑∑Q∑∑Did he talk about his interview with either
∑2∑∑Detective York or Sheriff Pickard?
∑3∑∑∑∑A∑∑He told me that he did a recorded interview
∑4∑∑in the driveway.∑I don't recall who he said the
∑5∑∑interview was with.∑And he told me that he did an
∑6∑∑interview later at his residence with multiple
∑7∑∑officers, and I think that's when they, maybe, rendered
∑8∑∑a sketch of the individual he allegedly saw.
∑9∑∑∑∑Q∑∑Do you remember whether any of them were
10∑∑Sheriff Pickard or whether any of them were Detective
11∑∑York?
12∑∑∑∑A∑∑I do not recall.∑I believe -- I don't recall
13∑∑without looking.
14∑∑∑∑Q∑∑Okay.∑The next indication is that Sheriff
15∑∑Pickard also accompanied Detective York to the
16∑∑Appalachian Children's Home to determine who had
17∑∑possession of their blue vehicle on December 20, 2010.
18∑∑Were you aware of that encounter?
19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑And do you remember who they talked with?
21∑∑∑∑A∑∑Do I remember who the people at the
22∑∑children's home?
23∑∑∑∑Q∑∑They met with at the Appalachian Children's
24∑∑Home.
25∑∑∑∑A∑∑The only -- I only recall them saying




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018149 of 365 - Page
                                            ID#: 7943                           147


∑1∑∑Detective York.
∑2∑∑∑∑Q∑∑I guess do you know who they talked with at
∑3∑∑the Appalachian Children's Home?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑I believe that they talked with Steve Yeary.
∑6∑∑He's the director of the children's home.∑And I
∑7∑∑believe that they talked to maybe a maintenance person
∑8∑∑who was over the vehicle.∑I don't recall his name.
∑9∑∑∑∑Q∑∑Did you talk to both of those gentleman?
10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑What'd they tell you?
12∑∑∑∑A∑∑Mr. Yeary stated that he had provided
13∑∑receipts, maybe gas receipts, for the use of the
14∑∑vehicle and that I think Mr. Yeary led the officer to
15∑∑the maintenance man and he was questioned about whether
16∑∑or not the vehicle could've left, or did he know if the
17∑∑vehicle ever left and was -- was told, "No."
18∑∑∑∑Q∑∑Okay.∑Do you remember anything being
19∑∑attributed to Sheriff Pickard as far as what he may
20∑∑have asked or what he may have -- what information he
21∑∑might be∑seeking?
22∑∑∑∑A∑∑No.∑I don't recall any.
23∑∑∑∑Q∑∑The next has to do with Jonathan Taylor.∑As
24∑∑part of your investigation, did you interview Jonathan
25∑∑Taylor?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018150 of 365 - Page
                                            ID#: 7944                           148


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑Okay.∑What do you know about the photos that
∑3∑∑were created and I think, ultimately, sent to Mr. Crump
∑4∑∑involving Mr. Taylor?
∑5∑∑∑∑∑∑MR. WRIGHT:∑Object to form, foundation.
∑6∑∑∑∑∑∑MR. SLOSAR:∑I'll join.
∑7∑∑∑∑A∑∑Are you talking about the one where the
∑8∑∑defendant was dressed up to look like a description
∑9∑∑that was given --
10∑∑∑∑A∑∑Uh-huh.
11∑∑∑∑Q∑∑-- by someone?
12∑∑∑∑A∑∑I believe the only thing I recall about Mr.
13∑∑Crump saying about that was that I asked him in the
14∑∑interview if he was shown any photographs before he
15∑∑rendered the sketch, and I believe he gave me at least
16∑∑two and maybe three answers.∑The first one, I believe
17∑∑he said he -- he didn't or maybe know, and then later
18∑∑on in the interview, he said that he believed that
19∑∑someone did go out to a police cruiser and come back in
20∑∑and show him a photograph.∑And that was -- that would
21∑∑have been during his interview when he rendered the
22∑∑sketch, when they rendered the sketch.
23∑∑∑∑Q∑∑Okay.∑So the information you got concerning
24∑∑this -- the photos or the creation of these photos
25∑∑where Mr. Taylor was wearing a jacket came through Mr.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018151 of 365 - Page
                                            ID#: 7945                           149


∑1∑∑Crump?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I mean that photograph was in the discovery.
∑4∑∑∑∑Q∑∑I understand.
∑5∑∑∑∑A∑∑And then, yes, that --
∑6∑∑∑∑Q∑∑But as far as what happened in creation of
∑7∑∑those photos, the circumstances of the meeting --
∑8∑∑∑∑A∑∑Came from --
∑9∑∑∑∑Q∑∑-- they came from Mr. Crump?
10∑∑∑∑A∑∑Yes.∑That's right.
11∑∑∑∑Q∑∑All right.∑In other words, you did not learn
12∑∑it from other people that may have been named at this -
13∑∑- during this session where the photos were taken?
14∑∑∑∑A∑∑No, sir.
15∑∑∑∑Q∑∑Okay.∑Did you talk to Christy Branson?
16∑∑∑∑A∑∑I believe so, yes.
17∑∑∑∑Q∑∑Was she helpful at all?
18∑∑∑∑A∑∑She's the one that was at Pewee Valley when I
19∑∑interviewed her.
20∑∑∑∑Q∑∑Okay.
21∑∑∑∑A∑∑And I believe she was.∑She was not -- she --
22∑∑I believe her statement was that she had been in a car
23∑∑accident and didn't have any memory of anything.
24∑∑∑∑Q∑∑That's what we got, too.∑In other words,
25∑∑have you talked to anybody that somehow imparted




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018152 of 365 - Page
                                            ID#: 7946                           150


∑1∑∑information concerning what went on when Sheriff
∑2∑∑Pickard and Defendant York met with Ms. Branson?
∑3∑∑∑∑A∑∑Not when they met with her.∑I interviewed
∑4∑∑inmates I believe at the Harlan County -- they were at
∑5∑∑the Harlan County Detention Center when this story came
∑6∑∑about.
∑7∑∑∑∑Q∑∑Uh-huh.
∑8∑∑∑∑A∑∑And were cellmates with both Christy and Ms.
∑9∑∑Hoskins.∑And I interviewed other cellmates and asked
10∑∑if they had heard any conversations between those two,
11∑∑or if she'd given them any, you know, talked to them
12∑∑about the case at all.∑And I believe there were some
13∑∑affidavits rendered, and I don't recall their names,
14∑∑but they are part of the case.
15∑∑∑∑Q∑∑Sure.∑I'll state that I saw those, and I
16∑∑think they were -- that most of them said they -- she
17∑∑had never said any --
18∑∑∑∑A∑∑That's what I --
19∑∑∑∑Q∑∑-- such thing to them.∑Did any of them
20∑∑recount any -- were they witnesses to the statement
21∑∑that Defendant York --
22∑∑∑∑A∑∑No.
23∑∑∑∑Q∑∑-- took from them?
24∑∑∑∑A∑∑Not that I recall.
25∑∑∑∑Q∑∑Okay.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018153 of 365 - Page
                                            ID#: 7947                           151


∑1∑∑∑∑∑∑MR. WRIGHT:∑Can we take a quick break, John?
∑2∑∑∑∑∑∑MR. KELLEY:∑Sure.
∑3∑∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
∑4∑∑BY MR. KELLEY:
∑5∑∑∑∑Q∑∑Would you have had a chance to talk to Kayla
∑6∑∑Mills at any point during your investigation?
∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Okay.∑Did you talk to her mother?
∑9∑∑∑∑A∑∑I did talk to her mother, yes.
10∑∑∑∑Q∑∑All right.∑On page 8 of this answers to
11∑∑interrogatories, it says, "Defendant Pickard spoke with
12∑∑Ms. Mills on several occasions and it think that Ms.
13∑∑Mills that he's referring to is Kayla Mills.∑Did you
14∑∑learn from her mother about those contacts between --
15∑∑∑∑A∑∑Well, I learned through discovery, but I
16∑∑certainly discussed it with mother.
17∑∑∑∑Q∑∑In particular, instances where she spoke with
18∑∑Sheriff Pickard as opposed to Detective York?
19∑∑∑∑A∑∑Did I learn about that from her mother; is
20∑∑that your question?
21∑∑∑∑Q∑∑Let's start back at the beginning.∑Do you
22∑∑know -- do you know on your own that Sheriff Pickard
23∑∑spoke with Kayla Mills on several occasions?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑I mean, I know, but to tell you where I first




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018154 of 365 - Page
                                             ID#: 7948                           152


∑1∑∑heard that or first learned that, I'm not sure.
∑2∑∑∑∑Q∑∑Okay.∑And one of those occasions it says,
∑3∑∑"Kayla informed Defendant Pickard that she didn't have
∑4∑∑anything to do with the murder, nor did she have any
∑5∑∑knowledge of who did."∑Is that consistent with your
∑6∑∑investigation?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Who told you that?
∑9∑∑∑∑A∑∑I believe her mother told me that.
10∑∑∑∑Q∑∑Okay.∑Do you know of other instances where
11∑∑my client was there when Defendant York was present as
12∑∑well?
13∑∑∑∑A∑∑With Kayla?
14∑∑∑∑Q∑∑Yes.
15∑∑∑∑A∑∑I don't -- I don't recall.
16∑∑∑∑Q∑∑Do you know of a meeting that was held with
17∑∑her attorney, Kenneth Boggs?
18∑∑∑∑A∑∑I believe he was present during the time that
19∑∑she gave her statement, and I believe that Ms. Mills
20∑∑told me that they had met prior to.∑That's my
21∑∑recollection but I would have to review the record
22∑∑to --
23∑∑∑∑Q∑∑Did you find out about that meeting from
24∑∑other sources or find out more about what happened at
25∑∑that meeting?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018155 of 365 - Page
                                            ID#: 7949                           153


∑1∑∑∑∑A∑∑Not that I recall.
∑2∑∑∑∑Q∑∑Okay.∑Did you find any -- did you obtain any
∑3∑∑information that you felt important to your -- to the
∑4∑∑defense of Amanda Hoskins concerning what Kayla Mills
∑5∑∑may or may not have said?
∑6∑∑∑∑A∑∑I'm sorry, you're going to have to repeat
∑7∑∑that.
∑8∑∑∑∑Q∑∑Do you know whether Kayla Mills ever
∑9∑∑implicated Amanda Hoskins in the murder of Ms. Mills?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
11∑∑∑∑Q∑∑I meant Katherine Mills.
12∑∑∑∑A∑∑Sure.
13∑∑∑∑Q∑∑Go ahead.
14∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
15∑∑∑∑A∑∑I -- without -- I've not looked at her
16∑∑statement in a while, but I don't recall if she
17∑∑implicated Ms. Hoskins in her original statement or
18∑∑not.
19∑∑∑∑Q∑∑I admit that there's a statement out there
20∑∑where she implicates Jonathan Taylor.∑Are you --
21∑∑∑∑A∑∑Yes.∑I'm familiar with that --
22∑∑∑∑Q∑∑All right.
23∑∑∑∑A∑∑-- statement.
24∑∑∑∑Q∑∑Are you aware of her saying, "Oh, Amanda was
25∑∑with them," or do you remember receiving any




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018156 of 365 - Page
                                             ID#: 7950                           154


∑1∑∑information that Kayla Mills ID'd --
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I honestly don't recall if that was in the
∑4∑∑statement or not.
∑5∑∑∑∑Q∑∑Okay.∑All right.∑And then on page 10, this
∑6∑∑has to do with a conversation and it goes over to 11.
∑7∑∑It's the answers to interrogatory number 6.∑And can --
∑8∑∑in particular, the actual substantive portion of the
∑9∑∑answer begins as the last paragraph on page 10 and it
10∑∑extends over to page 11.∑Can you look at that?
11∑∑∑∑A∑∑Okay.
12∑∑∑∑Q∑∑Is that an accurate answer based upon your
13∑∑investigation?
14∑∑∑∑A∑∑I do not recall if Mr. Smith said Mr. Pickard
15∑∑was there or not without looking at my records. I
16∑∑don't recall -- I don't recall him saying that he was
17∑∑instructed to do or say anything in particular other
18∑∑than, you know, the fact that he'd been asked multiple
19∑∑times if that had occurred, if Mr. Lester or Ms.
20∑∑Hoskins had spent any money there, and he consistently
21∑∑said, "No."∑So other than that, they --
22∑∑∑∑Q∑∑I'm particularly interested in the last
23∑∑portion of what I think is the first sentence in that
24∑∑paragraph.
25∑∑∑∑A∑∑Okay.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018157 of 365 - Page
                                            ID#: 7951                           155


∑1∑∑∑∑Q∑∑And instead that they would sweep these drug
∑2∑∑cases under the rug so long as he deviated from his
∑3∑∑prior allegations against Mr. Simms and Mr. Helton and
∑4∑∑instead falsely implicated plaintiffs in the murder of
∑5∑∑Katherine
∑6∑∑∑∑∑∑∑Mills.∑Let me ask you first: Did he ever
∑7∑∑tell you that he believed that Mike Simpson and Allen
∑8∑∑Helton committed the murder?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
10∑∑∑∑A∑∑I don't recall if he said he thought they
11∑∑were involved, or he knew they were involved, but I
12∑∑think he implicated that he thought they were involved.
13∑∑∑∑Q∑∑All right.∑Lastly, did he say that either
14∑∑Defendant York or Defendant Pickard told him to falsely
15∑∑implicate the plaintiffs in the murder of Katherine
16∑∑Mills; did he tell you that?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑Not that.∑No.
19∑∑∑∑Q∑∑I only have one copy of this but it's a
20∑∑statement, I guess you said.∑Yeah, what I'm handing
21∑∑you I'm marking as∑Exhibit 3.∑All right?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Okay.∑I'm lost already.∑It's a report we
24∑∑received concerning a March 10, 2014 report of an
25∑∑interview on Ms. Evans with Charles Robert Bob Smith.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018158 of 365 - Page
                                             ID#: 7952                           156


∑1∑∑And it is Bates stamp numbers 2405, 2406, 2407, and
∑2∑∑2408.
∑3∑∑∑∑∑∑∑(EXHIBIT 3 MARKED FOR IDENTIFICATION)
∑4∑∑∑∑∑∑MR. SLOSAR:∑PL before each of those numbers.
∑5∑∑∑∑∑∑MR. KELLEY:∑Yes.∑Plaintiff's exhibit.
∑6∑∑BY MR. KELLEY:
∑7∑∑∑∑Q∑∑Do you need a minute, or do you recognize it
∑8∑∑right off the bat?
∑9∑∑∑∑A∑∑It appears to be a report that I made, yes.
10∑∑∑∑Q∑∑All right.∑Do you know of any other reports
11∑∑you made concerning conversations you made with Bob
12∑∑Smith?
13∑∑∑∑A∑∑Not without reviewing the records.∑I do not
14∑∑recall.
15∑∑∑∑Q∑∑Okay.∑And, again, it's because I'm so
16∑∑doggone old.∑You, for a fact, can you remember whether
17∑∑you did similar statements for William Bingham and Bit
18∑∑Edwards?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I don't recall but I would assume so.
21∑∑∑∑Q∑∑That you did.∑Okay.∑All right.∑I see
22∑∑Sheriff Pickard's name mentioned once in that memo.
23∑∑Maybe I missed it, but and he describes what we've been
24∑∑talking about just a second ago, conversation he had
25∑∑where Detective York and Sheriff Pickard went to see




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018159 of 365 - Page
                                             ID#: 7953                           157


∑1∑∑Bob Smith and told him he'd put aside the drug charges
∑2∑∑if you'll just please give us information concerning
∑3∑∑whether or not they bought drugs from you.∑And that
∑4∑∑seems to be portrayed in your statement; is that your
∑5∑∑recollection as well?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑It's in my first sentence on the second
∑8∑∑paragraph.
∑9∑∑∑∑Q∑∑All right.∑Any -- I couldn't find any other
10∑∑instance where you mentioned -- there's talk about the
11∑∑encounter with Allen Helton where he's arrested, and
12∑∑the money goes somehow to somebody.∑I couldn't see
13∑∑Sheriff Pickard mentioned in here.
14∑∑∑∑A∑∑No.∑I do not see his name anywhere else.
15∑∑∑∑Q∑∑All right.∑Do you remember him, though it
16∑∑may not have been included in your report, do you
17∑∑remember him being mentioned as being involved in any
18∑∑of the other --
19∑∑∑∑A∑∑I don't recall him -- whether he did, or he
20∑∑didn't.
21∑∑∑∑Q∑∑Okay.∑As you look at the report, I mean this
22∑∑is -- you would verify its -- as you look at it, that
23∑∑sparks your memory and that's the way you remember it?
24∑∑∑∑A∑∑Uh-huh.
25∑∑∑∑Q∑∑Yes?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018160 of 365 - Page
                                            ID#: 7954                           158


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑I'm going to hand you the amended disclosures
∑3∑∑which Mr. Slosar and his firm provided within discovery
∑4∑∑in the federal court action.∑Have you seen this
∑5∑∑before?
∑6∑∑∑∑∑∑∑( EXHIBIT 4 MARKED FOR IDENTIFICATION)
∑7∑∑∑∑A∑∑I don't believe so, no.
∑8∑∑∑∑Q∑∑All right.∑Did you actually -- do you
∑9∑∑remember participating in providing -- was any call
10∑∑made to you where you said, "Please list everybody you
11∑∑talked to"?
12∑∑∑∑A∑∑No.
13∑∑∑∑Q∑∑Okay.∑Did you talk to any law enforcement
14∑∑officers as part of your investigation?
15∑∑∑∑A∑∑I talked to Mr. York a couple -- on a couple
16∑∑of occasions.∑I believe I talked to mike Smith,
17∑∑although I think that might -- I'm sorry.∑That might
18∑∑have been in Mr. Anderson's case.
19∑∑∑∑Q∑∑Mike Smith, the present --
20∑∑∑∑A∑∑Sheriff.
21∑∑∑∑Q∑∑Knox County Sheriff?
22∑∑∑∑A∑∑Uh-huh.
23∑∑∑∑Q∑∑Yes?
24∑∑∑∑A∑∑I don't believe --
25∑∑∑∑Q∑∑And I do know you talked to John Pickard with




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018161 of 365 - Page
                                            ID#: 7955                           159


∑1∑∑regard to Anderson.
∑2∑∑∑∑A∑∑With regard to Anderson, yes.
∑3∑∑∑∑Q∑∑Yeah.∑Okay.
∑4∑∑∑∑A∑∑I believe he's the only officer I talked to,
∑5∑∑Mr. York Amanda's case.
∑6∑∑∑∑Q∑∑Okay.∑In other words, if you'd look at the
∑7∑∑bottom of page 2.∑These are people who were the
∑8∑∑Kentucky State Police and the Knox County Sheriff's
∑9∑∑Department. And at least until the bottom of the page
10∑∑are people that are supposedly regarding officers and
11∑∑people who have knowledge regarding misconduct in the
12∑∑criminal investigation and the first, one, two, three,
13∑∑four, five, six, and actually seven are associated with
14∑∑the Kentucky State Police.
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form to the
16∑∑∑∑extent that there's a question.
17∑∑∑∑Q∑∑Have you talked with any of those people?
18∑∑∑∑A∑∑I certainly have talked with Rob Farley.∑He
19∑∑was the property officer at KSP.
20∑∑∑∑Q∑∑Uh-huh.
21∑∑∑∑A∑∑And I was there to review the evidence. I
22∑∑don't know that we talked or discussed the case in
23∑∑particular.
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑There was an officer -- I don't remember who




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018162 of 365 - Page
                                            ID#: 7956                           160


∑1∑∑was there, during the conversation with Rob that was
∑2∑∑about some of the evidence, but I don't recall what his
∑3∑∑name was.∑Other than that, I don't know --
∑4∑∑∑∑Q∑∑In other words, were there any comments
∑5∑∑concerning what had been during the course of the
∑6∑∑criminal investigation by either the state police or
∑7∑∑the Knox County Sheriff's Department?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑No.
10∑∑∑∑Q∑∑Okay.∑Did you talk to a DEA agent?
11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Okay.∑Anybody on the -- well, I know you --
13∑∑well, who have you talked to on page 3?
14∑∑∑∑A∑∑Jonathan Patterson looks familiar.∑Dave Fox,
15∑∑I've certainly interviewed him.∑Jeremy Ferrell, I've
16∑∑interviewed him.∑I was present during conversations
17∑∑for Jeff Gray with Elliott.∑I didn't interview James
18∑∑Sizemore.∑I interviewed --
19∑∑∑∑Q∑∑Well, let me ask, are Dave Fox, Jeremy
20∑∑Ferrell, Jeffrey Gray, James Otis Sizemore, have to do
21∑∑with the --
22∑∑∑∑A∑∑Those were in Mr. Anderson's case.
23∑∑∑∑Q∑∑Okay.
24∑∑∑∑A∑∑Do you want me to be exclusive to this case
25∑∑for these people?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018163 of 365 - Page
                                             ID#: 7957                           161


∑1∑∑∑∑Q∑∑No.∑No.∑I'm interested that you talked to
∑2∑∑them but --
∑3∑∑∑∑A∑∑Okay.∑Certainly, I talked to Mr. Helton.
∑4∑∑∑∑Q∑∑Yes.
∑5∑∑∑∑A∑∑I talked to Jessie Lawson.
∑6∑∑∑∑Q∑∑Okay.
∑7∑∑∑∑A∑∑And I talked to Bob Smith.
∑8∑∑∑∑Q∑∑Okay.∑Next page?∑I know you talked to Mike
∑9∑∑Crump and I know you tried to talk to Christy Branson?
10∑∑∑∑A∑∑I did.∑Joe King, Larry Warren, Amber
11∑∑Simpson.
12∑∑∑∑Q∑∑You actually took a -- I should ask -- I know
13∑∑you took a -- or I saw a transcript, I think, or a
14∑∑recorded statement you took of Dr. Warren; is that
15∑∑correct?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑Okay.∑Maybe I should ask of those you
18∑∑recognized talking to, tell me whether you took a
19∑∑recorded statement.
20∑∑∑∑A∑∑I know I recorded Mr. Crump.
21∑∑∑∑Q∑∑How about Joe King?
22∑∑∑∑A∑∑I don't recall if I recorded him --
23∑∑∑∑Q∑∑Okay.
24∑∑∑∑A∑∑-- or not.∑I know I did a report on him.
25∑∑∑∑Q∑∑How about Amber Simpson?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018164 of 365 - Page
                                            ID#: 7958                           162


∑1∑∑∑∑A∑∑I did not record Amber.
∑2∑∑∑∑Q∑∑You told me you talked to Donna Mills, of
∑3∑∑course.
∑4∑∑∑∑A∑∑I talked to Donna.∑I don't believe that I
∑5∑∑recorded her.
∑6∑∑∑∑Q∑∑How about did you talk to her husband?
∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Did you talk to Dan Wilson?
∑9∑∑∑∑A∑∑I did.
10∑∑∑∑Q∑∑Okay.∑Did you record that?
11∑∑∑∑A∑∑Not that I recall, no.
12∑∑∑∑Q∑∑Robert Beach?
13∑∑∑∑A∑∑I did not talk to Robert Beach.∑I spoke with
14∑∑Randy Merida at one of the detention facilities.∑And I
15∑∑don't believe I recorded that.
16∑∑∑∑Q∑∑Okay.∑Did you talk to -- I think Margaret
17∑∑Polly is Robert Beach's sister, or something?
18∑∑∑∑A∑∑I don't -- I don't believe that I spoke with
19∑∑her.
20∑∑∑∑Q∑∑Okay.∑Elsie Abner?
21∑∑∑∑A∑∑I don't believe so, no.
22∑∑∑∑Q∑∑Did you talk to Mikey Brunner?
23∑∑∑∑A∑∑No.∑I spoke with Rhonda Abner.
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑I don't believe that I recorded her, but if I




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018165 of 365 - Page
                                             ID#: 7959                           163


∑1∑∑did I would have turned it over.∑Tasha Abner sounds
∑2∑∑really familiar.∑I -- I think I may have interviewed
∑3∑∑her. Don't know if I recorded her.∑I don't believe so.
∑4∑∑I would've turned it over if I did.∑I spoke -- I
∑5∑∑believe I spoke with Vernon Bennett.∑I believe I spoke
∑6∑∑with Cleo Brown.∑I believe that I spoke with Dickie
∑7∑∑and Lacey. Raymond Hammonds looks familiar.∑I'm not
∑8∑∑sure.
∑9∑∑∑∑Q∑∑Did you talk with Ms. Bunch?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Okay.
12∑∑∑∑A∑∑Jennifer Lawson.∑I interviewed her. I
13∑∑talked to Stephen Parker, Carson, and Susie Trent. I
14∑∑believe that's all on that page.∑Same thing on the
15∑∑next page?
16∑∑∑∑Q∑∑Uh-huh.
17∑∑∑∑A∑∑I talked with Dr. Rolf.∑I believe that I
18∑∑talked with Christie Sanders.
19∑∑∑∑Q∑∑Did you talk to an Angela Fletcher?
20∑∑∑∑A∑∑She with Enterprise?
21∑∑∑∑Q∑∑Yeah.∑Thought so.
22∑∑∑∑A∑∑And then I believe --
23∑∑∑∑Q∑∑But she was in Middlesboro, huh?
24∑∑∑∑A∑∑Yes.∑I spoke with an agent at the
25∑∑Middlesboro location, and I spoke with someone over the




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018166 of 365 - Page
                                            ID#: 7960                           164


∑1∑∑phone, and I believe that's all.
∑2∑∑∑∑Q∑∑Okay.
∑3∑∑∑∑A∑∑Of course, Theresa was the attorney.∑Jim
∑4∑∑spoke with Sam, Heather, Josh.
∑5∑∑∑∑Q∑∑How about Mike Arnett or Mickey Hatmaker?
∑6∑∑∑∑A∑∑I don't believe I spoke with either of those.
∑7∑∑∑∑Q∑∑Keith Lyford?
∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑Curtis Pingleton?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑In looking at what was provided, it looked
12∑∑like you may have talked to many, many more people and
13∑∑I'm not going to make you go through each one.∑Do you
14∑∑remember any witness telling you of additional
15∑∑encounters that they might have had with Sheriff
16∑∑Pickard or anybody at the Knox County Sheriff's
17∑∑Department with regard to the Katherine Mills murder
18∑∑investigation?
19∑∑∑∑A∑∑Not from my recollection.
20∑∑∑∑Q∑∑Did Josh Powell -- did you-all reinvent the
21∑∑wheel each time or did Josh -- did you and Josh share
22∑∑information concerning witnesses?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
24∑∑∑∑answered.∑You can answer again.
25∑∑∑∑A∑∑We did our own independent investigations,




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018167 of 365 - Page
                                             ID#: 7961                           165


∑1∑∑particularly as it applied to our clients.
∑2∑∑∑∑Q∑∑Let me get more to the point, then.∑Did Josh
∑3∑∑give you any information concerning witnesses who had
∑4∑∑talked about --
∑5∑∑∑∑A∑∑I'm sure that we probably discussed -- I
∑6∑∑mean, specifically I can't give you any examples.
∑7∑∑But --
∑8∑∑∑∑Q∑∑He's going to object to my asking you about
∑9∑∑what you discussed.
10∑∑∑∑A∑∑Uh-huh.
11∑∑∑∑Q∑∑My question is: Do you recall him saying this
12∑∑witness when I talked to them said John Pickard did
13∑∑this to me to coerce me into saying something, or to
14∑∑affect the investigation?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form, and, again, I
16∑∑∑∑think this delves into privileged communication. I
17∑∑∑∑would instruct the witness not to answer based on
18∑∑∑∑the privilege assertions we've made earlier in the
19∑∑∑∑deposition.
20∑∑BY MR. KELLEY:
21∑∑∑∑Q∑∑You're going to follow those instructions, I
22∑∑bet.
23∑∑∑∑A∑∑Follow those instructions.
24∑∑∑∑Q∑∑All right.∑When you worked with -- well,
25∑∑those encounters you had with Sheriff Pickard outside




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018168 of 365 - Page
                                            ID#: 7962                           166


∑1∑∑of this investigation, did he cooperate with you?
∑2∑∑∑∑A∑∑I feel like he was pretty candid, yes.
∑3∑∑∑∑Q∑∑All right.∑In particular, like Bill
∑4∑∑Anderson, it sounded like --
∑5∑∑∑∑A∑∑I think that's the only time I spoke with
∑6∑∑him. So I don't think that there was a -- I don't
∑7∑∑believe that I interviewed him as a part of Ms.
∑8∑∑Hoskins' case.
∑9∑∑∑∑Q∑∑Did you find him candid on that occasion?
10∑∑∑∑A∑∑I did on that occasion, yes.
11∑∑∑∑Q∑∑Okay.∑Did you, as far as getting information
12∑∑from the Knox, at any time, getting information from
13∑∑the Knox County Sheriff's Department, did you have any
14∑∑difficulty doing that?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
16∑∑∑∑A∑∑I don't recall any specific times although I
17∑∑recall in Mr. Anderson's, and I may have very well done
18∑∑it in Ms. Hoskins, I probably thought reports or
19∑∑documents about their involvement once I discovered
20∑∑their names in the --
21∑∑∑∑Q∑∑Uh-huh.
22∑∑∑∑A∑∑-- in the discovery and there were no reports
23∑∑included in the discovery from any of those officers
24∑∑about their involvement and I think I requested on
25∑∑numerous occasions, you know, is there a report from




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018169 of 365 - Page
                                             ID#: 7963                           167


∑1∑∑this person who was --
∑2∑∑∑∑Q∑∑Are we talking about Mr. Anderson's case now
∑3∑∑in particular?
∑4∑∑∑∑A∑∑For sure on that one, and I'm not --
∑5∑∑∑∑Q∑∑You didn't get the recorded statement they
∑6∑∑took of Bill Anderson?
∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑No.∑I'm not talking about interviews, yes, I
10∑∑got a recorded interview from Mr. Anderson.∑But I'm
11∑∑talking about as far as my inquiries from them would've
12∑∑been for reports based on activities that it looked
13∑∑they may have performed in other parts of the
14∑∑discovery.
15∑∑∑∑Q∑∑Okay.
16∑∑∑∑A∑∑You know, such as if they were at the crime
17∑∑scene or alleged crime scene, you know, was there any
18∑∑report about what your activity was while you were
19∑∑there. There was not anything from the Knox County
20∑∑Sheriff's Office in either case that I recall, and I
21∑∑could be wrong but that's my recollection.
22∑∑∑∑Q∑∑Well, am I correct, the case was actually
23∑∑tried in Bell County and, of course, it came up to
24∑∑London.
25∑∑∑∑A∑∑Correct, but it started in Knox County and




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018170 of 365 - Page
                                            ID#: 7964                           168


∑1∑∑the first officers involved in that case was Mr.
∑2∑∑Pickard and Mr. Eubanks.∑They actually questioned Mr.
∑3∑∑Anderson.
∑4∑∑∑∑Q∑∑And you got -- but you got that.
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑6∑∑∑∑A∑∑We got that recorded, so yes.
∑7∑∑∑∑∑∑MR. SLOSAR:∑∑Exhibit 5?
∑8∑∑∑∑∑∑MR. KELLEY:∑It is 5 is what -- is my count.
∑9∑∑∑∑Q∑∑Let me show you what I've marked as Exhibit
10∑∑5. Have you seen this log before?
11∑∑∑∑∑∑∑(EXHIBIT 5 MARKED FOR IDENTIFICATION)
12∑∑∑∑A∑∑No.∑I have not.
13∑∑∑∑Q∑∑Okay.∑Were you asked to participate in
14∑∑preparing any privilege log?
15∑∑∑∑A∑∑No.∑I was not.
16∑∑∑∑Q∑∑Okay.
17∑∑∑∑A∑∑What I'm going to ask you to do is very
18∑∑difficult probably, but there are a number of instances
19∑∑where there's a person identified as an unnamed defense
20∑∑team member.∑Can you look through here and tell me if
21∑∑any of these that you believe, were you?
22∑∑∑∑A∑∑I really would have no way of knowing what --
23∑∑which specific -- I don't know how I would possibly be
24∑∑able to do that.
25∑∑∑∑Q∑∑Okay.∑Did you have a way of identifying




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018171 of 365 - Page
                                            ID#: 7965                           169


∑1∑∑things that you had authored, notes and such as that?
∑2∑∑Were they segregated and in your file, at least as to
∑3∑∑what your notes were and what -- as opposed to anyone
∑4∑∑else's notes that might have been in the file?
∑5∑∑∑∑A∑∑Well, I mean I would know, obviously, the
∑6∑∑reports I have put my name on those, and any notes,
∑7∑∑other than my handwriting, which I don't, you know, I'm
∑8∑∑not sure if I'm understanding your question right, but
∑9∑∑I mean that's the only --
10∑∑∑∑Q∑∑Well, it says, "Handwritten notes regarding
11∑∑Amanda Hoskins and case, 94 pages."∑Admittedly, that
12∑∑could be an attorney.∑That could be anybody.∑But
13∑∑would there be a folder in there for Mr. Cox -- well,
14∑∑maybe not Mr. Cox's notes, but your notes as opposed to
15∑∑Ms. West's notes, as opposed to somebody else?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
17∑∑∑∑speculation.
18∑∑∑∑A∑∑If -- if it came from the file that I turned
19∑∑over, it would have been in a file labeled from the
20∑∑person, with the person's name that it came from.∑So
21∑∑if you would've written some notes and you gave those
22∑∑to me, I would've made a file and labeled your name and
23∑∑stuck those in there.
24∑∑∑∑Q∑∑Okay.∑So, you know, as far as what was in
25∑∑your file, you could identify it to the team member




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018172 of 365 - Page
                                             ID#: 7966                           170


∑1∑∑that actually generated it; is that fair?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑Generally, I would say yes.
∑4∑∑∑∑Q∑∑Okay.∑Down to -- on the front page, your
∑5∑∑name is mentioned in particular.
∑6∑∑∑∑A∑∑On the front page?
∑7∑∑∑∑Q∑∑Yep.∑November 1, 2012, third from the
∑8∑∑bottom?
∑9∑∑∑∑A∑∑Uh-huh.
10∑∑∑∑Q∑∑Did you have e-mail with Jason York?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Concerning Michael Simpson?
13∑∑∑∑A∑∑I believe yes.
14∑∑∑∑Q∑∑What was the exchange?
15∑∑∑∑A∑∑I believe it was in regards to the alibi note
16∑∑that Mr. York had included in his -- one of his
17∑∑reports. I believe he stated that Mr. Simms wouldn't
18∑∑talk to him but when he went to talk to him, he
19∑∑immediately approached him with an alibi note for his
20∑∑whereabouts on the day of the incident.∑It was a
21∑∑handwritten, just a sticky note and I believe that our
22∑∑exchange was in regards to that and the fact that I
23∑∑couldn't -- it was not legible.∑I think he had maybe
24∑∑faxed it to me or something in the writing, the names
25∑∑on the note was not legible.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018173 of 365 - Page
                                            ID#: 7967                           171


∑1∑∑∑∑Q∑∑Okay.∑I'm trying to find out why that would
∑2∑∑be privileged where you're having a conversation with
∑3∑∑the other side.
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to that.
∑5∑∑∑∑Q∑∑Do you know why?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Form.∑Calls for speculation.
∑7∑∑∑∑Q∑∑Do you know why?
∑8∑∑∑∑A∑∑I don't know why.
∑9∑∑∑∑Q∑∑Okay.∑At the top of the next page, it looks
10∑∑like there are 26 pages involving you and Angela
11∑∑Fletcher, and David Stewart, Sam Cox.∑All members of
12∑∑the defense team?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑Who is not?
15∑∑∑∑A∑∑Angela Fletcher, I believe, we have just
16∑∑talked about her.∑I believe she was Enterprise.
17∑∑∑∑Q∑∑That's what I thought.
18∑∑∑∑A∑∑David Stewart.∑I believe David Stewart is
19∑∑the jailer at Knox County and that may have been from
20∑∑William Anderson's case, maybe.
21∑∑∑∑Q∑∑Well, it says, "E-mail regarding Michael
22∑∑Simpson, and I don't think of him as being involved
23∑∑with the Anderson case, was he?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form
25∑∑∑∑A∑∑Not that I recall, no.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018174 of 365 - Page
                                            ID#: 7968                           172


∑1∑∑∑∑Q∑∑Do you know what reference is being made
∑2∑∑there why it's privileged?
∑3∑∑∑∑A∑∑I would not -- without seeing it, no.
∑4∑∑∑∑Q∑∑Okay.∑Down to January 23, 2014, Angela
∑5∑∑Fletcher.∑Again, if somebody asked, I'd say she was
∑6∑∑the car rental agency?
∑7∑∑∑∑A∑∑I believe so.
∑8∑∑∑∑Q∑∑And you would've written her and -- yes?
∑9∑∑∑∑A∑∑Yes.∑E-mails.
10∑∑∑∑Q∑∑Do you know why that would be?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Questions
12∑∑∑∑posed to Ms. Evans about why things were asserted
13∑∑∑∑to be privileged by plaintiff's counsel are
14∑∑∑∑inappropriate as counsel knows.∑She didn't assert
15∑∑∑∑the privilege on these designations.∑We did.∑It's
16∑∑∑∑not appropriate to ask her why those designations
17∑∑∑∑were made.
18∑∑∑∑∑∑MR. KELLEY:∑Well, I certainly have an inquiry
19∑∑∑∑as to the legitimacy of claiming communications
20∑∑∑∑with third parties.
21∑∑∑∑∑∑MR. SLOSAR:∑Sure, and you're doing that but,
22∑∑∑∑ask why -- asking the follow-up question, asking
23∑∑∑∑the witness for a legal opinion --
24∑∑∑∑∑∑MR. KELLEY:∑I'm sorry.∑I don't intend to do
25∑∑∑∑that, but --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018175 of 365 - Page
                                            ID#: 7969                           173


∑1∑∑∑∑∑∑MR. SLOSAR:∑-- is inappropriate.
∑2∑∑BY MR. KELLEY:
∑3∑∑∑∑Q∑∑It mentions notes and I'm kind of wondering,
∑4∑∑did you write something on there that you considered
∑5∑∑for attorney's eyes only?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Well, you haven't -- the problem
∑7∑∑∑∑is you have no way of knowing from this whether Ms.
∑8∑∑∑∑Evans --
∑9∑∑∑∑∑∑MR. KELLEY:∑That's true.
10∑∑∑∑∑∑MR. SLOSAR:∑-- forwarded e-mails to defense
11∑∑∑∑team members that include communication, so it's --
12∑∑∑∑you know, going into the privilege process in this
13∑∑∑∑way --
14∑∑∑∑∑∑MR. KELLEY:∑Well, it's because you haven't
15∑∑∑∑told me why its privileged.∑I mean all you have
16∑∑∑∑for this is the statement saying it's work product
17∑∑∑∑and attorney-client privilege and I'm not sure why
18∑∑∑∑I should accept that when it seems to be
19∑∑∑∑communications with a third party.
20∑∑∑∑∑∑MR. SLOSAR:∑Mr. Kelley, as an officer of the
21∑∑∑∑Court, I think that the proper way to address
22∑∑∑∑privilege logs, especially one that was disclosed
23∑∑∑∑many months ago is to confer --
24∑∑∑∑∑∑MR. KELLEY:∑Many months ago.
25∑∑∑∑∑∑MR. SLOSAR:∑-- is to confer amongst counsel




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018176 of 365 - Page
                                            ID#: 7970                           174


∑1∑∑∑∑not to ask third party witnesses why counsel from a
∑2∑∑∑∑different law firm are asserting privilege
∑3∑∑∑∑objections.∑It's merely wasting everybody's time
∑4∑∑∑∑here.
∑5∑∑∑∑∑∑MR. KELLEY:∑Okay.
∑6∑∑∑∑∑∑MR. SLOSAR:∑If you have issues with things
∑7∑∑∑∑not being appropriately designated.
∑8∑∑∑∑∑∑MR. KELLEY:∑I'm going to plod on in my stupid
∑9∑∑∑∑way if you don't mind.
10∑∑∑∑∑∑MR. SLOSAR:∑You should.∑The only thing I
11∑∑∑∑want to mention for the record is under 30(b)(1),
12∑∑∑∑you are limited to seven hours, and --
13∑∑∑∑∑∑MR. KELLEY:∑Yes.∑I know.∑I'm almost done.
14∑∑∑∑∑∑MR. SLOSAR:∑I anticipate that defense counsel
15∑∑∑∑having been attorneys for a number of years
16∑∑∑∑would've conferred amongst themselves as to how to
17∑∑∑∑split up their time allocation here today.∑We're
18∑∑∑∑well past the three- hour mark and I'm assuming
19∑∑∑∑that you're going to leave appropriate time for the
20∑∑∑∑remaining defense counsel to ask questions.
21∑∑∑∑∑∑MR. KELLEY:∑Sure am.
22∑∑∑∑∑∑MR. SLOSAR:∑That's all.
23∑∑BY MR. KELLEY:
24∑∑∑∑Q∑∑Okay.∑All right.∑Next page, who's Jessica
25∑∑Gibson, please?




                                                                                    YVer1f
          Case: 6:17-cv-00084-REW-HAI
                  The Deposition of LISA Doc #: 196-43
                                          EVANS,        Filed:
                                                  taken on     07/09/1910,Page:
                                                            September      2018177 of 365 - Page
                                                ID#: 7971                           175


∑1∑∑∑∑A∑∑Jessica Gibson Wells is the investigator in
∑2∑∑the Harlan office.
∑3∑∑∑∑Q∑∑Okay.∑And the next one August 20, you're
∑4∑∑identifying as being part of a chain of e-mails where
∑5∑∑Jason York -- who is Pat Nally?∑I don't know who that
∑6∑∑is.
∑7∑∑∑∑A∑∑Pat Nally is Jason Steele's secretary, I
∑8∑∑guess.
∑9∑∑∑∑Q∑∑Jackie Steele's?
10∑∑∑∑A∑∑Uh-huh.
11∑∑∑∑Q∑∑Okay.
12∑∑∑∑A∑∑Can you tell me what page you are on?
13∑∑∑∑Q∑∑I'm sorry.
14∑∑∑∑A∑∑That's okay.∑I think I've flipped through
15∑∑it.
16∑∑∑∑Q∑∑I think the third page.
17∑∑∑∑A∑∑Okay.
18∑∑∑∑Q∑∑Looks like that.
19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑Okay.∑But you would agree that that one, the
21∑∑one was listed August 30th where your name appears are
22∑∑instances where third parties are included?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑It calls for
24∑∑∑∑speculation.∑There's no way for this witness
25∑∑∑∑sitting here without looking at the actual




                                                                                        YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018178 of 365 - Page
                                            ID#: 7972                           176


∑1∑∑documents to determine who the e-mails were
∑2∑∑between.∑If you want to ask her did she send e-
∑3∑∑mails to Angela Fletcher, she'll respond to that,
∑4∑∑but asking her from looking at a chart as to what
∑5∑∑the chart is referring to is not an appropriate way
∑6∑∑to determine whether privilege exists.∑Obviously,
∑7∑∑you're --
∑8∑∑∑∑MR. KELLEY:∑No.∑That's not also a good log.
∑9∑∑I mean, a good log would be telling me why in the
10∑∑world communications with a third person --
11∑∑∑∑MR. SLOSAR:∑John, John, John, I respectfully
12∑∑disagree, but what should have happened before a
13∑∑deposition, and I said this at Mr. Powell's
14∑∑deposition, is that if you -- if you believe that
15∑∑things were inappropriately designated as
16∑∑privileged, your firm should send a letter via e-
17∑∑mail or fast mail or pigeon, however you prefer to
18∑∑my firm and we can confer about those issues
19∑∑instead of asking third-party witnesses who have no
20∑∑knowledge as to the contents of the privilege log
21∑∑that is before you.∑So --
22∑∑∑∑MR. KELLEY:∑So far, I've been --
23∑∑∑∑MR. SLOSAR:∑-- prior to today's date you have
24∑∑never on a single occasion reached out to
25∑∑plaintiff's counsel to have a conferral about




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018179 of 365 - Page
                                            ID#: 7973                           177


∑1∑∑designations on this log.
∑2∑∑∑∑MR. KELLEY:∑Okay.
∑3∑∑∑∑MR. SLOSAR:∑I'm sure you don't disagree with
∑4∑∑that because it is absolutely true.
∑5∑∑∑∑MR. KELLEY:∑Yeah.∑And I also know that this
∑6∑∑is a log that's not rendered anywhere near what is
∑7∑∑required of a privilege log.
∑8∑∑∑∑MR. SLOSAR:∑And again --
∑9∑∑∑∑MR. KELLEY:∑But, you know, okay.∑We'll --
10∑∑I'm not sure I'm going to get much cooperation from
11∑∑the person who prepared this.∑I just don't.∑But
12∑∑never mind then.
13∑∑∑∑MR. SLOSAR:∑Well, you certainly -- well, it
14∑∑is impossible to get cooperation when defense
15∑∑counsel doesn't actually seek any clarification of
16∑∑the privileges that are designated on this log.
17∑∑∑∑MR. KELLEY:∑Okay.
18∑∑∑∑MR. SLOSAR:∑So if you stand silent, I have no
19∑∑way of knowing that you're unhappy or displeased
20∑∑with the privilege log.
21∑∑∑∑MR. KELLEY:∑This is the only way I -- please
22∑∑understand, I am, and on those instances where it's
23∑∑clear it involves a third person, more explanation
24∑∑needs to be given by work product attorney-client
25∑∑privilege, period.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018180 of 365 - Page
                                            ID#: 7974                           178


∑1∑∑∑∑∑∑MR. SLOSAR:∑So send a letter.∑But this isn't
∑2∑∑∑∑the appropriate place to do it.∑I know that you're
∑3∑∑∑∑going to continue forward but I'd be happy to work
∑4∑∑∑∑through this with you outside of a deposition
∑5∑∑∑∑setting.
∑6∑∑∑∑∑∑MR. KELLEY:∑Okay.
∑7∑∑BY MR. KELLEY:
∑8∑∑∑∑Q∑∑Ms. Evans, who is on the next -- I forgot
∑9∑∑what page I'm on.∑Page 5.
10∑∑∑∑A∑∑Okay.
11∑∑∑∑Q∑∑All right.∑Who is Doug Blair?
12∑∑∑∑A∑∑Doug Blair?
13∑∑∑∑Q∑∑Do you see that?∑Yeah.
14∑∑∑∑A∑∑Which --
15∑∑∑∑Q∑∑The third one down on page 5.
16∑∑∑∑A∑∑Yes, we are.∑I'm just trying to --
17∑∑∑∑Q∑∑Are anybody in that list not part of -- it
18∑∑says, "KSP," but are there any other persons that are
19∑∑not part of the defense team?
20∑∑∑∑A∑∑I believe so, yes.
21∑∑∑∑Q∑∑Okay.∑Go down to the 2000 -- one down where
22∑∑it says, "2014."∑It says, "John Greenberg, Stephanie
23∑∑Beine," or Beine.∑I don't know, and you as well as I
24∑∑know who Ms. Gatnarek is.
25∑∑∑∑A∑∑Uh-huh.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018181 of 365 - Page
                                            ID#: 7975                           179


∑1∑∑∑∑Q∑∑Are all those people associated with the
∑2∑∑defense team?
∑3∑∑∑∑A∑∑I don't know who John Greenberg is.
∑4∑∑∑∑Q∑∑Okay.∑How about Stephanie, who is she?
∑5∑∑∑∑A∑∑She is a -- she's an expert -- not one that I
∑6∑∑don't think our team consulted with, so -- I don't
∑7∑∑believe.
∑8∑∑∑∑Q∑∑Did you retain an expert to look at the
∑9∑∑polygraph?∑I know Ms. Gatnarek was an expert?
10∑∑∑∑A∑∑I don't believe so.
11∑∑∑∑Q∑∑Okay.∑But was --
12∑∑∑∑A∑∑I don't think our team did.
13∑∑∑∑Q∑∑Was this Ms Beine, I guess is what I'm
14∑∑asking.
15∑∑∑∑A∑∑Beine -- what's your question with regards to
16∑∑her?
17∑∑∑∑Q∑∑I know there was an expert that went with
18∑∑Ms. Gatnarek to Frankfort PSP to, I think, to
19∑∑discuss the --
20∑∑∑∑A∑∑I don't have any knowledge of that.
21∑∑∑∑Q∑∑The polygraph of Mr. Lawson and Mr. Helton.
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑Q∑∑All right.∑Jessica Gibson, who is she?
24∑∑∑∑A∑∑Harlan County investigator.
25∑∑∑∑Q∑∑Okay.∑Was she part of the team that --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018182 of 365 - Page
                                            ID#: 7976                           180


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑-- worked on the file?∑That's all I'm going
∑3∑∑to ask you about that one.
∑4∑∑∑∑A∑∑Okay.∑Do you get these back, or...
∑5∑∑∑∑Q∑∑You're going to give them to the court
∑6∑∑reporter, okay?
∑7∑∑∑∑A∑∑Okay.
∑8∑∑∑∑∑∑MR. WRIGHT:∑:∑Are you just finished with
∑9∑∑∑∑that exhibit are you done altogether?
10∑∑∑∑∑∑MR. KELLEY:∑I'm not done altogether.
11∑∑∑∑∑∑MR. SLOSAR:∑Okay.
12∑∑∑∑∑∑MR. KELLEY:∑Look at this, Counsel, will you
13∑∑∑∑please?
14∑∑∑∑∑∑MR. SLOSAR:∑Do you have copies?
15∑∑∑∑∑∑MR. KELLEY:∑Was that intended to be revealed?
16∑∑∑∑∑∑MR. SLOSAR:∑Oh.∑Can we take a break?
17∑∑∑∑∑∑MR. WRIGHT:∑Yeah.∑Let's go off the record.
18∑∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
19∑∑∑∑∑∑MR. SLOSAR:∑As we noted when we produced
20∑∑∑∑documents in this case, we were producing those
21∑∑∑∑documents with the understanding that we're not
22∑∑∑∑waiving the work product or attorney-client
23∑∑∑∑privileges.∑We have no objections to you asking
24∑∑∑∑Ms. Evans about the contents of the documents that
25∑∑∑∑you've showed me.∑We do have an objection based on




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018183 of 365 - Page
                                            ID#: 7977                           181


∑1∑∑∑∑privilege as to any communication she would've had
∑2∑∑∑∑with members of the defense team after she wrote
∑3∑∑∑∑these documents.∑But if you ask her about these
∑4∑∑∑∑various to do lists, I'm sure she'll describe the
∑5∑∑∑∑steps she took during the investigation.
∑6∑∑BY MR. KELLEY:
∑7∑∑∑∑Q∑∑I'm going to hand you what I've marked as
∑8∑∑Exhibit 6.∑It's PL034627-628.∑Have you seen this
∑9∑∑document before?
10∑∑∑∑∑∑∑(EXHIBIT 6 MARKED FOR IDENTIFICATION)
11∑∑∑∑A∑∑I'm sure that I have.∑These are my
12∑∑handwritten notes --
13∑∑∑∑Q∑∑Yeah.
14∑∑∑∑A∑∑-- and this is a letter -- cover letter for
15∑∑something that I sent to an attorney.
16∑∑∑∑Q∑∑One thing I was confused about.∑I found,
17∑∑obviously, these next to each other.
18∑∑∑∑A∑∑Uh-huh.∑They do not belong together.
19∑∑∑∑Q∑∑That was my question.
20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Okay.∑So you sent -- at one point you sent
22∑∑Ms. Carnes a report?
23∑∑∑∑A∑∑Uh-huh.
24∑∑∑∑Q∑∑Or if I may ask this question: What was in
25∑∑that report?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018184 of 365 - Page
                                            ID#: 7978                           182


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection.∑Privileged.∑Don't
∑2∑∑∑∑answer.
∑3∑∑∑∑Q∑∑Okay.∑What photographs did you send her?
∑4∑∑∑∑A∑∑They would have been photographs from the
∑5∑∑discovery.
∑6∑∑∑∑Q∑∑Do you remember what photographs you may have
∑7∑∑sent in March of 2013?
∑8∑∑∑∑A∑∑Not without looking at the report, no.
∑9∑∑∑∑Q∑∑Normally if I were looking at your file,
10∑∑would you expect the report to be with the letter?
11∑∑∑∑A∑∑I don't know that I would've attached it. I
12∑∑may have put the cover letter and the report into a
13∑∑file together.∑I would assume they would be, you know,
14∑∑next to each other.∑But as far as did I staple it or
15∑∑attach it in any way, I don't know the answer to that.
16∑∑∑∑Q∑∑In other words when I organize things, I keep
17∑∑correspondence separate from investigating material.
18∑∑Is that the way you do it or do you --
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑You know, correspondence, I'm sure I created
21∑∑a file for correspondence.∑Probably created a file for
22∑∑reports, although most likely I put those into the
23∑∑specific file that they belong to as far as the
24∑∑individual or --
25∑∑∑∑Q∑∑Okay.∑Well, then let's look at 628.∑Who's




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018185 of 365 - Page
                                            ID#: 7979                           183


∑1∑∑Bonnie?
∑2∑∑∑∑A∑∑Bonnie is a nurse at the Knox County
∑3∑∑Detention Center.
∑4∑∑∑∑Q∑∑Okay.∑And what -- is this medication she's
∑5∑∑giving Amanda or what is this about, the initial note?
∑6∑∑∑∑A∑∑I believe that -- I believe that during this
∑7∑∑time, Amanda was in the Harlan County Detention Center.
∑8∑∑She had been transported to the Knox County Detention
∑9∑∑Center for court purposes, and they didn't transport
10∑∑her medications with her.∑So her mom picked those up
11∑∑and dropped them off, and that's what I believe this is
12∑∑about.
13∑∑∑∑Q∑∑Okay.
14∑∑∑∑A∑∑So I had a conversation with Bonnie.
15∑∑∑∑Q∑∑Okay.∑So, in other words, you have a sheet
16∑∑of paper where you're writing down during a given day
17∑∑the phone conversations you might have with --
18∑∑∑∑A∑∑That certainly could happen, and that's --
19∑∑∑∑Q∑∑Okay.
20∑∑∑∑A∑∑And who I was talking to and what we were
21∑∑talking about.
22∑∑∑∑Q∑∑In other words, do you have a specific way of
23∑∑recording phone conversations or are you putting notes
24∑∑from a phone conversation?
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018186 of 365 - Page
                                             ID#: 7980                           184


∑1∑∑∑∑A∑∑Normally if I deemed it was something
∑2∑∑relevant and noteworthy, I would generate a note.
∑3∑∑∑∑Q∑∑Okay.∑Did you talk with -- the next note
∑4∑∑concerns Mike Broughton.∑Did it -- were you talking to
∑5∑∑Mike Broughton?∑Do you remember was that Mike
∑6∑∑Broughton?
∑7∑∑∑∑A∑∑The only time I talked to Mike Broughton was
∑8∑∑when I subpoenaed him, and this was probably in
∑9∑∑reference to, you know, I had to subpoena these people
10∑∑multiple times, multiple trials, and I believe that
11∑∑that note was probably just that I needed to look for
12∑∑him because he was no longer at the police department.
13∑∑∑∑Q∑∑Okay.∑What does this next note concern?
14∑∑∑∑A∑∑A male that's file a lawsuit against the Knox
15∑∑County jail because the nurse did not administer his
16∑∑meds for one week and he had a heart attack.∑I don't
17∑∑remember who told me that, but I believe that probably
18∑∑the reference was made into -- or due to the fact that
19∑∑Ms. Hoskins had some ongoing medical issues and we felt
20∑∑like they were not being -- that she wasn't getting the
21∑∑proper treatment she should be getting and I --
22∑∑somebody's told me that and I wrote it down.
23∑∑∑∑Q∑∑Okay.∑So it has no specific relevance to the
24∑∑murder investigation?
25∑∑∑∑A∑∑Other -- right.∑Other than just the urgency




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018187 of 365 - Page
                                             ID#: 7981                           185


∑1∑∑that she needed treatment that we didn't feel like she
∑2∑∑was getting.∑I think that's what it was relevant to at
∑3∑∑the time.
∑4∑∑∑∑Q∑∑Guards pass out meds and nurse part time, is
∑5∑∑that what you --
∑6∑∑∑∑A∑∑"Nurse pass out meds.∑Nurse part time
∑7∑∑through the county."∑She, I guess, is not an official
∑8∑∑employee of the -- or she's not an employee of the jail
∑9∑∑specifically but of the county.
10∑∑∑∑Q∑∑I would, again, assume that had more to do
11∑∑with her detention and getting her the right medication
12∑∑than it had to do with the murder investigation?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Okay.∑I think this is 7.∑Am I right?
15∑∑∑∑∑∑∑( EXHIBIT 7 MARKED FOR IDENTIFICATION)
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑I got the impression from looking at Exhibit
18∑∑7 that, first of all, this is your handwriting, and
19∑∑second of all, this was a thing to do or maybe just
20∑∑a --
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑Notes to myself, a to do list.
23∑∑∑∑Q∑∑Okay.∑All right.∑You were listing things
24∑∑that you felt were exculpatory of your client Amanda
25∑∑Hoskins; is that correct?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018188 of 365 - Page
                                            ID#: 7982                           186


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑All right.∑I can't read the first one.
∑3∑∑∑∑A∑∑"Tip line call in tip line what was there."
∑4∑∑∑∑Q∑∑What is that?
∑5∑∑∑∑A∑∑I had a conversation with one witness, Amber
∑6∑∑Simpson, who, and her parents.∑Her mother and father,
∑7∑∑who told me repeatedly that she was told that she would
∑8∑∑be given a cash reward in exchange for her testimony
∑9∑∑and she told me that there were two sources for that
10∑∑reward.∑One was from a crime stop or some sort of tip
11∑∑line, and the other was to come directly from the
12∑∑family.
13∑∑∑∑Q∑∑Okay.∑Who --
14∑∑∑∑A∑∑And I did not have any -- that was not part
15∑∑of the discovery, and other than that source, I wanted
16∑∑to follow up and see if that was the case.
17∑∑∑∑Q∑∑Okay.∑Number one, what did you find out?
18∑∑∑∑A∑∑We addressed that issue in court on several
19∑∑occasions and I think specifically Sam multiple times,
20∑∑Cox, for Jonathan Taylor, and we were told that that
21∑∑was not -- that there was no such -- that never
22∑∑occurred.
23∑∑∑∑Q∑∑All right.∑Did you ever find out who told
24∑∑Amanda, or led Amanda Simpson to believe that she --
25∑∑∑∑A∑∑Amber said that Jason York told her that




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018189 of 365 - Page
                                            ID#: 7983                           187


∑1∑∑there was a reward offered.
∑2∑∑∑∑Q∑∑Okay.∑The rental car records, I assume, are
∑3∑∑-- you're looking at the date and time of the rental
∑4∑∑car records for Michael Simpson and Allen Helton?
∑5∑∑∑∑A∑∑Who rented it, yeah, all that -- everything
∑6∑∑there is to know about a car.∑It was not part of the
∑7∑∑discovery, so --
∑8∑∑∑∑Q∑∑Okay.∑Do you know what all recorded
∑9∑∑statements were?
10∑∑∑∑A∑∑Yeah.∑I felt like there were multiple
11∑∑recorded statements missing from the discovery when I
12∑∑reviewed my initial review of the discovery.
13∑∑∑∑Q∑∑Which report -- do you know off the top of
14∑∑your head which recorded statements you felt were
15∑∑missing?
16∑∑∑∑A∑∑I made a list of them.∑Certainly, two
17∑∑recordings for Michael Crump, recordings from Allen
18∑∑Helton.∑I'd have to go back and look at the discovery
19∑∑now, but I felt like there were several.
20∑∑∑∑Q∑∑Did you think there was more than one from
21∑∑Allen Helton?
22∑∑∑∑A∑∑Possibly.
23∑∑∑∑Q∑∑Okay.∑Why did you think that?
24∑∑∑∑A∑∑Because of the number of times that I was
25∑∑told that the officers went to their residence and




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018190 of 365 - Page
                                             ID#: 7984                           188


∑1∑∑other locations and I believe, even in the grand jury,
∑2∑∑Mr. York said that he went there repeatedly and
∑3∑∑harassed these people often.∑So...
∑4∑∑∑∑Q∑∑He said they harassed them during --
∑5∑∑∑∑A∑∑Something to that effect.∑You'll have to
∑6∑∑read it but there's a reference made in there about,
∑7∑∑you know, how persistent he was.∑I'll say it that way.
∑8∑∑∑∑Q∑∑Okay.∑There's one where it's recorded with
∑9∑∑Allen Helton and Sheriff Pickard's in the room.∑He's
10∑∑actually, I think, identified on the recorded
11∑∑statement. Did you hear that one?
12∑∑∑∑A∑∑If that was the one from the DUI arrest, then
13∑∑yes.
14∑∑∑∑Q∑∑Juvenile records-- I'm sorry.∑Any other
15∑∑recorded statements you think were missing off the top
16∑∑of your head?
17∑∑∑∑A∑∑I feel like I believe there were multiple
18∑∑recordings possible -- you know, several, but I don't
19∑∑recall specifically at this time which.
20∑∑∑∑Q∑∑Do you know of any that either would've been
21∑∑taken by Sheriff Pickard, members of the Knox County
22∑∑Sheriff's Department or ones where they would've been
23∑∑present?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
25∑∑∑∑speculation.∑Foundation.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018191 of 365 - Page
                                            ID#: 7985                           189


∑1∑∑∑∑A∑∑I don't.∑I don't know of any off the top of
∑2∑∑my head, no.
∑3∑∑∑∑Q∑∑Okay.∑Why did you want to see the juvenile
∑4∑∑records on Amber Simpson?
∑5∑∑∑∑A∑∑I had information that she had some legal
∑6∑∑issues and that potentially those were a factor in her
∑7∑∑statements.
∑8∑∑∑∑Q∑∑I'm sorry.
∑9∑∑∑∑A∑∑I had information that Ms. Simpson had some
10∑∑legal issues that were pending and, in fact, when she
11∑∑was at the -- when she was interviewed by, which is
12∑∑probably how I gained it initially, interviewed by Mr.
13∑∑York at the Alternative School which indicates an issue
14∑∑of some sort. So I believe that I thought those were
15∑∑relevant because those may have played into the
16∑∑statement that she had given Mr. York.
17∑∑∑∑Q∑∑What did you find out?∑Did you get them?
18∑∑∑∑A∑∑I don't believe that we got them but I'm not
19∑∑certain.∑I don't recall whether they did or did not.
20∑∑∑∑Q∑∑All right.∑Next is the polygraph recordings.
21∑∑Did you actually get those?
22∑∑∑∑A∑∑Yes.∑I got those.
23∑∑∑∑Q∑∑Okay.∑For both Mr. Lawson and Mr. Helton?
24∑∑∑∑A∑∑Yes.
25∑∑∑∑Q∑∑Okay.∑Did you -- what was your own




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018192 of 365 - Page
                                             ID#: 7986                           190


∑1∑∑impression of Mr. Helton's credibility?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑My impression was that his story changed
∑4∑∑every time I spoke with him and, you know --
∑5∑∑∑∑Q∑∑Do you think -- I'm sorry.
∑6∑∑∑∑A∑∑I think if he would say what he needed to to
∑7∑∑help himself at the time he was being, you know, if he
∑8∑∑could gain some -- if he could gain some assistance
∑9∑∑somehow, he'd be happy to do that, to tell you
10∑∑whatever.
11∑∑∑∑Q∑∑All right.∑Well, you were aware that he at
12∑∑least failed the test as to the having any knowledge as
13∑∑to Ms. Mills' murder that came --
14∑∑∑∑A∑∑Yes.∑I'm aware of that.
15∑∑∑∑Q∑∑Okay.∑Rewarded, was that different from the
16∑∑tip line or...
17∑∑∑∑A∑∑Yes.∑Just that there were two sources given
18∑∑by Ms. Simpson about where this money would come from
19∑∑and one was there was a tip line set up and then there
20∑∑would be a second source.∑I think there was a -- she
21∑∑gave me a phone and I don't recall what it was. I
22∑∑believe that she said was being offered by the son of
23∑∑Ms. Mills.∑And I believe that issue was brought up in
24∑∑court on more than one occasion.
25∑∑∑∑Q∑∑Next has to do -- interview or info from all




                                                                                     YVer1f
         Case: 6:17-cv-00084-REW-HAI
                 The Deposition of LISA Doc #: 196-43
                                         EVANS,        Filed:
                                                 taken on     07/09/1910,Page:
                                                           September      2018193 of 365 - Page
                                               ID#: 7987                           191


∑1∑∑drug dealers on Stinking Creek, and you said down at
∑2∑∑the bottom, especially Bob Smith.∑So this would've
∑3∑∑come before you talked to Bob?
∑4∑∑∑∑A∑∑I would assume so.
∑5∑∑∑∑Q∑∑Who are all the drug dealers on Stinking
∑6∑∑Creek?
∑7∑∑∑∑A∑∑Well, that's what I wanted to know.∑That was
∑8∑∑what was in the discovery, I think, at -- and I'm not
∑9∑∑sure maybe even from multiple sources of discovery from
10∑∑Mr. York that he had talked or spoke with all the drug
11∑∑dealers on Stinking Creek, and I -- and there were no
12∑∑recordings, no names, identifying information at all
13∑∑from Mr. York in the discovery.∑So it was my goal to
14∑∑learn who those people were.
15∑∑∑∑Q∑∑Well, you put down especially Bob Smith, and
16∑∑actually it looks kind of different.∑I don't know but
17∑∑--
18∑∑∑∑A∑∑I believe that's mine and it probably is
19∑∑because I heard his name as being a drug dealer on so
20∑∑many occasions.∑Just that there were repeated attempts
21∑∑with him.
22∑∑∑∑Q∑∑Was Jeff Gray ever identified as being a drug
23∑∑dealer on Stinking Creek?
24∑∑∑∑A∑∑I don't know if he was identified as a part
25∑∑of Ms. Hoskins' case.∑Certainly was identified in Mr.




                                                                                       YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018194 of 365 - Page
                                            ID#: 7988                           192


∑1∑∑Anderson's case.
∑2∑∑∑∑Q∑∑Was he identified as a drug dealer, or
∑3∑∑somebody who took lime and a shovel up to the murder
∑4∑∑scene?
∑5∑∑∑∑A∑∑Do I identify him that way?∑I think he was
∑6∑∑both.
∑7∑∑∑∑Q∑∑Okay.∑I understand but did you know him to
∑8∑∑be a drug dealer before you talked to him?∑I think you
∑9∑∑would've talked to him had he just been seen on the --
10∑∑and just because he's --
11∑∑∑∑A∑∑I attempted to talk to him.
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
13∑∑∑∑A∑∑I was never able to locate him.
14∑∑∑∑Q∑∑Okay.
15∑∑∑∑A∑∑But I certainly attempted to talk to him.
16∑∑∑∑Q∑∑All right.∑What other drug dealers did you
17∑∑talk with in the course of your investigation?
18∑∑∑∑A∑∑I'd have to review my records for names.
19∑∑∑∑Q∑∑All right.
20∑∑∑∑A∑∑They're, you know, they're Knox County
21∑∑people, but Cleo Brown was alleged to be a drug dealer.
22∑∑I believe her son, and I can't recall his name.
23∑∑∑∑Q∑∑Which Brown was he -- okay.
24∑∑∑∑A∑∑I can't recall his name.
25∑∑∑∑Q∑∑But he's a Brown, right?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018195 of 365 - Page
                                            ID#: 7989                           193


∑1∑∑∑∑A∑∑I believe so, yes.
∑2∑∑∑∑Q∑∑Okay.
∑3∑∑∑∑A∑∑There were others and they should be -- those
∑4∑∑names should be contained within some of the records
∑5∑∑that I turned over.
∑6∑∑∑∑Q∑∑Any of those suspected drug dealers tell you
∑7∑∑of a -- either a pay to play, or a kickback kind of
∑8∑∑scheme?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
10∑∑∑∑answered.∑Other than what she testified to
11∑∑∑∑earlier?
12∑∑∑∑∑∑MR. KELLEY:∑Well, I thought she's now
13∑∑∑∑including a list of others beyond those she named.
14∑∑∑∑∑∑MR. SLOSAR:∑Okay.
15∑∑∑∑A∑∑No.∑I'm not.∑I would have --
16∑∑BY MR. KELLEY:
17∑∑∑∑Q∑∑Oh, I --
18∑∑∑∑A∑∑I would have -- I mean, as far as the pay to
19∑∑play, there were other drug dealers, certainly,
20∑∑mentioned. And probably interviewed, but as far as ones
21∑∑that told me that there --
22∑∑∑∑Q∑∑I'm sorry.∑Maybe what I'm trying to ask you,
23∑∑you said Cleo Brown was somebody else who was a
24∑∑suspected drug dealer that you talked with.
25∑∑∑∑A∑∑Uh-huh.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018196 of 365 - Page
                                             ID#: 7990                           194


∑1∑∑∑∑Q∑∑Did she tell you of a kick-back scheme or
∑2∑∑kind of --
∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑-- a pay to play?
∑5∑∑∑∑A∑∑Not that I recall.∑No.
∑6∑∑∑∑Q∑∑All right.∑You mentioned that her son may
∑7∑∑have been a drug dealer, did he also -- did you ever
∑8∑∑run him down?
∑9∑∑∑∑A∑∑I believe that we talked.∑I believe so.
10∑∑∑∑Q∑∑All right.∑Did he tell you that information?
11∑∑∑∑A∑∑Not that I recall.
12∑∑∑∑Q∑∑All right.∑Likewise, and I think you're
13∑∑telling me you may have talked to other drug dealers
14∑∑whose name you can't remember; is that fair or is that
15∑∑wrong?
16∑∑∑∑A∑∑That's fair.
17∑∑∑∑Q∑∑Okay.∑Do you remember any of those drug
18∑∑dealers, whatever their name might be, telling you
19∑∑there's a pay to play or kick-back scheme in Knox
20∑∑County?
21∑∑∑∑A∑∑Not from my recollection.
22∑∑∑∑Q∑∑Okay.∑Next one is general interviews with
23∑∑Jessie Lawson.
24∑∑∑∑A∑∑Several interviews with Jessie Lawson. I
25∑∑believe at the bond hearing Mr. York testified that




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018197 of 365 - Page
                                            ID#: 7991                           195


∑1∑∑there were several interviews with Jessie Lawson and I
∑2∑∑probably was inquiring to whether or not -- or intended
∑3∑∑to inquire as to whether or not any of those were
∑4∑∑recorded is my best guess from this note.
∑5∑∑∑∑Q∑∑What'd you find out?
∑6∑∑∑∑A∑∑I know that there were multiple interactions
∑7∑∑between the two, Mr. York and Jessie.∑I do not recall
∑8∑∑whether or not I learned of other recorded statements.
∑9∑∑∑∑Q∑∑Okay.∑Do you know of any additional
10∑∑interviews he may have had where Sheriff Pickard was
11∑∑either present or conducting the interview?
12∑∑∑∑A∑∑I believe that he was, but that's I'm going
13∑∑from recollection.∑I don't -- I can't say with
14∑∑certainty.
15∑∑∑∑Q∑∑All right.∑You did a criminal background
16∑∑check of Allen Helton, is that what you're suggesting
17∑∑to me --
18∑∑∑∑A∑∑I wanted to do an -- I wanted to run an NCIC
19∑∑on Allen.∑I don't believe I did that.
20∑∑∑∑Q∑∑And I don't know what victim --
21∑∑∑∑A∑∑I was surprised that there was not a victim
22∑∑phone record in -- there were lots of phone records,
23∑∑but the victim's phone record was not there.∑Just as a
24∑∑-- I mean, if I were an officer, I'd like to know who
25∑∑she -- maybe who she talked to last, or -- it wasn't




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018198 of 365 - Page
                                             ID#: 7992                           196


∑1∑∑there, and I wondered if they collected it and had they
∑2∑∑not collected it was it too late for me to do that.
∑3∑∑∑∑Q∑∑What did you find out?
∑4∑∑∑∑A∑∑They had -- they did not collect it.
∑5∑∑∑∑Q∑∑Uh-huh.
∑6∑∑∑∑A∑∑And I believe the phone company -- I did not
∑7∑∑collect it.
∑8∑∑∑∑Q∑∑Okay.∑You wanted to do a KASPER report,
∑9∑∑background report for whom?∑I assume KASPER meaning
10∑∑the medication log?
11∑∑∑∑A∑∑Uh-huh.∑I'm not sure if that's a note as to
12∑∑Mr. Helton or who that was in --
13∑∑∑∑Q∑∑How about --
14∑∑∑∑A∑∑-- reference to.
15∑∑∑∑Q∑∑Well, it's a cross also from a statement of
16∑∑Wesley Roark?∑Did it have anything to do with Wesley
17∑∑Roark?
18∑∑∑∑A∑∑It very well could have.∑You know, I don't
19∑∑know at this point what those --
20∑∑∑∑Q∑∑And what the word "confessed" means?
21∑∑∑∑A∑∑If I knew when I wrote this, and I don't,
22∑∑there's no note on there, I might be able to pinpoint
23∑∑that.∑There were statements that a couple of
24∑∑individuals maybe also Browns but I'm not 100 percent
25∑∑sure on that, of individuals that had confessed to this




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018199 of 365 - Page
                                            ID#: 7993                           197


∑1∑∑incident.∑And there was nothing in the discovery as to
∑2∑∑that.
∑3∑∑∑∑Q∑∑Okay.∑All right.∑That's number 7.∑I meant
∑4∑∑to say that it's Bates stamp number PL014449.∑All
∑5∑∑right. Let me hand you what is number 8.
∑6∑∑∑∑∑∑∑( EXHIBIT 8 MARKED FOR IDENTIFICATION)
∑7∑∑∑∑A∑∑I don't think we did a few of those.∑You may
∑8∑∑not need to, but we didn't review these.
∑9∑∑∑∑Q∑∑You didn't review that?
10∑∑∑∑A∑∑Out here.∑We just looked at these two, this
11∑∑and there.
12∑∑∑∑Q∑∑I meant to give you -- I didn't give it to
13∑∑you?
14∑∑∑∑∑∑MR. SLOSAR:∑Yeah.∑Wait a minute.∑Read that.
15∑∑∑∑A∑∑Did we look at these.∑Okay.
16∑∑∑∑∑∑MR. KELLEY:∑Okay.
17∑∑∑∑∑∑MR. SLOSAR:∑Yep. Just look at the bottom.
18∑∑∑∑A∑∑OK, yes.∑Sorry.
19∑∑BY MR. KELLEY:
20∑∑∑∑Q∑∑Do you recognize what's been marked as
21∑∑Exhibit
22∑∑8?
23∑∑∑∑A∑∑It looks like my handwriting.∑It looks like
24∑∑some notes from the case.
25∑∑∑∑Q∑∑Okay.∑The 12-20-2010 obviously you weren't




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018200 of 365 - Page
                                             ID#: 7994                           198


∑1∑∑writing -- hand writing∑the date?
∑2∑∑∑∑A∑∑No.∑That's the date of Ms. Mills' death.
∑3∑∑∑∑Q∑∑I'm presuming you did not begin your
∑4∑∑investigation until --
∑5∑∑∑∑A∑∑No, sir.
∑6∑∑∑∑Q∑∑-- after she was arrested that night?
∑7∑∑∑∑A∑∑That's correct.
∑8∑∑∑∑Q∑∑Okay.
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
10∑∑∑∑Q∑∑Okay.∑Both cases -- when you say, "both
11∑∑cases," are you referring to Jonathan Taylor or what
12∑∑are you referring to, or does that word say, "both
13∑∑cases"?
14∑∑∑∑A∑∑It does say, "Both cases."∑Sorry about my
15∑∑handwriting.∑And I don't know what it's in reference
16∑∑to.
17∑∑∑∑Q∑∑Okay.∑Incomplete discovery was the first red
18∑∑flag; is that what you're saying?
19∑∑∑∑A∑∑Uh-huh.∑Yes.
20∑∑∑∑Q∑∑Alleged eye witness with two missing --
21∑∑∑∑A∑∑Statements.
22∑∑∑∑Q∑∑-- statements.∑No contact information for --
23∑∑∑∑A∑∑Eyewitness.
24∑∑∑∑Q∑∑I can't read that.∑Mr. Something Withers?
25∑∑∑∑∑∑MR. SLOSAR:∑No.∑It says, "eyewitness."




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018201 of 365 - Page
                                            ID#: 7995                           199


∑1∑∑∑∑Q∑∑Eyewitness.
∑2∑∑∑∑A∑∑Eyewitness.∑Sorry.
∑3∑∑∑∑Q∑∑Beg your pardon.∑Okay.∑The reference, I
∑4∑∑take it is to Mr. Crump?
∑5∑∑∑∑A∑∑That one yes, correct.
∑6∑∑∑∑Q∑∑Okay.∑You located him, I guess?
∑7∑∑∑∑A∑∑I did.
∑8∑∑∑∑Q∑∑All right.∑Others failed polygraph.∑Do you
∑9∑∑mean others besides Mr. Lawson and Mr. Helton?
10∑∑∑∑A∑∑I know it was probably a note for me to look
11∑∑into that.∑Were there any other polygraphs period or
12∑∑failed polygraphs by any other individuals other than
13∑∑those two.
14∑∑∑∑Q∑∑Are you aware of anybody else taking a
15∑∑polygraph?
16∑∑∑∑A∑∑I am not.
17∑∑∑∑Q∑∑Okay.∑Maybe you'd best read the next one.
18∑∑∑∑A∑∑"Others far better suspects."
19∑∑∑∑Q∑∑Okay.∑And are you talking about Mr. Helton
20∑∑and Mr. Simpson, or who do you --
21∑∑∑∑A∑∑Certainly, those would've been on the list.
22∑∑∑∑Q∑∑Okay.∑Who else would've been on the list?
23∑∑∑∑A∑∑I'd have to go back and review the file to be
24∑∑sure.
25∑∑∑∑Q∑∑Did you consider Jessie Lawson to be a --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018202 of 365 - Page
                                            ID#: 7996                           200


∑1∑∑∑∑A∑∑I did look at Jessie Lawson as a potential
∑2∑∑suspect, yes.
∑3∑∑∑∑Q∑∑Anyone else you can remember off the top of
∑4∑∑your head as being --
∑5∑∑∑∑A∑∑Not off the top of my head.
∑6∑∑∑∑Q∑∑Okay.∑The reference down on Helton and the
∑7∑∑DUI, do you know what that has to do with it?∑Did you
∑8∑∑want to check the record?
∑9∑∑∑∑A∑∑Probably was there.∑Probably check the
10∑∑record, find out what happened with the DUI, and was it
11∑∑-- was the investigation recorded or the interview
12∑∑recorded.
13∑∑∑∑Q∑∑Okay.∑Do you know what Mr. Crump denied?
14∑∑∑∑A∑∑He denied a lot of things from what I recall,
15∑∑but what I was referencing in this note, I don't know.
16∑∑∑∑Q∑∑Okay.∑Did you consider what you heard from
17∑∑Mr. Crump to be reliable?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑Q∑∑Maybe credible is a better --
20∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
21∑∑∑∑A∑∑I did not.
22∑∑∑∑Q∑∑Whose medical records are you talking about?
23∑∑∑∑A∑∑Probably Ms. Mills.∑Her grandson had made
24∑∑reference to a health condition during his interview
25∑∑and that, I assume was probably what that meant.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018203 of 365 - Page
                                            ID#: 7997                           201


∑1∑∑∑∑Q∑∑Did you reach a conclusion as to whether she
∑2∑∑was murdered?
∑3∑∑∑∑A∑∑I did not.
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑I'm sorry.
∑6∑∑∑∑Q∑∑Or whether she thought it could've been an
∑7∑∑accident that she fell.
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑Okay.∑Mike and Allen, are you trying to find
11∑∑out whether they made the payments on these various
12∑∑things?∑When you say, "Mike and Allen rent, car rental
13∑∑and utilities"?
14∑∑∑∑A∑∑Was I trying to discover if they made those
15∑∑payments; is that your question?
16∑∑∑∑Q∑∑Well, what is the reference to there?
17∑∑∑∑A∑∑That's probably what the reference was to
18∑∑check and see if they made any of those payments on or
19∑∑near that date.
20∑∑∑∑Q∑∑Did you?
21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑Did you think it corroborated your belief as
23∑∑to whether or not they were involved?
24∑∑∑∑A∑∑Yes.
25∑∑∑∑Q∑∑Okay.∑Dr. Warren, I assume you wanted to get




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018204 of 365 - Page
                                             ID#: 7998                           202


∑1∑∑a statement from him?
∑2∑∑∑∑A∑∑I did, but I believe from this, it looks like
∑3∑∑from this, I was making notes as I went through the
∑4∑∑discovery, and Dr. Warren, there was a reference from
∑5∑∑Mr. York in one of his reports that he had gone to
∑6∑∑speak with
∑7∑∑∑∑∑∑∑Dr. Warren, and that Dr. Warren refused to
∑8∑∑give him an interview and stated that he would give him
∑9∑∑a letter in lieu of that, and that was not in the
10∑∑discovery.∑So my question was: Did that -- did he get
11∑∑a letter and where was it.
12∑∑∑∑Q∑∑Okay.∑And ultimately you talked with -- you
13∑∑actually get a recorded statement from Dr. Warren?
14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑Did you talk to him more than once yourself?
16∑∑∑∑A∑∑I did.
17∑∑∑∑Q∑∑Okay.
18∑∑∑∑A∑∑You know, it happened that every time I
19∑∑subpoenaed people we would have some conversation and I
20∑∑did that on many occasions.
21∑∑∑∑Q∑∑Okay.∑Well, on those many occasions, I'm
22∑∑particularly interested in what additional information
23∑∑you might have found out about Sheriff Pickard's or the
24∑∑Knox County Sheriff's Department's involvement.∑Do you
25∑∑remember any occasions in talking with witnesses where




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018205 of 365 - Page
                                            ID#: 7999                           203


∑1∑∑you felt, ah, this is something that Sheriff Pickard
∑2∑∑didn't disclose, or Sheriff Pickard did outside of what
∑3∑∑you would consider proper investigation?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑I don't recall.
∑6∑∑∑∑Q∑∑Okay.∑All right.∑I saw you accumulated
∑7∑∑medical records concerning Ms. Hoskins in 2014 and '15.
∑8∑∑What was your purpose?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
10∑∑∑∑A∑∑I had knowledge that she was involved in a
11∑∑car accident was one reason, and I believe that I was -
12∑∑- you know, without reviewing the specific records or
13∑∑my notes, I'm not -- I don't know.∑I know that it's
14∑∑pretty common practice to request a large volume of
15∑∑records, you know, to examine in case they are
16∑∑relevant.∑Not necessarily thinking, you know, on the
17∑∑front end, that they would be. You know, we use -- we
18∑∑do that for a couple of reasons. We also do it with
19∑∑education records, so if there's any mental health
20∑∑records or anything like that we might want to obtain
21∑∑a, you know, another expert to come onto the case. I
22∑∑would have to see the records and the notes about, you
23∑∑know, what we requested.
24∑∑∑∑Q∑∑Do you remember retaining any experts such as
25∑∑that in Ms. Hoskins' case?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018206 of 365 - Page
                                            ID#: 8000                           204


∑1∑∑∑∑A∑∑I do not recall retaining.
∑2∑∑∑∑Q∑∑Okay.∑Did any of the records prove to be
∑3∑∑relevant, at least from your perspective, relevant to
∑4∑∑the criminal investigation?
∑5∑∑∑∑A∑∑Well --
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑-- certainly, the record about her visits
∑8∑∑with Dr. Warren and whether or not she was there the
∑9∑∑day that this incident happened.∑We certainly would've
10∑∑requested that.∑For obvious reasons, we would've
11∑∑requested that, and we did.
12∑∑∑∑Q∑∑Uh-huh.
13∑∑∑∑A∑∑And I do feel like it was relevant.
14∑∑∑∑Q∑∑Okay.∑Any other records that you considered
15∑∑relevant to your investigation?
16∑∑∑∑A∑∑Not that I recall.
17∑∑∑∑Q∑∑Okay.
18∑∑∑∑A∑∑Some of them also may have been from her
19∑∑illnesses while she was incarcerated, maybe.
20∑∑∑∑Q∑∑They were.∑You're correct.∑Did you consider
21∑∑those relevant to your criminal investigation?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑Not necessarily to the investigation --
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑-- into the murder, no.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018207 of 365 - Page
                                            ID#: 8001                           205


∑1∑∑∑∑Q∑∑What relevance did they have, as from your
∑2∑∑perspective?
∑3∑∑∑∑A∑∑Whether or not we needed to take further
∑4∑∑steps to get her treatment in the jail.∑How serious
∑5∑∑her condition was and whether or not we needed to do
∑6∑∑anything else on that.
∑7∑∑∑∑Q∑∑Okay.∑Did you?
∑8∑∑∑∑A∑∑I don't recall.∑I would've turned over what
∑9∑∑I found to the attorneys.∑I don't recall any other
10∑∑steps being taken but I'd have to look at the records.
11∑∑I don't recall though.
12∑∑∑∑∑∑MR. KELLEY:∑Okay.∑You've worn me out. I
13∑∑∑∑don't have any more questions, but I've got to give
14∑∑∑∑it up to these guys.
15∑∑∑∑∑∑THE WITNESS:∑Okay.
16∑∑∑∑∑∑MR. KELLEY:∑Thank you very much.
17∑∑∑∑∑∑MR. WRIGHT:∑You okay to continue, or do you
18∑∑∑∑need a break?
19∑∑∑∑∑∑THE WITNESS:∑Yeah.∑I'm fine.
20∑∑∑∑∑∑MR. WRIGHT:∑Okay.∑Let me know if you get to
21∑∑∑∑a point where you need to stop.
22∑∑∑∑∑∑THE WITNESS:∑Okay.
23∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION
24∑∑BY MR. WRIGHT:
25∑∑∑∑Q∑∑My name's Derrick Wright.∑I represent




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018208 of 365 - Page
                                            ID#: 8002                           206


∑1∑∑Detective York and Jason Bunch in this case.∑I'll try
∑2∑∑not to rehash what we went over.∑There might be a few
∑3∑∑things where I didn't catch everything, but we'll jump
∑4∑∑around a little bit, okay?
∑5∑∑∑∑A∑∑Okay.
∑6∑∑∑∑Q∑∑Did you listen to any tapes or recordings to
∑7∑∑prepare for today's deposition?
∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑And the only thing you reviewed was the Bob
10∑∑Smith report you prepared that's Exhibit 3?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑How long have you worked at the Department of
13∑∑Public Advocacy?
14∑∑∑∑A∑∑As an official full-time employee since 1998,
15∑∑so 20 years.
16∑∑∑∑Q∑∑How many cases have you worked on, 50-plus?
17∑∑∑∑A∑∑Oh, a lot more than 50.
18∑∑∑∑Q∑∑Okay.∑I know they get a lot of cases, so you
19∑∑think over 100?
20∑∑∑∑A∑∑Yeah.∑Oh, yes.∑Easy.
21∑∑∑∑Q∑∑Over 1,000?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑All right.∑That's more than enough.∑Have
24∑∑you had any discipline at the department?
25∑∑∑∑A∑∑No, sir.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018209 of 365 - Page
                                            ID#: 8003                           207


∑1∑∑∑∑Q∑∑Any complaints against you?
∑2∑∑∑∑A∑∑No, sir.
∑3∑∑∑∑Q∑∑Have you ever been removed from a case?
∑4∑∑∑∑A∑∑No, sir.
∑5∑∑∑∑Q∑∑Are you aware of anybody at the DPA, an
∑6∑∑investigator, who's been removed from a case for any --
∑7∑∑∑∑A∑∑Any case?
∑8∑∑∑∑Q∑∑Yeah.∑For a disciplinary reason?
∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑You do?∑Who was that?
11∑∑∑∑A∑∑Valerie Bryant.
12∑∑∑∑Q∑∑When did that happen?
13∑∑∑∑A∑∑That was -- it was during the King case in
14∑∑Jackson County.∑So Irvin King was the defendant in the
15∑∑case.∑It was a capital case, and his -- one of his
16∑∑initial investigators was Ms. Bryant.∑I was contacted
17∑∑by the department sometime after the case -- the --
18∑∑this case was pending for quite some time.∑I was not
19∑∑initially on the case.
20∑∑∑∑Q∑∑What year was it; do you know?∑Before this
21∑∑one? Before the Katherine Mills?
22∑∑∑∑A∑∑Oh, yeah.∑15 years ago.
23∑∑∑∑Q∑∑Okay.∑Go ahead, I'm sorry.
24∑∑∑∑A∑∑That's okay.∑Approximately 15 years ago.
25∑∑∑∑Q∑∑Okay.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018210 of 365 - Page
                                            ID#: 8004                           208


∑1∑∑∑∑A∑∑12 maybe.∑And I don't recall the specific
∑2∑∑allegations against Ms. Bryant, but I think at some
∑3∑∑point the Court even instructed that all of DPA be
∑4∑∑removed from that case based on some allegations that
∑5∑∑Mr. King had made.∑They retained -- the department
∑6∑∑retained private counsel which was Mr. David Hoskins,
∑7∑∑and an -- or I'm sorry, an attorney in Richmond.∑What
∑8∑∑was his name?
∑9∑∑∑∑Q∑∑Is that a part of the record?∑We don't have
10∑∑to put it down.
11∑∑∑∑A∑∑It is certainly a part of the record.
12∑∑∑∑Q∑∑Okay.∑If that case -- all right --
13∑∑∑∑A∑∑And I was just called and asked by the
14∑∑department to review all the records to see if all the
15∑∑investigation had been completed, and so I kind of got
16∑∑into it from there.
17∑∑∑∑Q∑∑Any other issues of discipline that you're
18∑∑aware of investigators with the department?
19∑∑∑∑A∑∑Not that I'm aware of, no.
20∑∑∑∑Q∑∑You work for the attorney who's assigned to
21∑∑represent indigent defendant, correct?
22∑∑∑∑A∑∑Yes, sir.
23∑∑∑∑Q∑∑Okay.∑Do you consider that criminal
24∑∑defendant your client like the attorney would?
25∑∑∑∑A∑∑I do.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018211 of 365 - Page
                                            ID#: 8005                           209


∑1∑∑∑∑Q∑∑Okay.∑Your duty is to the client, correct?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑In upholding that duty, if you find
∑4∑∑incriminating evidence against your client, do you
∑5∑∑report that to police?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑No.∑I report it to the attorney.
∑8∑∑∑∑Q∑∑Right.∑Have you ever reported incriminating
∑9∑∑evidence of one of your clients to police?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Have you ever found incriminating evidence
12∑∑one of your -- from a witness involving one of your
13∑∑clients?
14∑∑∑∑A∑∑From a witness?
15∑∑∑∑Q∑∑Yeah.
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑A∑∑I'm sure -- sure.
18∑∑∑∑Q∑∑Sure you have, right?
19∑∑∑∑A∑∑Yeah.
20∑∑∑∑Q∑∑I know, over thousands of cases, it's surely
21∑∑come up, right?
22∑∑∑∑A∑∑Sure.
23∑∑∑∑Q∑∑And you've never reported that to law
24∑∑enforcement, right?
25∑∑∑∑A∑∑No.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018212 of 365 - Page
                                            ID#: 8006                           210


∑1∑∑∑∑Q∑∑Is it also part of your job that if there's
∑2∑∑evidence against your client that you try to discredit
∑3∑∑that evidence?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑Q∑∑Is that fair?
∑6∑∑∑∑A∑∑I would certainly follow up on any --
∑7∑∑anything negative or positive against the client that,
∑8∑∑you know, seemed important or --
∑9∑∑∑∑Q∑∑If a witness said that your client has
10∑∑confessed, are you going to look into the credibility
11∑∑of that witness?
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Incomplete
13∑∑∑∑hypothetical.∑You can answer.
14∑∑∑∑A∑∑I believe the answer is yes.
15∑∑∑∑Q∑∑Yes.∑So you're going to look for bias?
16∑∑∑∑A∑∑Sure.
17∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
18∑∑∑∑Q∑∑Lack of memory.∑Maybe they're intoxicated.
19∑∑∑∑A∑∑Sure.
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑∑∑Q∑∑Look into credibility of the police officer?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑Certainly I would.
24∑∑∑∑Q∑∑That's just part of your job, isn't?
25∑∑∑∑A∑∑Yes.∑It is.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018213 of 365 - Page
                                            ID#: 8007                           211


∑1∑∑∑∑Q∑∑You talked a little bit about your training
∑2∑∑at the department.
∑3∑∑∑∑A∑∑Uh-huh.
∑4∑∑∑∑Q∑∑Is it appropriate to coach witnesses when you
∑5∑∑interview them?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Is it appropriate to have them rehearse
∑9∑∑statements?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Is it appropriate to feed them information?
12∑∑∑∑A∑∑No.
13∑∑∑∑Q∑∑Do you ever share your beliefs about the case
14∑∑with witnesses?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
16∑∑∑∑A∑∑I don't -- I can't give you a specific
17∑∑instance when I did, but I certainly wouldn't say
18∑∑without a doubt no.
19∑∑∑∑Q∑∑Do you discuss evidence with witnesses,
20∑∑evidence that they may not know?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑Not any that I recall.
23∑∑∑∑Q∑∑You said, I believe in prior testimony that
24∑∑some, maybe not all, but some of the fact gathering by
25∑∑each of the criminal defense teams in the Mills case




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018214 of 365 - Page
                                            ID#: 8008                           212


∑1∑∑was shared; is that fair?
∑2∑∑∑∑A∑∑That's fair.
∑3∑∑∑∑Q∑∑Did you review any recorded interviews by
∑4∑∑Josh Powell, listen to them?
∑5∑∑∑∑A∑∑I believe so.
∑6∑∑∑∑Q∑∑Did you listen to any recorded interviews by
∑7∑∑Del Dorning?
∑8∑∑∑∑A∑∑No.
∑9∑∑∑∑Q∑∑Do you know who Dale Dorning is?
10∑∑∑∑A∑∑I know he's an investigator.
11∑∑∑∑Q∑∑Is he with DPA?
12∑∑∑∑A∑∑No.
13∑∑∑∑Q∑∑Do you know whether he was an investigator in
14∑∑this case?
15∑∑∑∑A∑∑I believe he was an investigator for Sam Cox
16∑∑for a brief period of time.
17∑∑∑∑Q∑∑You had no interactions with him?
18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑Was he off the case before you were on it?
20∑∑∑∑A∑∑No.∑He was -- I think I was on the case
21∑∑before any of their investigators, maybe.∑That might
22∑∑not be accurate.∑I believe I met Dale during one of
23∑∑the court hearings, but we didn't, other than maybe hi
24∑∑or something, we never had --
25∑∑∑∑Q∑∑Nothing substantive?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018215 of 365 - Page
                                             ID#: 8009                           213


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑Okay.∑Do you ever misrepresent who you work
∑3∑∑for to try to get witnesses to talk to you?
∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑6∑∑∑∑Q∑∑Do witnesses ever misunderstand who you work
∑7∑∑for and you allow that misunderstanding to continue so
∑8∑∑they'll talk to you?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Same objection.∑You can answer.
10∑∑∑∑A∑∑I do my best to make it clear who I am. I
11∑∑generally give everyone that I talk to a card and tell
12∑∑them who I am.∑I've certainly encountered people who
13∑∑were -- who appeared to not understand no matter what I
14∑∑said or how many times I said it.∑∑∑Q∑∑Do you tell
15∑∑witnesses that you're recording them, or do you do that
16∑∑secretly?
17∑∑∑∑A∑∑Sometimes I do and sometimes I don't.
18∑∑∑∑Q∑∑I believe you testified that it's possible
19∑∑that you may not have documented every witness that you
20∑∑interviewed in the Mills case; is that fair?
21∑∑∑∑A∑∑That's fair.
22∑∑∑∑Q∑∑Sitting here today, you don't know which ones
23∑∑you documented and which ones you didn't?
24∑∑∑∑A∑∑If I had an extensive conversation with
25∑∑someone, I would have documented that.∑If I went to




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018216 of 365 - Page
                                             ID#: 8010                           214


∑1∑∑speak to someone and they said, "No.∑We don't know
∑2∑∑anything," or "No.∑I can't help you," or whatever, I
∑3∑∑may or may not have written that down.
∑4∑∑∑∑Q∑∑If a witness gives you the same thing they
∑5∑∑said before, do you document that -- document it again?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑Q∑∑Might that be a time where you just rely on
∑8∑∑the prior document and move on?
∑9∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
10∑∑∑∑Q∑∑Is that fair?
11∑∑∑∑A∑∑That's fair.
12∑∑∑∑Q∑∑Have you ever had, and I know you've had a
13∑∑lot of cases, have you ever had a witness tell you
14∑∑something in your instigation but then change their
15∑∑story at trial?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑How often does that happen?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑At least 50 percent of the time I would say.
20∑∑∑∑Q∑∑Okay.∑Does it tend to happen more with
21∑∑witnesses who are inmates?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑I've never really thought about that to be
24∑∑honest with you.∑Certainly could.
25∑∑∑∑Q∑∑Yeah.




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018217 of 365 - Page
                                             ID#: 8011                           215


∑1∑∑∑∑A∑∑If you don't know, I'm just asking you what
∑2∑∑your impression is.∑If you don't have an impression
∑3∑∑one way or the other that's okay.
∑4∑∑∑∑Q∑∑Okay.∑Have you ever had a witness that you
∑5∑∑interviewed ask not to be recorded before they'll talk
∑6∑∑to you?
∑7∑∑∑∑A∑∑Not from my recollection.
∑8∑∑∑∑Q∑∑I don't want to go back into the privilege
∑9∑∑fight that we fought here, but I do want to ask, there
10∑∑was a mention to a joint defense agreement.∑Have you
11∑∑ever heard anything of that?
12∑∑∑∑A∑∑Joint defense agreement as far as with the
13∑∑three defendants in this?
14∑∑∑∑Q∑∑Yes.
15∑∑∑∑A∑∑I think there was a verbal agreement that if
16∑∑-- I can't -- I don't -- I mean the attorneys talked
17∑∑about this and between themselves, not in my presence.
18∑∑But there were certainly -- I think every attorney
19∑∑would probably have a little apprehension about -- in a
20∑∑case like this, a capital case like this, for sure,
21∑∑about working across.∑It was this case, to me, was so
22∑∑unusual. You know, almost every codefendant case I've
23∑∑been involved in at some point somebody's pointing
24∑∑their fingers, and that never happened in this case.
25∑∑So we felt confident that we could work with each




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018218 of 365 - Page
                                            ID#: 8012                           216


∑1∑∑other.∑I think if there was an agreement, it seems
∑2∑∑like there may have been some sort of verbal agreement
∑3∑∑that if there was ever a time when that was -- the
∑4∑∑agreement to work together was going to cease or stop,
∑5∑∑that we would maybe not use information gathered from
∑6∑∑another person in the -- or another team.
∑7∑∑∑∑Q∑∑As a general rule, have you been trained in
∑8∑∑privilege as part of your training with the department?
∑9∑∑∑∑A∑∑Yes.∑I wouldn't -- I mean it's not an
10∑∑extensive thing but, certainly.
11∑∑∑∑Q∑∑Do you understand from your training that if
12∑∑you talked to a codefendant who is not your client that
13∑∑that is not privileged?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form and calls for a
15∑∑∑∑legal conclusion.
16∑∑∑∑Q∑∑You can answer the best you can.
17∑∑∑∑A∑∑I would say that would certainly be the case
18∑∑if we were not in an agreement to work together,
19∑∑certainly I would think, could be wrong.
20∑∑∑∑Q∑∑Have you ever had -- been on any case where
21∑∑there was any type of agreement like you're describing
22∑∑now?
23∑∑∑∑∑∑MR. SLOSAR:∑Aside from this one?
24∑∑∑∑∑∑MR. WRIGHT:∑That's what I said.
25∑∑∑∑A∑∑I've been in cases where, you know,




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018219 of 365 - Page
                                            ID#: 8013                           217


∑1∑∑defendants, codefendants work together before but as
∑2∑∑far as, you know, any type of actually discussing an
∑3∑∑agreement, no.
∑4∑∑∑∑Q∑∑Did you ever interview Mr. Taylor?
∑5∑∑∑∑A∑∑Jonathan Taylor, no.
∑6∑∑∑∑Q∑∑Did you ever interview William Lester?
∑7∑∑∑∑A∑∑No.
∑8∑∑∑∑Q∑∑Did you ever sit in or witness an interview
∑9∑∑of either of those?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑All right.∑That kind of answers the question
12∑∑anyway.∑Thanks.
13∑∑∑∑A∑∑Sure.
14∑∑∑∑Q∑∑We talked about incriminating evidence.∑Did
15∑∑you ever get any incriminating evidence from a witness
16∑∑relating to your client, Amanda Hoskins?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑Q∑∑Do you understand what I meant by
19∑∑incriminating?
20∑∑∑∑A∑∑I do.∑As far as this case goes, or in
21∑∑general?
22∑∑∑∑Q∑∑As far as this case goes?
23∑∑∑∑A∑∑No.
24∑∑∑∑Q∑∑What about did you interview Amber Simpson?
25∑∑∑∑A∑∑I did interview Amber Simpson.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018220 of 365 - Page
                                            ID#: 8014                           218


∑1∑∑∑∑Q∑∑And did she confirm that Jonathan Taylor had
∑2∑∑confessed to her?
∑3∑∑∑∑A∑∑She did.
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑Without reviewing the record, I recall that
∑6∑∑she admitted that she had made a statement to Mr. York
∑7∑∑and that she was standing by that statement.
∑8∑∑∑∑Q∑∑And in that statement, to your memory,
∑9∑∑Jonathan Taylor had identified Amanda Hoskins as the
10∑∑driver; is that true?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
12∑∑∑∑A∑∑I don't recall but it certainly could be.
13∑∑∑∑Q∑∑All right.∑Would you consider that
14∑∑incriminating?
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑Did you receive any information from
17∑∑witnesses in your investigation that suggested that
18∑∑your client, Amanda Hoskins, was abusing drugs in
19∑∑December 2010 when Katherine Mills was found dead?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑∑∑A∑∑I'm sure that I was told that she was using
22∑∑drugs.
23∑∑∑∑Q∑∑Probably more --
24∑∑∑∑A∑∑If you're asking me what source, I don't
25∑∑know.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018221 of 365 - Page
                                            ID#: 8015                           219


∑1∑∑∑∑Q∑∑Would it be fair to say more than one
∑2∑∑witness?
∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Did you receive information from witnesses in
∑5∑∑your investigation that around the time of December
∑6∑∑2010, when Katherine Mills was found dead, that Amanda
∑7∑∑Hoskins had stolen from others?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I believe it was part of the discovery that
10∑∑she may have stolen something from some of Ms. Mills,
11∑∑one of Ms. Mills' granddaughters or family member.
12∑∑∑∑Q∑∑Michelle Edwards, Michelle Hammonds?
13∑∑∑∑A∑∑That sounds right.
14∑∑∑∑Q∑∑Did you interview Michelle Hammonds?
15∑∑∑∑A∑∑I did.
16∑∑∑∑Q∑∑She told you that, didn't she?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑She did.
19∑∑∑∑Q∑∑Anybody else tell you that Amanda Hoskins had
20∑∑stolen from them?
21∑∑∑∑A∑∑No one else told me that.∑I was aware of the
22∑∑gun charge and I -- I think that I did some amount of
23∑∑work on that.∑I don't recall anyone telling me about
24∑∑it other than my inquiries.
25∑∑∑∑Q∑∑Did you talk to John Valdez?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018222 of 365 - Page
                                            ID#: 8016                           220


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑Q∑∑Why not?
∑3∑∑∑∑A∑∑I attempted to locate him a couple of times
∑4∑∑and was unable to locate him.
∑5∑∑∑∑Q∑∑I believe in the discovery Jessie Lawson
∑6∑∑identified some instances of theft by Amanda Hoskins;
∑7∑∑do you recall that?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I do not recall that.
10∑∑∑∑Q∑∑Do you recall talking to him at all?
11∑∑∑∑A∑∑I did speak with him, yes.
12∑∑∑∑Q∑∑Do you recall any discussions with him about
13∑∑Amanda Hoskins stealing items?
14∑∑∑∑A∑∑I do not recall that, no.
15∑∑∑∑Q∑∑I would like to kind of do that with that
16∑∑same questioning with a few other individuals.
17∑∑Jonathan Taylor, did you receive any evidence from
18∑∑witnesses that incriminated him in the murder of
19∑∑Katherine Mills?
20∑∑∑∑A∑∑Other than the witness statements contained
21∑∑in discovery, I don't recall anyone else.∑There was a
22∑∑lady that I interviewed at the jail in Knox County, I
23∑∑can't remember her name, that gave me information
24∑∑regarding Jonathan and a lady named Heather.
25∑∑∑∑Q∑∑Heather Warren, Heather Carnes?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018223 of 365 - Page
                                             ID#: 8017                           221


∑1∑∑∑∑A∑∑Possibly.∑Without reviewing the records, I
∑2∑∑can't be sure on any of it, but it seems like I heard
∑3∑∑information about that from the source other than what
∑4∑∑was in the discovery.
∑5∑∑∑∑Q∑∑And you think that may have been a lady by
∑6∑∑the name of Heather who was an inmate in Knox County?
∑7∑∑∑∑A∑∑She was not an inmate.∑Heather wasn't.∑This
∑8∑∑was information about Heather and Jonathan.
∑9∑∑∑∑Q∑∑Heather and Jonathan, okay.∑Do you know any
10∑∑-- I know it's been a while since, as you sit here
11∑∑today, any other specifics you know about that?
12∑∑∑∑A∑∑I think we got a late CD from Mr. York about
13∑∑that, like really late in the case.
14∑∑∑∑Q∑∑Thomas Mikey Brunner?
15∑∑∑∑A∑∑See, Mr. Brunner and Mr. Beach were not
16∑∑people that made allegations toward my client and I
17∑∑didn't interview either one of those -- well, I did --
18∑∑no.∑I did not interview either one of those witnesses.
19∑∑∑∑Q∑∑Okay.∑Did you receive any information from
20∑∑witnesses or other sources where you got records from
21∑∑that would tend to indicate that --
22∑∑∑∑A∑∑I don't recall.
23∑∑∑∑Q∑∑Well, let me finish my question.∑Whether
24∑∑Johnathan Taylor was a drug abuser in December 2010?
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018224 of 365 - Page
                                            ID#: 8018                           222


∑1∑∑∑∑A∑∑I don't recall that specifically, but that's
∑2∑∑-- I mean, I would have to review the record to say no
∑3∑∑or yes either way.
∑4∑∑∑∑Q∑∑What about whether any information you
∑5∑∑received that he had -- was -- had stolen from others?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑What was that information?
∑9∑∑∑∑A∑∑I believe there was an allegation from -- I
10∑∑don't know where the information came from.∑Maybe
11∑∑something stolen from a Mark Hobbs, but I don't recall.
12∑∑∑∑Q∑∑You don't know where that came from?
13∑∑∑∑A∑∑No.∑Not without reviewing the record.
14∑∑∑∑Q∑∑I know she wasn't charged but she was
15∑∑identified in some of the witness statements, Kayla
16∑∑Mills.∑Any -- any information that she -- that you
17∑∑received that incriminated her in the murder of
18∑∑Katherine Mills?
19∑∑∑∑∑∑MR. SLOSAR:∑Object to the form the question
20∑∑∑∑as it misstates evidence in the record, but you can
21∑∑∑∑answer.
22∑∑∑∑A∑∑Yes.∑You're going to want to know from who.
23∑∑∑∑Q∑∑Yeah.
24∑∑∑∑A∑∑It seems that there were maybe a low number
25∑∑of multiple sources about her involvement, but I don't




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018225 of 365 - Page
                                            ID#: 8019                           223


∑1∑∑recall specifically who they came from.∑The lady that
∑2∑∑I interviewed at the Knox County Jail was one of them,
∑3∑∑and I don't recall her name.
∑4∑∑∑∑Q∑∑Was it Tasha Abner?
∑5∑∑∑∑A∑∑That may have been the one.
∑6∑∑∑∑Q∑∑Anybody else you recall giving information
∑7∑∑about Kayla Mills as being involved in the murder?
∑8∑∑∑∑A∑∑I feel like the answer is yes, but without
∑9∑∑reviewing the record, I can't --
10∑∑∑∑Q∑∑You can't recall.
11∑∑∑∑A∑∑-- say for certain.
12∑∑∑∑Q∑∑What about any information that she was a --
13∑∑was stealing items or stealing from people?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
15∑∑∑∑answer.
16∑∑∑∑A∑∑I believe that William Bingham told me that
17∑∑she had stolen items from him.∑I don't recall if there
18∑∑were others.
19∑∑∑∑Q∑∑Okay.∑Take a little bit of a detour here.
20∑∑Detective York, we talked about the Anderson case in
21∑∑this case.∑Any other cases that you've been involved
22∑∑in where he was an investigator?
23∑∑∑∑A∑∑No.
24∑∑∑∑Q∑∑As you sit here today, what would your
25∑∑criticisms, if any, of Detective York be?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018226 of 365 - Page
                                            ID#: 8020                           224


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑I feel like that there's a lot of missing
∑3∑∑discovery that we never got.∑Where to start.∑Mr.
∑4∑∑York. You know, I took issue with the discovery
∑5∑∑automatically. It was like nothing I'd ever seen
∑6∑∑before.∑I was missing statements, missing pages from
∑7∑∑reports, I received draft reports in some cases and
∑8∑∑never final reports.∑There was never any reports that
∑9∑∑were reviewed by a supervisor.∑I was really puzzled by
10∑∑the fact that Mr. Taylor had been dressed up and
11∑∑photographed to look like a description. And then from
12∑∑there, I felt like he probably at a minimum misled, and
13∑∑maybe lied to a grand jury to get an indictment against
14∑∑Ms. Hoskins.∑I -- he violated HIPPA laws to obtain two
15∑∑separate medical records from two separate locations.
16∑∑And then used one of those and I feel like maybe used
17∑∑one of those to make her look bad because it was long
18∑∑before the incident that we're talking about here
19∑∑today.∑I feel like he altered one of the records that
20∑∑he obtained illegally to frame my client for murder, a
21∑∑murder that she didn't commit.∑I feel like he probably
22∑∑coerced and threatened witnesses.∑In fact, I was told
23∑∑that on many occasions.∑Without reviewing the record,
24∑∑I'm not limiting myself to that, but I would have to
25∑∑review the record further.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018227 of 365 - Page
                                            ID#: 8021                           225


∑1∑∑∑∑Q∑∑HIPPA applies to the healthcare provider,
∑2∑∑right?
∑3∑∑∑∑A∑∑Uh-huh.
∑4∑∑∑∑Q∑∑Yes?
∑5∑∑∑∑A∑∑I guess so.
∑6∑∑∑∑Q∑∑Okay.∑The grand jury, what parts of the
∑7∑∑grand jury as you sit here today were inaccurate to
∑8∑∑your belief?
∑9∑∑∑∑A∑∑I felt like he knew that the blue car at the
10∑∑children's home was not involved.∑I felt like that
11∑∑question had been answered by the time he had testified
12∑∑to the grand jury.∑I think there was -- I remember
13∑∑it's been a long time since I reviewed that, but I
14∑∑remember thinking all through there that there was
15∑∑certainly misleading statements made probably regarding
16∑∑Dr. Warren and an affair with Dr. Warren.
17∑∑∑∑Q∑∑In the grand jury?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑Anything else about the grand jury as you sit
20∑∑here today?
21∑∑∑∑A∑∑I can't recall specifically but I feel like
22∑∑there was multiple things in that grand jury that --
23∑∑∑∑Q∑∑The missing discovery, do police -- you said
24∑∑that you don't always document every witness interview,
25∑∑correct?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018228 of 365 - Page
                                            ID#: 8022                           226


∑1∑∑∑∑A∑∑Uh-huh.
∑2∑∑∑∑Q∑∑You have to answer yes.
∑3∑∑∑∑A∑∑That's correct.∑Yes.
∑4∑∑∑∑Q∑∑In your practice, do police document every
∑5∑∑single time they encounter a witness?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑I mean I would have to speculate probably
∑8∑∑not, but you would think that an eyewitness and what,
∑9∑∑you know, their statements, particularly recorded ones,
10∑∑would be important.
11∑∑∑∑Q∑∑So the missing discovery you're focusing on
12∑∑Crump?
13∑∑∑∑A∑∑Crump, and then I knew there were other
14∑∑recorded statements like from Allen Helton that we
15∑∑received much later on in the case that we kept
16∑∑insisting existed and, you know, we were being told,
17∑∑"No.∑It wasn't."
18∑∑∑∑Q∑∑Crump and Helton, anybody else stand out in
19∑∑your mind?
20∑∑∑∑A∑∑I can't -- I don't recall off the top of my
21∑∑head.
22∑∑∑∑Q∑∑You've got -- you spoke to Crump yourself,
23∑∑right?
24∑∑∑∑A∑∑Uh-huh.∑Yes.
25∑∑∑∑Q∑∑Yes.∑And you made a recorded statement,




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018229 of 365 - Page
                                             ID#: 8023                           227


∑1∑∑didn't you?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑Did you have any reason information to
∑4∑∑believe that what he told you was different than what
∑5∑∑he told police?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
∑7∑∑∑∑speculation.
∑8∑∑∑∑A∑∑Yes.∑I mean, I feel like what was in the
∑9∑∑report, because that's all I had to go on what was in
10∑∑Mr. York's report, and in his grand jury testimony
11∑∑differed.
12∑∑∑∑Q∑∑In what way?
13∑∑∑∑A∑∑His descriptions of Jonathan certainly seemed
14∑∑really different to me.∑I'd have to review the records
15∑∑to tell you everything, but certainly I didn't -- when
16∑∑I interviewed him, he was certainly not sure of anyone
17∑∑that -- who -- who -- what the identification was of
18∑∑the person that committed this --∑it was a murder.
19∑∑∑∑Q∑∑Let me clarify that a bit.∑A witness may not
20∑∑be able to make an identification, but they can give a
21∑∑description; is that fair?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑And, in this case, Crump gave a description;
24∑∑is that fair?
25∑∑∑∑A∑∑Yes.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018230 of 365 - Page
                                            ID#: 8024                           228


∑1∑∑∑∑Q∑∑Of what he saw?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑I agree with you.∑I don't think Crump ever
∑4∑∑said he could positively identify anybody.∑Did he ever
∑5∑∑tell you that?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑He did not.
∑8∑∑∑∑Q∑∑Did York ever tell you or indicate to you or
∑9∑∑indicate in the discovery that he had positively
10∑∑identified somebody?
11∑∑∑∑A∑∑I don't recall him saying anywhere,
12∑∑positively, that he said he could positively identify
13∑∑him.
14∑∑∑∑Q∑∑Okay.∑When you say that Crump wasn't
15∑∑certain, again, we've talked he wasn't certain he could
16∑∑identify, did he seem reasonably certain of the
17∑∑description, the facts he gave?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑He did.
20∑∑∑∑Q∑∑Yeah.∑Did you review Amanda's statement to
21∑∑Detective York that she gave, I believe, in February of
22∑∑2011?
23∑∑∑∑A∑∑I reviewed everything that was in the
24∑∑discovery, yes.
25∑∑∑∑Q∑∑Was that truthful to the best of your




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018231 of 365 - Page
                                            ID#: 8025                           229


∑1∑∑knowledge?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑From what I can recall, yes.
∑4∑∑∑∑Q∑∑Were you ever of the understanding that she
∑5∑∑had given false information to Detective York?
∑6∑∑∑∑A∑∑No.
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑8∑∑∑∑A∑∑Sorry.
∑9∑∑∑∑Q∑∑Did she give you any description of York's
10∑∑interactions with her at that interview?
11∑∑∑∑∑∑MR. SLOSAR:∑Again, we're going to instruct
12∑∑∑∑the witness not to answer this question because it
13∑∑∑∑delves into protected communication between client
14∑∑∑∑and her counsel and defense team.∑For that reason,
15∑∑∑∑we'll assert the privilege.
16∑∑BY MR. WRIGHT:
17∑∑∑∑Q∑∑The statement that she gave, what's your
18∑∑understanding of how she came to be at the police
19∑∑department when she gave that statement?
20∑∑∑∑∑∑MR. SLOSAR:∑I would caution the --
21∑∑∑∑Q∑∑I'm not asking for just the case file.∑It
22∑∑doesn't have to be based on the conversations between
23∑∑the criminal defense and her.∑As I understand it, she
24∑∑was picked up at her house and taken there that day.
25∑∑∑∑A∑∑That's my understanding.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018232 of 365 - Page
                                            ID#: 8026                           230


∑1∑∑∑∑Q∑∑Was Jonathan Taylor taken at the same time?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I do not recall.
∑4∑∑∑∑Q∑∑When do you understand that the pictures of
∑5∑∑him were taken?
∑6∑∑∑∑A∑∑I don't -- I don't think I ever knew the
∑7∑∑answer to that.
∑8∑∑∑∑Q∑∑Did you ever have an impression, a belief?
∑9∑∑∑∑A∑∑Not that I recall.
10∑∑∑∑Q∑∑Do you -- are you have any understanding
11∑∑awareness of any facts that he would've been in the
12∑∑custody of police to have those pictures taken before
13∑∑Amanda's interview?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
15∑∑∑∑speculation.
16∑∑∑∑Q∑∑I'm asking her if she has an understanding,
17∑∑any information or knowledge.∑Do you?
18∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
19∑∑∑∑A∑∑Not on Mr. Taylor, no.
20∑∑∑∑Q∑∑Are you of the understanding that his
21∑∑pictures were taken at a police department?
22∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
23∑∑∑∑A∑∑I believe so but I'm not sure.
24∑∑∑∑Q∑∑Do you know who Rodney Elliott is?
25∑∑∑∑A∑∑I don't know that I know that name.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018233 of 365 - Page
                                             ID#: 8027                           231


∑1∑∑∑∑Q∑∑Was there ever a jailer who got in trouble
∑2∑∑for getting contraband to inmates--
∑3∑∑∑∑A∑∑Was he a jailer at the Knox County Detention
∑4∑∑Center?
∑5∑∑∑∑Q∑∑I think he may have been in Laurel County.
∑6∑∑∑∑A∑∑I know the incident that you're referring to
∑7∑∑but I'm not sure where he was -- you know, where he
∑8∑∑worked.∑I believe he was an employee at one of the
∑9∑∑jails.
10∑∑∑∑Q∑∑And he got in trouble for promoting
11∑∑contraband to inmates?
12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑And was one of those inmates Amanda Hoskins?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
15∑∑∑∑A∑∑I believe so.
16∑∑∑∑Q∑∑Do you know who the other inmates were?
17∑∑∑∑A∑∑I do not.
18∑∑∑∑Q∑∑Was that while she was -- when did that
19∑∑happen to your knowledge?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑∑∑A∑∑I don't recall any dates.
22∑∑∑∑Q∑∑Was that while you were her investigator?
23∑∑∑∑A∑∑I do not believe so.
24∑∑∑∑Q∑∑Was it after her arrest on these charges?
25∑∑∑∑A∑∑Probably.∑I mean I -- I don't know if there




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018234 of 365 - Page
                                            ID#: 8028                           232


∑1∑∑was another -- I believe so.
∑2∑∑∑∑Q∑∑I'm sorry.∑I'm going to flip around here for
∑3∑∑a minute.∑Exhibit number 4, could you pull that out?
∑4∑∑∑∑A∑∑Okay.
∑5∑∑∑∑Q∑∑Page 4, I think I caught most of this, but I
∑6∑∑just want to make sure.∑You interviewed Michael Crump,
∑7∑∑yes?
∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑You interviewed Christy Branson, but she
10∑∑claimed no memory?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Is that recorded?
13∑∑∑∑A∑∑I don't believe so.
14∑∑∑∑Q∑∑How many times did you speak to Michael
15∑∑Crump?
16∑∑∑∑A∑∑Once.
17∑∑∑∑Q∑∑And that was recorded?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑When I listened to that recording it sounded
20∑∑like it started after the conversions already began.
21∑∑Do you have any memory of how that got started?
22∑∑∑∑A∑∑I do.∑I was not recording when I went to the
23∑∑door.∑He answered the door and I told him who I was
24∑∑and what I was there for.∑He invited us in and
25∑∑started --




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018235 of 365 - Page
                                             ID#: 8029                           233


∑1∑∑∑∑Q∑∑Just unloading?
∑2∑∑∑∑A∑∑-- just unloading.∑And I recall, you know,
∑3∑∑taking the recorder out of my brief case and probably
∑4∑∑the file, and turned it on and sat it on the kitchen
∑5∑∑table where we were talking.
∑6∑∑∑∑Q∑∑Joe King, you interviewed him, correct?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑How many times?
∑9∑∑∑∑A∑∑For sure, two.
10∑∑∑∑Q∑∑Were those recorded?
11∑∑∑∑A∑∑I don't believe so; I don't recall, though.
12∑∑If they were, they were turned over.
13∑∑∑∑Q∑∑You talked about Larry Warren and Amber
14∑∑Simpson. Did you have more than one interview with her?
15∑∑∑∑A∑∑No.∑Only one.
16∑∑∑∑Q∑∑Was it recorded?
17∑∑∑∑A∑∑It was not.
18∑∑∑∑Q∑∑Kayla Mills, did you interview her?
19∑∑∑∑A∑∑No.
20∑∑∑∑Q∑∑Donna Mills, I know that you interviewed her
21∑∑at least once and made a report, correct?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑Did you record that interview as well?
24∑∑∑∑A∑∑I don't believe so.∑I don't recall.∑If I
25∑∑did, I turned it over.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018236 of 365 - Page
                                            ID#: 8030                           234


∑1∑∑∑∑Q∑∑Now, any other interviews of Donna Mills?
∑2∑∑∑∑A∑∑I don't believe so.
∑3∑∑∑∑Q∑∑I think I caught the rest of them.∑I just
∑4∑∑wanted to make sure I had that correct as we go through
∑5∑∑here.∑I'm going to jump around from witness to witness
∑6∑∑now.∑Christy Branson, you interviewed some of her
∑7∑∑cellmates that overlapped with her and Amanda Hoskins;
∑8∑∑is that true?
∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑Do you know whether you interviewed all of
11∑∑them?
12∑∑∑∑A∑∑I do not recall.∑I don't -- I don't recall.
13∑∑∑∑Q∑∑Did any of the inmates that you interviewed
14∑∑confirm what Christy Branson had said?
15∑∑∑∑A∑∑No.
16∑∑∑∑Q∑∑Do you remember how many of them you
17∑∑interviewed as you sit here today?
18∑∑∑∑A∑∑I know for sure two.
19∑∑∑∑Q∑∑Did any of those inmates that you interviewed
20∑∑give you any information about the police talking to
21∑∑them as well?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑Not that I recall.
24∑∑∑∑Q∑∑Daniel Wilson, I believe you said you did
25∑∑interview him; is that right?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018237 of 365 - Page
                                             ID#: 8031                           235


∑1∑∑∑∑A∑∑I spoke to him briefly at the Knox County
∑2∑∑Detention Center from what I remember.
∑3∑∑∑∑Q∑∑Did you do the talking or were you with
∑4∑∑attorneys?
∑5∑∑∑∑A∑∑I don't recall.
∑6∑∑∑∑Q∑∑Okay.∑What did he say?
∑7∑∑∑∑A∑∑I would have to review his statement, and I
∑8∑∑think that I -- I traveled a distance to find Daniel on
∑9∑∑another occasion, but that wasn't successful.∑So I
10∑∑would have to -- I'd have to review the record on him.
11∑∑∑∑Q∑∑Do you know whether you recorded that one at
12∑∑the Knox County Detention Center?
13∑∑∑∑A∑∑I don't believe so.∑If I did, I turned it
14∑∑over.
15∑∑∑∑Q∑∑Just briefly about the record retention,
16∑∑you've indicated you turned the whole file over to the
17∑∑plaintiff's attorneys, correct?
18∑∑∑∑A∑∑Uh-huh.
19∑∑∑∑Q∑∑Did you help them go through it, or did you
20∑∑just turn it over to them and let them go through it?
21∑∑∑∑A∑∑No.∑I didn't.
22∑∑∑∑Q∑∑As far as these privilege logs, you didn't
23∑∑make any determination about privilege, right?
24∑∑∑∑A∑∑No, sir.
25∑∑∑∑Q∑∑Have you been asked to go back through the




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018238 of 365 - Page
                                            ID#: 8032                           236


∑1∑∑file to look for missing items in this case?
∑2∑∑∑∑A∑∑I've not -- I don't think I've been asked to
∑3∑∑go back through the file and look for missing items. I
∑4∑∑think I remember a couple of occasions where I was
∑5∑∑asked about additional recordings other than --
∑6∑∑∑∑Q∑∑Have you found items that were requested of
∑7∑∑you -- I know that you turned it over once and you've
∑8∑∑said that you've looked for additional items.∑Did you
∑9∑∑find those additional items?
10∑∑∑∑A∑∑No.
11∑∑∑∑Q∑∑Do you know how many times you've been asked
12∑∑to go back through your materials?
13∑∑∑∑A∑∑Maybe a couple of times I've been asked about
14∑∑additional recordings.∑If I was aware of additional
15∑∑recordings, and, I mean, they wouldn't have been
16∑∑anywhere else but in the file.
17∑∑∑∑Q∑∑Okay.∑Well, as I've listened to some of your
18∑∑testimony about reports, it's a lot of pages, and I've
19∑∑done my best to catalog it, but several of them I've
20∑∑not seen.∑So does that -- do you think you didn't make
21∑∑a report?∑Do you think it's been destroyed?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑I wouldn't destroy a report.∑So no, for sure
24∑∑on that.∑And if you have a specific report that you're
25∑∑referring to or something maybe I can --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018239 of 365 - Page
                                            ID#: 8033                           237


∑1∑∑∑∑Q∑∑I don't have any record of a report from an
∑2∑∑Allen Helton interview at the Laurel County Detention
∑3∑∑Center.
∑4∑∑∑∑A∑∑There should've been a report in the file on
∑5∑∑that one and it would've been turned over.
∑6∑∑∑∑Q∑∑I don't have any record of an interview of
∑7∑∑the Edwards that was associated with Bob Smith and
∑8∑∑Bingham.
∑9∑∑∑∑A∑∑I believe that I would've made a report on
10∑∑that one and would have turned it over.
11∑∑∑∑Q∑∑You can't explain why it would be missing
12∑∑either of those?
13∑∑∑∑A∑∑No.∑I cannot.
14∑∑∑∑Q∑∑You indicated you talked to Bob Smith twice,
15∑∑correct?
16∑∑∑∑A∑∑Correct.
17∑∑∑∑Q∑∑Did you do a report both times?
18∑∑∑∑A∑∑I don't recall if I did one the second time.
19∑∑If there had been additional information outside of the
20∑∑first one, I would have.
21∑∑∑∑Q∑∑Well, you said before that if a witness says
22∑∑the same thing you might not make a second report,
23∑∑right?
24∑∑∑∑A∑∑Sure.
25∑∑∑∑Q∑∑Yeah.∑You said you did a report of Wilson.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018240 of 365 - Page
                                             ID#: 8034                           238


∑1∑∑I don't have one of Wilson from you.
∑2∑∑∑∑A∑∑I did say I did a report from Wilson?
∑3∑∑∑∑Q∑∑Well, you said you saw him at the Knott
∑4∑∑County Detention Center.
∑5∑∑∑∑A∑∑I did, and I remember that being very brief.
∑6∑∑I don't recall, as I sit here, the information that I
∑7∑∑learned from that.∑I just remember that it was really
∑8∑∑brief before what we thought was going to be a court
∑9∑∑appearance that never happened.
10∑∑∑∑Q∑∑So you may not have made a report, right?
11∑∑∑∑A∑∑I may not have.∑If I did, I would've turned
12∑∑it over.
13∑∑∑∑Q∑∑Vernon Bennett, did you record your
14∑∑conversation with him?
15∑∑∑∑A∑∑I don't recall.
16∑∑∑∑Q∑∑Did you do a report?
17∑∑∑∑A∑∑I would assume I did if I talked to Vernon
18∑∑Bennett.
19∑∑∑∑Q∑∑I don't have one for him.
20∑∑∑∑A∑∑If I did, it would've been in the file and I
21∑∑would've turned it over.
22∑∑∑∑Q∑∑We'll go through there and identify more as
23∑∑we go along but suffice it to say if you recall a
24∑∑report, but we don't have one, you can't explain why
25∑∑it's missing, right?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018241 of 365 - Page
                                            ID#: 8035                           239


∑1∑∑∑∑A∑∑I can't, no.
∑2∑∑∑∑Q∑∑Do you remember what was said in your meeting
∑3∑∑with Daniel Wilson?
∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑No.∑And I believe you said you never spoke
∑6∑∑to Robert Beach?
∑7∑∑∑∑A∑∑No.∑I did not.
∑8∑∑∑∑Q∑∑Or his sister, Margaret Polly?
∑9∑∑∑∑A∑∑I did not.
10∑∑∑∑Q∑∑You never spoke to Thomas Mikey Brunner?
11∑∑∑∑A∑∑I did not.
12∑∑∑∑Q∑∑And when I say, "talk," I'm -- I'll include
13∑∑that as you doing the talking or you being there
14∑∑listening to the talking, okay.
15∑∑∑∑A∑∑Okay.
16∑∑∑∑Q∑∑Joe King, I believe you said you had two
17∑∑interviews with him?
18∑∑∑∑A∑∑That I recall, yes.
19∑∑∑∑Q∑∑Let's take them one by one.∑When was the
20∑∑first one best you can remember?
21∑∑∑∑A∑∑He was in the Bell County Detention Center
22∑∑awaiting -- he was going to be called, I believe, as a
23∑∑witness in another case in Bell County.
24∑∑∑∑Q∑∑Do you remember --
25∑∑∑∑A∑∑So it would've been -- do I remember the




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018242 of 365 - Page
                                            ID#: 8036                           240


∑1∑∑case?
∑2∑∑∑∑Q∑∑No.∑You don't have to remember the case,
∑3∑∑just the month and year.
∑4∑∑∑∑A∑∑I don't.
∑5∑∑∑∑Q∑∑Anybody else with you?
∑6∑∑∑∑A∑∑Jessica may have been with me, but I'm not
∑7∑∑certain.
∑8∑∑∑∑∑∑MR. WRIGHT:∑I'm sorry.∑I haven't got enough
∑9∑∑∑∑for everybody.∑I'm going to make that exhibit --
10∑∑∑∑what are we on?
11∑∑∑∑∑∑MR. SLOSAR:∑Do you just want to refer to the
12∑∑∑∑log that --
13∑∑∑∑∑∑MR. WRIGHT:∑This is a different log.
14∑∑∑∑∑∑THE WITNESS:∑We're on 8 or 9?
15∑∑∑∑∑∑MR. WRIGHT:∑∑Exhibit 9?
16∑∑∑∑∑∑∑(EXHIBIT 9 MARKED FOR IDENTIFICATION)
17∑∑∑∑∑∑COURT REPORTER:∑Yes.
18∑∑∑∑∑∑MR. WRIGHT:∑Would you please put that sticker
19∑∑∑∑on there for me?
20∑∑∑∑∑∑THE WITNESS:∑Yes.
21∑∑∑∑∑∑MR. WRIGHT:∑Thank you.
22∑∑∑∑∑∑THE WITNESS:∑Uh-huh.
23∑∑BY MR. WRIGHT:
24∑∑∑∑Q∑∑This is a privilege log for Amanda Hoskins in
25∑∑particular and it references an April 17, 2013 item by




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018243 of 365 - Page
                                             ID#: 8037                           241


∑1∑∑you to the attorneys regarding Joe King in the middle
∑2∑∑of the page; do you see that?
∑3∑∑∑∑A∑∑I do.
∑4∑∑∑∑Q∑∑Would that April 2013 time period be accurate
∑5∑∑when you spoke with him?
∑6∑∑∑∑A∑∑It could be.∑There should be a report with a
∑7∑∑date on it for that.
∑8∑∑∑∑Q∑∑Well, it was withheld here.∑Is there --
∑9∑∑∑∑A∑∑The report was?
10∑∑∑∑Q∑∑Yes.
11∑∑∑∑A∑∑From my interview?
12∑∑∑∑Q∑∑Yes.
13∑∑∑∑A∑∑Okay.
14∑∑∑∑Q∑∑Well --
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
16∑∑∑∑∑∑MR. WRIGHT:∑Are you disputing that this is
17∑∑∑∑your privilege log?
18∑∑∑∑∑∑MR. SLOSAR:∑No.∑I'm objecting.∑You have no
19∑∑∑∑idea of what -- I mean the description is what it
20∑∑∑∑is.∑To characterize --
21∑∑∑∑∑∑MR. WRIGHT:∑It says, "A summary of her
22∑∑∑∑impressions and interview of Joe King."
23∑∑∑∑∑∑MR. SLOSAR:∑It says, "typewritten notes," and
24∑∑∑∑you're characterizing it as a report.∑I'm just
25∑∑∑∑saying that there --




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018244 of 365 - Page
                                             ID#: 8038                           242


∑1∑∑∑∑∑∑MR. WRIGHT:∑Okay.
∑2∑∑BY MR. WRIGHT:
∑3∑∑∑∑Q∑∑So there's notes of that interview.∑Why
∑4∑∑don't you tell me what information, to your memory, Joe
∑5∑∑King told you?
∑6∑∑∑∑A∑∑Joe told me that Mr. York had come to the
∑7∑∑detention center at some point to interview him. I
∑8∑∑know he was in the detention center because he felt
∑9∑∑like he -- I believe he made reference to Mr. York
10∑∑wearing his gun into the jail and felt like his
11∑∑language was being intimidating toward him.∑And he
12∑∑said that Mr. York had come in and told him that Amanda
13∑∑had -- Amanda and others had given him information that
14∑∑he was involved in this incident, and that maybe Mr.
15∑∑York played some part of an interview for him, or
16∑∑something to that -- and I don't know what interview,
17∑∑but I believe he told me played an interview for him
18∑∑and told him that he could -- had information that he
19∑∑could charge him with murder and he wanted to do an
20∑∑interview with him.∑I believe he told me that Mr. York
21∑∑asked to record it and he refused to participate in the
22∑∑recorded interview.
23∑∑∑∑Q∑∑Joe King refused?
24∑∑∑∑A∑∑Joe King refused.∑We didn't have any
25∑∑statements from Joe in the discovery.∑He told me that




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018245 of 365 - Page
                                             ID#: 8039                           243


∑1∑∑-- I don't want to confuse what he told me with what I
∑2∑∑read in the discovery, but I believe there was
∑3∑∑discussions about him giving Amanda money for filling a
∑4∑∑suboxone prescription that he had given to Mr. York.
∑5∑∑And he also gave him information about Ms. Hoskins
∑6∑∑making purchases at a pawnshop.
∑7∑∑∑∑Q∑∑And was this Joe King telling you this?
∑8∑∑∑∑A∑∑Joe King telling me that this is what he
∑9∑∑told --
10∑∑∑∑Q∑∑Detective York.
11∑∑∑∑A∑∑-- Detective York.∑And I want to say he
12∑∑talked about conversations -- other conversations maybe
13∑∑that came from William Lester as far as Ms. Mills being
14∑∑tied up or tied into a toilet, an outdoor toilet.
15∑∑That's the things that I recall.∑I don't --
16∑∑∑∑Q∑∑Did you take anything with you?∑I believe
17∑∑there was a crime supplement by Detective York about
18∑∑Joe King and did you review that with Joe?
19∑∑∑∑A∑∑I could have asked him about the comments of
20∑∑Mr. York having written into a report.∑There was no
21∑∑statement --
22∑∑∑∑Q∑∑Right.
23∑∑∑∑A∑∑-- to review with him.
24∑∑∑∑Q∑∑As you said, Joe King told you he declined to
25∑∑do a recorded statement; correct?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018246 of 365 - Page
                                            ID#: 8040                           244


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑Correct.
∑3∑∑∑∑Q∑∑That's your understanding or memory, right?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑That's my memory.
∑6∑∑∑∑Q∑∑As we sit here today, do you remember
∑7∑∑anything inconsistent between what Joe King told you --
∑8∑∑∑∑A∑∑I could totally be wrong about that because I
∑9∑∑know I read that in the discovery from Mr. York, too,
10∑∑and it's been -- I've not looked at the statement from
11∑∑Mr. King.∑So I want to be clear that I'm not sure if
12∑∑he told me that or if I'm getting that from the
13∑∑discovery, but somebody said he declined to do a
14∑∑recorded statement.
15∑∑∑∑Q∑∑Okay.∑As we sit here today, do you have any
16∑∑memory of Joe King giving you information that was
17∑∑inconsistent with what Detective York had put in that
18∑∑crime supplement?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑No.∑Not on that interview.∑I don't believe
21∑∑so. I -- the only thing I remember from that interview
22∑∑was that he felt like Mr. York was telling him that
23∑∑Amanda had implicated him and that he needed to give
24∑∑him some information or he was going to be arrested.
25∑∑And then I believe he agreed with what was in the




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018247 of 365 - Page
                                            ID#: 8041                           245


∑1∑∑report from Mr. York.
∑2∑∑∑∑Q∑∑And to your understanding, both -- is it fair
∑3∑∑to say both Amanda Hoskins and William Lester told
∑4∑∑Detective York that they had talked about robbing
∑5∑∑Katherine Mills --
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection.
∑7∑∑∑∑Q∑∑-- in Joe King's presence?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Misstates the
∑9∑∑∑∑record.
10∑∑∑∑A∑∑I believe they did in their statements.
11∑∑∑∑Q∑∑Now, did you undertake efforts to try to
12∑∑discredit the information that Joe King had given to
13∑∑Detective York?
14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑What efforts were those?
16∑∑∑∑A∑∑I went -- I collected the record from
17∑∑Walgreens to see if the event that he described as when
18∑∑he paid for the suboxone was accurate.∑I discovered it
19∑∑was not.
20∑∑∑∑Q∑∑Did Detective York put that in his report?
21∑∑∑∑A∑∑I believe that that may -- I believe that
22∑∑that was in the grand jury testimony or somewhere in
23∑∑the discovery I saw that.
24∑∑∑∑Q∑∑Okay.
25∑∑∑∑A∑∑I also went to the pawnshop that was not




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018248 of 365 - Page
                                             ID#: 8042                           246


∑1∑∑included in the discovery as to whether or not Mr. York
∑2∑∑had followed up on that.∑I did and there should be a
∑3∑∑report in the pawnshop and I don't recall the name of
∑4∑∑it right now.
∑5∑∑∑∑Q∑∑Isn't it fair -- County Gun & Pawn.∑Does
∑6∑∑that sound right?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Is it fair to say that Amanda Hoskins had
∑9∑∑told you that she may have been there a day or two
10∑∑after the murder?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑It also goes
12∑∑∑∑into conversations that would be privileged
13∑∑∑∑communication between Ms. Evans and a client.
14∑∑BY MR. WRIGHT:
15∑∑∑∑Q∑∑I'm going to hand you a document labeled
16∑∑"PL52." Make it∑Exhibit 10.∑Pass that around.∑Is
17∑∑this the report -- does this appear to be a true and
18∑∑accurate copy of your report?
19∑∑∑∑∑∑∑(EXHIBIT 10 MARKED FOR IDENTIFICATION)
20∑∑∑∑A∑∑It does.
21∑∑∑∑∑∑MR. SLOSAR:∑Hold on.∑We're going to take a
22∑∑∑∑short break.
23∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
24∑∑∑∑∑∑COURT REPORTER:∑Back on the record.
25∑∑∑∑∑∑MR. SLOSAR:∑It seems the defendants have




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018249 of 365 - Page
                                             ID#: 8043                           247


∑1∑∑∑∑handed us what's been marked as PL52.∑There seems
∑2∑∑∑∑to be a part of this that was not redacted
∑3∑∑∑∑mistakenly by plaintiffs during the course of
∑4∑∑∑∑discovery, and it's an inadvertent disclosure and
∑5∑∑∑∑we would ask that counsel not ask for any
∑6∑∑∑∑communication between Ms. Evans and Ms. Hoskins
∑7∑∑∑∑that is referred to in the second paragraph first
∑8∑∑∑∑sentence by Ms. Hoskins may have possibly have
∑9∑∑∑∑pawned something off on that date.∑So it goes into
10∑∑∑∑work product and attorney- client privilege.∑We
11∑∑∑∑will re-Bates stamp a version that is properly
12∑∑∑∑redacted so that our privilege is maintained. I
13∑∑∑∑don't have any objection to you questioning Ms.
14∑∑∑∑Evans about any of the other contents of the
15∑∑∑∑statement that's before you.∑I would just ask that
16∑∑∑∑this exhibit be redacted as an attachment to the
17∑∑∑∑deposition.
18∑∑∑∑∑∑MR. WRIGHT:∑I will agree to preliminarily
19∑∑∑∑redact that and reserve rights whether to follow up
20∑∑∑∑and whether there's been a waiver of privilege on
21∑∑∑∑that.∑But given the time, we'll move on as far as
22∑∑∑∑that particular line that he's identified.
23∑∑BY MR. WRIGHT:
24∑∑∑∑Q∑∑Is it fair to say, Ms. Evans, that you
25∑∑couldn't confirm or deny whether Amanda Hoskins had




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018250 of 365 - Page
                                             ID#: 8044                           248


∑1∑∑been at that pawnshop after Katherine Mills was found
∑2∑∑dead?
∑3∑∑∑∑A∑∑I reviewed the log to see if she'd made any
∑4∑∑purchases or pawned.
∑5∑∑∑∑Q∑∑I know that you reviewed the log.∑You had
∑6∑∑questions --
∑7∑∑∑∑A∑∑She had not.∑But other than --
∑8∑∑∑∑Q∑∑But now you -- is it fair to say that you
∑9∑∑questioned the reliability of those records; is that
10∑∑true?
11∑∑∑∑A∑∑I don't think -- I don't think I -- that I
12∑∑questioned the reliability of those records as much as
13∑∑did I ask the proper questions while I was there as far
14∑∑as would that also reflect her making -- obviously, I
15∑∑think pawnshops log purchases or pawns that they make,
16∑∑but do they, once the pawn time period has lapsed, and
17∑∑they sell those items, I think my question was should I
18∑∑have gone further in ask him are those sales then
19∑∑logged, too.
20∑∑∑∑Q∑∑So you're --
21∑∑∑∑A∑∑I was not clear on that myself.
22∑∑∑∑Q∑∑So your investigation on that point was
23∑∑incomplete?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑Q∑∑Is that fair?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018251 of 365 - Page
                                            ID#: 8045                           249


∑1∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
∑2∑∑∑∑A∑∑I intended to follow up on that.
∑3∑∑∑∑Q∑∑And you didn't to your knowledge?
∑4∑∑∑∑A∑∑I'm not sure.∑I know I went back.∑I believe
∑5∑∑I went back, but I would have to review the records to
∑6∑∑say for certain.
∑7∑∑∑∑Q∑∑To your understanding, is that pawnshop owner
∑8∑∑now deceased?∑I think he is.
∑9∑∑∑∑A∑∑Mr. Gooding is.∑There were co-owners. I
10∑∑believe the other owner was Frankie Ingram I believe is
11∑∑his last name.
12∑∑∑∑Q∑∑Was one of the other items discussed by Dr.
13∑∑King a settlement that she had -- that Amanda Hoskins
14∑∑was there and spending money because she'd gotten money
15∑∑from a settlement.∑Does that sound familiar?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Foundation.
17∑∑∑∑A∑∑I'm not familiar with a Dr. King.
18∑∑∑∑Q∑∑I'm sorry.∑Not Dr. King.∑Mr. King, in the
19∑∑information that Mr. Kinzer reported to Detective York,
20∑∑was part of that information that she had got the money
21∑∑from a lawsuit settlement?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑I don't know if Mr. King stated that.
24∑∑∑∑Q∑∑Do you have any memory of that conversation
25∑∑with him when you saw him at the detention center?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018252 of 365 - Page
                                             ID#: 8046                           250


∑1∑∑∑∑A∑∑I don't know if he and I discussed that. I
∑2∑∑know what you're talking about, but I don't know if I
∑3∑∑discussed it with Mr. King, or if Mr. King discussed it
∑4∑∑with Mr. York without seeing the -- what you're
∑5∑∑referring to.
∑6∑∑∑∑Q∑∑Well, I can't see your notes, so I don't know
∑7∑∑either.∑Is it true that you went and -- did you
∑8∑∑subpoena records from her attorney?
∑9∑∑∑∑A∑∑I did.
10∑∑∑∑Q∑∑And was her attorney's name Dan Partin?
11∑∑∑∑A∑∑I believe that's who it was.
12∑∑∑∑Q∑∑Let me just hand you these for the record.
13∑∑I'll hand you PL20938-20940.∑I'll try to get these
14∑∑labeled before I send them your way this time.∑Here
15∑∑you go.∑Now, is that purported to be a fax to you from
16∑∑Dan Partin's office?
17∑∑∑∑∑∑∑( EXHIBIT 11 MARKED FOR IDENTIFICATION)
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑And there's a subpoena for Dan Partin.∑Did
20∑∑you -- was he going to be a witness in one of the
21∑∑trials?
22∑∑∑∑A∑∑I would assume so, yes.
23∑∑∑∑Q∑∑I think the last page is a settlement check.
24∑∑∑∑A∑∑Uh-huh.
25∑∑∑∑Q∑∑Is that true?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018253 of 365 - Page
                                            ID#: 8047                           251


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑Now, on the cover of this, it's got
∑3∑∑advancements.∑Do you see that that handwriting?
∑4∑∑∑∑A∑∑I do.
∑5∑∑∑∑Q∑∑Whose handwriting is that?
∑6∑∑∑∑A∑∑That's my handwriting.
∑7∑∑∑∑Q∑∑Where did that information come from?
∑8∑∑∑∑A∑∑Probably Johnny Turner, because his name is
∑9∑∑there, but I'm totally guessing.∑I'm sure there's
10∑∑probably -- I don't recall without looking at the
11∑∑records, my records.
12∑∑∑∑Q∑∑You don't recall where that information came
13∑∑from?
14∑∑∑∑A∑∑I'm assuming, like I said, Johnny Turner
15∑∑because his name is there.∑He's also an attorney and
16∑∑that's why when you said, "Dan," I was not sure, and
17∑∑I'm still not sure.∑If Johnny handled that case, or if
18∑∑Dan did.∑And if these actually -- the settlement's
19∑∑from Dan, so...
20∑∑∑∑Q∑∑Is Johnny Turner a criminal defense attorney
21∑∑to your understanding?
22∑∑∑∑A∑∑I believe that he does do criminal defense
23∑∑work.
24∑∑∑∑Q∑∑I think I can maybe clarify this.∑I'll hand
25∑∑you documents PL15826 and 827.∑Is this 13 or 12?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018254 of 365 - Page
                                            ID#: 8048                           252


∑1∑∑∑∑∑∑COURT REPORTER:∑12.
∑2∑∑∑∑Q∑∑Are these documents that you acquired in your
∑3∑∑investigation?∑Have you seen these?
∑4∑∑∑∑∑∑∑( EXHIBIT 12 MARKED FOR IDENTIFICATION)
∑5∑∑∑∑A∑∑It seems reasonable that I would've requested
∑6∑∑them.
∑7∑∑∑∑Q∑∑Yeah.∑But you don't have --
∑8∑∑∑∑A∑∑But I can't recall specifically.
∑9∑∑∑∑Q∑∑But that authorization, does that purport to
10∑∑be Amanda Hoskins' signature on there?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Do you recognize that as her signature?
13∑∑∑∑A∑∑I do.
14∑∑∑∑Q∑∑Okay.∑And that purports to be a release, an
15∑∑advance of sorts, of the settlement to Johnny L. Turner
16∑∑representing her in a Knox County District Court case,
17∑∑correct?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑What was the purpose of the Dan Partin
20∑∑records?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑Q∑∑To your memory.
23∑∑∑∑A∑∑I mean I do, but it would require me
24∑∑disclosing conversation -- dispensing conversations
25∑∑between --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018255 of 365 - Page
                                            ID#: 8049                           253


∑1∑∑∑∑∑∑MR. SLOSAR:∑To the extent that there -- that
∑2∑∑∑∑the reason for obtaining these records was as a
∑3∑∑∑∑result of communication between the defense team of
∑4∑∑∑∑strategy, I would instruct you not to answer the
∑5∑∑∑∑question.∑The basis of the privilege is as I
∑6∑∑∑∑mentioned earlier.
∑7∑∑BY MR. WRIGHT:
∑8∑∑∑∑Q∑∑Joe King had reported that Amanda Hoskins was
∑9∑∑buying, making purchases from a pawnshop shortly after
10∑∑the murder.∑Is that your memory?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
12∑∑∑∑speculation.∑Foundation.
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑And he reported that Amanda Hoskins said that
15∑∑was from a -- the proceeds from a lawsuit settlement,
16∑∑correct?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑That I do not recall at all.
19∑∑∑∑Q∑∑Don't recall?
20∑∑∑∑A∑∑No.∑I don't recall that at all.
21∑∑∑∑Q∑∑The -- this fax, this is a document that you
22∑∑received in the course of your investigation, correct,
23∑∑from Dan Partin?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑Q∑∑Sent to you --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018256 of 365 - Page
                                            ID#: 8050                           254


∑1∑∑∑∑A∑∑That's my fax number, yes.
∑2∑∑∑∑Q∑∑Did you talk to a person by the name of
∑3∑∑Jerome Ferguson?
∑4∑∑∑∑A∑∑I did.
∑5∑∑∑∑Q∑∑Who is that?
∑6∑∑∑∑A∑∑I believe he was the individual that was
∑7∑∑present with Mr. King and William Lester, and Amanda.
∑8∑∑I think he accompanied them to the drug store, too. I
∑9∑∑think it was Walgreens.
10∑∑∑∑Q∑∑Did he -- did you actually speak to him?
11∑∑∑∑A∑∑I did.
12∑∑∑∑Q∑∑Did you make a report of that?
13∑∑∑∑A∑∑I would assume that I did, but it's possible
14∑∑I didn't.∑Our communication was very brief.
15∑∑∑∑Q∑∑What information did he give you?
16∑∑∑∑A∑∑That he was with them.∑That he -- I believe
17∑∑he said that he went into the pharmacy with Ms. Hoskins
18∑∑and was not present during conversations between Will
19∑∑and didn't recall any of the other conversations that I
20∑∑was asking him about.∑He was -- I don't remember what
21∑∑he was in jail for, but he was in the Bell County Jail
22∑∑at the time.
23∑∑∑∑Q∑∑Do you remember -- so you interviewed him at
24∑∑Bell County Jail?
25∑∑∑∑A∑∑Yes.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018257 of 365 - Page
                                            ID#: 8051                           255


∑1∑∑∑∑Q∑∑Just one interview?
∑2∑∑∑∑A∑∑Just one.
∑3∑∑∑∑Q∑∑And he -- he claimed he was not present when
∑4∑∑that discussion occurred, right?
∑5∑∑∑∑A∑∑To the best of my knowledge.∑If he had
∑6∑∑claimed otherwise it would be in a report and I
∑7∑∑would've turned it over.
∑8∑∑∑∑Q∑∑Do you know when that interview was?
∑9∑∑∑∑A∑∑I don't but I feel like it was late in the
10∑∑investigation because I didn't learn his identity until
11∑∑later on.
12∑∑∑∑Q∑∑Did Joe King give you his identity?
13∑∑∑∑A∑∑I don't recall.
14∑∑∑∑Q∑∑Did he clarify what day that that would've
15∑∑been on, because as we said before, the records didn't
16∑∑quite match up to the date that Joe gave, that's your
17∑∑memory, right?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑My memory is that Mr. York's reports was that
20∑∑that happened the day before the incident at the drug
21∑∑store, but actually the records reflected that it was
22∑∑the day of Ms. Mills' death.
23∑∑∑∑Q∑∑Did you get records for more than just one
24∑∑week from Walgreens?
25∑∑∑∑A∑∑I don't recall.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018258 of 365 - Page
                                            ID#: 8052                           256


∑1∑∑∑∑Q∑∑Did -- to your memory, did Amanda Hoskins
∑2∑∑report that this interaction with Joe King was the day
∑3∑∑before?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑And again --
∑5∑∑∑∑Q∑∑I'll say, too, in your reading of her
∑6∑∑statement to Detective York, not you personally.∑I'm
∑7∑∑sorry.
∑8∑∑∑∑A∑∑I don't recall what -- if she made any
∑9∑∑records of that in her statement.
10∑∑∑∑Q∑∑You don't know whether she said that that may
11∑∑have happened more than a day before.∑It may have been
12∑∑a week or more before?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
14∑∑∑∑answered.
15∑∑∑∑A∑∑I do not recall without looking at it what
16∑∑she said -- would've said about that.
17∑∑∑∑Q∑∑Were you the one who tracked down the
18∑∑Walgreens records, or would that have been somebody
19∑∑else on the criminal defense team?∑What's your memory?
20∑∑∑∑A∑∑I'm sure that we would've requested them.
21∑∑∑∑Q∑∑But I was asking if you remember requesting
22∑∑it or if somebody --
23∑∑∑∑A∑∑No.∑That -- it could have been someone else.
24∑∑∑∑Q∑∑All right.∑I'll come back to that in a
25∑∑minute. Did Joe King discuss with you whether he had




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018259 of 365 - Page
                                            ID#: 8053                           257


∑1∑∑suspicions that Amanda Hoskins was having a
∑2∑∑relationship with Dr. Larry Warren?
∑3∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑4∑∑∑∑A∑∑I know I read that.∑I do not recall if he
∑5∑∑told me that without reviewing the records.
∑6∑∑∑∑Q∑∑Did you investigate that issue?
∑7∑∑∑∑A∑∑I interviewed Dr. Warren, so yes.
∑8∑∑∑∑Q∑∑Well, what did he tell you?
∑9∑∑∑∑A∑∑That he had not had an affair with Ms.
10∑∑Hoskins.
11∑∑∑∑Q∑∑Did he say whether she flirted with him?
12∑∑∑∑A∑∑I don't recall that without looking at the
13∑∑record.∑I do not recall him saying that.
14∑∑∑∑Q∑∑Do you -- I think you've said you've had two
15∑∑interviews with Dr. Larry Warren?
16∑∑∑∑A∑∑Correct.
17∑∑∑∑Q∑∑One was recorded, right?
18∑∑∑∑A∑∑One was recorded.
19∑∑∑∑Q∑∑One was not?
20∑∑∑∑A∑∑Correct.
21∑∑∑∑Q∑∑Was the one that you had recorded, was it the
22∑∑-- did you record the whole shebang or was there parts
23∑∑left out?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
25∑∑∑∑answer.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018260 of 365 - Page
                                            ID#: 8054                           258


∑1∑∑∑∑A∑∑I recorded the entire conversation.
∑2∑∑∑∑Q∑∑Okay.∑Did you interview anybody else whether
∑3∑∑Amanda Hoskins had been referred to as a special
∑4∑∑patient of Dr. Larry Warren?
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑6∑∑∑∑A∑∑I don't believe so.
∑7∑∑∑∑Q∑∑Did you ever have -- receive any information
∑8∑∑of that sort?
∑9∑∑∑∑A∑∑Not that I recall.
10∑∑∑∑Q∑∑So that was one interview with Joe King. I
11∑∑believe you mentioned there's two, correct?
12∑∑∑∑A∑∑Yeah.∑The second one was in my office.∑It
13∑∑was really short.∑It was after he had an encounter
14∑∑with Jackie Steele, I believe at the Laurel County
15∑∑Detention Center.
16∑∑∑∑Q∑∑You can't give a date range on that?
17∑∑∑∑A∑∑No.∑I can tell you it was close to one of
18∑∑the trial dates, perhaps one of the last.
19∑∑∑∑Q∑∑So closer to 2015?
20∑∑∑∑A∑∑Trial dates, yes.
21∑∑∑∑Q∑∑The privilege log indicates that your -- at
22∑∑least your notes of the first interview was April 2013,
23∑∑correct?∑So that would've been the first interview, I
24∑∑believe, right?
25∑∑∑∑A∑∑Yes.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018261 of 365 - Page
                                             ID#: 8055                           259


∑1∑∑∑∑Q∑∑The second one was closer towards the end,
∑2∑∑and that one was about Jackie Steele?
∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑Did he mention anything about York?
∑5∑∑∑∑A∑∑Not that I recall.
∑6∑∑∑∑Q∑∑What did he -- what do you recall him saying
∑7∑∑to you on this occasion?
∑8∑∑∑∑A∑∑I would have to look at my notes to be sure.
∑9∑∑I remember the conversation was, I believe Jackie had
10∑∑some follow-up questions, maybe, from York's interview
11∑∑and then the conversations about whether or not he was
12∑∑going to testify or something to that effect.∑I'd have
13∑∑to review the records on the second one.
14∑∑∑∑Q∑∑I don't know of any records on the second
15∑∑one. Did you record it?
16∑∑∑∑A∑∑I don't believe that I recorded that one, but
17∑∑if I did, I turned it over.
18∑∑∑∑Q∑∑Do you recall making a report?
19∑∑∑∑A∑∑It's certainly possible.∑I mean, if I did, I
20∑∑would have turned it over.
21∑∑∑∑Q∑∑He said you made notes of the meeting.∑Do
22∑∑you recall that?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection.
24∑∑∑∑Q∑∑While he was there.
25∑∑∑∑A∑∑I don't recall it --




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018262 of 365 - Page
                                            ID#: 8056                           260


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑I do not recall it but it's certainly
∑3∑∑possible. His -- I believe that second interview was
∑4∑∑really short, too.∑I believe.∑I could be wrong.
∑5∑∑∑∑Q∑∑Your recollection was that Jackie Steele, he
∑6∑∑told you Jackie Steele was asking him whether he was
∑7∑∑going to testify; is that your memory?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑It had to do with his testimony.
10∑∑∑∑Q∑∑Did he -- any other memory about what else it
11∑∑had to do about his testimony?
12∑∑∑∑A∑∑I can't recall specifically.
13∑∑∑∑Q∑∑Did he say anything to indicate that Jackie
14∑∑Steele had acted inappropriately or done something
15∑∑wrong?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑A∑∑My feeling -- my feeling was that he felt
18∑∑that way, but I cannot tell you specifically what he
19∑∑said without looking at the record.
20∑∑∑∑Q∑∑Is it true that you never subpoenaed, neither
21∑∑you or anyone else to your knowledge, subpoenaed Joe
22∑∑King to testify on behalf of Amanda; is that correct?
23∑∑∑∑A∑∑I don't recall subpoenaing Joe.∑I can't say
24∑∑that I didn't, but I don't recall subpoenaing Joe.
25∑∑∑∑Q∑∑And that's because the information he had was




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018263 of 365 - Page
                                            ID#: 8057                           261


∑1∑∑averse to your client, correct?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I would say that was based on --
∑4∑∑∑∑∑∑MR. SLOSAR:∑To the extent that --
∑5∑∑∑∑∑∑THE WITNESS:∑Well, yeah.
∑6∑∑∑∑∑∑MR. SLOSAR:∑-- that decision whether to
∑7∑∑∑∑subpoena somebody or not to subpoena somebody
∑8∑∑∑∑delves into the strategic discussions from the
∑9∑∑∑∑defense team.∑I would instruct you not to answer
10∑∑∑∑that question based on the privilege assertions I
11∑∑∑∑mentioned earlier.
12∑∑BY MR. WRIGHT:
13∑∑∑∑Q∑∑Did any other information from Joe King -- I
14∑∑know that you described that he felt intimidated by
15∑∑York at the -- when he interviewed at the detention
16∑∑center. Any other information you recall from Joe King
17∑∑that Detective York had acted inappropriately?
18∑∑∑∑A∑∑He felt that his demeanor was very
19∑∑inappropriate.∑But, specifically, anything -- any
20∑∑words that were spoken, I can't recall.
21∑∑∑∑Q∑∑To your memory, he didn't tell you anything
22∑∑about the accuracy of the report?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
24∑∑∑∑A∑∑Not that I recall.
25∑∑∑∑Q∑∑Okay.∑Let's move on to Amber Simpson. I




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018264 of 365 - Page
                                            ID#: 8058                           262


∑1∑∑think you said you talked to her once, correct?
∑2∑∑∑∑A∑∑Correct.
∑3∑∑∑∑Q∑∑I believe that was on the phone.
∑4∑∑∑∑A∑∑It was on the phone.
∑5∑∑∑∑Q∑∑But you were at her parents' house?
∑6∑∑∑∑A∑∑I was at her parents' house, yes.
∑7∑∑∑∑Q∑∑And I -- that wasn't recorded, right?
∑8∑∑∑∑A∑∑It was not recorded.
∑9∑∑∑∑Q∑∑But you did make a report of it, true?
10∑∑∑∑A∑∑True.
11∑∑∑∑∑∑MR. WRIGHT:∑Where are we at on time?
12∑∑∑∑∑∑COURT REPORTER:∑About five hours and 43
13∑∑∑∑minutes.
14∑∑∑∑∑∑MR. WRIGHT:∑What are we on now, 14?
15∑∑∑∑∑∑COURT REPORTER:∑13.
16∑∑∑∑∑∑MR. WRIGHT:∑I keep running one ahead.
17∑∑BY MR. WRIGHT:
18∑∑∑∑Q∑∑Give you a document that begins PL30.∑That's
19∑∑your report.
20∑∑∑∑∑∑∑( EXHIBIT 13 MARKED FOR IDENTIFICATION)
21∑∑∑∑A∑∑Okay.
22∑∑∑∑Q∑∑On Amber Simpson.∑If you'll just take a
23∑∑second to review that.
24∑∑∑∑A∑∑Sure.
25∑∑∑∑Q∑∑You just let me know when you're finished,




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018265 of 365 - Page
                                             ID#: 8059                           263


∑1∑∑okay.
∑2∑∑∑∑A∑∑Uh-huh.
∑3∑∑∑∑Q∑∑Having read this report, to your memory,
∑4∑∑isn't it true that when you talked to her, she did tell
∑5∑∑you that Jonathan, in fact, had told her that he killed
∑6∑∑Ms. Mills?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑8∑∑∑∑A∑∑Yes.
∑9∑∑∑∑Q∑∑She also told you that Jonathan told her
10∑∑Amanda Hoskins drove the getaway car?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
12∑∑∑∑Q∑∑Correct?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑She told you that Jonathan Taylor told her
15∑∑that Kayla Mills was the lookout?
16∑∑∑∑A∑∑Correct.
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑Q∑∑And she told you that Jonathan Taylor had
19∑∑told her that William Lester had planned it, correct?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
21∑∑∑∑A∑∑That's correct.
22∑∑∑∑Q∑∑Yeah.∑She gave some other details to you
23∑∑that Jonathan told her that he placed five $100 bills
24∑∑in a circle, true?
25∑∑∑∑A∑∑True.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018266 of 365 - Page
                                            ID#: 8060                           264


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑Q∑∑That the car had been hidden for two months
∑3∑∑after the event?
∑4∑∑∑∑A∑∑True.
∑5∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑6∑∑∑∑Q∑∑You were not willing to subpoena Amber
∑7∑∑Simpson to trial, correct?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form and I would
∑9∑∑∑∑instruct you not to answer to the extent that
10∑∑∑∑that --
11∑∑∑∑∑∑MR. WRIGHT:∑It's in the report.
12∑∑∑∑∑∑MR. SLOSAR:∑-- goes into communications --
13∑∑BY MR. WRIGHT:
14∑∑∑∑Q∑∑You told them that you were not going to
15∑∑subpoena --
16∑∑∑∑∑∑MR. SLOSAR:∑Let me make my record, please,
17∑∑∑∑Derrick.
18∑∑∑∑∑∑MR. WRIGHT:∑Go ahead.
19∑∑∑∑∑∑MR. SLOSAR:∑I would object and instruct the
20∑∑∑∑witness not to answer to the extent that it delves
21∑∑∑∑into communication amongst members of the defense
22∑∑∑∑team about their trial strategy.
23∑∑BY MR. WRIGHT:
24∑∑∑∑Q∑∑You told her you weren't going to subpoena
25∑∑her, right?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018267 of 365 - Page
                                             ID#: 8061                           265


∑1∑∑∑∑A∑∑What page is that on?∑Is that the second
∑2∑∑page, or --
∑3∑∑∑∑Q∑∑The third full paragraph on the second page.
∑4∑∑Where she -- you say, "They kept asking when we wanted
∑5∑∑her to come and we told them we were not there to ask
∑6∑∑her to come to court."
∑7∑∑∑∑A∑∑That's correct.∑I was not there on that
∑8∑∑occasion to tell her to come to court.
∑9∑∑∑∑Q∑∑Did you also follow up with the guidance
10∑∑counselor who sat in on the interview?
11∑∑∑∑A∑∑I did.
12∑∑∑∑Q∑∑And was her name Rhonda Abner?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑What do you recall her telling you?
15∑∑∑∑A∑∑She told me that she couldn't recall a lot of
16∑∑the communications between them.∑The only thing she
17∑∑could -- that I recall that she specifically was clear
18∑∑on and could recall at the time was that Mr. York had
19∑∑told her that if she would talk to him it would help
20∑∑her brother who was also facing legal troubles, I
21∑∑believe.
22∑∑∑∑Q∑∑Did she indicate to you that the whole
23∑∑conversation was recorded?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑I don't recall if she did.




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018268 of 365 - Page
                                            ID#: 8062                           266


∑1∑∑∑∑Q∑∑Did Amber Simpson -- do you have a memory
∑2∑∑whether Amber Simpson indicated to you that the whole
∑3∑∑conversation was recorded?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
∑5∑∑∑∑answered.
∑6∑∑∑∑A∑∑I don't recall either way.
∑7∑∑∑∑Q∑∑Okay.∑If your report says that Ms. Abner
∑8∑∑stated she believes the entire conversation was
∑9∑∑recorded, would you dispute that?
10∑∑∑∑A∑∑No.
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
12∑∑∑∑Q∑∑Okay.
13∑∑∑∑A∑∑We didn't receive any such recording through
14∑∑discovery.
15∑∑∑∑Q∑∑You didn't receive a recording of Amber
16∑∑Simpson's statement?
17∑∑∑∑A∑∑Amber Simpson, yes, but I guess that was at
18∑∑the -- with Ms. Abner there.∑I don't recall hearing
19∑∑anything from Ms. Abner but if that's when he recorded
20∑∑the conversation then I received that.
21∑∑∑∑Q∑∑Okay.∑Do you recall any information from
22∑∑Amber Simpson that Jonathan Taylor was intoxicated when
23∑∑he gave the statement?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑From Amber?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018269 of 365 - Page
                                            ID#: 8063                           267


∑1∑∑∑∑Q∑∑Yeah.
∑2∑∑∑∑A∑∑I don't recall.
∑3∑∑∑∑Q∑∑It wasn't in your report, was it?
∑4∑∑∑∑A∑∑No.
∑5∑∑∑∑Q∑∑Same thing, do you recall her saying that she
∑6∑∑thought Jonathan Taylor was covering up for somebody
∑7∑∑else?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I don't recall.
10∑∑∑∑Q∑∑And that's not in the report either, is it?
11∑∑∑∑A∑∑No.
12∑∑∑∑Q∑∑Did she -- do you recall any information from
13∑∑Amber Simpson that she believed he wasn't in his right
14∑∑state of mind?
15∑∑∑∑A∑∑Not that I recall.
16∑∑∑∑Q∑∑And that wasn't in your report either, was
17∑∑it?
18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑She didn't make any excuses for his
20∑∑confession to her to you, did she?
21∑∑∑∑A∑∑No.
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑Q∑∑Did you ever listen to Dale Dorning's
24∑∑interview of Amber Simpson?
25∑∑∑∑A∑∑No.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018270 of 365 - Page
                                            ID#: 8064                           268


∑1∑∑∑∑Q∑∑Did you ever listen to Josh Powell's
∑2∑∑interview with Amber Simpson?
∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑Have you seen her deposition in this case,
∑5∑∑her transcript or video?
∑6∑∑∑∑A∑∑From Josh?
∑7∑∑∑∑Q∑∑No.∑Of Amber Simpson.∑I'm sorry.
∑8∑∑∑∑A∑∑Of Amber from Josh?
∑9∑∑∑∑Q∑∑No.∑Of her deposition in this case either
10∑∑the video or the transcript; have you seen that?∑She's
11∑∑given testimony just like you have.∑Have you seen her
12∑∑testimony?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑No.∑Have you ever interviewed a witness in
15∑∑jail who was detoxing?
16∑∑∑∑A∑∑I'm sure.∑Probably.
17∑∑∑∑Q∑∑You -- would you think that would be a good
18∑∑condition to interview a witness in?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I mean I -- answer that if I was a party to
21∑∑the conversation but I've certainly had interviews --
22∑∑I've probably gone to do interviews and decided not to,
23∑∑in fact.
24∑∑∑∑Q∑∑Because they weren't in a -- didn't seem to
25∑∑be in good condition?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018271 of 365 - Page
                                            ID#: 8065                           269


∑1∑∑∑∑A∑∑Yes.
∑2∑∑∑∑Q∑∑Okay.
∑3∑∑∑∑A∑∑Can I -- I hate to ask but I need a restroom
∑4∑∑break.
∑5∑∑∑∑Q∑∑That's fine.
∑6∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
∑7∑∑BY MR. WRIGHT:
∑8∑∑∑∑Q∑∑Ms. Evans, we previously talked about in
∑9∑∑reference to your client, Amanda Hoskins that you did
10∑∑obtain subpoena and I believe records from Walgreens
11∑∑and maybe another pharmacy.∑I've handed you documents
12∑∑labeled PL17228-234.∑Have you had a chance to review
13∑∑those?
14∑∑∑∑A∑∑I have.
15∑∑∑∑Q∑∑Does that appear to be the records with the
16∑∑certifications that you obtained in the course of your
17∑∑investigation?
18∑∑∑∑A∑∑It does.∑The only thing I would add is I
19∑∑don't believe they were ever subpoenaed.∑I believe we
20∑∑sent a HIPPA and a letter requesting.
21∑∑∑∑Q∑∑I see, I apologize.∑So it was not a
22∑∑subpoena, it was a request with a HIPPA release?
23∑∑∑∑A∑∑Correct.
24∑∑∑∑Q∑∑Okay.∑And they did provide you a
25∑∑certification?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018272 of 365 - Page
                                            ID#: 8066                           270


∑1∑∑∑∑A∑∑Yes.∑We always ask for that.
∑2∑∑∑∑Q∑∑All right.∑And we're not going to make that
∑3∑∑an exhibit since that has personally identifying
∑4∑∑information, but we've got the PL number.∑Thank you.
∑5∑∑∑∑A∑∑Yes.∑You're welcome.
∑6∑∑∑∑Q∑∑One thing before I leave that, there were two
∑7∑∑pharmacy records in that group.∑One was Walgreens and
∑8∑∑the other one was Hometown; is that right?
∑9∑∑∑∑A∑∑It was an H, I thought it said, maybe said
10∑∑Hinkle, but it could've said --
11∑∑∑∑Q∑∑Here.∑I'll hand it back to you.
12∑∑∑∑A∑∑Okay, certainly, it says--
13∑∑∑∑Q∑∑Oh, I think you are right.
14∑∑∑∑A∑∑It says, "Hinkle Hometown Drug Store."
15∑∑∑∑Q∑∑We were both right.∑Hinkle and Hometown.
16∑∑∑∑A∑∑Yes.∑We were.
17∑∑∑∑Q∑∑Okay.∑We were both right and both wrong.
18∑∑We'll move on.∑Let's talk about Donna Mills for a
19∑∑little bit. It's my understanding you had one
20∑∑discussion with her, correct?
21∑∑∑∑A∑∑Correct.
22∑∑∑∑Q∑∑And that was not recorded to your memory?
23∑∑∑∑A∑∑To my memory, it was not.
24∑∑∑∑Q∑∑But you did make a report?
25∑∑∑∑A∑∑Yes.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018273 of 365 - Page
                                             ID#: 8067                           271


∑1∑∑∑∑Q∑∑I'll hand you 14.∑Take a moment to go
∑2∑∑through that. Just let me know when you're finished,
∑3∑∑okay.
∑4∑∑∑∑∑∑∑( EXHIBIT 14 MARKED FOR IDENTIFICATION)
∑5∑∑∑∑A∑∑Okay.∑Okay.
∑6∑∑∑∑Q∑∑All right.∑Does this appear to be a true and
∑7∑∑accurate copy of your report of your Donna Mills
∑8∑∑interview?
∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑Is there any other materials that would
11∑∑refresh your memory as to what occurred in that
12∑∑interview?
13∑∑∑∑A∑∑Not that I'm aware of.
14∑∑∑∑Q∑∑Okay.∑I want to call your attention to page
15∑∑4, I believe it's PL77.
16∑∑∑∑A∑∑Okay.
17∑∑∑∑Q∑∑And in the third to last paragraph, she says
18∑∑she repeatedly tried to give York information regarding
19∑∑Kayla's whereabouts and circumstances to show she could
20∑∑not have been involved but he would never list to her.
21∑∑Do you see that?
22∑∑∑∑A∑∑I do.
23∑∑∑∑Q∑∑Did you ask her what that information was,
24∑∑because it's not -- it's not in the report, is it?
25∑∑∑∑A∑∑It's not in the report, and I -- I can't be




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018274 of 365 - Page
                                            ID#: 8068                           272


∑1∑∑for certain.∑I mean --
∑2∑∑∑∑Q∑∑Anything at all that you recall about where
∑3∑∑Kayla was, or at least what her mother said -- where
∑4∑∑her mother said she was?
∑5∑∑∑∑A∑∑It might be in here, I don't think so, but
∑6∑∑the information -- some information that stands out to
∑7∑∑me was about her car being towed before the incident
∑8∑∑occurred. Kayla's car being towed.∑I guess it ran out
∑9∑∑of gas and or broke down and was left in a street and
10∑∑she called and had it towed and put the car away and
11∑∑she wanted to show -- I think she may have said
12∑∑something about wanting to maybe get proof from that
13∑∑tow that, you know, the car wasn't available to her at
14∑∑that time.∑I recall something to that effect.
15∑∑∑∑Q∑∑But her whereabouts on the day of the murder.
16∑∑∑∑A∑∑Other than that, I don't recall.
17∑∑∑∑Q∑∑Is there any reason why you wouldn't document
18∑∑that?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I certainly should have documented it if she
21∑∑told me.
22∑∑∑∑Q∑∑Do you have any memory of disbelieving any of
23∑∑the information she gave you?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑Nothing stood out as having --




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018275 of 365 - Page
                                            ID#: 8069                           273


∑1∑∑∑∑Q∑∑The date of this memo is August 8, 2013.
∑2∑∑Does that appear to be --
∑3∑∑∑∑A∑∑Yes.
∑4∑∑∑∑Q∑∑-- consistent with your memory?
∑5∑∑∑∑A∑∑That's on the report so it's probably when it
∑6∑∑happened.
∑7∑∑∑∑Q∑∑Okay.∑Do you know how much time would've
∑8∑∑elapsed between writing the report and when you
∑9∑∑interviewed her?
10∑∑∑∑A∑∑I certainly do not know as I sit here.
11∑∑∑∑Q∑∑Did you ever talk -- she said that she was
12∑∑dating Derek Wagers, or -- I'm sorry.∑I should not use
13∑∑the pronouns.∑Donna Mills told you that Kayla Mills
14∑∑was dating Derek Wagers in December 2010.∑That seems
15∑∑to be what's indicated by your report; is that true?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑Did you ever talk to Derek Wagers?
18∑∑∑∑A∑∑I don't recall if I talked to Derek.
19∑∑∑∑Q∑∑Are you aware of anybody who talked to him to
20∑∑confirm that?
21∑∑∑∑A∑∑I'm not aware, no.
22∑∑∑∑Q∑∑You had a chance to review the report.
23∑∑What's your memory of what Donna Mills told you
24∑∑happened in that interview room.
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018276 of 365 - Page
                                             ID#: 8070                           274


∑1∑∑∑∑Q∑∑Best you can remember.
∑2∑∑∑∑A∑∑The interview with Kayla and Mr. York?
∑3∑∑∑∑Q∑∑Uh-huh.∑Yes.∑And I -- let's take a step
∑4∑∑back. I'm sorry, I jumped ahead.∑It sounds like from
∑5∑∑your report that there were multiple people in that
∑6∑∑interview. There was Detective York, yes?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑There was Kayla?
∑9∑∑∑∑A∑∑Yes.
10∑∑∑∑Q∑∑There was Donna Mills?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑There was Scott Mills?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑And there was an attorney, Ken Boggs, true?
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑And to your understanding did Ken Boggs
17∑∑represent Kayla Mills?
18∑∑∑∑A∑∑Yes.∑Was Mr. Pickard also there?∑Did I see
19∑∑that?
20∑∑∑∑Q∑∑I don't know that he was.∑I didn't see that
21∑∑in here.∑I think he interacted with her before but not
22∑∑at this particular interview.
23∑∑∑∑A∑∑Okay.
24∑∑∑∑Q∑∑Anybody else she reported to you that was
25∑∑present?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018277 of 365 - Page
                                            ID#: 8071                           275


∑1∑∑∑∑A∑∑Not that I recall.
∑2∑∑∑∑Q∑∑Did she tell you that -- did she ever tell
∑3∑∑you whether anybody ever left the room?
∑4∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑5∑∑∑∑A∑∑I don't recall if she told me that or not.
∑6∑∑∑∑Q∑∑Okay.∑Did she -- what do you recall her
∑7∑∑telling you about Detective York's conduct in that
∑8∑∑interview?
∑9∑∑∑∑A∑∑During the interview?∑I mean, other than
10∑∑what's in this report, I don't recall anything.
11∑∑∑∑Q∑∑Okay.∑There's no mention of your report of
12∑∑Detective York turning the recorder on and off, is
13∑∑there?
14∑∑∑∑A∑∑No.∑Not in the report.
15∑∑∑∑Q∑∑To your memory, that was -- she never told
16∑∑that to you, did she?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑To my memory, I don't recall either way.
19∑∑∑∑Q∑∑Okay.∑That's something you would have
20∑∑documented, isn't it?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑I would think so.∑Hope so.
23∑∑∑∑Q∑∑Did you ever attempt to contact Ken Boggs?
24∑∑∑∑A∑∑No.∑Was he deceased?
25∑∑∑∑Q∑∑He had died eventually, yes.∑He's deceased




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018278 of 365 - Page
                                             ID#: 8072                           276


∑1∑∑now.
∑2∑∑∑∑A∑∑Okay.∑I'm not sure when he died but I did --
∑3∑∑I don't recall interviewing him or trying to interview
∑4∑∑him.
∑5∑∑∑∑Q∑∑Why wouldn't you try to call him or contact
∑6∑∑him?
∑7∑∑∑∑A∑∑I don't -- I don't know that I never would
∑8∑∑have but I hadn't -- when I talked to Donna, I hadn't.
∑9∑∑I didn't know who her attorney was, I don't think.∑Let
10∑∑me pull some of her records, I'm not sure.∑I don't
11∑∑know when he died, but it seems to me that there was --
12∑∑at the time that I considered doing it, it seems like I
13∑∑was told he was deceased, or ill, or --
14∑∑∑∑Q∑∑Were you aware that Scott Mills and Lester,
15∑∑William Lester are friends?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑Q∑∑Would you agree that they were close friends?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I would agree that they were certainly
21∑∑friends to some degree.∑I -- I don't think I --
22∑∑∑∑Q∑∑That's fine.∑Were you aware that Donna Mills
23∑∑and Scott Mills had both put up their property for
24∑∑William Lester's bond?
25∑∑∑∑A∑∑I believe they put up half and someone else,




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018279 of 365 - Page
                                            ID#: 8073                           277


∑1∑∑maybe one of his daughters put up half of the bond.
∑2∑∑∑∑Q∑∑Do you know how much they put up?
∑3∑∑∑∑A∑∑I certainly don't.∑I don't recall.∑I'm
∑4∑∑sure --
∑5∑∑∑∑Q∑∑Was it a trivial amount?
∑6∑∑∑∑A∑∑Did they do a cash bond or a property bond?
∑7∑∑∑∑Q∑∑Property bond to my knowledge.
∑8∑∑∑∑A∑∑Property bond.∑I don't recall the amount,
∑9∑∑but I know that it took two people to meet the bond,
10∑∑whatever it was.
11∑∑∑∑Q∑∑Anything else -- you've read the report.∑Is
12∑∑there anything not in this report that sticks out in
13∑∑your memory from your interview with Donna Mills?
14∑∑∑∑A∑∑Nothing that I recall.
15∑∑∑∑Q∑∑Let's talk about Jessie Lawson.∑How many
16∑∑times did you talk to him?
17∑∑∑∑A∑∑At least two, maybe three.
18∑∑∑∑Q∑∑Did you --
19∑∑∑∑A∑∑From my recollection.
20∑∑∑∑Q∑∑Did you record them all?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
22∑∑∑∑answered.
23∑∑∑∑A∑∑I don't believe I recorded any of those, but
24∑∑if I did, I would have turned them over.
25∑∑∑∑Q∑∑Do you have a recollection of making a




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018280 of 365 - Page
                                             ID#: 8074                           278


∑1∑∑report?
∑2∑∑∑∑A∑∑I would assume that I did.∑I would assume
∑3∑∑that I did, but I don't recall specifically.
∑4∑∑∑∑Q∑∑In your two -- I don't know that I've got a
∑5∑∑report of any.∑I do believe there was one or maybe two
∑6∑∑recordings.∑There are several recordings.∑I don't
∑7∑∑know if you were present for all of them.∑What
∑8∑∑information do you recall receiving from Jessie Lawson?
∑9∑∑∑∑A∑∑Other than the information that he gave
10∑∑through discovery, for his statement to York, I
11∑∑remember him talking about feeling really intimidated
12∑∑by Mr. York, particularly when he came to take him for
13∑∑the polygraph. There was some big to-do around that --
14∑∑around that time. I believe he told me that he and Mr.
15∑∑Helton were transported to the polygraph separately,
16∑∑but maybe on the same day, but they were transported in
17∑∑separate vehicles. A lot of talk about him being really
18∑∑afraid of Detective York is what I recall.
19∑∑∑∑Q∑∑I think you testified earlier that you
20∑∑considered Jessie Lawson a suspect, possible suspect?
21∑∑∑∑A∑∑It certainly seemed like someone that could
22∑∑potentially be a suspect at the time that I was looking
23∑∑at it.
24∑∑∑∑Q∑∑Why is that?
25∑∑∑∑A∑∑I think he had made stories to the officer




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018281 of 365 - Page
                                            ID#: 8075                           279


∑1∑∑that were maybe inconsistent with -- such as her home
∑2∑∑had been ransacked but, in fact, it hadn't.∑I believe
∑3∑∑there was stories, don't know if they came from him or
∑4∑∑from Jennifer about not noticing Ms. Mills when they
∑5∑∑first drove up to her home.
∑6∑∑∑∑Q∑∑Yeah.
∑7∑∑∑∑A∑∑Which I don't think would be possible unless
∑8∑∑you were intoxicated.
∑9∑∑∑∑Q∑∑Okay.
10∑∑∑∑A∑∑I believed the original information about the
11∑∑timber came from Jessie or Jennifer, or both, maybe.
12∑∑Those are the things that stick out in my mind.
13∑∑∑∑Q∑∑He failed the polygraph.
14∑∑∑∑A∑∑He failed the polygraph, certainly.
15∑∑∑∑Q∑∑Now, as a suspect, he was -- he's part of the
16∑∑family, correct?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑Q∑∑He's an in-law to the victim's granddaughter,
19∑∑or he's married to the victim's granddaughter; is that
20∑∑your understanding?
21∑∑∑∑A∑∑That was my understanding, yes.
22∑∑∑∑Q∑∑He could be seen as a suspect.∑Would you
23∑∑agree that he felt pressure to take the poly from his
24∑∑own family?
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018282 of 365 - Page
                                            ID#: 8076                           280


∑1∑∑∑∑speculation.
∑2∑∑∑∑A∑∑I really have no idea about -- I don't recall
∑3∑∑him telling me that.
∑4∑∑∑∑Q∑∑He didn't tell you that?
∑5∑∑∑∑A∑∑I don't recall that.
∑6∑∑∑∑Q∑∑Did any of the family members tell you that
∑7∑∑they wanted him to take that polygraph to clear his
∑8∑∑name?
∑9∑∑∑∑A∑∑Not that I recall, no.
10∑∑∑∑Q∑∑No.∑You mentioned you'd have to be
11∑∑intoxicated to miss Ms. Mills where she was found.∑Did
12∑∑you receive information that Lawson was a drug abuser?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
14∑∑∑∑A∑∑Yes.
15∑∑∑∑Q∑∑Who did you receive that from?
16∑∑∑∑A∑∑I believe multiple sources, but I do not
17∑∑recall specifically which sources those were.
18∑∑∑∑Q∑∑And you mentioned he gave inconsistent
19∑∑stories about his description when he came upon the
20∑∑scene; is that fair?
21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑Did he give any other inconsistent stories?
23∑∑∑∑A∑∑I don't recall specifically but it's
24∑∑certainly possible.
25∑∑∑∑Q∑∑Do you have any knowledge that -- did you




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018283 of 365 - Page
                                             ID#: 8077                           281


∑1∑∑ever receive any information that he said Cleo Brown
∑2∑∑had told him she saw Mike Simpson?
∑3∑∑∑∑A∑∑I believe that was in one of Mr. York's
∑4∑∑reports that he had told him that.∑I do not recall if
∑5∑∑he confirmed that with me or not.
∑6∑∑∑∑Q∑∑And that's fair.∑That may be where that came
∑7∑∑from.∑I just -- I've seen that in the file.
∑8∑∑∑∑A∑∑Yeah.
∑9∑∑∑∑Q∑∑Did you follow up on that?
10∑∑∑∑A∑∑I did.
11∑∑∑∑Q∑∑And you talked to Cleo Brown?
12∑∑∑∑A∑∑I went to her home a couple of times.∑I left
13∑∑a card in her door and she called me and that was the
14∑∑only way I could talk to her.∑She would never agree to
15∑∑an interview and was -- I'm not able to locate her in
16∑∑person. And so, yeah, I spoke to her over the phone.
17∑∑∑∑Q∑∑Did she confirm what Jessie Lawson had
18∑∑reported, or did she deny it?
19∑∑∑∑A∑∑She denied it.
20∑∑∑∑Q∑∑Did you document that in a report?
21∑∑∑∑A∑∑I'm sure that I would have.
22∑∑∑∑Q∑∑Did she give you any other information to
23∑∑your knowledge?
24∑∑∑∑A∑∑I recall having more conversation with her
25∑∑other than that, but I can't specifically say what it




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018284 of 365 - Page
                                            ID#: 8078                           282


∑1∑∑was without --
∑2∑∑∑∑Q∑∑I'm going to give you a -- could we go off
∑3∑∑the record for just one second.
∑4∑∑∑∑∑∑∑∑∑∑∑(OFF THE RECORD)
∑5∑∑BY MR. WRIGHT:
∑6∑∑∑∑A∑∑All right, Ms. Evans, we're back on.∑I've
∑7∑∑handed you a document, PL33835, two pages.∑Does this
∑8∑∑appear to be a true and accurate copy of your report of
∑9∑∑your interview with Cleo Brown?
10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑And that report confirms what you recall that
12∑∑she said she did not tell Jessie Lawson that she saw
13∑∑Mike Simpson, correct?
14∑∑∑∑A∑∑Correct.
15∑∑∑∑Q∑∑What's the date of this report?
16∑∑∑∑A∑∑November 26, 2012.
17∑∑∑∑Q∑∑Would this have been your first or one of
18∑∑your very first interviews?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑Certainly close to in time when I received
21∑∑the case, though.
22∑∑∑∑Q∑∑Okay.∑When did you receive the case?
23∑∑∑∑A∑∑I'd have to go back and look at my file to be
24∑∑sure, but it was probably late summer of 2012, maybe.
25∑∑∑∑Q∑∑When you received the case, did you read




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018285 of 365 - Page
                                            ID#: 8079                           283


∑1∑∑everything in the file?
∑2∑∑∑∑A∑∑I did.
∑3∑∑∑∑Q∑∑All the discovery to date?
∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑Q∑∑Okay.∑Did you do that before you started
∑6∑∑interviewing witnesses?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Was there any reason why Cleo Brown was one
∑9∑∑of the first documented interviews we have?
10∑∑∑∑A∑∑There was a report in the file from Mr. York
11∑∑stating that she was seen in Ms. Mills' yard.∑So it
12∑∑seemed like it was pretty important.
13∑∑∑∑Q∑∑Good place to start.∑But I take it you
14∑∑didn't -- couldn't confirm that any farther, right?
15∑∑∑∑A∑∑Correct.
16∑∑∑∑Q∑∑She also gave some information about William
17∑∑Lester.∑Did you see that?
18∑∑∑∑A∑∑I did.
19∑∑∑∑Q∑∑Do you recall that?
20∑∑∑∑A∑∑I do recall her talking about Mr. Lester.
21∑∑∑∑Q∑∑Did you follow up on any of that information
22∑∑that he was at her house at 10:45 to give her some
23∑∑money?
24∑∑∑∑A∑∑No.∑I wasn't going to interview Mr. Lester,
25∑∑so no.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018286 of 365 - Page
                                             ID#: 8080                           284


∑1∑∑∑∑Q∑∑No.∑She reports that Lester sat on her dad's
∑2∑∑porch until about 12:30 talking with him.∑Did you talk
∑3∑∑to her dad?
∑4∑∑∑∑A∑∑That he sat on her dad's porch?
∑5∑∑∑∑Q∑∑On the second page, it says, "Afterwards she
∑6∑∑reports that he sat on her dad's porch until about
∑7∑∑12:30 talking with him; do you see that?
∑8∑∑∑∑A∑∑Yes.∑I don't recall talking to her father at
∑9∑∑all -- Chloe's.∑Well, I think Cleo, I think is -- I
10∑∑didn't interview him, but I may have asked him where
11∑∑she was prior to talking to her.
12∑∑∑∑Q∑∑Is it your understanding of the case that
13∑∑William Lester was at the doctor's office or supposed
14∑∑to be at the doctor's office around noon --
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
16∑∑∑∑Q∑∑-- with Amanda?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑This information contradicts that, doesn't
20∑∑it?
21∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
22∑∑∑∑A∑∑It appears to, yes.
23∑∑∑∑Q∑∑And you didn't follow up on it, did you?
24∑∑∑∑A∑∑No.
25∑∑∑∑Q∑∑It does say that she reports that he left to




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018287 of 365 - Page
                                             ID#: 8081                           285


∑1∑∑work on someone's house and had to be there at 1:00
∑2∑∑p.m. Do you have a memory of that?
∑3∑∑∑∑A∑∑I recall her -- yes.
∑4∑∑∑∑Q∑∑Do you know whose house that was?
∑5∑∑∑∑A∑∑No.∑I do not.
∑6∑∑∑∑Q∑∑I'm going to show you a document.∑I don't
∑7∑∑know where this came from so I'm just going to ask you
∑8∑∑if you can identify it.∑This is PL15534.∑I'll just
∑9∑∑make this exhibit -- what are we on?
10∑∑∑∑∑∑COURT REPORTER:∑15.
11∑∑∑∑Q∑∑Have you ever seen this document before?
12∑∑∑∑A∑∑Yes.
13∑∑∑∑∑∑∑( EXHIBIT 15 MARKED FOR IDENTIFICATION)
14∑∑∑∑Q∑∑And it purports to be a receipt for William
15∑∑Lester, correct?
16∑∑∑∑A∑∑Correct.
17∑∑∑∑Q∑∑At 1:08 on the day of the murder, right?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑Q∑∑Do you understand that date and time to be
21∑∑correct, what I read, 1:08?
22∑∑∑∑A∑∑Yes.
23∑∑∑∑Q∑∑I don't know where this came from.∑Can you
24∑∑explain how you got a hold of that?
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018288 of 365 - Page
                                             ID#: 8082                           286


∑1∑∑∑∑answer.
∑2∑∑∑∑A∑∑Not without reviewing more records, although
∑3∑∑I can tell you that I received some -- I believe I
∑4∑∑received a bunch of records from Melinda Taylor.
∑5∑∑∑∑Q∑∑You did?
∑6∑∑∑∑A∑∑I won't say a bunch.∑I'll say appointment
∑7∑∑cards, I believe, that Amanda had and this -- I don't
∑8∑∑know if this was in with that or not.∑I would have --
∑9∑∑I'd have to look at the record to see if there was any
10∑∑note about where it came from.
11∑∑∑∑Q∑∑Okay.∑But you had seen this as part of your
12∑∑investigation?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Okay.∑Did you confirm with that institution
15∑∑whether he showed up and made that payment?
16∑∑∑∑A∑∑I did not.
17∑∑∑∑Q∑∑Okay.∑I got a little sidetracked there. I
18∑∑was talking about Jessie Lawson and we started talking
19∑∑about Cleo Brown.∑Is there anything in Cleo, to your
20∑∑memory, with Cleo Brown that you have a memory of any
21∑∑other information from Cleo Brown that's not in your
22∑∑report?
23∑∑∑∑∑∑∑( EXHIBIT 16 MARKED FOR INDENTIFICATION)
24∑∑∑∑A∑∑Not to my recollection, no.
25∑∑∑∑Q∑∑Did Jessie Lawson tell you he was a




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018289 of 365 - Page
                                            ID#: 8083                           287


∑1∑∑confidential informant?
∑2∑∑∑∑A∑∑I believe that he told me that he was, and
∑3∑∑that Mr. York had requested that he do that.
∑4∑∑∑∑Q∑∑Did he indicate whether it was just for the
∑5∑∑Mills investigation, or other investigations?∑Did he
∑6∑∑give you any information on that?
∑7∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑8∑∑∑∑A∑∑I don't recall that.
∑9∑∑∑∑Q∑∑And I'm -- I asked it poorly.∑You don't
10∑∑recall -- do you recall any specifics on who he was
11∑∑doing the CI, what case in?
12∑∑∑∑A∑∑Other than possibly Amanda's at York's
13∑∑request, I do not recall one way or another if he told
14∑∑me about others.
15∑∑∑∑Q∑∑When he said it was at York's request, did he
16∑∑say that -- was he indicating that York was requesting
17∑∑to do it in this case and this case only?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑I believe that I assumed that it was in this
20∑∑case, but wether or not he specifically stated that,
21∑∑I'm not sure.
22∑∑∑∑Q∑∑Okay.∑Did you ever receive any information
23∑∑about instances when he performed as a CI for police?
24∑∑∑∑A∑∑I don't believe that I did.
25∑∑∑∑Q∑∑Was there ever a point in time when you




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018290 of 365 - Page
                                             ID#: 8084                           288


∑1∑∑gained information that a couple of people had
∑2∑∑purportedly confessed?
∑3∑∑∑∑A∑∑Did I learn -- yes.
∑4∑∑∑∑Q∑∑Yes.∑I want to say it was a Jerry Brown and
∑5∑∑a Cleveland Brown; does that sound right?
∑6∑∑∑∑A∑∑That sounds right.
∑7∑∑∑∑Q∑∑Are those the sons of Cleo Brown, or are they
∑8∑∑related?
∑9∑∑∑∑A∑∑I'm not sure.
10∑∑∑∑Q∑∑There's a lot of Browns.
11∑∑∑∑A∑∑Yes.∑I'm not sure.
12∑∑∑∑Q∑∑Did you interview any of the Browns; I'm
13∑∑talking about Cleveland and Jerry?
14∑∑∑∑A∑∑I don't recall if I -- I know I looked for
15∑∑them, but I don't recall if I -- I -- I want to say I
16∑∑did not locate them, but I'm not 100 percent sure on
17∑∑that.
18∑∑∑∑Q∑∑Do you as you sit here where that information
19∑∑came from?
20∑∑∑∑A∑∑Yes.∑I believe that there were -- there was
21∑∑gossip from multiple sources.∑However, the source that
22∑∑I relied on was from Ms. Mills' granddaughters,
23∑∑Michelle, and Jennifer.
24∑∑∑∑Q∑∑And who did they get it from?
25∑∑∑∑A∑∑They -- their statement to me was that it




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018291 of 365 - Page
                                            ID#: 8085                           289


∑1∑∑came from their mother.
∑2∑∑∑∑Q∑∑Did you ever talk to the mother?
∑3∑∑∑∑A∑∑No.∑I attempted to talk to her on one
∑4∑∑occasion, I believe, and was unable to locate her.
∑5∑∑∑∑Q∑∑To your understanding, did the mother deny
∑6∑∑that?
∑7∑∑∑∑A∑∑Yes.∑She did.
∑8∑∑∑∑Q∑∑Did you only try to talk to the mother on
∑9∑∑that one occasion, or did you try to talk to her for
10∑∑other reasons about the case?
11∑∑∑∑A∑∑I believe that I tried to locate her at her
12∑∑home and then maybe where -- I believe she worked at
13∑∑Walmart, and I think I went there to look for her but I
14∑∑-- I wanted to talk to her in general about the case,
15∑∑but I was not able to locate her.
16∑∑∑∑Q∑∑Okay.∑Did you talk to any of the other
17∑∑family members?∑I know there was a Steve Mills.∑Let's
18∑∑exclude Jessie Lawson, Jennifer Lawson, and Michelle
19∑∑Hammonds for the moment.∑Other family members, to your
20∑∑knowledge -- to your memory, I should say.
21∑∑∑∑A∑∑I don't recall specifically talking to them.
22∑∑If I did, there would be a report.
23∑∑∑∑Q∑∑Okay.
24∑∑∑∑A∑∑Should be.
25∑∑∑∑Q∑∑I think you did talk to Jennifer Lawson at




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018292 of 365 - Page
                                            ID#: 8086                           290


∑1∑∑least once; is that right?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑Was that recorded?
∑4∑∑∑∑A∑∑I don't recall.
∑5∑∑∑∑Q∑∑Okay.∑Do you have any recollection of
∑6∑∑talking to her a second or multiple times?
∑7∑∑∑∑A∑∑I believe I spoke with her at least twice.
∑8∑∑∑∑Q∑∑At least twice?
∑9∑∑∑∑A∑∑I believe so.
10∑∑∑∑Q∑∑I do have one recording.∑As far as the
11∑∑second or any other ones, do you have a memory whether
12∑∑you made a report or recorded it?
13∑∑∑∑A∑∑I don't have -- I don't recall.∑I can tell
14∑∑you that -- where was the first time I talked to her?
15∑∑The last time I talked to her, which was probably the
16∑∑second time, was in my office.∑I don't recall where
17∑∑the first time was.∑I don't know if there was any
18∑∑indication in the report of where we were.∑That
19∑∑might --
20∑∑∑∑Q∑∑Now, the -- you did describe that you got
21∑∑your information on the Brown confessions from the
22∑∑daughter, so that would include Jennifer Lawson, right?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑Any other memory from Jennifer Lawson stick
25∑∑out to you as you sit here today?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018293 of 365 - Page
                                             ID#: 8087                           291


∑1∑∑∑∑A∑∑Not a memory.∑It seems like I learned
∑2∑∑information that I certainly would have put in a
∑3∑∑report, but I -- to recall it specifically, I can't.
∑4∑∑∑∑Q∑∑If you don't have a report of any subsequent
∑5∑∑interview with her, does that suggest that she didn't
∑6∑∑give you anything useful or anything new?
∑7∑∑∑∑A∑∑Probably.∑I mean --
∑8∑∑∑∑Q∑∑Now, Michelle Hammonds, let me switch gears
∑9∑∑with her.
10∑∑∑∑A∑∑I -- I -- I do -- I remember one conversation
11∑∑with her.∑I believe that took place at my office. I
12∑∑don't want to guess.
13∑∑∑∑Q∑∑You do remember one conversation with
14∑∑Michelle Hammonds?
15∑∑∑∑A∑∑I remember part of one, not Michelle,
16∑∑Jennifer. I talked to Michelle -- is her last --
17∑∑∑∑Q∑∑It's changed.∑It was Edwards.∑I think it's
18∑∑now Hammonds.
19∑∑∑∑A∑∑Edwards I believe when I interviewed her, she
20∑∑was Edwards.∑Interviewed her too, yes.
21∑∑∑∑Q∑∑It's a pretty long report and we're running
22∑∑out of time, so I don't want to go over the whole
23∑∑thing.∑Do you recall that she told you that Kayla
24∑∑Mills and Jonathan Taylor were living with William
25∑∑Lester at one point in time?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018294 of 365 - Page
                                             ID#: 8088                           292


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑I don't recall that, but if it's in the
∑3∑∑report, then she would've told me that.
∑4∑∑∑∑Q∑∑Do you recall that she told you that Lester
∑5∑∑had told her that they were stealing from him?
∑6∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑7∑∑∑∑A∑∑I don't recall that.∑But, again, I would --
∑8∑∑if that's in the report, then --
∑9∑∑∑∑Q∑∑You wouldn't dispute it?
10∑∑∑∑A∑∑I don't dispute it.
11∑∑∑∑Q∑∑If she said that she suspected that -- do you
12∑∑recall that she suspected that Amanda Hoskins had
13∑∑stolen from her?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
15∑∑∑∑A∑∑Yes.
16∑∑∑∑Q∑∑Did she -- do you recall that she also said
17∑∑that her ex-husband, Nathaniel Edwards had stolen from
18∑∑her as well?
19∑∑∑∑A∑∑From Michelle?
20∑∑∑∑Q∑∑Yeah.
21∑∑∑∑A∑∑I don't recall that but if it's in the
22∑∑report.
23∑∑∑∑Q∑∑I asked the same question of Powell just
24∑∑because it seems odd to me that you-all have a lot of
25∑∑background reports and kicked a lot of tires, but I




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018295 of 365 - Page
                                            ID#: 8089                           293


∑1∑∑didn't see anything in there about Daniel Edwards,
∑2∑∑that's her ex- husband.∑Does that name sound familiar
∑3∑∑to you?
∑4∑∑∑∑A∑∑I don't recall discussing her ex-husband with
∑5∑∑her.
∑6∑∑∑∑Q∑∑Is there any reason why you wouldn't
∑7∑∑investigate somebody who she said had stolen off the
∑8∑∑family?
∑9∑∑∑∑A∑∑I can't give you a reason why.∑I don't know.
10∑∑∑∑Q∑∑Okay.∑All right.∑Ford Collett, did you
11∑∑interview him?
12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑What do you recall about that interview?
14∑∑∑∑A∑∑I think he was early -- one of the early
15∑∑ones, too, from what I recall.∑I believe that he may
16∑∑have dated Amanda.∑I'd have to see the -- I would have
17∑∑to see the report.
18∑∑∑∑Q∑∑Sitting here today, you don't remember
19∑∑anything substantive that he reported to you?
20∑∑∑∑A∑∑Not that I can recall off the top of my head.
21∑∑∑∑Q∑∑The Trents, the neighbors, you interviewed
22∑∑them?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑Sitting here today, anything stand out in
25∑∑your memory of your interview of them?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018296 of 365 - Page
                                            ID#: 8090                           294


∑1∑∑∑∑A∑∑I don't -- I believe that both of them
∑2∑∑relayed that they did not hear or see any vehicles, or
∑3∑∑hear any sounds, or see anyone over there.
∑4∑∑∑∑Q∑∑Were they hard of hearing?
∑5∑∑∑∑A∑∑I believe that Carson may have been, but I --
∑6∑∑I'd have to see the report to say for sure.∑I believe
∑7∑∑that he -- one of them was, but I'm speculating at this
∑8∑∑point, guessing.
∑9∑∑∑∑Q∑∑Anything else or any of the information from
10∑∑them stick out in your memory other than what you just
11∑∑said that they didn't hear or see anything to their
12∑∑memory?
13∑∑∑∑A∑∑I recall Susie talking about conversations
14∑∑that she had with Ms. Mills regarding her grandson who
15∑∑was living with her at the time, and that she wasn't
16∑∑satisfied, I guess, with his efforts to be employed.
17∑∑She didn't like his friends.∑I believe he may have
18∑∑come to see them after the incident, but they refused
19∑∑to talk to him.∑We talked about William, she was
20∑∑familiar with William Lester.∑She knew who he was.
21∑∑She had had interactions with him.∑She had a high
22∑∑opinion of him.
23∑∑∑∑Q∑∑That's about the gist of it?
24∑∑∑∑A∑∑Without seeing it.
25∑∑∑∑Q∑∑Yeah.∑I'm going to hand you a document




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018297 of 365 - Page
                                             ID#: 8091                           295


∑1∑∑PL34173. This is your report of the Ford Collett.∑What
∑2∑∑number are we on?∑I know it's a long day when
∑3∑∑Elliott's lost track.
∑4∑∑∑∑∑∑COURT REPORTER:∑17.
∑5∑∑∑∑∑∑∑( EXHIBIT 17 MARKED FOR IDENTIFICATION)
∑6∑∑∑∑Q∑∑Short report.∑You had a chance to read this?
∑7∑∑∑∑A∑∑Yes.
∑8∑∑∑∑Q∑∑Mr. Collett referred you to a Mr. Brown; is
∑9∑∑that accurate?
10∑∑∑∑A∑∑Yes.
11∑∑∑∑Q∑∑Did you ever interview Jeff Brown?
12∑∑∑∑A∑∑I don't have a memory of having interviewing
13∑∑Jeff Brown, although I can't be sure.
14∑∑∑∑Q∑∑Any reason why?
15∑∑∑∑A∑∑I -- I may have.∑I'm just not sure if I did
16∑∑or did not.
17∑∑∑∑Q∑∑Marcy Baker.∑Did you interview a Marcy
18∑∑Baker?
19∑∑∑∑A∑∑I think I talked to her on the phone, I
20∑∑believe.
21∑∑∑∑Q∑∑And what do you remember from her report, or
22∑∑her interview with you?
23∑∑∑∑A∑∑If she's the one that I'm thinking about, I
24∑∑called her.∑I made multiple attempts to find her and I
25∑∑think a neighbor in a trailer park in Knox County told




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018298 of 365 - Page
                                            ID#: 8092                           296


∑1∑∑me that she had gotten married and moved and gave me a
∑2∑∑phone number.∑If she's the one -- if that's the one
∑3∑∑I'm thinking about, a neighbor gave me a phone number.
∑4∑∑She didn't know where she had moved to.∑And when I
∑5∑∑called her she was very upset.∑She didn't want to
∑6∑∑talk.∑I asked her if I could meet with her and
∑7∑∑interview her about the case, and she said, "No," that
∑8∑∑she did not want to talk -- that she would not talk to
∑9∑∑me.∑I asked -- I believe I -- I asked her why she
10∑∑didn't want to talk to me and she said, "It doesn't
11∑∑matter, I lied about all of it anyway."∑And she wasn't
12∑∑satisfied with something that Mr. York told her he
13∑∑would do or something in exchange for the statement is
14∑∑my best recollection of talking to her.
15∑∑∑∑Q∑∑Did you ever follow up on what it was she was
16∑∑asking for?
17∑∑∑∑A∑∑It may have been in the -- it should be in
18∑∑the report if she told me.
19∑∑∑∑Q∑∑Okay.∑There's a couple of other larger
20∑∑witnesses I'm going to come back to in just a second,
21∑∑but I want to check off a few people.∑Have you ever
22∑∑heard the name Larry Gregory?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑Who is that?
25∑∑∑∑A∑∑I'm not sure.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018299 of 365 - Page
                                             ID#: 8093                           297


∑1∑∑∑∑Q∑∑Okay.∑Does he own property that William
∑2∑∑Lester was taking care of?
∑3∑∑∑∑A∑∑I believe so.
∑4∑∑∑∑Q∑∑Okay.∑Does he live out of state in Florida?
∑5∑∑∑∑A∑∑Yes.∑If he's the owner of the truck that Mr.
∑6∑∑Lester was driving.∑I spoke with someone in Florida
∑7∑∑and I believe that was his name.
∑8∑∑∑∑Q∑∑Did he give you any information about the
∑9∑∑case?
10∑∑∑∑A∑∑I don't recall any information about the
11∑∑case.
12∑∑∑∑Q∑∑Did he indicate that Lester had been calling
13∑∑him around the time of the murder?
14∑∑∑∑A∑∑I don't recall anything to that.
15∑∑∑∑Q∑∑Did he indicate that Lester had been using
16∑∑his house or that he had been letting his house to
17∑∑Amanda?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
19∑∑∑∑A∑∑Not that I recall.∑I want to say he had
20∑∑access to it to take to -- to take care of it.∑I don't
21∑∑recall if he told me anything about anyone staying in
22∑∑the house.
23∑∑∑∑Q∑∑Is it your understanding that when Joe King
24∑∑and Amanda Hoskins were arrested after the murder had
25∑∑happened that they were at Larry Gregory's home?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018300 of 365 - Page
                                            ID#: 8094                           298


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑I don't know from my recollection.
∑3∑∑∑∑Q∑∑Okay.∑Did you ever talk to Jerry Wayne
∑4∑∑Taylor, Jonathan's brother?
∑5∑∑∑∑A∑∑Yes.
∑6∑∑∑∑Q∑∑What did he tell you?∑Well, let me stop.
∑7∑∑How many times did you talk to him?
∑8∑∑∑∑A∑∑I believe that -- I'm not sure but I -- for
∑9∑∑sure, one time.
10∑∑∑∑Q∑∑Okay.∑At least once.∑What about Linda
11∑∑Taylor?
12∑∑∑∑A∑∑Certainly, I talked to her on multiple
13∑∑occasions.
14∑∑∑∑Q∑∑How, for Jerry Wayne, the one time you
15∑∑remember, was that recorded?
16∑∑∑∑A∑∑Not -- I'm not sure.∑I don't recall.
17∑∑∑∑Q∑∑Did you do a report?
18∑∑∑∑A∑∑I probably did.∑I don't recall.
19∑∑∑∑Q∑∑Okay.∑You don't have any reference of it.
20∑∑Did you record any conversations with Linda Taylor?
21∑∑∑∑A∑∑Not to my recollection, but --
22∑∑∑∑Q∑∑Did you do a report of any conversations with
23∑∑Linda Taylor?
24∑∑∑∑A∑∑I don't know the answer to that.
25∑∑∑∑Q∑∑Jerry Wayne let's start with him.∑Did --




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018301 of 365 - Page
                                             ID#: 8095                           299


∑1∑∑what did he tell you to your memory?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑He was certainly early on.∑I recall asking
∑4∑∑him if he knew whether or not Mr. Taylor was home
∑5∑∑during the day, if he had left at any time during that
∑6∑∑day.
∑7∑∑∑∑Q∑∑What did he tell you?
∑8∑∑∑∑A∑∑From my recollection, he told me that he was
∑9∑∑home.
10∑∑∑∑Q∑∑Anything else he told you?
11∑∑∑∑A∑∑I'm sure he told me more, but nothing stands
12∑∑out that I can recall specifically.
13∑∑∑∑Q∑∑Did he talk about whether he was watching
14∑∑Amanda's kids on the day that Katherine Mills was found
15∑∑dead?
16∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
17∑∑∑∑A∑∑I don't recall if he told me that or not. I
18∑∑don't -- it wasn't unusual for her to watch her --
19∑∑∑∑Q∑∑For him to watch her kids?
20∑∑∑∑A∑∑For him to watch her kids, from what I
21∑∑recall.
22∑∑∑∑Q∑∑Did -- what did Linda Taylor tell you?
23∑∑∑∑A∑∑I remember Linda telling me that she worked
24∑∑that day.∑Amanda was home when she left.
25∑∑∑∑Q∑∑Did she tell you what hours?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018302 of 365 - Page
                                             ID#: 8096                           300


∑1∑∑∑∑A∑∑Probably, but I mean I don't -- I don't
∑2∑∑recall if we talked about the time.∑I know she told me
∑3∑∑that she talked to Amanda on the phone throughout the
∑4∑∑day.∑I don't recall specifically anything else that
∑5∑∑she -- I'm sure there was a lot more but --
∑6∑∑∑∑Q∑∑Did she tell you whose phone?∑Did Amanda
∑7∑∑have her own phone?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I don't know if she had her own phone at the
10∑∑time or if she -- I believe I recall them all
11∑∑interchanging their phones when one person wouldn't
12∑∑have one maybe Amanda would use Jerry's or Jonathan
13∑∑would use one of theirs or I'm totally speculating
14∑∑here.
15∑∑∑∑Q∑∑Yeah.
16∑∑∑∑A∑∑But I don't recall specifically if she told
17∑∑me she had a phone or not.
18∑∑∑∑Q∑∑Okay.∑You have a memory, though, that they
19∑∑shared phones?
20∑∑∑∑A∑∑Uh-huh.
21∑∑∑∑Q∑∑Is that a "yes"?
22∑∑∑∑A∑∑Yes.∑I'm sorry.
23∑∑∑∑Q∑∑You're fine.∑Heather Warren or Heather
24∑∑Carnes. Do you recall ever talking to somebody by that
25∑∑name?




                                                                                     YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018303 of 365 - Page
                                             ID#: 8097                           301


∑1∑∑∑∑A∑∑It sounds familiar but without knowing some
∑2∑∑content, I -- I don't recall specifically.
∑3∑∑∑∑Q∑∑Okay.∑Let's go to Bob Smith.∑I'll try to be
∑4∑∑brief on this.∑It's Exhibit number 3, your report.
∑5∑∑∑∑∑∑MR. SLOSAR:∑Again, you guys have an agreement
∑6∑∑∑∑about how you're going to split up the remaining 20
∑7∑∑∑∑minutes?
∑8∑∑∑∑∑∑MR. WRIGHT:∑∑We'll manage it or we'll ask for
∑9∑∑∑∑relief from the Court, one or the other.
10∑∑BY MR. WRIGHT:
11∑∑∑∑Q∑∑All right.∑You ready?
12∑∑∑∑A∑∑Ready.
13∑∑∑∑Q∑∑That phone number, did you find that or did
14∑∑Bob Smith give that to you?
15∑∑∑∑A∑∑I would assume Bob gave it to me.
16∑∑∑∑Q∑∑Okay.∑Now your report, your testimony was
17∑∑that Bob explained this that cops would bust him, seize
18∑∑his money, he'd do some plea that was the cost doing
19∑∑business, I think was your words; is that fair?∑Your
20∑∑report doesn't mention anything about the cost of doing
21∑∑business, does it?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑Q∑∑Let me explain another way.∑Your report only
24∑∑references one time where police seized his cash,
25∑∑right?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018304 of 365 - Page
                                            ID#: 8098                           302


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑Yes.∑I believe.
∑3∑∑∑∑Q∑∑Bob Smith's now dead, right?
∑4∑∑∑∑A∑∑He is.
∑5∑∑∑∑Q∑∑You didn't record this, did you?
∑6∑∑∑∑A∑∑I don't believe that this is recorded.
∑7∑∑∑∑Q∑∑Yeah.∑Now, the time that this happened where
∑8∑∑he was seized -- arrested, and his cash and pills
∑9∑∑seized, I think you indicated that Bob Edwards, Ray Bit
10∑∑Edwards, and William Bingham had suspected that that
11∑∑was given to Allen Helton by police; is that right?∑Is
12∑∑that your memory of your conversation with Bob?
13∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
14∑∑∑∑A∑∑I believe that it was Bit that --
15∑∑∑∑Q∑∑What I'm getting at is Bob never told you he
16∑∑saw that, right?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
18∑∑∑∑A∑∑No.
19∑∑∑∑Q∑∑Bingham never told you he saw police give
20∑∑that to Allen Helton?
21∑∑∑∑A∑∑No.
22∑∑∑∑Q∑∑Did Ray Bit Edwards tell you that he saw that
23∑∑or did he also, was he in a different car and didn't
24∑∑see it either?
25∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018305 of 365 - Page
                                            ID#: 8099                           303


∑1∑∑∑∑Q∑∑Or he wasn't there maybe.∑That might have
∑2∑∑been a different occasion where Ray Bit Edwards was --
∑3∑∑∑∑A∑∑I believe that Ray told me that he didn't
∑4∑∑witness money or any transfer like that.∑That he
∑5∑∑witnessed York pull into this location and whether or
∑6∑∑not he said Allen came out I'm not positive about, but
∑7∑∑it seems like, from what I recall, that Allen came out
∑8∑∑and then, you know, his knowledge about what happened
∑9∑∑from there was secondhand.
10∑∑∑∑Q∑∑Fair enough.∑So none of those three
11∑∑individuals saw York give anything to Allen Helton,
12∑∑right?
13∑∑∑∑A∑∑Correct.
14∑∑∑∑Q∑∑Now your report indicates that they referred
15∑∑to a Dan Helton at the top of the second page.∑Do you
16∑∑see his name?
17∑∑∑∑A∑∑Yes.
18∑∑∑∑Q∑∑Did you ever talk to him?
19∑∑∑∑A∑∑I don't recall if I spoke with him or not.
20∑∑If I did, there would be a report and I certainly
21∑∑would've searched for him.∑But...
22∑∑∑∑Q∑∑Did you think that this was evidence that --
23∑∑of favoritism towards Allen Helton by police?
24∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
25∑∑∑∑A∑∑It certainly potentially could've been.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018306 of 365 - Page
                                            ID#: 8100                           304


∑1∑∑∑∑Q∑∑Now, this date of May 1, 2012, that's when
∑2∑∑they said this occurred.∑Do you see that on the
∑3∑∑beginning of the second paragraph, first page?
∑4∑∑∑∑A∑∑Yes.
∑5∑∑∑∑Q∑∑Did you look for any evidence that Helton was
∑6∑∑not receiving favoritism by police at that time period?
∑7∑∑∑∑A∑∑Other than trying to locate the witnesses
∑8∑∑that were conveying that information to me.∑I mean
∑9∑∑that would've been all that I would've done.
10∑∑∑∑Q∑∑So you didn't look to see whether he had been
11∑∑recently indicted?
12∑∑∑∑A∑∑I remember checking the records for sure on
13∑∑Bob. I can't say for sure on the other ones, but I
14∑∑don't know why I wouldn't have.
15∑∑∑∑Q∑∑Okay.∑All right.∑Let's talk about Michael
16∑∑Crump for a minute.∑You showed Mr. Crump pictures,
17∑∑didn't you?
18∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑You can
19∑∑∑∑answer.
20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Did you show him pictures of Jonathan Taylor?
22∑∑∑∑A∑∑I believe we looked at the -- I believe so,
23∑∑yes.
24∑∑∑∑Q∑∑The ones produced in discovery where he had
25∑∑the jacket and the hood?




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018307 of 365 - Page
                                            ID#: 8101                           305


∑1∑∑∑∑A∑∑Probably.
∑2∑∑∑∑Q∑∑Did you show him pictures of Mike Simpson?
∑3∑∑∑∑A∑∑I believe I -- I believe that one for sure.
∑4∑∑∑∑Q∑∑Did you show him pictures of any other male
∑5∑∑suspects, Allen Helton?
∑6∑∑∑∑A∑∑Possible.
∑7∑∑∑∑Q∑∑William Lester?
∑8∑∑∑∑A∑∑That's possible.∑I'd have to see -- I'd have
∑9∑∑to review the records, but I certainly recall showing
10∑∑him photographs.
11∑∑∑∑Q∑∑Now, you testified you asked him, or you-all
12∑∑talked about whether he had seen pictures before from
13∑∑police, true?
14∑∑∑∑A∑∑True.
15∑∑∑∑Q∑∑And I believe you said he gave you multiple
16∑∑different answers, right?
17∑∑∑∑A∑∑Yes.
18∑∑∑∑Q∑∑Isn't it true he first told you that he had
19∑∑seen no pictures?
20∑∑∑∑A∑∑Yes.
21∑∑∑∑Q∑∑Isn't it true that then you told him that you
22∑∑thought he had seen pictures?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
24∑∑∑∑A∑∑I don't recall that, but it certainly should
25∑∑be reflected in the record.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018308 of 365 - Page
                                            ID#: 8102                           306


∑1∑∑∑∑Q∑∑Did you -- let's go off the record for a
∑2∑∑minute and I'll just play a part of that tape.∑Tell me
∑3∑∑if you can't hear this.∑I didn't bring the speakers.
∑4∑∑∑∑A∑∑Okay.
∑5∑∑∑∑Q∑∑What I'm going to play this is from the Crump
∑6∑∑recording, 1548.
∑7∑∑∑∑∑∑∑(OFF THE RECORD)
∑8∑∑BY MR. WRIGHT:
∑9∑∑∑∑Q∑∑All right.∑Do you recognize the voices on
10∑∑that recording?
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Is that your voice?
13∑∑∑∑A∑∑It is.
14∑∑∑∑Q∑∑Do you recognize that to be the voice of
15∑∑Michael Crump?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑And that's the interview where pictures were
18∑∑shown?
19∑∑∑∑A∑∑Yes.
20∑∑∑∑Q∑∑In that clip we played, he told you that he
21∑∑had seen no pictures; is that true?
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑And you indicated it was my understanding
25∑∑that you'd seen pictures.∑Did you hear that, where you




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018309 of 365 - Page
                                            ID#: 8103                           307


∑1∑∑said, "My understanding"?
∑2∑∑∑∑A∑∑Yes.
∑3∑∑∑∑Q∑∑I just want to ask, what was your
∑4∑∑understanding of what pictures he had seen?
∑5∑∑∑∑A∑∑I don't recall what I would've been referring
∑6∑∑to without reviewing the record.∑I'm not -- I'm not
∑7∑∑sure.
∑8∑∑∑∑Q∑∑Other than the pictures of him from the
∑9∑∑police department with his coat and hood on, are you
10∑∑aware of any other pictures that had been taken of him
11∑∑in this case?
12∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
13∑∑∑∑A∑∑I'm not aware of any.
14∑∑∑∑Q∑∑Other than those pictures, are there any
15∑∑other pictures that you could have been referring to?
16∑∑∑∑A∑∑No.∑Maybe --
17∑∑∑∑∑∑MR. SLOSAR:∑Same objection.
18∑∑∑∑A∑∑Possibly just the picture of him in the
19∑∑discovery, because I know I was puzzled from the
20∑∑beginning why he was dressed up in put in that --
21∑∑∑∑Q∑∑Well, that was what I was referring to.∑The
22∑∑picture and the discovery of him in the coat.
23∑∑∑∑A∑∑Yeah.∑Just, other than it being there, and I
24∑∑wasn't clear on why it occurred, why it would be there.
25∑∑Maybe I assumed that he had showed it to him, I'm not




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018310 of 365 - Page
                                            ID#: 8104                           308


∑1∑∑sure.∑I'm not sure what I was thinking at that time.
∑2∑∑∑∑Q∑∑As we sit here today, all I've got is the
∑3∑∑recording.
∑4∑∑∑∑A∑∑Uh-huh.
∑5∑∑∑∑Q∑∑So I don't know what pictures you showed him,
∑6∑∑but is it the pictures from discovery?∑Is that the
∑7∑∑pictures you had that day?
∑8∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑9∑∑∑∑A∑∑I believe that would be the only picture I
10∑∑would've had of Jonathan.∑I believe I showed him a
11∑∑picture of Michael Simpson, and that would've probably
12∑∑been a mug shot.∑I believe I showed him a photograph
13∑∑of Amanda which probably would've also been a mug shot,
14∑∑because I think everything I had in the way of pictures
15∑∑may have even been pulled up on my phone, to be honest
16∑∑with you, from JailTracker.∑I recall wanting to go
17∑∑back with pictures.
18∑∑∑∑Q∑∑Did you?
19∑∑∑∑A∑∑I did not.
20∑∑∑∑Q∑∑Is there a reason why?
21∑∑∑∑A∑∑Yes.∑Shortly after that interview, there was
22∑∑a -- I believe it was a bond hearing and Mr. York
23∑∑learned that I had interviewed him, Mr. Crump.∑And he
24∑∑had called Mr. Crump or talked to him, I'm not -- I'm
25∑∑assuming he called.∑I don't know how he spoke with Mr.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018311 of 365 - Page
                                             ID#: 8105                           309


∑1∑∑Crump.∑But Mr. York called me and had a phone
∑2∑∑conversation about that he didn't know who I was.∑He
∑3∑∑didn't really want to talk to me, or he wouldn't have
∑4∑∑talked to me if he have known who I was and was upset
∑5∑∑that I had interviewed him, so I didn't feel like I
∑6∑∑should -- I didn't feel like I should go back at that
∑7∑∑point.
∑8∑∑∑∑Q∑∑Based on the reported feelings of Michael
∑9∑∑Crump?
10∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form.
11∑∑∑∑A∑∑Yes.
12∑∑∑∑Q∑∑Okay.
13∑∑∑∑A∑∑Now, I'm not --
14∑∑∑∑Q∑∑Did you show him the sketch?
15∑∑∑∑A∑∑I believe I showed him the sketch.
16∑∑∑∑Q∑∑What did he tell you about the sketch?
17∑∑∑∑A∑∑I think --
18∑∑∑∑Q∑∑I think you said that the scruff was more
19∑∑like peach fuzz.
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form.
21∑∑∑∑A∑∑I believe I recall that, yes.
22∑∑∑∑Q∑∑Other than that, did he say it was pretty
23∑∑good?
24∑∑∑∑A∑∑It's possible that he said that.
25∑∑∑∑Q∑∑do you have any memory of any other issues he




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018312 of 365 - Page
                                            ID#: 8106                           310


∑1∑∑had with the sketch?
∑2∑∑∑∑A∑∑Not from recollection, I don't.
∑3∑∑∑∑Q∑∑Now, in that clip we heard he said that he
∑4∑∑talked to police twice.∑Did you hear that?
∑5∑∑∑∑A∑∑I did.
∑6∑∑∑∑Q∑∑One would've been shortly after the murder.
∑7∑∑I don't know exactly how long, but he was driving by --
∑8∑∑∑∑A∑∑It was the next day.
∑9∑∑∑∑Q∑∑-- the next day, maybe a couple of days, you
10∑∑were talking to him a couple years after the fact,
11∑∑right?
12∑∑∑∑A∑∑Yes.
13∑∑∑∑Q∑∑But it was sometime shortly after the murder
14∑∑or she had been found dead.∑Do you have any indication
15∑∑that he would've been shown the pictures at that very
16∑∑first interview with police?
17∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
18∑∑∑∑speculation.
19∑∑∑∑A∑∑I don't recall that being the case, no.
20∑∑∑∑Q∑∑They weren't even -- they didn't even know
21∑∑about him.∑He came to them is your understanding,
22∑∑right?
23∑∑∑∑A∑∑Yes.
24∑∑∑∑Q∑∑Wouldn't be surprising that they wouldn't
25∑∑have pictures of suspects at that point to show him,




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018313 of 365 - Page
                                            ID#: 8107                           311


∑1∑∑right?
∑2∑∑∑∑A∑∑Correct.
∑3∑∑∑∑Q∑∑And then there was a second interview that
∑4∑∑they had, correct?
∑5∑∑∑∑A∑∑Correct.
∑6∑∑∑∑Q∑∑And now the first one I'm sorry, I've skipped
∑7∑∑ahead, but now the first one was by Detective Cornet;
∑8∑∑is that your understanding?
∑9∑∑∑∑A∑∑I believe so.
10∑∑∑∑Q∑∑And Detective Cornet recorded that interview;
11∑∑is that right?
12∑∑∑∑A∑∑That was my understanding.
13∑∑∑∑Q∑∑But that couldn't be found, right?
14∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
15∑∑∑∑Q∑∑To your knowledge?
16∑∑∑∑A∑∑Right.
17∑∑∑∑Q∑∑The second interview was with Detective York
18∑∑and at least one other officer who did the sketch,
19∑∑right?
20∑∑∑∑A∑∑Correct.
21∑∑∑∑Q∑∑Any other officers that you're aware of that
22∑∑were involved in that, or you had information that were
23∑∑present?
24∑∑∑∑A∑∑I don't recall if he said there were other
25∑∑officers or not.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018314 of 365 - Page
                                             ID#: 8108                           312


∑1∑∑∑∑Q∑∑Was there a crime supplement of that second
∑2∑∑Crump?
∑3∑∑∑∑A∑∑I don't recall.
∑4∑∑∑∑Q∑∑I'll show you a document, KSP272.∑Pass that
∑5∑∑down.∑What exhibit are we on?
∑6∑∑∑∑∑∑COURT REPORTER:∑18.
∑7∑∑∑∑Q∑∑If you'd just take a minute to review the
∑8∑∑narrative portion of that.
∑9∑∑∑∑∑∑∑( EXHIBIT 18 MARKED FOR IDENTIFICATION)
10∑∑∑∑A∑∑Okay.
11∑∑∑∑Q∑∑Now, the narrative indicates that he gave a
12∑∑recorded statement to Detective Mike Cornet; do you see
13∑∑that, the second sentence?
14∑∑∑∑A∑∑I do.
15∑∑∑∑Q∑∑But this narrative is from 2-2-11 with
16∑∑Detective York and Josh Bunch; do you see that in the
17∑∑first line?
18∑∑∑∑A∑∑Yes.
19∑∑∑∑Q∑∑There's no reference in this narrative that
20∑∑this second interview was recorded, correct?
21∑∑∑∑A∑∑Correct.
22∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
23∑∑∑∑Q∑∑Do you have any -- strike that.∑Do you know
24∑∑whether this February 2, 2011 date was before the
25∑∑pictures were taken of Jonathan Taylor?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018315 of 365 - Page
                                            ID#: 8109                           313


∑1∑∑∑∑A∑∑No.
∑2∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑3∑∑∑∑A∑∑I don't know.
∑4∑∑∑∑Q∑∑Do you know whether you reviewed that crime
∑5∑∑supplement before you interviewed detective, I mean
∑6∑∑Michael Crump?
∑7∑∑∑∑A∑∑I don't know specifically.∑If it was
∑8∑∑included in the first batch of discovery in reports
∑9∑∑that we received, then I most likely I would have.
10∑∑∑∑Q∑∑Okay.∑And there's nothing in here, this
11∑∑gives a description of what Mr. Crump said.∑It never
12∑∑says he identified anybody, does it?
13∑∑∑∑A∑∑No.
14∑∑∑∑Q∑∑Same way with the Detective Cornet report.
15∑∑To your knowledge, did it say he identified somebody,
16∑∑or did it just give a description?
17∑∑∑∑A∑∑I don't recall exactly what his report said.
18∑∑∑∑Q∑∑Okay.∑If this meeting between this interview
19∑∑with Detective York and Crump on February 2, 2011 was
20∑∑before the photos of Jonathan Taylor were taken, that
21∑∑means you were the first person to show it to him,
22∑∑weren't you?
23∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Calls for
24∑∑∑∑speculation.
25∑∑∑∑A∑∑I showed him a photograph.∑Whether anyone




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018316 of 365 - Page
                                            ID#: 8110                           314


∑1∑∑showed him before me, I don't have any -- I mean, other
∑2∑∑than what he said.
∑3∑∑∑∑Q∑∑The only photos you showed him were ones from
∑4∑∑discovery, right?
∑5∑∑∑∑A∑∑I -- I would assume that would've been the
∑6∑∑one that I showed him.
∑7∑∑∑∑Q∑∑Okay.
∑8∑∑∑∑A∑∑I recall pulling up photographs on
∑9∑∑JailTracker while I was there and showing him those.
10∑∑So...
11∑∑∑∑Q∑∑The blue car, did you do any follow-up
12∑∑investigation as -- on that issue?
13∑∑∑∑A∑∑Yes.
14∑∑∑∑Q∑∑Did you come to any suspicions whose blue car
15∑∑it was?∑I know you got a lot of records from the DMV.
16∑∑∑∑A∑∑I did not come to any conclusion based on
17∑∑those records.
18∑∑∑∑Q∑∑A Corey Byers, did you ever investigate
19∑∑whether he may have been the owner of a blue car?
20∑∑∑∑A∑∑I recall him being the owner of a blue car.
21∑∑∑∑Q∑∑Did you --
22∑∑∑∑A∑∑I don't know -- I don't recall exactly what I
23∑∑did by way of investigation, but I know he was the
24∑∑owner of a blue car.∑I believe he was also -- there
25∑∑was photographs of him in a camo jacket in the




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018317 of 365 - Page
                                            ID#: 8111                           315


∑1∑∑discovery as well.
∑2∑∑∑∑∑∑MR. WRIGHT:∑All right.∑How much time --
∑3∑∑∑∑what's our time on the record?
∑4∑∑∑∑∑∑COURT REPORTER:∑Six hours and 58 minutes.
∑5∑∑BY MR. WRIGHT:
∑6∑∑∑∑Q∑∑All right.∑I'm going to be fast on these
∑7∑∑last two.∑Mike Simpson and Allen Helton, you talked
∑8∑∑about two recording -- two interviews with Allen
∑9∑∑Helton; one was in May of 2015 after a trial date,
10∑∑correct?∑Does that sound right?
11∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Misstates the
12∑∑∑∑evidence.
13∑∑∑∑A∑∑I talked to him after a trial date.
14∑∑∑∑Q∑∑Yeah.∑And one was in the Laurel County
15∑∑Detention Center.∑That was the first one, right?
16∑∑∑∑A∑∑Yes.
17∑∑∑∑Q∑∑And in that first interview, he confirmed to
18∑∑you what he told Detective York; is that fair?
19∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
20∑∑∑∑A∑∑I would certainly have to review that one to
21∑∑be sure of what he said.
22∑∑∑∑Q∑∑There's nothing that exists to review that
23∑∑I'm aware of.∑If he would've denied it or if he
24∑∑would've said it was all a lie, you would've documented
25∑∑that, wouldn't you?




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018318 of 365 - Page
                                             ID#: 8112                           316


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑Certainly I would have.
∑3∑∑∑∑Q∑∑Did you ever subpoena, I think he said that
∑4∑∑he had gotten his money from Lewis Recycling.∑Does
∑5∑∑that sound familiar to you?
∑6∑∑∑∑A∑∑I believe that was one of the locations. I
∑7∑∑remember recycling.
∑8∑∑∑∑Q∑∑I've seen a subpoena for Lewis Recycling, but
∑9∑∑have no response.∑Did you-all get one?
10∑∑∑∑A∑∑Not that I recall is my recollection.
11∑∑∑∑Q∑∑And I want to make sure the record's clear.
12∑∑Are you saying that they responded, said, "We have no
13∑∑record," or are they saying, "We don't have records
14∑∑from that time period"; what's your memory of that?
15∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.∑Asked and
16∑∑∑∑answered.
17∑∑∑∑A∑∑I would assume if we subpoenaed them, there
18∑∑was -- he had something relevant to say to the
19∑∑situation, but what it -- I mean, without reviewing my
20∑∑records, I don't recall specifically.
21∑∑∑∑Q∑∑I would expect a response.∑I just didn't see
22∑∑one.∑I also believe that you-all got a court order and
23∑∑I don't know if it was accompanied by a subpoena or
24∑∑not, but for pharmacy records for Allen Helton and Mike
25∑∑Simpson in Florida; does that sound familiar?




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018319 of 365 - Page
                                            ID#: 8113                           317


∑1∑∑∑∑∑∑MR. SLOSAR:∑Objection to form.
∑2∑∑∑∑A∑∑I don't recall doing that.
∑3∑∑∑∑Q∑∑That might have been Taylor's group.
∑4∑∑∑∑A∑∑That could've happened.
∑5∑∑∑∑Q∑∑And did you track down Simpson's rental car
∑6∑∑records?
∑7∑∑∑∑A∑∑I did.
∑8∑∑∑∑Q∑∑Did you get a verification for that?
∑9∑∑∑∑A∑∑I got records.
10∑∑∑∑Q∑∑Did you subpoena those?
11∑∑∑∑A∑∑I believe so and I believe those were turned
12∑∑over to Jackie Steele, and of course, if they were part
13∑∑of my records, they were turned over.
14∑∑∑∑Q∑∑Did you collect water utility records from
15∑∑him as well?
16∑∑∑∑A∑∑I know I attempted to.∑I don't recall -- it
17∑∑seems like maybe from -- I was able to collect records
18∑∑from one of the utilities and maybe not the other is my
19∑∑recollection.
20∑∑∑∑∑∑MR. SLOSAR:∑Counsel, at this point, I believe
21∑∑∑∑we have exceeded the seven-hour limit pursuant to
22∑∑∑∑Federal Rule 30(d)(1).∑I know with Defendant
23∑∑∑∑York's deposition when I had come up to the seven-
24∑∑∑∑hour limit, there was not an agreement to allow me
25∑∑∑∑to go over.∑How many further questions do you have




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018320 of 365 - Page
                                            ID#: 8114                           318


∑1∑∑so that we can determine whether the deposition
∑2∑∑should cease?
∑3∑∑∑∑MR. WRIGHT:∑I want to just have her look over
∑4∑∑the utility records she got for Simpson.∑We could
∑5∑∑probably do that by some other stipulation, or we
∑6∑∑can do it now.
∑7∑∑∑∑MR. SLOSAR:∑To authenticate that she didn't
∑8∑∑get any additional records?
∑9∑∑∑∑MR. WRIGHT:∑What's that?
10∑∑∑∑MR. SLOSAR:∑To authenticate that she didn't
11∑∑get any additional records?
12∑∑∑∑MR. WRIGHT:∑Just to -- for her to confirm
13∑∑that these are the records that she subpoenaed
14∑∑related to his utilities.
15∑∑∑∑MR. SLOSAR:∑Okay.∑How many -- how much time
16∑∑do you guys have?
17∑∑∑∑MS. DEMOSS-CAMPBELL:∑My normal -- I don't
18∑∑anticipate more than five to ten questions limited
19∑∑to about five to seven minutes.
20∑∑∑∑MR. WEBER:∑I would say about the same unless
21∑∑there's answers that come up that I'm not
22∑∑anticipating.
23∑∑∑∑MR. WRIGHT:∑I believe there's verifications
24∑∑for the Enterprise and the KU records.∑I'm just
25∑∑going to show her the water utility ones, because




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018321 of 365 - Page
                                            ID#: 8115                           319


∑1∑∑∑∑those were sent to her.∑Is that okay?
∑2∑∑∑∑∑∑MR. SLOSAR:∑Sure.
∑3∑∑∑∑∑∑MR. WRIGHT:∑All right.∑I appreciate it.
∑4∑∑∑∑Thank you, Elliott.
∑5∑∑BY MR. WRIGHT:
∑6∑∑∑∑Q∑∑Ms. Hoskins, I'm just going to ask you to
∑7∑∑review those documents, PL -- I'm sorry -- 16009-16011
∑8∑∑because I believe those were made to your attention.
∑9∑∑Oh, I gave you too many copies.∑I'm sorry.
10∑∑∑∑A∑∑That's okay.∑Okay.
11∑∑∑∑∑∑MR. WRIGHT:∑What exhibit are we on?
12∑∑∑∑∑∑COURT REPORTER:∑That would be 19.
13∑∑∑∑∑∑MR. WRIGHT:∑∑Exhibit 19.
14∑∑∑∑∑∑∑(EXHIBIT 19 MARKED FOR IDENTIFICATION)
15∑∑BY MR. WRIGHT:
16∑∑∑∑Q∑∑Did you request the water records for Michael
17∑∑Simpson?
18∑∑∑∑A∑∑I'm sure that I did.
19∑∑∑∑Q∑∑And this was from the Knox County Utility
20∑∑Commission?
21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑And does that appear to be a true and
23∑∑accurate copy of the records you received from the
24∑∑Utility Commission relating to Mike Simpson?
25∑∑∑∑A∑∑Yes.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018322 of 365 - Page
                                            ID#: 8116                           320


∑1∑∑∑∑∑∑MR. WRIGHT:∑That's all I have.∑I'll pass the
∑2∑∑∑∑witness.∑Thank you.
∑3∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION
∑4∑∑BY MR. WEBER:
∑5∑∑∑∑Q∑∑Ms. Evans, my name's Cody Weber.∑I will try
∑6∑∑to be as brief as possible.∑I represent some KSP
∑7∑∑officers, Mark Mefford, Brian Johnson, Jackie Joseph,
∑8∑∑Dallas Eubanks, and Kelly Farris.∑Are you aware of --
∑9∑∑I'm not sure I've heard any of these individual's names
10∑∑being mentioned yet today.∑Are you aware of how any of
11∑∑these individuals are involved in this investigation?
12∑∑I'll start with Mark Mefford.
13∑∑∑∑A∑∑I believe Mr. Mefford was present at the
14∑∑scene or maybe did some canvassing, neighborhood
15∑∑canvassing. I'm not certain about that, although he did
16∑∑accompany me to the scene after the incident.∑I can't
17∑∑recall if he maybe was -- that's all I can recall from
18∑∑my recollection.
19∑∑∑∑Q∑∑Brian Johnson, are you aware of how he's
20∑∑involved?
21∑∑∑∑A∑∑In this case --
22∑∑∑∑Q∑∑Yes.
23∑∑∑∑A∑∑-- or either --
24∑∑∑∑Q∑∑In this case.
25∑∑∑∑A∑∑In this case I'm not.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018323 of 365 - Page
                                             ID#: 8117                           321


∑1∑∑∑∑Q∑∑Okay.
∑2∑∑∑∑A∑∑Not from my memory.
∑3∑∑∑∑Q∑∑Jackie Joseph, how she's involved in this
∑4∑∑case?
∑5∑∑∑∑A∑∑I believe she interviewed witnesses and I
∑6∑∑believe maybe she was a supervisor at the time.
∑7∑∑∑∑Q∑∑Do you recall which witnesses she
∑8∑∑interviewed?
∑9∑∑∑∑A∑∑I believe she interviewed some from the
10∑∑owners from the sawmill maybe, and beyond that, I can't
11∑∑recall.
12∑∑∑∑Q∑∑Did you interview those?
13∑∑∑∑A∑∑I did.
14∑∑∑∑Q∑∑Did you make a recording of those?
15∑∑∑∑A∑∑I don't recall if I made a recording.∑There
16∑∑should be a report of some sort.
17∑∑∑∑Q∑∑So based off of, I guess, some -- if there
18∑∑was anything -- I'm paraphrasing.∑If there was
19∑∑anything of a whole lot of substance from those
20∑∑interviews, there would be a recording or a report; is
21∑∑that --
22∑∑∑∑A∑∑I believe the owner was Larry Smith, and I
23∑∑don't recall his wife's name, but I believe I recall
24∑∑doing a report on Larry Smith, from my recollection.
25∑∑∑∑Q∑∑But nothing else other than, obviously, you




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018324 of 365 - Page
                                            ID#: 8118                           322


∑1∑∑mentioned being a supervisor, but nothing particular
∑2∑∑with your supervisory duties in this ?
∑3∑∑∑∑A∑∑No.
∑4∑∑∑∑Q∑∑Dallas Eubanks, are you aware of how he's
∑5∑∑involved in this investigation?
∑6∑∑∑∑A∑∑No.∑Not -- I don't recall.
∑7∑∑∑∑Q∑∑And the last one is Kelly Farris.
∑8∑∑∑∑A∑∑I believe Mr. Farris interviewed some out of
∑9∑∑state witnesses.∑I -- if I had a few minutes, the
10∑∑names would probably come to me.∑There was a husband
11∑∑and a wife.∑I believe they lived in Indiana.∑My
12∑∑recollection is that Mr. Farris called them and told
13∑∑them that their vehicle which I believe was an SUV, but
14∑∑I could be mistaken about that, was seen in their
15∑∑driveway and that while he didn't -- I don't think he
16∑∑believed that they were involved, but he said he needed
17∑∑to interview them and ask -- I think he asked them to
18∑∑come to Kentucky.
19∑∑∑∑Q∑∑The Jones, Rebecca Brock Jones, and Brian
20∑∑Jones?
21∑∑∑∑A∑∑Yes.
22∑∑∑∑Q∑∑And that's the only instance you're aware of
23∑∑with Mr. Farris?
24∑∑∑∑A∑∑That I can recall, yes.
25∑∑∑∑∑∑MR. WEBER:∑Okay.∑No further questions.




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018325 of 365 - Page
                                            ID#: 8119                           323


∑1∑∑∑∑Thank you.
∑2∑∑∑∑∑∑THE WITNESS:∑Uh-huh.
∑3∑∑∑∑∑∑∑∑∑∑∑∑EXAMINATION
∑4∑∑BY MS. DEMOSS-CAMPBELL:
∑5∑∑∑∑Q∑∑Hi.∑I'm Alexandra Demoss-Campbell.∑I'm here
∑6∑∑on behalf of Mike Broughton and the City of
∑7∑∑Barbourville.∑My questions are going to be similarly
∑8∑∑limited.∑Other than on Exhibit 6, page 2 which is
∑9∑∑Bates stamped 34628 --
10∑∑∑∑A∑∑You said that was 6?
11∑∑∑∑Q∑∑Exhibit 6.∑Yes, ma'am.
12∑∑∑∑A∑∑Okay.
13∑∑∑∑Q∑∑And that'll be the second page where Mike
14∑∑Broughton is mentioned?
15∑∑∑∑A∑∑Uh-huh.
16∑∑∑∑Q∑∑I believe earlier you testified that you
17∑∑believed the only thing you needed to talk to him about
18∑∑was the location to serve a subpoena?
19∑∑∑∑A∑∑I believe that's what this note was in
20∑∑reference to.∑It seems like I recall him being
21∑∑involved and maybe he interviewed Ms. Hoskins or some
22∑∑witness that I may have wanted to talk to him about,
23∑∑but in this note, I'm sure it was because I was looking
24∑∑for his new location for service of a subpoena.
25∑∑∑∑Q∑∑Okay.∑So if there is only one subpoena in




                                                                                    YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018326 of 365 - Page
                                            ID#: 8120                           324


∑1∑∑the record that's been provided so far, and that would
∑2∑∑be for September 14, 2015, does that seem like the
∑3∑∑subpoena you were looking to serve?
∑4∑∑∑∑A∑∑I served one at the police department, at the
∑5∑∑city police department on Mr. Broughton.∑And I
∑6∑∑would've looked for him, you know, for any future trial
∑7∑∑dates that we had.
∑8∑∑∑∑Q∑∑Okay.
∑9∑∑∑∑A∑∑That's all that I recall.
10∑∑∑∑Q∑∑Okay.∑And you were just saying that you were
11∑∑wanting to talk to him about interviews with Amanda
12∑∑Hoskins?
13∑∑∑∑A∑∑Potentially.∑It seemed like he interviewed
14∑∑maybe a witness and I believe that it was Ms. Hoskins
15∑∑but I'm totally going from --
16∑∑∑∑Q∑∑Okay.∑And you had said earlier that you had
17∑∑looked into potential actions of police officers.∑Was
18∑∑there anything that led you to look into Mike Broughton
19∑∑in this investigation or prosecution?
20∑∑∑∑∑∑MR. SLOSAR:∑Objection to the form.
21∑∑∑∑A∑∑Not from my recollection.
22∑∑∑∑Q∑∑Okay.∑So other than potentially being
23∑∑present for an interview, you don't have any personal
24∑∑knowledge of Mike Broughton's involvement?
25∑∑∑∑A∑∑Without reviewing the record, I don't.




                                                                                    YVer1f
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018327 of 365 - Page
                                             ID#: 8121                           325


∑1∑∑∑∑Q∑∑Okay.∑And at no point is there a subpoena
∑2∑∑issued to any other Barbourville Police Department
∑3∑∑officer; isn't that correct?
∑4∑∑∑∑A∑∑I don't recall issuing subpoenas to another
∑5∑∑city employee, but I'm not sure.∑There was probably 70
∑6∑∑or more subpoenas going -- or at least attempting to be
∑7∑∑served on witnesses.∑So...
∑8∑∑∑∑Q∑∑And do you have any personal knowledge of any
∑9∑∑actions of any other Barbourville City Police
10∑∑Department officers in the investigation or
11∑∑prosecution?
12∑∑∑∑A∑∑Not from my -- not from memory, no.
13∑∑∑∑Q∑∑And in your -- I don't want to get into
14∑∑anything privileged, but in your review or attempts to
15∑∑locate Mike Broughton, were you aware of any
16∑∑allegations or any misconduct by Mike Broughton?
17∑∑∑∑A∑∑I don't recall from memory any specific thing
18∑∑regarding Mr. Broughton.
19∑∑∑∑∑∑MS. DEMOSS-CAMPBELL:∑Elliott, that concludes
20∑∑∑∑my questions.∑Thank you.
21∑∑∑∑∑∑MR. SLOSAR:∑I have nothing and we'll -- at
22∑∑∑∑the end of the deposition, we haven't been doing
23∑∑∑∑this, but we should.∑You have the ability to
24∑∑∑∑review the deposition, make sure that the court
25∑∑∑∑reporter took down all your answers accurately and




                                                                                     YVer1f
      Case: 6:17-cv-00084-REW-HAI
              The Deposition of LISA Doc #: 196-43
                                      EVANS,        Filed:
                                              taken on     07/09/1910,Page:
                                                        September      2018328 of 365 - Page
                                            ID#: 8122                           326


∑1∑∑so you can waive your signature, check out the
∑2∑∑transcript.∑You can reserve signature, check out
∑3∑∑the transcript, or you can waive it, trust that she
∑4∑∑wrote it down accurately.∑It doesn't matter to any
∑5∑∑of us, but you have that option, so just let her
∑6∑∑know whether you want to read it, reserve
∑7∑∑signature, or waive it and be done, okay.
∑8∑∑∑∑THE WITNESS:∑Okay.
∑9∑∑∑∑MR. SLOSAR:∑What do you want to do?
10∑∑∑∑THE WITNESS:∑I probably would want to review
11∑∑it.
12∑∑∑∑MR. SLOSAR:∑Okay.∑So the witness will
13∑∑reserve signature and we'll get you a copy of the
14∑∑address where to send it to.∑Thank you.
15∑∑∑∑∑(DEPOSITION CONCLUDED AT 7:19 P.M.)
16
17
18
19
20
21
22
23
24
25
       Case: 6:17-cv-00084-REW-HAI
               The Deposition of LISA Doc #: 196-43
                                       EVANS,        Filed:
                                               taken on     07/09/1910,Page:
                                                         September      2018329 of 365 - Page
                                             ID#: 8123                           327


∑1∑∑∑∑∑∑∑∑∑∑CERTIFICATE OF REPORTER
∑2∑∑∑∑∑∑∑∑COMMONWEALTH OF KENTUCKY AT LARGE
∑3
∑4∑∑I do hereby certify that the witness in the foregoing
∑5∑∑transcript was taken on the date, and at the time and
∑6∑∑place set out on the Title page here of by me after
∑7∑∑first being duly sworn to testify the truth, the whole
∑8∑∑truth, and nothing but the truth; and that the said
∑9∑∑matter was recorded stenographically and mechanically by
10∑∑me and then reduced to typewritten form under my
11∑∑direction, and constitutes a true record of the
12∑∑transcript as taken, all to the best of my skill and
13∑∑ability.∑I certify that I am not a relative or employee
14∑∑of either counsel, and that I am in no way interested
15∑∑financially, directly or indirectly, in this action.
16
17
18
19
20
21∑∑MADELINE WILLIAMSON,
22∑∑COURT REPORTER/NOTARY
23∑∑COMMISSION EXPIRES:∑05/11/2022
24∑∑SUBMITTED ON:∑09/24/2018
25
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018330 of 365 - Page
                                      ID#: 8124                           328

                                     1:08 285:17,21    26 171:10           185:14,15,18
  Exhibits              1                               282:16             197:3
                                          2                               70 325:5
 exh 1 111:19      1 111:19                                 3
  126:11,13,15      126:11,13,15                                          7:19 326:15
                                     2 131:10,17
                    170:7 304:1
 exh 2 131:10,                        132:10 159:7     3 135:2 155:21
  17               1,000 206:21       312:24 313:19     156:3 160:13           8
                                      323:8             206:10 301:4
 exh 3 155:21      10 111:13
                                                                          8 151:10 197:5,
  156:3 206:10      154:5,9 155:24   2-2-11 312:15     30 12:20 17:18
                                                                           6,22 240:14
  301:4             246:16,19                           26:8 77:2,3
                                     20 99:12 146:17                       273:1
                                                        100:13,16,18
 exh 4 158:6       100 10:20          175:3 206:15
                                                        110:8,9,18        827 251:25
  232:3             24:14 196:24      301:6
                    206:19 288:16                      30(b)(1) 174:11
 exh 5 168:7,9,                      20-some 44:14
                                                                               9
  10,11            10:45 283:22                        30(d)(1) 317:22
                                     2000 178:21
 exh 6 181:8,10    11 139:11                           30th 175:21        9 240:14,15,16
                                     2008 101:17
  323:8,11          154:6,10
                                                       34,000 127:21      94 169:11
                    250:17           2010 13:16
 exh 7 185:15,
                                      146:17 218:19    34628 323:9        95 102:20 103:6
  17,18            12 208:1 251:25
                                      219:6 221:24                         104:10,11,13
                    252:1,4
 exh 8 197:6,21,                      273:14
                                                            4             98 102:18
  22               12-20-2010
                                     2011 139:11
                    197:25
 exh 9 240:15,                        228:22 312:24    4 158:6 232:3,5
  16               12:30 284:2,7      313:19                                   A
                                                        271:15
 exh 10 246:16,    13 251:25         2012 47:17        40-hour 105:6      abetted 80:18
  19                262:15,20         139:21 170:7
                                      282:16,24        42 71:8            ability 104:13
 exh 11 250:17     14 262:14
                                      304:1            43 262:12           325:23
                    271:1,4 324:2
 exh 12 252:4
                                     2013 182:7                           Abner 162:20,
                   15 33:16,18
 exh 13 262:20                        240:25 241:4          5              23 163:1 223:4
                    93:21 111:10,
                                      258:22 273:1                         265:12 266:7,
 exh 14 271:4       12,14 203:7
                                                                           18,19
                    207:22,24        2014 11:14        5 139:9 168:7,8,
 exh 15 285:13      285:10,13         15:18 36:23       10,11 178:9,15    absolutely
 exh 16 286:23                        47:18 48:24                          10:4 22:2 60:7
                   1548 306:6                          50 55:11 206:17
                                      125:5 155:24                         63:16 80:13,14
 exh 17 295:5                                           214:19
                   16 286:23          172:4 178:22                         127:24 177:4
 exh 18 312:9                         203:7            50-plus 206:16
                   16009-16011                                            abuser 221:24
 exh 19 319:13,     319:7            2015 258:19       58 315:4            280:12
  14                                  315:9 324:2
                   17 240:25                                              abusing
                    295:4,5          2017 49:19             6              218:18
       $                             202 104:21                           accept 173:18
                   18 93:14 312:6,
                    9                                  6 139:18 154:7
 $1,000 79:9                         23 172:4           181:8,10 323:8,   access 70:3
  80:22            19 319:12,13,14                      10,11              297:20
                                     2405 156:1
 $100 263:23       1983 71:8                           628 182:25         accessible
                                     2406 156:1
                                                                           112:8
                   1995 102:16,23
                                     2407 156:1
       0                                                    7             accident
                   1998 206:14
                                     2408 156:2                            149:23 201:7
                   1:00 285:1                                              203:11
 02 104:21                           25 55:13 71:4     7 139:21
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018331 of 365 - Page
                                      ID#: 8125                           329

 accompanied       additional         150:13           allegedly           249:13 252:10
  67:17 68:1        86:4 101:25                         146:8              253:8,14 254:7
                                     affiliated
  146:15 254:8      104:12,25                                              256:1 257:1
                                      117:17           Allen 34:12,13,
  316:23            138:15 164:14                                          258:3 260:22
                                                        14,16,23 35:3
                    195:9 202:22     affirm 8:4                            263:10 269:9
 accompany                                              39:21 40:25
                    236:5,8,9,14                                           284:16 286:7
  320:16
                    237:19 318:8,
                                     afraid 124:4       41:6 121:5
                                                                           292:12 293:16
                                      278:18            132:17,21
 accreditation      11                                                     297:17,24
                                                        138:3 141:14,
  104:24                             age 93:12                             299:24 300:3,6,
                   Additionally                         25 155:7
                                                                           12 308:13
 accumulated        136:9 139:19     agencies           157:11 187:4,
                                                                           324:11
  203:6                               126:1             17,21 188:9
                   address 25:1
                                                        195:16,19         Amanda's
 accuracy           93:24 94:1       agency 26:24       201:10,12          66:1 112:24
  261:22            173:21 326:14     47:3 172:6        226:14 237:2       159:5 228:20
 accurate          addressed         agent 92:12        302:11,20          230:13 287:12
  154:12 212:22     186:18            160:10 163:24     303:6,7,11,23      299:14
  241:4 245:18                                          305:5 315:7,8
                   administer        agree 44:8                           Amber 161:10,
  246:18 271:7                                          316:24
                    184:15            93:25 94:11,13                       25 162:1 186:5,
  282:8 295:9
                                      175:20 228:3     Allen-- 141:13      25 189:4
  319:23           admissible                                              217:24,25
                                      247:18 276:18,   allocation
                    108:7
 accurately                           20 279:23                            233:13 261:25
                                                        174:17
  325:25 326:4     admit 37:9         281:14                               262:22 264:6
                    44:11 153:19                       altered 224:19      266:1,2,15,17,
 acquired                            agreed 19:19                          22,25 267:13,
  252:2            admitted 218:6     244:25           Alternative         24 268:2,7,8
                                                        189:13
 acquittal         admittedly        agreement                            amend 95:19
  52:11,13,22,23    107:11 169:11     36:12 215:10,    altogether
  55:19,25 82:8                       12,15 216:1,2,    180:9,10          amended
                   adopted 99:16                                           158:2
                                      4,18,21 217:3
 acquitted                                             Amanda 8:16
                   adult 98:1         301:5 317:24
                                                        18:8,21,22 30:1   amount 17:18
  54:18 77:12
                   advance           ahead 58:18        42:7,13 43:3,9     33:25 219:22
 Act 130:23                                                                277:5,8
                    252:15            77:16 97:12       51:20 52:20,25
 acted 260:14                         140:25 143:21     54:7,22 57:19
                   advancements                                           Amphib 96:11
  261:17                              153:13 207:23     64:12 65:11
                    251:3                               66:1 67:4 68:5    amphibious
                                      262:16 264:18
 acting 50:8,15                                         75:16 81:8,9       96:14
                   advice 118:16      274:4 311:7
 action 158:4                                           88:9 89:4,20
                   advocacy          aided 80:18                          and/or 34:16
                                                        95:6 108:1
 actions 9:8        46:10,19 50:3                                          62:19 125:20
                                     Alexandra          110:3,7 112:15,
  140:23 324:17     54:8 90:12                                             141:5,6
                                      323:5             17,20 113:4
  325:9             95:16 102:15                        116:20 117:1      Anderson
                    103:21 106:23    alibi 170:15,19    122:14,16,23       49:11,12 53:1
 active 52:24
                    109:3 116:8                         123:3,11 141:5     54:17 55:20
                                     allegation 71:8
 activities         120:3,7 130:17                      153:4,9,24         59:15 60:12
                                      222:9
  167:12            206:13                              169:11 183:5,7     74:8 77:11
                                     allegations        185:24 186:24      79:25 82:7
 activity 167:18   affair 225:16
                                      39:19 44:10,12    217:16 218:9,      112:22 113:7
                    257:9
 actual 154:8                         45:20 48:23       18 219:6,19        122:18 159:1,2
  175:25           affect 83:25       49:5 108:9        220:6,13           166:4 167:6,10
                    165:14            155:3 208:2,4     231:13 234:7       168:3 171:23
 add 269:18                           221:16 325:16
                   affected                             240:24 242:12,     223:20
 added 67:11,       107:25           alleged 139:9      13 243:3
  12                                                    244:23 245:3
                                                                          Anderson's
                                      167:17 192:21                        49:2 52:10,11,
                   affidavits                           246:8 247:25
                                      198:20
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018332 of 365 - Page
                                      ID#: 8126                           330

  13 75:15 77:8,   appropriately      asserting         136:6             attorney-
  19 82:8 158:18    174:7              29:15 48:10                         29:19 57:22
                                                       attach 182:15
  160:22 166:17                        63:8 174:2                          92:16 247:10
                   Approximately
  167:2 171:20                                         attached
                    207:24            assertion                           attorney-client
  192:1                                                 182:11
                                       83:15 84:11                         53:6 56:23 57:3
                   April 240:25
 Angela 163:19                                         attachment          58:1 62:22
                    241:4 258:22      assertions
  171:10,15                                             247:16             63:10 124:14
                                       83:25 86:23
  172:4 176:3      area 13:10 14:8                                         128:8 173:17
                                       87:7 165:18     attack 184:16       177:24 180:22
                    24:12 32:3,13,
 angry 79:3                            261:10
                    18,23 92:5 97:6                    attempt 275:23     attorneys
 Ann 111:6          118:23            assigned
                                                       attempted 9:9       16:21 29:17
                                       67:14 114:16
 answering         areas 32:20                          192:11,15          47:8,9,11 48:14
                                       208:20
  73:8,22 88:12     97:1                                220:3 289:3        53:7,8 58:6
                                      assist 8:22       317:16             63:24 64:11
 answers           Arnett 164:5                                            65:2,7,8,10,22
                                       72:21 73:8
  131:23 148:16                                        attempting          66:2 68:5 69:7
                   arose 39:7          82:14 90:12
  151:10 154:7                                          325:6              74:21 105:9,10
  217:11 305:16    arrest 19:13       assistance                           120:21 130:9
  318:21 325:25                        34:7 38:24
                                                       attempts 32:7
                    21:13 23:21,22,                                        131:4 174:15
                                                        41:22 77:17
                    23 34:4,7,17       190:8
 anticipate                                             191:20 295:24      205:9 215:16
                    35:12,16,22                                            235:4,17 241:1
  174:14 318:18                       assistant         325:14
                    36:2,21 37:3,18
                                       74:16
 anticipating       38:11 45:1,12                      attend 81:1        attributed
  318:22            107:25 188:12     assisted 73:23    105:6 143:10       147:19
                    231:24             80:18
 anticipation                                          attended 9:1,3     augments
  70:7             arrested 9:15      Associate's       102:2,7 103:8      104:13
                    19:10,22 20:12     102:3            133:14,20
 apologize                                                                August 175:3,
                    23:16 33:22
  17:10 28:6                          assume 14:19     attending           21 273:1
                    34:6 35:24
  40:14 51:24                          15:16 16:21      82:12
                    36:8,10,11                                            authenticate
  75:1 269:21                          18:25 22:11
                    37:10 38:20                        attention 46:6,     318:7,10
                                       40:17 47:7
 Appalachian        139:13,19                           10 145:14         authored
                                       73:20 74:16
  146:16,23         157:11 198:6                        271:14 319:8
                                       75:25 84:2                          169:1
  147:3             244:24 297:24
                                       102:4 111:4     attorney 16:6
                    302:8                                                 authority
 appearance                            115:24 117:9     29:9,10 30:8       46:14,20 57:21
  238:9            arresting 21:5,     136:22 137:17    46:6,11,17 47:8
                    7                  140:17 156:20    57:2,19 65:15     authorization
 appeared                              182:13 185:10                       252:9
                                                        66:13,15 91:4
  132:18 213:13    arrests 21:2
                                       187:2 191:4      102:19 106:5
                                                                          automatically
 appears 156:9     asks 115:19         196:9 200:25     113:14 114:15
                                                                           224:5
  175:21 284:22                        201:25 238:17    116:9,13
                   aspect 27:5         250:22 254:13    118:10 123:23     Avenue
 applied 102:3                         278:2 301:15
                   assembled                            127:25 133:15      119:14,16
  165:1                                314:5 316:17
                    98:11                               152:17 164:3
                                                                          averse 261:1
 applies 56:23                        assumed           169:12 181:15
                   assert 53:5
  225:1                                39:18 43:14
                                                        208:7,20,24       awaiting
                    62:21 69:3
                                                        209:7 215:18       239:22
 appointment        172:14 229:15      110:11 287:19
                                                        250:8 251:15,
  286:6                                307:25                             aware 25:18
                   asserted 69:5                        20 274:14
                                                                           46:22 48:22
 apprehension       81:15 89:5        assuming 21:7     276:9
                                                                           75:21 108:25
  215:19            92:14,22 94:25     174:18 251:14
                                       308:25
                                                       attorney's          113:24 114:1,2,
                    115:17 128:4,7
 approached                                             173:5 250:10       18,21,24 131:9
                    172:12
  144:24 170:19                       assumption                           146:18 153:24
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018333 of 365 - Page
                                      ID#: 8127                           331

  190:11,14         Baptist 119:19      151:21 304:3       167:6              33:23,24 34:11,
  199:14 207:5                          307:20                                17 35:13,14
                    Barbara 47:10,                        bills 263:23
  208:18,19                                                                   36:7,12 38:20
                     16 65:21 66:23    begins 154:9
  219:21 236:14                                           Bingham 9:16        39:1,3,13 42:2,
                     67:8,10,11         262:18
  271:13 273:19,                                           19:4,12,14,17      5,25 43:14
  21 276:14,22      Barbourville       behalf 63:7,11      23:7,16 24:4,5     45:23 48:2
  307:10,13          25:2 76:24         64:7 90:18         27:24 28:9 30:7    59:1,22,23 60:1
  311:21 315:23      136:24 137:1,      260:22 323:6       31:12 32:22        62:18 69:24
  320:8,10,19        10 139:11                             35:16,23,24        80:1,3 124:25
  322:4,22
                                       Beine 178:23                           125:16 126:3
                     323:7 325:2,9                         36:9,11,13,14,
                                        179:13,15
  325:15                                                   18,22 37:8,15,     138:20 139:2
                    base 96:12,14                                             155:25 156:11
 awareness                             belief 201:22       17,19,21 44:23
                    based 21:14         225:8 230:8        45:23 48:18,20     157:1 161:7
  230:11
                     29:23 42:25                           59:12 62:19        191:2,3,15
                                       beliefs 211:13      124:9 126:4        206:9 237:7,14
                     54:2 81:19
       B             112:7 124:5       believed 31:23      130:1 156:17       301:3,14,15,17
                     154:12 165:17      34:10 79:12        223:16 237:8       302:3,9,12,15
 bachelor's          167:12 180:25      80:15 139:13       302:10,19          304:13
  101:21 102:1       208:4 229:22       145:9 148:18
                                                          Bingham's          Bob's 10:16
                     261:3,10 309:8     155:7 267:13
 back 12:5                                                 24:18              14:6 23:14 27:4
                     314:16 321:17      279:10 322:16
  20:23 25:13                           323:17            bit 9:17,19        Boggs 152:17
  29:8,12 31:1      Basically 18:7
                                                           15:6,7 19:4,5      274:14,16
  36:16 42:1                           believes 27:11                         275:23
                    basis 61:14,18                         28:11,12 29:4,5
  56:20 58:11,12,                       266:8
                     63:2 81:14 91:6                       39:2,3,14
  13 105:11                                                                  bond 194:25
                     106:8,23          Bell 52:12 96:2,    45:10,11 62:19
  115:11 144:19                                                               276:24 277:1,6,
                     114:11 253:5       6,16,18,22         120:5 134:25
  145:10,20,22                                                                7,8,9 308:22
                                        101:3,4 102:18     156:17 206:4
  148:19 151:21     bat 8:19 156:8                         211:1 223:19      Bonnie 183:1,
                                        110:12 120:12,
  180:4 187:18      batch 313:8         13 121:6,8,13,     227:19 270:19      2,14
  199:23 215:8                          14 167:23          302:9,14,22
  235:25 236:3,     Bates 112:6                                              born 96:4,6
                                        239:21,23          303:2
  12 246:24          128:25 129:2
                                        254:21,24                            bottom 132:11
  249:4,5 256:24     156:1 197:4                          Blair 178:11,12
                                                                              138:20 159:7,9
  270:11 274:4       323:9             belong 181:18      blame 23:16         170:8 191:2
  282:6,23                              182:23
                    Beach 96:8                             95:7               197:17
  296:20 308:17
                     102:24 103:11,    Bennett 163:5      Bless 129:10       bought 42:7
  309:6
                     17 162:12,13       238:13,18
                                                                              157:3
 backed 144:15       221:15 239:6                         blonde 145:9
                                       bet 165:22                            box 129:21
  145:8,21                                                blue 145:8
                    Beach's
                                       bias 91:18          146:17 225:9      boxes 128:3
 background          162:17
                                        92:10,15
  12:25 195:15                                             314:11,14,19,
                    bears 92:9          210:15                               Boy's 101:4
  196:9 292:25                                             20,24
                    beg 50:23          biased 95:6                           Brandon
 bad 16:13                                                Bob 9:14 10:1,
                     129:8 199:3                                              98:14,15 99:14
  135:15 224:17                        biases 91:21        21,23 12:21,23
                    began 8:14          92:2,9             13:4,7,10,23      Brandon's
 Baker 295:17,                                             17:19 18:12,13     99:1
                     54:11,12 67:15
  18                                   big 12:2 95:24      19:3,10,14,15,
                     102:15,18
                                        105:13 278:13      16,19 20:8,11,
                                                                             Branson
 ballpark 55:8       232:20
                                                                              149:15 150:2
                                       Bill 49:11,12       16 22:3,25
 bankruptcies       begin 198:3                            23:16,24 24:2,
                                                                              161:9 232:9
                                        53:1 54:17
  104:3,7                                                                     234:6,14
                    beginning           55:20 59:15        3,5,9,16 26:12
 bankruptcy          55:19 74:7         74:7 75:15         27:5 28:7,8,9     break 74:24
  103:3              81:25 144:4        122:18 166:3       29:2,13,24         151:1 180:16
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018334 of 365 - Page
                                      ID#: 8128                           332

  205:18 246:22      312:16            calls 16:11        Carolina 99:12      21 226:15
  269:4                                 30:2 53:21                            227:23 229:21
                    burdensome                            carrying 16:20
                                        55:10 88:24                           233:3 236:1
 Brian 320:7,19      127:25
                                        89:12 108:18      Carson 163:13       239:23 240:1,2
  322:19
                    Bureau 46:14        113:20 116:5       294:5              251:17 252:16
 briefly 8:13                           130:12,18                             268:4,9 282:21,
                    Burger 103:17       139:14 169:16
                                                          case 13:18          22,25 284:12
  32:9 235:1,15
                                                           16:24 31:2 45:4
                    Burgey 111:7        171:6 175:23                          287:11,17,20
 brightly 145:14                        188:24 216:14
                                                           46:17 48:5
                                                                              289:10,14
                    burglary            227:6 230:14
                                                           49:3,6 52:16,20
                                                                              296:7 297:9,11
 bring 16:9 46:5
                     139:20 140:1                          57:11,15 59:15
  106:4 126:20                          253:11 279:25                         307:11 310:19
                                                           60:12,19,20
  127:7,8,12        Burson 102:25       310:17 313:23                         320:21,24,25
                                                           65:1,4,5,9,11,
  128:2 306:3                                                                 321:4
                    bus 144:10         camo 314:25         12,13 66:1
 Brittany 97:21,                                           67:11 70:10,20,   cases 21:5,6
                    business 20:4,     camouflage
  22 99:14                                                 25 71:1,7,11       43:2 48:25
                     5,20,23 49:8       145:11
                                                           72:22 73:3,25      70:13,15 105:9
 Brock 322:19        79:8 301:19,21    Camp 101:3,4,       75:16 77:8,19,     110:19 112:12
 broke 272:9        bust 301:17         5                  20 79:25 80:13     113:19,25
                                                           81:22,25 82:7      114:1,11 121:2,
 broken 78:6        busy 70:14         candid 166:2,9                         7,14,15,17,21
                                                           85:1,2 86:17
 brother 265:20     buyers 43:25       canvassing          87:3,8,16 88:5     122:1,3,9,12
  298:4                                 320:14,15          89:21,23 91:2,     129:16 155:2
                    buying 43:25                           19 92:9,10 94:8    198:10,11,13,
 brought 8:16        118:5 253:9       capacity 50:4       110:1,17 111:8     14 206:16,18
  46:10 190:23                          57:19 73:21                           209:20 214:13
                    Byers 314:18                           112:15,25
                                        125:24                                216:25 223:21
 Broughton                                                 113:3,5,6,11,23
  184:4,5,6,7                          capital 65:17       114:16 115:4       224:7
                         C              105:8 109:17,      116:11,12
  323:6,14 324:5,                                                            cash 186:8
  18 325:15,16,                         21,22 110:1,6      117:13 120:13,
                                                                              277:6 301:24
  18                call 29:25          111:2 112:11,      14,24 121:8,9,
                                                                              302:8
                     50:22 53:24        15,25 113:6        16 122:14,16,
 Broughton's         69:18 85:14        120:14 207:15      18,24 123:6,12    catalog 236:19
  324:24             87:2,25 88:3,9,    215:20             127:22 130:9,
                                                                             catch 27:6
 Brown 163:6         21 89:2,4,17,25                       10 131:20
                                       car 149:22                             206:3
  192:21,23,25       90:3,7 120:19                         133:11 142:20
                                        172:6 187:2,4,6
  193:23 281:1,      130:16 158:9                          150:12,14         caught 232:5
                     186:3 271:14       201:12 203:11      158:18 159:5,
  11 282:9 283:8                                                              234:3
                     276:5              225:9 263:10       22 160:22,24
  286:19,20,21                          264:2 272:7,8,                       caused 35:22
  288:4,5,7                                                166:8 167:2,20,
                    called 19:5         10,13 302:23                          36:22 107:25
  290:21 295:8,                                            22 168:1
                     34:7 85:14,19      314:11,14,19,                         145:15
  11,13                                                    169:11 171:20,
                     86:15 87:8,15      20,24 317:5        23 180:20         caution 229:20
 Browns 196:24       88:8 90:24
                                       card 213:11         186:16 191:25
  288:10,12          92:11 110:15                                            CD 221:12
                                        281:13             192:1 197:24
                     115:11,20
 Brunner                                                   203:15,21,25      cease 216:4
                     118:20 129:7,     cards 286:7
  162:22 221:14,                                           206:1 207:3,6,     318:2
                     11 208:13
  15 239:10                            care 297:2,20       7,13,15,17,18,
                     239:22 272:10                                           cell 90:7
                                                           19 208:4,12
 Bryant 207:11,      281:13 295:24     Carla 111:3,6       211:13,25         cellmates
  16 208:2           296:5 308:24,
                                       Carnes 47:10,       212:14,19,20       150:8,9 234:7
                     25 309:1
 bump 145:19                            16,25 65:21        213:20 215:20,
                     322:12                                                  center 10:12
                                        66:11,12 67:8      21,22,24
 bumper 145:20      calling 38:24                          216:17,20          11:8,9 14:3
                                        181:22 220:25
                     90:12,18                              217:20,22          15:1,15 25:7
 bunch 163:9                            300:24
                     297:12                                221:13 223:20,     34:9 35:23
  206:1 286:4,6
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018335 of 365 - Page
                                      ID#: 8129                           333

  36:7,23 39:4       231:24           claimed            clients' 64:3      Commission
  48:8 54:13                           232:10 255:3,6                        319:20,24
                    Charles                              clip 306:20
  133:6,13
                     155:25           claiming            310:3             commit 224:21
  137:18 139:22
                                       172:19
  150:5 183:3,7,9   Charli 99:16                         clock 51:12        committed
  231:4 235:2,12                      clarification                          155:8 227:18
  237:3 238:4
                    chart 176:4,5                        close 25:6,8
                                       177:15
                                                          68:8 100:15       common 16:22
  239:21 242:7,8    check 144:8
  249:25 258:15
                                      clarify 51:2        258:17 276:18      203:14
                     195:16 200:8,9
                                       52:2 227:19        282:20
  261:16 315:15      201:18 250:23                                          commonplace
                                       251:24 255:14
 central 13:11       296:21 326:1,2                      closer 100:1        120:17
                                      clarity's           258:19 259:1
 certainty          checking                                                Commonwealt
                                       131:25
  195:14
                     304:12                              co-owners          h 90:14
                                      class 109:2,21      249:9
 certification      Chicago 49:24                                           Commonwealt
                                       110:4
  104:20,24
                                                         coach 211:4        h's 46:6,11
                    children 99:13
  105:2 106:6
                                      clear 30:20
                                                         coat 136:11,13     communicate
  109:14 269:25     children's         40:20 73:17
                                                          307:9,22           62:6 88:25
                     146:16,22,23      83:14 92:10
 certifications      147:3,6 225:10    128:10 132:4      codefendant         94:24
  269:16                               177:23 213:10      215:22 216:12     communicate
                    Chloe's 284:9      244:11 248:21
 certified                                               codefendants       d 88:15
                    chosen 30:9        265:17 280:7
  104:15 105:5                                            217:1             communicatio
                                       307:24 316:11
 chain 175:4        Christie                                                n 29:16 48:13
                                      Cleo 163:6         Cody 98:8
                     163:18                                                  53:7,19 56:15
                                                          320:5
 chance 8:18                           192:21 193:23
                                                                             57:6 58:5,10
  151:5 269:12      Christy 149:15     281:1,11 282:9    coerce 165:13       62:23 83:10,21
  273:22 295:6       150:8 161:9       283:8 284:9
                     232:9 234:6,14                      coerced 39:19       85:22 86:24
                                       286:19,20,21
 change 106:15                                            141:4 224:22       87:20 124:16,
                    church 119:10,     288:7
  214:14                                                                     17 165:16
                     14,15,19,20,22   Cleveland          cohorts 107:12      173:11 181:1
 changed 190:3                                                               229:13 246:13
                    CI 28:18           288:5,13          collect 74:18
  291:17                                                                     247:6 253:3
                     287:11,23        client 29:20        196:4,7 317:14,
 changing                                                 17                 254:14 264:21
                    circle 263:24      54:3 57:4,22
  72:14                                                                     communicatio
                                       60:12 83:23       collected 15:3
 characterize       Circuit 122:2      92:16 107:9                          ns 85:13 89:14
                                                          21:8 74:12
  241:20            Circulate          152:11 185:24      196:1,2 245:16     117:20,21
                     112:3             208:24 209:1,4                        172:19 173:19
 characterizing                        210:2,7,9         college 25:9,       176:10 264:12
  241:24            circumstance                          13 102:2
                                       216:12 217:16                         265:16
 charge 19:16,      s 15:14 23:9       218:18 221:16     Collett 293:10
                     30:13 31:25                                            Community
  17,19 135:13                         224:20 229:13      295:1,8
                     49:22 71:1                                              102:2
  219:22 242:19                        246:13 247:10
                     81:14 83:8        261:1 269:9       Collins 103:8      company
 charged 20:13       85:18 118:17                                            196:6
  38:14 222:14                        client's 92:12,    colored 145:14
                     133:2 149:7
                     271:19            15,20             comfortable        complaint
 charges 42:6,                                                               72:22 73:2
  16,21 43:8,24                       clients 44:22       118:19,21
                    city 25:2 323:6                                          139:10
  44:9 45:1 51:20    324:5 325:5,9     54:5 57:21        comment 38:2
  81:8,15 82:2                         58:1,5 63:7,24     43:10 106:8,24    complaints
  113:6,7 126:21    civil 70:20,25     64:7 73:14 91:5                       207:1
  127:5 139:20       71:1,8 85:2       92:14 94:25       comments
                     86:17 87:3                           160:4 243:19      completed
  140:2,9,19                           165:1 209:9,13
                     115:4 118:8                                             208:15
  142:22 157:1
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018336 of 365 - Page
                                      ID#: 8130                           334

 completely        confident         contact 41:22       53:13 57:5         282:8 319:23
  23:17 37:3        92:25 215:25      54:2 91:3 94:8,    59:6,20 60:11,     326:13
                                      14,18 95:21        18 89:1 90:22
 complex 12:2      confidential                                            Cora 97:14
                                      117:16,24          94:22 107:11
                    86:16 107:21
 comply 84:2                          144:20 198:22      119:12 123:9      Corey 314:18
                    287:1
                                      275:23 276:5       139:3 154:6
 Computer                                                                  corner 145:10
                   confirm 34:22                         156:24 160:1
  102:7                              contacted
                    218:1 234:14                         171:2 183:14,     Cornet 311:7,
                                      54:8 92:21
 concern 95:9       247:25 273:20                        24 186:5           10 312:12
                                      94:21 207:16
  97:5 184:13       281:17 283:14                        202:19 213:24      313:14
                    286:14 318:12    contacts            238:14 249:24
 concerned                            114:21,24          252:24 258:1      correct 22:15
  108:15 141:19    confirmed                             259:9 265:23       28:8 29:6 37:3,
                                      151:14
                    281:5 315:17                                            11 42:4 60:10
 concerns                                                266:3,8,20
                                     contained           268:21 281:24      69:19,20 71:25
  184:4            confirms
                                      193:4 220:20                          72:20 93:6,22
                    282:11                               291:10,13
 CONCLUDED                           content 53:13,      302:12 309:2       98:1 101:14,15
  326:15           conflict 110:16                                          161:15 167:22,
                                      16 58:9 85:9
                                                        conversations       25 185:25
 concludes         conflicts          87:20 88:25
                                                         19:21 53:9 54:2    198:7 199:5
  325:19            120:18            92:8 143:24
                                                         58:2 69:16         204:20 208:21
                                      301:2
 conclusion        confuse 243:1                         82:20,21,23        209:1 225:25
  201:1 216:15                       contents 56:15      83:15,23           226:3 233:6,21
                   confused 41:2      176:20 180:24      124:24 125:6,      234:4 235:17
  314:16
                    77:11 181:16                         15 142:19
                                      247:14                                237:15,16
 condition                                               150:10 156:11      243:25 244:2
                   connection        continue 69:3
  200:24 205:5                                           160:16 183:17,     252:17 253:16,
                    144:10
  268:18,25                           100:12 116:20      23 229:22          22 257:16,20
                   consent 64:3       178:3 205:17       243:12 246:12
 conduct 14:10                                                              258:11,23
                                      213:7              252:24 254:18,
  17:5 38:3 79:8   consideration                                            260:22 261:1
  275:7             43:7             continued           19 259:11          262:1,2 263:12,
                                      117:16             294:13 298:20,     16,19,21 264:7
 conducted         considered                            22                 265:7 269:23
  11:6,7 57:11      21:24 27:10,14   continues                              270:20,21
  81:6              117:18 143:3      57:4 60:4 91:14   conversions
                                                                            279:16 282:13,
                    173:4 204:14                         232:20
 conducting                          continuing                             14 283:15
                    276:12 278:20                       convey 87:21        285:15,16,21
  114:9 195:11                        48:23 53:5
                   consistent         57:22 62:21                           303:13 311:2,4,
 conducts 65:1                                          conveyed
                    31:21 34:1        81:6,7                                5,20 312:20,21
                                                         87:15
 confer 173:23,     152:5 273:4                                             315:10 325:3
                                     continuous         conveying
  25 176:18                           114:10                               Corrections
                   consistently                          304:8
 conferral          154:20                                                  101:1
                                     contraband         convicted
  176:25                              231:2,11                             corresponden
                   constituted                           31:17 78:17
 conferred          67:4                                                   ce 182:17,20,21
                                     contract 66:17     cooperate
  174:16                              102:19 116:10                        corroborated
                   constitutional                        39:25 166:1
 confessed          71:9 92:16,20                                           201:22
                                     contracted         cooperation
  196:20,25                           66:12                                Cosmetology
                   construction                          177:10,14
  210:10 218:2                                                              103:8
                    119:9
  288:2                              contradicts        copies 129:22
                   consulted          284:19             180:14 319:9      cost 301:18,20
 confession
                    179:6
  267:20                             conversation       cops 301:17        couch 24:20
                   consulting         17:7 22:12 23:6
 confessions                                            copy 155:19        could've 12:20
                    69:7,10           42:2 43:16
  290:21                                                 246:18 271:7       24:10 30:11
                                      47:9,14 49:20
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018337 of 365 - Page
                                      ID#: 8131                           335

  35:19 121:7,22     231:3,5 235:1,    creates 111:22      22 227:23         dated 293:16
  134:16 135:24      12 237:2 238:4     112:5              228:3,14 232:6,
                                                                             dates 231:21
  139:17 147:16      239:21,23                             15 304:16
                                       creation                               258:18,20
  201:6 270:10       246:5 252:16                          306:5,15
                                        148:24 149:6                          324:7
  303:25 317:4       254:21,24                             308:23,24
                     258:14 295:25     credibility         309:1,9 312:2     dating 273:12,
 council 104:19
                     315:14 319:19      190:1 210:10,      313:6,11,19        14
  105:7 106:5
                                        21
                    couple 62:12                          Crump's 68:1       daughter
 counsel 69:10
                     158:15 196:23     credible 46:24                         97:21 99:15
  88:22 112:3                                             Curtis 164:9
                     203:18 220:3       200:19                                290:22
  124:16 172:13,
                     236:4,13                             custodian
  14 173:25
                     281:12 288:1
                                       creditors                             daughters
                                                           130:22
  174:1,14,20                           103:4                                 277:1
                     296:19 310:9,
  176:25 177:15
                     10
                                                          custody
  180:12 208:6
                                       Creek 32:14,18                        Dave 160:14,19
                                                           230:12
                                        96:11,13 99:22
  229:14 247:5      court 8:3,9                                              David 61:7,8,
  317:20             56:20 63:21
                                        191:1,6,11,23     customers
                                                                              10 62:2 171:11,
                                                           27:8
                     91:13 100:6,18    Crider 111:3,6                         18 208:6
 counselor
                     122:2 158:4                          cut 103:9
  265:10                               crime 38:14,15                        day 20:22
                     173:21 180:5
                                        167:16,17                             50:24 51:10
 count 168:8         183:9 186:18
                     190:24 208:3       186:10 243:17             D           117:4 144:9,13,
 counties            212:23 238:8       244:18 312:1                          14,21,25
  96:21,25                              313:4             dad 284:3           170:20 183:16
                     240:17 246:24
  110:16,17                                                                   204:9 229:24
                     252:1,16          criminal 31:14     dad's 284:1,4,6
  120:21                                                                      246:9 255:14,
                     262:12,15          101:20 104:15,
                     265:6,8 285:10                       daily 61:14,18      20,22 256:2,11
 county 8:15                            18 122:3
                     295:4 301:9                                              272:15 278:16
  11:8 13:15                            139:20 140:2,9,   Dale 212:9,22
                     312:6 315:4                                              285:17 295:2
  14:3,12,13 21:1                       19 159:12          267:23
                     316:22 319:12                                            299:5,6,14,24
  23:11 26:22                           160:6 195:15
                     325:24                               Dallas 320:8        300:4 308:7
  32:15,20 38:7                         204:4,21
                                                           322:4              310:8,9
  40:5 44:17,24                         208:23 211:25
                    courthouse
  45:11,21 46:7
                     25:11              229:23 251:20,    Dan 162:8          days 15:20
  47:1 48:24                            22 256:19          250:10,16,19       100:13,16,18
  52:12 67:16       cousins 100:2                          251:16,18,19       109:2 116:24
  96:2,6,16,18,23
                                       criteria 123:20
                                                           252:19 253:23      310:9
                    cover 181:14
  98:12 101:3,4,                       critical 107:8      303:15
                     182:12 251:2                                            DEA 160:10
  11 102:18,19
  108:23 110:12     covering           criticisms 9:4     Daniel 112:17,     dead 218:19
  111:9 120:7,13     267:6              223:25             20,21 234:24       219:6 248:2
  121:6,8,13,14                        criticize           235:8 239:3        299:15 302:3
                    Cox 10:11,13                           293:1
  122:4,12,13                           106:24 107:15                         310:14
                     15:13 16:2,6,20
  125:1,12,21
                     17:4 22:7         criticizing 9:13   date 11:10         deal 19:15
  132:2,15 133:6,
                     29:12,13,14                           23:13 48:6         95:24 100:10
  12 137:18                            cross 196:15
                     30:13 67:11                           78:4,5 83:7
  150:4,5 158:21                                                             dealer 13:13,
                     116:7 133:15      cruiser 38:24       84:19,25
  159:8 160:7                                                                 15,21 49:10
                     169:13 171:11      39:1 148:19        133:10 176:23
  164:16 166:13                                                               80:15 191:19,
                     186:20 212:15                         187:3 198:1,2
  167:19,23,25                         Crump 143:12,                          23 192:2,8,21
                                                           201:19 241:7
  171:19 179:24     Cox's 169:14        15,18 144:2        247:9 255:16       193:24 194:7
  183:2,7,8                             148:3,13 149:1,
                    create 106:15                          258:16 273:1      dealers 13:9
  184:15 185:7,9                        9 161:9,20         282:15 283:3       191:1,5,11
  188:21 192:20     created 111:22      187:17 199:4       285:20 304:1       192:16 193:6,
  194:20 202:24      125:24 148:3       200:13,17          312:24 315:9,      19 194:13,18
  207:14 220:22      182:20,21          226:12,13,18,      13
  221:6 223:2
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018338 of 365 - Page
                                      ID#: 8132                           336

 dealing 20:17       104:15,18         159:9 160:7       241:19 280:19     235:23
  27:6               105:5 124:17      164:17 166:13     313:11,16
                                                                          determine
                     125:14 153:4      184:12 188:22
 death 75:1                                             descriptions       146:16 176:1,6
                     168:19 171:12     206:12,24
  99:12 113:2,11                                         144:17 227:13     318:1
                     173:10 174:14,    207:17 208:5,
  136:1,3,7 141:6
                     20 177:14         14,18 211:2      designated        detour 223:19
  198:2 255:22
                     178:19 179:2      216:8 229:19      174:7 176:15
                                                                          detoxing
 deceased 99:6       181:2 211:25      230:21 307:9      177:16
                                                                           268:15
  249:8 275:24,      215:10,12         324:4,5 325:2,
                     229:14,23         10
                                                        designations
  25 276:13                                                               develop 63:2
                                                         172:15,16
                     251:20,22
 December                             Department's       177:1            deviated 155:2
                     253:3 256:19
  146:17 218:19                        202:24
                     261:9 264:21                       destroy 236:23    Dickie 163:6
  219:5 221:24
                                      depending
  273:14            definitively                        destroyed         died 275:25
                                       16:10
                     45:4                                236:21            276:2,11
 decide 106:15
                                      depends 12:1
                    degree 101:19,                      detailed 68:23    differed 227:11
 decided             21 102:1
                                       124:6
  268:22
                     276:21           deposition        details 263:22    difference
                                                                           51:3 142:2
 decision 63:22     Del 212:7
                                       8:14 56:7,10     detective
  261:6                                58:22 70:16,22    139:1,4 140:7,   difficult 168:18
                    delve 86:22        93:5,12 94:3      8,17 141:11
 declined                              111:20 126:11                      difficulty
                                                         143:1,6 146:2,
  243:24 244:13     delves 83:21                                           166:14
                                       128:1,15          10,15 147:1
                     124:14 165:16
 deemed 184:1                          165:19 176:13,    151:18 156:25    dire 100:6,20
                     229:13 261:8
                                       14 178:4 206:7    206:1 223:20,
 deeper 86:22        264:20                                               direct 8:10
                                       247:17 268:4,9    25 228:21
                    delving 54:4       317:23 318:1                        24:1
 defendant                                               229:5 243:10,
  62:23 73:14        57:5              325:22,24         11,17 244:17     directed 34:18
  132:16,18                            326:15            245:4,13,20       39:13 74:5
                    demand
  136:10 138:2                                           249:19 256:6
                     128:20           deposition's                        direction
  139:19 148:8                                           261:17 274:6
                                       72:17                               29:16 88:17
  150:2,21          demeanor                             275:7,12
  151:11 152:3,      261:18           depositions        278:18 311:7,     89:6
  11 155:14                            70:8              10,17 312:12,    directly 30:14
                    Demoss-
  207:14 208:21,                                         16 313:5,14,19    41:3 186:11
                    campbell          deputies 38:8
  24 317:22                                              315:18
                     318:17 323:4,5   deputy 44:24                        director 147:6
 defendants          325:19                             detention
  8:17 27:21                          Derek 273:12,      10:12 11:8,9     disabled 97:19
                    denied 34:21       14,17,18          14:3 15:1,15
  60:6,14,21                                                              disagree 60:10
                     77:20 200:13,                       34:9 35:23
  73:10,16 89:21                                                           83:14 91:9
                     14 281:19        Derrick 205:25
  100:11 110:17                                          36:7,23 39:4      176:12 177:3
                     315:23            264:17
  132:1,2 137:8                                          48:8 54:13
  215:13 217:1      deny 247:25       describe 181:4     133:6,13         disbelieving
  246:25             281:18 289:5      290:20            137:18 139:22     272:22
                                                         150:5 162:14     disciplinary
 defense 29:17,     department        describes          183:3,7,8
  25 48:14 53:8      21:1 38:8 40:6    156:23                              207:8
                                                         185:11 231:3
  57:9,20 58:3       44:17,25 45:6,                                       discipline
                                      describing         235:2,12 237:2
  60:8 62:24         12 90:18 95:15                                        206:24 208:17
                                       145:19 216:21     238:4 239:21
  63:11 64:1,11      100:25 106:3                        242:7,8 249:25   disclose
  66:25 67:2,4       108:24 110:15    description        258:15 261:15
  83:22 88:16        120:25 121:23     148:8 224:11                        106:16 112:6
                                                         315:15            203:2
  92:12,21 94:14,    125:1,21          227:21,23
  25 95:22           132:16 139:12     228:17 229:9     determination     disclosed
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018339 of 365 - Page
                                      ID#: 8133                           337

  107:22 173:22     159:22 165:5,9    documents         drop 43:24         earlier 10:5
                    249:12 250:1,3     56:13,14 58:8                        30:19 69:5
 disclosing                                             dropped
                                       69:22 81:3                           76:11 79:7
  252:24           discussing                            183:11
                                       126:22 127:21                        86:23 124:15
                    217:2 293:4
 disclosure                            128:8,24 129:4   drove 144:15        130:4 165:18
  247:4            discussion          131:22 166:19     263:10 279:5       193:11 253:6
                    255:4 270:20       176:1 180:20,                        261:11 278:19
 disclosures                                            drug 13:8,13,
                                       21,24 181:3                          323:16 324:16
  95:19 158:2      discussions         251:25 252:2
                                                         15,20 38:15
                    57:9 64:14 85:7                      42:21 43:2,24     early 23:12
 discover                              269:11 319:7
                    220:12 243:3                         49:10 80:15        24:19 293:14
  201:14
                    261:8             doggone            103:15 155:1       299:3
 discovered                            156:16            157:1 191:1,5,
                   dismissal                                               easily 109:2
  90:22 166:19                                           10,19,22 192:2,
                    51:19 52:22,23    Donna 162:2,4
  245:18                                                 8,16,21 193:6,    Eastern 96:5,
                    82:2               233:20 234:1
                                                         19,24 194:7,13,    20 99:8
 discovery                             270:18 271:7
                   dismissal--                           17 221:24
  106:17 138:9,                        273:13,23                           Easy 206:20
                    81:25                                254:8 255:20
  17 141:23,24                         274:10 276:8,
                                       22 277:13
                                                         270:14 280:12     education
  142:1,6 145:3    dismissed
                                                                            101:25 104:9
  149:3 151:15      81:9 82:2 136:7                     drugs 19:14,
                                      door 232:23                           203:19
  158:3 166:22,                                          20,25 20:17
                   dispensing          281:13
  23 167:14                                              21:9 23:22        Edward 19:7,8
                    252:24
  182:5 186:15                        Dorning 212:7,     27:21 34:16
                                       9                 39:24 40:25
                                                                           Edwards 9:17,
  187:7,11,12,18   displeased
                                                                            19 28:11 31:24,
  191:8,9,13        177:19                               42:7 43:25
                                      Dorning's                             25 32:1,22,25
  197:1 198:17                                           139:5 157:3
                   dispute 266:9       267:23                               33:21,22,24
  202:4,10 219:9                                         218:18,22
                    292:9,10                                                34:1,5,18,21,22
  220:5,21 221:4                      doubt 135:17
                                                        drugstore           35:12,25 37:2,
  224:3,4 225:23   disputing           211:18
                                                         103:16             10,18 38:12,21
  226:11 228:9,     241:16
                                      Doug 178:11,                          40:15 41:2,4,5,
  24 242:25                                             due 78:5
                   distance 235:8      12                                   17 45:10,25
  243:2 244:9,13                                         184:18
                                                                            48:18,20 59:12
  245:23 246:1     District 96:20     downtown
                                                        DUI 135:13          62:19 124:10
  247:4 266:14      252:16             25:10
                                                         136:7 188:12       126:4 130:1
  278:10 283:3
  304:24 307:19,   diverted 109:1     dozen 128:2        200:7,10           156:18 219:12
                                                                            237:7 291:17,
  22 308:6 313:8   DMV 314:15         DPA 54:11,12      duties 322:2
                                                                            19,20 292:17
  314:4 315:1                          57:23 65:1
                   doctor's                             duty 47:2           293:1 302:9,10,
                                       84:22 102:19
 discredit          284:13,14                            209:1,3            22 303:2
                                       116:10 129:7
  210:2 245:12
                   doctrine 57:3       207:5 208:3      DVA 46:16          Edwards' 35:4
 discretion                            212:11
                   document                             Dynamics           effect 108:21
  63:14 124:2
                    131:16 181:9      draft 224:7        102:7              188:5 259:12
 discuss 58:21      214:5,8 225:24                                          272:14
  62:18 64:19
                                      dressed 148:8
                    226:4 246:15       224:10 307:20         E             effort 70:6
  85:1 86:16        253:21 262:18
  125:8 179:19      272:17 281:20     driver 218:10                        efforts 245:11,
  211:19 256:25     282:7 285:6,11                      e- 176:2,16         15 294:16
                                      driveway
 discussed          294:25 312:4                        e-mail 170:10      elapsed 273:8
                                       34:23 144:16
  23:14 76:11      documented          145:8,18,21       171:21
  85:10 87:8
                                                                           Elementary
                    213:19,23,25       146:4 322:15     e-mails 172:9       99:22
  114:9 124:15      272:20 275:20                        173:10 175:4
  137:16 140:2                        driving 135:14
                    283:9 315:24                         176:1             Elliott 49:23
  143:22 151:16                        297:6 310:7
                                                                            160:17 230:24
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018340 of 365 - Page
                                      ID#: 8134                           338

  319:4 325:19     equipment          exact 25:1          319:11,13,14     eyes 173:5
                    139:25             55:7,17 57:21      323:8,11
 Elliott's 295:3                                                           eyewitness
                                       75:8 83:7,12
                   Escoe's 32:11                         exist 57:4,12      198:23,25
 else's 169:4
                    144:12            exam 137:15         60:5 69:11        199:1,2 226:8
 Elsie 162:20                                             112:2
                   establish 89:1     examination
 employed                              8:10 92:6         existed 226:16          F
                   estate 118:23
  67:21 98:3,9                         205:23 320:3
                                                         exists 56:17
  100:23 103:13    et al 68:6          323:3                               face 62:9
                                                          176:6 315:22
  106:9 294:16                                                              84:16,24
                   ethically 94:23    examine
                                                         expect 21:17
 employee 50:5                         203:15                              Face-to-face
                   Eubanks                                25:25 182:10
  90:11 185:8                                                               82:23
                    168:2 320:8       examined            316:21
  206:14 231:8
                    322:4              137:8                               Facebook
  325:5                                                  experience
                   Eugene 99:6        examples            102:12 103:25     116:25 117:1
 empty 119:20
                                       165:6              104:9            facilities
                   Evans 8:13
 encounter                                                                  162:14
                    48:14 53:7        exceeded           expert 57:15
  146:18 157:11
                    56:16 57:4,6       317:21             106:13,16,17     facing 265:20
  226:5 258:13
                    58:2 63:12,15,                        179:5,8,9,17
                                      exchange                             fact 43:13 89:1
 encountered        21 69:11 93:6,                        203:21
                                       42:17 45:13                          123:6 154:18
  213:12            19,20 94:21
                                       107:19 170:14,    experts 106:4      156:16 170:22
                    98:23 99:18,19
 encounters                            22 186:8           203:24            184:18 189:10
                    106:12 127:19
  164:15 165:25                        296:13                               211:24 224:10,
                    128:9 155:25                         explain 142:2
 end 83:16          172:12 173:8      exclude             237:11 238:24     22 263:5
  144:5 203:17      178:8 180:24       289:18             285:24 301:23     268:23 279:2
  259:1 325:22      246:13 247:6,                                           310:10
                                      exclusive          explained
                    14,24 269:8                                            factor 189:6
 enforcement        282:6 320:5
                                       160:24             301:17
  26:24 46:14,19                                                           facts 228:17
                                      exculpatory        explanation
  47:3 100:24      Evans' 57:1                                              230:11
                                       185:24             78:1,5 80:7
  102:11 104:2      58:3
                                                          177:23           failed 143:10
  106:10,25                           excuse 17:13
                   event 245:17                                             190:12 199:8,
  107:20 108:11                        82:9 125:16       explanations
                    264:3                                                   12 279:13,14
  122:13 125:20,                                          78:2,8,12,14
                                      excuses
  25 158:13        events 13:12                                            fair 16:25 30:14
                                       267:19            extends
  209:24                                                                    42:22,24 60:24
                   eventually                             154:10
                                      exhibit 111:19                        170:1 194:14,
 enforcing 58:1     119:21 275:25
                                       112:1,9 126:11,   extensive          16 210:5 212:1,
 entered 25:19     everybody's         13,15 127:24       213:24 216:10     2 213:20,21
  129:8,16          174:3              131:10,17                            214:10,11
                                                         extent 21:20
                                       155:21 156:3,5                       219:1 227:21,
 Enterprise        evidence 21:8                          22:21 52:6
                                       158:6 168:7,9,                       24 245:2 246:5,
  163:20 171:16     159:21 160:2                          54:10 57:5
                                       11 180:9 181:8,                      8 247:24 248:8,
  318:24            209:4,9,11                            68:23 70:18
                                       10 185:15,17                         25 280:20
                    210:2,3 211:19,                       72:11 83:9
 enticed 141:4                         197:6,21                             281:6 301:19
                    20 217:14,15                          85:21 88:15,19
                                       206:10 232:3                         303:10 315:18
 entire 22:17       220:17 222:20
                                       240:9,15,16
                                                          90:16 91:14
  32:15 61:1,5      303:22 304:5                          106:14 108:9     faith 91:6
                                       246:16,19
  70:3 100:8        315:12                                112:6 113:21
                                       247:16 250:17                       fall 86:13
  105:12 126:20                                           115:6,18
                   ex- 293:2           252:4 262:20
  127:4,10                                                159:16 253:1     falls 53:25
                                       270:3 271:4
  128:20 258:1     ex-husband          285:9,13
                                                          261:4 264:9,20    88:18
  266:8             96:10 292:17
                                       286:23 295:5      eye 198:20        false 229:5
                    293:4
                                       301:4 312:5,9
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018341 of 365 - Page
                                      ID#: 8135                           339

 falsely 155:4,      255:9 309:5,6     filed 73:3        Florida 138:4      83:1 85:3,15
  14                                    113:4,10          142:7 297:4,6     86:1,7 87:4,18
                    feeling 260:17
                                                          316:25            88:14 89:22
 familiar 14:8       278:11            files 74:2
                                                                            90:2,15 91:1
  107:4 131:21                          127:20           focusing
                    feelings                                                103:23 106:11
  153:21 160:14                                           226:11
                     107:18 309:8      filling 243:3                        107:17 108:2,
  163:2,7 249:15,
                                                         folder 169:13      18 110:21
  17 293:2          fell 201:7         final 224:8
                                                                            113:20 114:4,
  294:20 301:1                                           follow 34:25       23 115:5,13
  316:5,25
                    felonies 31:18,    find 12:7 20:11
                                                          68:22 84:13
                     20                 32:7 59:8                           116:4,19
                                                          124:21 129:3
 family 34:12,13                        75:22,24 94:16                      117:10 118:24
  101:9 186:12
                    felony 19:19                          165:21,23
                                                                            120:16 121:19
                                        95:13 108:4
                     36:14                                186:16 210:6
  219:11 279:16,                        138:4 144:12                        122:5 123:17,
                                                          247:19 249:2
  24 280:6          felt 27:4,16        152:23,24                           21 124:13
                                                          265:9 281:9
  289:17,19          43:22 50:19        153:2 157:9                         125:2 126:6
                                                          283:21 284:23
  293:8              72:1 104:10        166:9 171:1                         129:5 130:3,12,
                                                          296:15
                     153:3 184:19       186:17,23                           18,24 133:3
 Farley 159:18                                                              134:9,13,22
                     185:24 187:10,     189:17 195:5     follow-up
 Farris 320:8        14,19 203:1        196:3 200:10      172:22 259:10     135:4,19
  322:7,8,12,23      215:25 224:12      201:10 209:3      314:11            136:19,21
                     225:9,10 242:8,    235:8 236:9                         137:11 138:6,
 farther 69:25                                           Ford 293:10        13 139:7,14
                     10 244:22          295:24 301:13
  283:14                                                  295:1             140:3 141:8
                     260:17 261:14,
                                       finding 73:23                        142:17 143:16
 fast 176:17         18 279:23                           forearm
  315:6                                fine 94:4          145:14            147:4 148:5
                    female 14:1,11                                          149:2 151:24
                                        205:19 269:5
 father 99:1         28:18 41:14                         foreclosure        153:10 154:2
                                        276:22 300:23
  186:6 284:8        145:9                                103:3             155:9,17
                                       fingers 215:24                       156:19 157:6
 favor 95:6         Ferguson                             foreclosures
  136:8              254:3             finish 221:23      104:3             159:15 160:8
                                                                            164:23 165:15
 favoritism         Ferrell 160:15,    finished 50:10    Forestry           166:15 167:8
  303:23 304:6       20                 180:8 262:25      101:3,5,6         168:5 169:16
                                        271:2                               170:2 171:6,24
 fax 250:15         fight 215:9                          Forget 58:18
  253:21 254:1                         firm 53:8 73:24                      172:11 175:23
                    figured 116:16                       forgot 17:11       179:22 182:19
                                        74:15 83:22
 faxed 170:24                                             79:24 178:8       183:25 185:21
                    file 10:20 11:23    88:16 102:24
 February            12:7,12,13         158:3 174:2      form 9:6 11:18     188:24 190:2
  102:15 228:21      22:14,17 70:4,7    176:16,18         16:3,11 17:6      192:12 193:9
  312:24 313:19      71:19 74:6,11,                       21:19 22:8 26:1   198:9 200:18
                                       five-year                            201:4,8 203:4,9
                     13,14,21 81:4                        30:2,15 31:10,
 federal 46:14                          112:19                              204:6,22 209:6,
                     82:12 86:6                           19 32:16 33:17
  91:13 92:25                                                               16 210:4,12,20,
                     113:2,9 115:9     flag 198:18        36:24 40:22
  100:6,18 158:4                                                            22 211:6,15,21
                     126:20 127:4,                        42:8,10,19,23
  317:22                               Flat 32:14                           213:5 214:6,18,
                     10 128:21                            43:21 44:18
 feed 211:11         169:2,4,18,19,    Fletcher           45:2,7 46:21      22 216:14
                     22,25 180:2        163:19 171:11,    47:4 50:9,17      217:17 218:4,
 feel 46:2 47:1      182:9,13,21,23                       54:9 55:9,22      11,20 219:8,17
                                        15 172:5 176:3
  50:18 60:22                                                               220:8 221:25
                     184:14 199:23                        60:16 61:16
  62:7,8 71:17
                     229:21 233:4
                                       flip 232:2         62:4 64:24 67:6   222:6,19
  118:19,20                                                                 223:14 224:1
                     235:16 236:1,3,   flipped 175:14     70:17 71:14,18
  127:12 166:2                                                              226:6 227:6
                     16 237:4                             72:25 73:4 76:9
  185:1 188:17
                     238:20 281:7      flirted 257:11     77:5 78:21        228:6,18 229:2,
  204:13 223:8                                                              7 230:2,14
                     282:23 283:1,     floorboard         79:11 80:10
  224:2,16,19,21                                                            231:14,20
                     10                 136:12            81:10 82:15
  225:21 227:8                                                              234:22 236:22
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018342 of 365 - Page
                                      ID#: 8136                           340

  241:15 244:1,4,    67:6 76:9 80:10    288:1            gentleman          good 18:12
  19 245:8           81:20 86:7                           147:9              75:3 91:6 92:24
                                       gas 147:13
  246:11 248:24      88:14 90:2                                              119:23 176:8,9
                                        272:9            gentleman's
  249:16,22          114:4 123:17,                                           268:17,25
                                                          79:24
  252:21 253:11,     21 129:5 135:4    gather 63:19                          283:13 309:23
  17,24 255:18       143:16 148:5                        gentlemen
                                       gathered                             Gooding 249:9
  256:4,13 257:3,    153:10 183:25                        46:25
                                        216:5
  24 258:5 260:1,    188:25 249:16                                          Goodness
  8,16 261:2,23      253:12
                                                         getaway
                                       gathering                             12:19
                                                          263:10
  263:7,11,17,20                        114:15 117:9,
                    Fox 160:14,19                                           gossip 288:21
  264:1,5,8                             12 211:24        Gibson 174:25
  265:24 266:4,     frame 43:9                            175:1 179:23      graduate
  11,24 267:8,22     52:3 55:25
                                       Gatnarek 9:23
                                                                             101:16
  268:19 272:19,     67:17 141:4,5
                                        59:21 61:2       gist 43:16
  24 273:25          224:20
                                        62:20 178:24      294:23            graduated
  275:4,17,21                           179:9,18                             96:16 101:18
                    Frank 19:7,8                         give 8:5 14:4
  276:17,19                            gave 14:8,20,      26:15,23 28:14    grand 188:1
  277:21 279:17,    Frankfort           24 20:21 22:17    30:9 39:25         224:13 225:6,7,
  25 280:13          110:24 179:18      28:17 35:5        40:10 42:21        12,17,19,22
  282:19 284:15,                        40:19 55:15       55:6,8 62:7        227:10 245:22
  17,21 285:19,     Frankie 249:10
                                        58:8 78:4,13      64:10 74:18
  25 287:7,18                                                               granddaughte
                    Franks 19:7         108:12,16,24      80:5 84:19,24
  292:1,6,14                            136:6 141:11,     85:25 86:4,11     r 279:18,19
  297:18 298:1      Friday 51:5
                                        15 144:16         89:14 111:15,     granddaughte
  299:2,16 300:8    friend 116:22,      148:15 152:19     16 118:7,8        rs 219:11
  301:22 302:1,      23,25 117:2,19,    169:21 190:21     127:18 142:4,      288:22
  13,17,25           23                 220:23 227:23     12 145:2 157:2
  303:24 304:18                         228:17,21         165:3,6 180:5     grandson
  305:23 306:22     friends 276:15,     229:17,19         197:12 202:8       200:23 294:14
  307:12 308:8       18,21 294:17
                                        243:5 255:16      205:13 211:16     Gray 49:5,16
  309:10,20         front 27:4 39:2     263:22 266:23     213:11 227:20      59:16 75:6,9,
  310:17 311:14      126:24 170:4,6     272:23 278:9      229:9 234:20       18,19,21 77:18
  312:22 313:2,      203:17             280:18 283:16     244:23 254:15      78:9,11 82:10,
  23 315:11,19                          296:1,3 301:15    255:12 258:16
                    full 66:16 93:5                                          13 160:17,20
  316:1,15 317:1                        305:15 312:11     262:18 271:18
                     265:3                                                   191:22
  324:20                                319:9             280:22 281:22
                    full- 66:14                           282:2 283:22      greater 72:1
 forms 129:8                           gears 291:8
                                                          287:6 291:6       Greenberg
 forward 111:25     full-time          general 24:11      293:9 297:8
                     102:17 206:14                                           178:22 179:3
  178:3                                 103:1 194:22      301:14 302:19
                    functions           216:7 217:21      303:11 313:16     Gregory
 forwarded                                                                   296:22
  173:10             84:23              289:14
                                                         giving 34:3
                    Fuson 97:14        generally          39:24 40:2,6      Gregory's
 fought 215:9                                                                297:25
                                        12:25 32:6        49:6 74:8 82:12
 found 41:15        future 324:6        60:18 65:8        118:19 183:5      Griffith 65:13,
  64:20 75:23,24    fuzz 309:19         66:24 124:3       223:6 243:3        19 66:23 68:6
  136:11,13                             129:23 170:3      244:16
  181:16 202:23                         213:11                              grilled 137:9
  205:9 209:11           G                               glean 132:14
                                       generate                             group 270:7
  218:19 219:6                                           gleaned 86:5
                                        110:19 111:16                        317:3
  236:6 248:1       Gail 93:9,10                          138:16
  280:11 299:14                         184:2                               Guards 185:4
  310:14 311:13
                    gain 190:8                           goal 87:21
                                       generated                            guess 9:8 20:2
                                                          191:13
 foundation         gained 13:19        21:25 170:1                          21:6 27:5 29:14
                     108:20 189:12
  11:18 21:19                                                                42:6 61:25
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018343 of 365 - Page
                                      ID#: 8137                           341

  79:12,18 110:8   handing            Hazard 96:21        141:14,25         homicide 81:8
  111:19 112:25     155:20                                155:3,8 157:11
                                      head 9:2 79:22                        honest 73:7
  123:14 126:3                                            161:3 179:21
                   handle 120:13       187:14 188:16                         214:24 308:15
  141:23 144:22                                           187:4,18,21
                                       189:2 200:4,5
  145:16 147:2     handled 121:7,                         188:9 189:23      honestly 12:19
                                       226:21 293:20
  155:20 175:8      23 251:17                             195:16 196:12      137:12 154:3
  179:13 185:7                        heading 38:17       199:9,19 200:6
                   handwriting                                              hood 145:12,
  195:4 199:6                                             226:14,18
  225:5 266:17
                    169:7 185:18      health 200:24       237:2 278:15
                                                                             24 304:25
                    197:23 198:15      203:19                                307:9
  272:8 291:12                                            302:11,20
                    251:3,5,6
  294:16 321:17                       healthcare          303:11,15,23      hope 28:4
                   handwritten         225:1              304:5 305:5        275:22
 guessing
                    169:10 170:21                         315:7,9 316:24
  55:14 77:2,3                        hear 30:13                            hopes 111:17
                    181:12
  101:17 251:9                         79:13 188:11      Helton's 34:12      119:21
  294:8            happen 95:10        294:2,3,11         35:3 41:9
                                                          132:19 136:11     hoping 119:18
                    183:18 207:12      306:3,25 310:4
 guidance
                    214:17,20                             190:1             Hoskins 8:16
  265:9                               heard 24:7,9
                    231:19                                                   18:8 30:1 43:3,
                                       44:10,11 78:8,    Hensley 99:6,
 guilty 78:18                                                                9 47:25 51:20
                   happened            10 150:10          7,11
                                                                             52:25 54:7,11,
 gun 19:14,18       20:10 27:23        152:1 191:19
                                                         hidden 264:2        22 61:7,8,10
  36:19 219:22      43:13 57:10        200:16 215:11
                                                                             62:2 64:13 66:1
  242:10 246:5      135:9 144:4        221:2 296:22      high 23:22
                                                                             67:5 68:6,11
                    149:6 152:24       310:3 320:9        96:18 294:21
 guy 116:18                                                                  81:8,9,15 84:5
                    176:12 200:10
  145:22,24                           hearing 40:4,8     highest 109:7       88:10 89:4,20
                    202:18 204:9
                                       79:17 194:25                          95:6 108:1
 guy's 111:9        215:24 238:9                         Hinkle 270:10,
                                       266:18 294:4                          110:4,7 116:20
                    255:20 256:11                         14,15
 guys 23:1                             308:22                                119:25 122:23
                    273:6,24
  205:14 301:5                                           HIPPA 224:14        123:3 139:4
                    297:25 302:7      hearings
  318:16                                                  225:1 269:20,      141:5 150:9
                    303:8 317:4        212:23
                                                          22                 153:4,9,17
                   happy 111:15       heart 184:16                           154:20 166:18
      H                                                  history 13:19
                    178:3 190:9                                              169:11 184:19
                                      Heather 9:23
                                                         Hobbs 222:11        185:25 203:7
 hair 103:9,12     harassed 27:2,      62:20 164:4
                                                                             208:6 217:16
  145:23            18 39:20 188:3,    220:24,25         hold 246:21         218:9,18 219:7,
                    4                  221:6,7,8,9        285:24
 half 128:2                                                                  19 220:6,13
                                       300:23
  276:25 277:1     harassing                             holds 101:9         224:14 231:13
                    47:5 72:4,10      heavy 139:24                           234:7 240:24
 Hammonds           91:2,15,25
                                                         hole 69:15          243:5 245:3
  163:7 219:12,     92:19 115:14
                                      held 103:20                            246:8 247:6,8,
                                                         home 14:7
  14 289:19                            152:16                                25 249:13
                                                          18:4 23:12
  291:8,14,18      harassment                                                253:8,14
                    27:11,14
                                      helpful 87:23       24:19 27:4
 hand 8:4                              149:17             34:11 35:6 79:5    254:17 256:1
  131:10 158:2     hard 129:22                            110:13,14          257:1,10 258:3
                    294:4
                                      helping 87:3                           263:10 269:9
  181:7 197:5                                             133:9,20 143:5,
  198:1 246:15                        Helton 34:14,       7 144:15           292:12 297:24
                   Harlan 67:16,                                             319:6 323:21
  250:12,13                            16 35:7 39:21      146:16,22,24
                    22 96:21 150:4,                                          324:12,14
  251:24 270:11                        40:6,25 41:4,16    147:3,6 225:10
                    5 175:2 179:24
  271:1 294:25                         45:14 108:11,      279:1,5 281:12    Hoskins'
                    183:7
                                       17,24 121:5        289:12 297:25      47:11 52:20
 handed 74:6,      hate 269:3          132:17,19,21       299:4,9,24
  14,20 247:1                                                                57:19 65:11
                                       135:2 136:23                          75:16 122:14,
  269:11 282:7     Hatmaker                              Hometown
                                       138:3 139:11,                         16 123:12
                    164:5                                 270:8,14,15
                                       20,21 140:6,8                         133:10 166:8
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018344 of 365 - Page
                                      ID#: 8138                           342

  191:25 203:25      247:22 313:12,     78:3 225:7       INDENTIFICAT        42:17,21 43:20
  252:10             15                                  ION 286:23          44:8 46:24
                                       inadvertent
                                                                             47:2,20 48:16
 hour 12:20         identify 28:11      247:4            independent         60:23 63:19
  17:18 26:9         169:25 192:5                         164:25
                                       inappropriate                         64:21 65:3 74:1
  174:18 317:24      228:4,12,16
                                        172:14 173:1     Indiana 322:11      85:6,10,25
                     238:22 285:8
 hours 174:12                           261:19                               86:5,11,16,25
  262:12 299:25     identifying                          indicating          87:14,21 88:5,
                                       inappropriatel     287:16             25 90:20,25
  315:4              168:25 175:4
                     191:12 270:3      y 176:15 260:14                       95:5 108:21
 house 20:23                                             indication
                                        261:17                               110:24 112:7
                                                          26:23 128:19
  24:17,18 26:12    identity                                                 114:2,6,9,15
  35:13,14 117:7     255:10,12         incarcerated       146:14 290:18
                                        204:19            310:14             125:18 136:6
  137:14,20
                    ignore 18:12                                             138:1,15 139:6
  229:24 262:5,6                       incident 14:8     indicted            142:20 147:20
  283:22 285:1,4    ill 276:13          35:18 142:4       304:11             148:23 150:1
  297:16,22                             144:21,25
                    illegal 79:8                         indictment          153:3 154:1
 Hueson 93:5,7                          170:20 197:1                         157:2 164:22
                                                          47:17 119:24
                    illegally           204:9 224:18                         165:3 166:11,
 husband 96:9                                             224:13
                     224:20             231:6 242:14                         12 189:5,9
  98:7,17,18 99:5                       255:20 272:7     indigent            191:12 194:10
  100:25 162:6
                    illnesses
                                        294:18 320:16     208:21             198:22 202:22
                     204:19
  293:2 322:10                                                               211:11 216:5
                                       incidents 36:2,   individual 14:7
 husband's          immediately                                              218:16 219:4
                                        3                 31:15 74:12
                     170:19                                                  220:23 221:3,8,
  98:19,20,21                                             129:17 144:17
                                       include 15:8                          19 222:4,8,10,
 hypothetical       imparted                              146:8 182:24
                                        21:9 22:12                           16 223:6,12
                     149:25                               254:6
  210:13                                29:14 83:22                          227:3 229:5
                    implicate           126:3 173:11     individual's        230:17 234:20
                     155:15             239:12 290:22     320:9              237:19 238:6
      I
                    implicated         included          individuals         242:4,13,18
                     153:9,17 155:4,    157:16 166:23     9:15 19:21,23      243:5 244:16,
 ID'D 154:1
                     12 244:23          170:16 175:22     34:4 39:8,9,13     24 245:12
 idea 47:14                             246:1 313:8       40:1 46:24         249:19,20
  109:11 241:19     implicates                                               251:7,12
                                                          79:18 196:24,
  280:2              153:20            including                             254:15 258:7
                                                          25 199:12
                                        106:4 125:20                         260:25 261:13,
 Ideally 67:2       important                             220:16 303:11
                                        193:13                               16 266:21
                     153:3 210:8                          320:11
 identification      226:10 283:12     incomplete                            267:12 270:4
  126:13 131:17                                          inferred 20:16      271:18,23
                                        198:17 210:12
  156:3 158:6       impossible                                               272:6,23 278:8,
                                        248:23           info 190:25
  168:11 181:10      177:14                                                  9 279:10
  185:15 197:6                         inconsistencie    inform 63:21        280:12 281:1,
                    impression
  227:17,20                            s 47:23                               22 283:16,21
                     30:12 43:6,18                       informant
  240:16 246:19      47:16 76:6                                              284:19 286:21
                                       inconsistent       28:20,21 287:1
  250:17 252:4       185:17 190:1,3                                          287:6,22 288:1,
                                        244:7,17 279:1
  262:20 271:4                                           informants          18 290:21
                     215:2 230:8        280:18,22
  285:13 295:5                                            107:21             291:2 294:9
  312:9 319:14      impressions        incriminated                          297:8,10 304:8
                                                         information
                     241:22             220:18 222:17                        311:22
 identified 28:9                                          9:10,20 13:4,6,
  44:23 168:19      improprieties      incriminating      19 14:5,9 19:4    informed
  188:10 191:22,     47:13,24           209:4,8,11        24:15 27:20        139:3 152:3
  24,25 192:2                           217:14,15,19      30:10 34:18
                    in-law 279:18                                           Ingram 249:10
  218:9 220:6                           218:14            35:1 39:5,14
  222:15 228:10     inaccurate                            40:19 41:10,11    initial 22:6
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018345 of 365 - Page
                                      ID#: 8139                           343

  29:23 30:12        124:19 165:17     137:6 154:7        310:16 311:3,     intimidating
  47:11,17 109:4     229:11 253:4                         10,17 312:20       242:11
                                      interview 9:22
  183:5 187:12       261:9 264:9,19                       313:18 315:17
                                       10:1,15,23                           intoxicated
  207:16                                                  321:12 322:17
                    instructed         11:2,6,11 12:2,                       210:18 266:22
                                                          324:23
 initially 189:12    154:17 208:3      17,22 13:1,24                         279:8 280:11
  207:19                               14:10,22 15:21    interviewed
                    instructing                                             investigate
                                       17:14,15,23        13:9 14:2
 initiate 85:13      56:22 64:6                                              67:10 257:6
                                       21:25 22:6,7       121:16,18
                     83:17 87:9                                              293:7 314:18
 injury 71:2                           23:10,14,19        136:1 143:23
                    instruction        25:22 26:3,5       149:19 150:3,9    investigated
 inmate 221:6,7                        29:23 31:6         160:15,16,18
                     84:3,12,13                                              81:22,24
 inmates 150:4       88:12             33:3,10 40:15      163:2,12 166:7
                                       49:25 67:23        189:11,12
                                                                            investigating
  214:21 231:11,
                    instructions       68:1 69:24         193:20 213:20
                                                                             182:17
  13,16 234:13,
                     63:5 124:11,22
  19                                   75:6,9,11 76:3     215:5 220:22      investigation
                     165:21,23
                                       77:4,7 82:13       223:2 227:16       8:20 9:5 13:1,
 inmates--                             114:7 122:17       232:6,9 233:6,
                    intend 106:12,                                           10 15:3 39:16
  231:2                                123:11,24,25       20 234:6,10,13,
                     13 172:24                                               45:22 46:15
 innocent 89:24                        124:3 133:17       17,19 254:23       48:1,19 52:15,
                    intended 95:4      136:5 141:22,      257:7 261:15       25 57:10 60:1,
 inquire 195:3       180:15 195:2      23,24 142:1,8,     268:14 273:9       15 61:2,12
                     249:2             13,23,24 143:5,    291:19,20
 inquiries                                                                   64:15,16 75:12
  167:11 219:24     intent 61:24       7,12,18 144:2      293:21 308:23      79:4 81:13 82:7
                                       145:2 146:1,3,     309:5 313:5        107:10,16
 inquiring          interacted         5,6 147:24         321:5,8,9 322:8    117:25 132:22
  91:21 195:2        274:21            148:14,18,21       323:21 324:13      137:23,24
 inquiry 172:18     interaction        155:25 160:17                         147:24 151:6
                                                         interviewing
                     256:2             167:10 190:25                         152:6 154:13
 inside 10:17                                             23:11 104:7
                                       195:11 200:11,                        158:14 159:12
  145:9             interactions                          105:22,25
                                       24 202:8 211:5                        160:6 164:18
                     195:6 212:17                         106:22 122:10
 insistent 43:19                       217:4,6,8,24,25                       165:14 166:1
                     229:10 294:21                        276:3 283:6
                                       219:14 221:17,                        181:5 184:24
 insisting                                                295:12
                    interchanging      18 225:24                             185:12 192:17
  226:16                               229:10 230:13     interviews          198:4 200:11
                     300:11
 instance 36:6,                        233:14,18,23       8:23,25 10:17      203:3 204:4,15,
                    interest 60:2      234:25 237:2,6     16:16,24 17:5      21,23 208:15
  18 74:4,9
  139:12 157:10     interested         241:11,22          18:15 20:6         218:17 219:5
  211:17 322:22      20:7 107:7        242:3,7,15,16,     21:14 24:13        248:22 252:3
                     154:22 161:1      17,20,22           67:18 80:25        253:22 255:10
 instances 68:4      202:22            244:20,21          81:7 105:2         269:17 286:12
  86:15 151:17                         255:1,8 258:2,     114:9 123:16,      287:5 314:12,
  152:10 168:18     internal 57:8      10,22,23           19 124:2           23 320:11
  175:22 177:22      124:17            259:10 260:3       143:20 167:9       322:5 324:19
  220:6 287:23                         265:10 267:24      194:22,24          325:10
                    interrogation
 instigation         105:15,16,22      268:2,18 271:8,    195:1,10 212:3,
                                       12 273:24          6 234:1 239:17
                                                                            investigations
  214:14             106:9,24                                                44:7 48:17
                                       274:2,6,22         257:15 268:21,
 Institute 102:7    interrogations     275:8,9 276:3                         60:13 61:5
                                                          22 282:18
                     107:6             277:13 281:15                         164:25 287:5
 institution                                              283:9 315:8
                    interrogatorie     282:9 283:24       321:20 324:11     investigative
  286:14
                                       284:10 288:12                         70:4 104:18
                    s 73:9,22                            intimidate
 instruct 29:21                        291:5 293:11,                         126:20 127:4
                     131:21 132:5,                        27:5
  30:21 58:4,19                        13,25 295:11,                         128:21
                     13 151:11
  63:1,12 69:11                        17,22 296:7       intimidated
  83:24 86:24       interrogatory      306:17 308:21      261:14 278:11
                                                                            investigator
                                                                             16:10,22 29:18
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018346 of 365 - Page
                                      ID#: 8140                           344

  50:16,19 51:15     224:4 257:6        206:1              256:2,25           321:3
  52:15,20 63:18     314:12                                258:10 260:21,
                                       Jeff 49:5,16                          Josh 9:25
  67:15 103:22                                             23,24 261:13,
                    issued 127:1        59:16 75:6,9,                         59:20 61:2,14,
  104:14,16                                                16 297:23
                     325:2              18,19 160:17                          22 62:20
  109:3 110:1
                                        191:22 295:11,    John 8:14           133:21 164:4,
  124:16 125:25     issues 174:6
                                        13                 13:23 20:8,25      20,21 165:2
  175:1 179:24       176:18 184:19
                                                           22:19 44:16,23     212:4 268:1,6,8
  207:6 212:10,      189:6,10          Jeffrey 160:20
                                                           45:11 57:16        312:16
  13,15 223:22       208:17 309:25
                                       Jennifer            74:23 80:22
  231:22                                                                     Joshua 133:23
                    issuing 325:4       163:12 279:4,      91:11 125:22
 investigators                          11 288:23          127:15 151:1      jump 206:3
  57:20 64:12
                    item 240:25                            158:25 165:12
                                        289:18,25                             234:5
  65:2,7 67:13      items 220:13        290:22,24          176:11 178:22
  109:22 110:15                                            179:3 219:25
                                                                             jumped 274:4
                     223:13,17          291:16
  207:16 208:18      236:1,3,6,8,9                                           jury 92:25 97:5
                                       Jeremy             John's 21:7,11
  212:21             248:17 249:12                                            188:1 224:13
                                        160:15,19
                                                          Johnathan           225:6,7,12,17,
 invited 26:7
                                       Jerome 254:3        221:24             19,22 227:10
  232:24                 J
                                                                              245:22
                                       Jerry 288:4,13     Johnny 251:8,
 inviting 48:7
                    jacket 145:12       298:3,14,25        14,17,20          justice 89:23
 invoke 29:19        148:25 304:25                         252:15             101:20
                                       Jerry's 300:12
 involved 44:6,      314:25                               Johnson            Justware
  25 47:17 49:2
                                       Jessica 67:20       320:7,19
                    Jackie 46:7                                               129:7,12,13
                                        133:14 174:24
  65:11 71:2         47:22 175:9                                              130:1,7
                                        175:1 179:23      join 148:6
  77:19,20 79:23     258:14 259:2,9     240:6                                juvenile
  80:2,13 109:22     260:5,6,13                           joint 60:7 62:22
                                                                              188:14 189:3
  121:8,24           317:12 320:7      Jessie 161:5        63:10 215:10,
  132:15 155:11,     321:3              194:23,24          12
  12 157:17                             195:1,7 199:25                            K
  168:1 171:22      Jackson                               joking 38:5
                                        200:1 220:5
  201:23 203:10      207:14             277:15 278:8,     Jonathan 8:16      K-E-E-N-E
  215:23 223:7,     jail 10:17 14:13    20 279:11          42:7,13 51:21      112:21
  21 225:10          20:22 38:17        281:17 282:12      62:13 64:13
  242:14 271:20                         286:18,25          117:18 141:6      KASPER
                     140:6 184:15
  311:22 320:11,                        289:18             147:23,24          196:8,9
                     185:8 205:4
  20 321:3 322:5,    220:22 223:2                          153:20 160:14     Katherine 8:21
  16 323:21                            Jim 10:11,13
                     242:10 254:21,                        186:20 198:11      39:16 64:16
                                        48:5 67:11
                     24 268:15                             217:5 218:1,9      126:21 127:5
 involvement                            164:3
                                                           220:17,24          153:11 155:5,
  132:20 133:8      jailer 171:19
  166:19,24                            job 17:1 50:15      221:8,9 227:13     15 164:17
                     231:1,3            51:15 52:18        230:1 263:5,9,
  202:24 222:25                                                               207:21 218:19
                    jails 231:9         63:17 98:10        14,18,23           219:6 220:19
  324:24
                                        103:18 104:6       266:22 267:6       222:18 245:5
 involves           Jailtracker         210:1,24           291:24 300:12      248:1 299:14
  177:23             308:16 314:9                          304:21 308:10
                                       jobs 103:19         312:25 313:20     Kayla 151:5,
 involving          James 78:13
                                       Joe 161:10,21                          13,23 152:3,13
  52:25 71:7         160:17,20                            Jonathan's
                                        233:6 239:16                          153:4,8 154:1
  122:2 148:4       January                                18:9 113:3         222:15 223:7
  171:10 209:12                         241:1,22 242:4,
                     139:11 172:4                          298:4              233:18 263:15
                                        6,23,24,25
 Irvin 207:14                           243:7,8,18,24     Jones 322:19,       272:3 273:13
                    Jason 13:23                                               274:2,8,17
                     23:4 37:11         244:7,16 245:7,    20
 issue 186:18                                                                 291:23
                     132:18 170:10      12 253:8
  189:13 190:23                                           Joseph 320:7
                     175:5,7 186:25     255:12,16
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018347 of 365 - Page
                                      ID#: 8141                           345

 Kayla's 271:19      16 197:16,19      King's 245:7        319:19            158:13 174:2
  272:8              205:12,16                                               209:23
                                       Kinzer 249:19      KSP 159:19
 Keene 112:18,      Kelly 320:8                            178:18 320:6     laws 224:14
                                       kitchen 233:4
  21                 322:7
                                                          KSP272 312:4      Lawson 161:5
                                       knew 26:6 88:1
 keeping 129:3      Ken 274:14,16                                            163:12 179:21
                                        119:11 121:17     KU 318:24
                     275:23                                                  189:23 194:23,
 Keith 164:7                            155:11 196:21
                                                                             24 195:1 199:9,
                    Kenneth 99:2        225:9 226:13
 Kelley 8:12,14                                                L             25 200:1 220:5
                     152:17             230:6 294:20
  16:13,14 22:23                                                             277:15 278:8,
                                        299:4
  23:3,5 29:22      Kentucky                              labeled            20 280:12
  30:17 31:7         26:22 88:4        Knott 122:3,12,     169:19,22         281:17 282:12
  38:4,6 47:6        96:5,20 99:8       13 238:3           246:15 250:14     286:18,25
  48:15 50:10,13,    119:16 159:8,                         269:12            289:18,25
                                       knowing                               290:22,24
  14 51:6,11,23      14 322:18
                                        168:22 173:7      Lacey 163:7
  52:1,8 53:12,
                    kick-back           177:19 301:1                        lawsuit 8:15
  17,21,24 54:6,                                          Lack 210:18
                     194:1,19                                                92:3 184:14
  16,24 55:3                           knowledge                             249:21 253:15
  56:18,20,25       kickback            16:20 54:14       lady 220:22,24
  57:7,13 58:11,     45:21 47:1         107:1 132:2        221:5 223:1      lawyer 89:5
  14,17,20 60:6,9    48:23 64:21        133:8 152:5       landmark 25:5     lay 76:9
  63:4,9,14,17       193:7              159:11 176:20
  64:2,4,8 69:4,                        179:20 190:12     language          lead 13:6 65:17
  13,14 71:20
                    kicked 292:25                          242:11
                                        203:10 229:1                         109:25
  72:4,7,15         kids 299:14,19,     230:17 231:19     lapsed 248:16
  73:15,18 74:25
                                                                            learn 75:19
                     20                 249:3 255:5
                                                          large 203:14       149:11 151:14,
  75:3,5 76:14,                         260:21 277:7
  16,17 81:17,23    killed 79:24        280:25 281:23
                                                                             19 191:14
                     263:5                                larger 20:17       255:10 288:3
  82:1,5 83:13                          289:20 303:8       296:19
  84:1 85:12,24     killing 78:18       311:15 313:15                       learned 64:16
  86:20 87:1,9,      132:20             324:24 325:8      largest 96:14      90:20 108:20
  12,13,24 88:22                                                             142:5 151:15
                    kind 20:1 24:1     Knox 8:15          Larry 161:10
  89:8,19 91:9,                                                              152:1 195:8
                     25:5 40:7 41:21    13:15 14:3,12,     233:13 257:2,
  12,18,21 92:2,                                                             238:7 291:1
                     45:1,21 49:7       13 21:1 23:11      15 258:4
  5,23 93:2,3                                                                308:23
                     104:2 124:2        26:22 32:20        296:22 297:25
  94:2,4,8,12,16
                     144:3 173:3        38:7 40:5          321:22,24        learning 138:3
  95:4,13,17,20,
                     191:16 193:7       44:17,24 45:11,
  23,25 97:8                                              Lastly 155:13     leasing 118:6
                     194:2 208:15       21 46:6 47:1
  100:13,17,22
                     217:11 220:15      48:24 96:22       late 196:2        leave 174:19
  106:20 108:4,
                                        98:12 101:11       221:12,13         270:6
  14 111:24         King 103:17         108:23 120:7,      255:9 282:24
  112:10 115:10,     112:20 161:10,                                         leaving 144:5,
                                        14 122:2
  15,16,19,22        21 207:13,14                         Laurel 96:22       7
                                        124:25 125:12,
  124:20 126:2,9     208:5 233:6                           133:6,12
                                        21 132:2,15                         led 13:4 14:20
  127:14,17,23       239:16 241:1,                         137:17 139:22
                                        158:21 159:8                         107:10 147:14
  128:6,12 132:6,    22 242:5,23,24                        231:5 237:2
                                        160:7 164:16                         186:24 324:18
  9 151:2,4          243:7,8,18,24                         258:14 315:14
                                        166:12,13
  156:5,6 165:20     244:7,11,16                                            left 47:19 48:6
  168:8 172:18,
                                        167:19,25         law 26:23
                     245:12 249:13,     171:19 183:2,8     46:13,19 47:2     66:11 67:11
  24 173:2,9,14,     17,18,23 250:3                                          103:11 136:5
                                        184:14 188:21      100:24 102:11,
  20,24 174:5,8,     253:8 254:7                                             147:16,17
                                        192:20 194:19      24 103:25
  13,21,23 176:8,    255:12 256:2,                                           257:23 272:9
                                        202:24 220:22      104:1 106:10,
  22 177:2,5,9,      25 258:10                                               275:3 281:12
                                        221:6 223:2        25 107:20
  17,21 178:6,7      260:22 261:13,                                          284:25 299:5,
                                        231:3 235:1,12     108:11 122:13
  180:10,12,15       16 297:23                                               24
                                        252:16 295:25      125:20,25
  181:6 193:12,
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018348 of 365 - Page
                                      ID#: 8142                           346

 legal 12:8,9,11    lied 142:11         127:24             33:13 55:20
  53:10 69:9         224:13 296:11                         77:1 93:20 97:9        M
                                       live 93:22
  104:1 107:22                                             111:7 113:16
                    lies 63:14          96:20,24 97:15
  118:9,16,20                                              143:18,21         made 9:7 22:5
                                        121:13 297:4
  172:23 189:5,     lieu 202:9                             155:2 206:12       38:19 39:22
  10 216:15                            lived 13:10,13      224:17 225:13      40:12 48:22
  265:20
                    likewise 35:25                         291:21 295:2
                                        24:11,25 32:23                        63:5 68:20,25
                     37:2 44:21 82:6
                                        35:6 96:1,2,7      310:7              77:17 78:6
 legible 170:23,     94:4 120:22
                                        99:11,12                              86:23 88:24
  25                 125:18 194:12                        long-time
                                        322:11                                89:12 104:10
                                                           13:20
 legitimacy         liking 79:4                                               108:10 110:10
                                       lives 97:16
  172:19                                                  longer 184:12       114:1 128:20
                    lime 192:3
                                       living 291:24                          132:19 156:9,
 legitimate                                               looked 13:3
  91:16,24 92:5
                    limit 317:21,24     294:15
                                                           41:19 71:21,23     11 158:10
  118:13 119:4                         LMU 102:4           72:18 118:12       165:18 169:22
                    limited 32:18
                                                           120:6 153:15       172:1,17
                     58:23 60:19
 length 127:19                         locate 32:22                           184:18 187:16
                     144:17 174:12                         164:11 167:12
  137:8                                 35:2 77:17                            188:6 200:23
                     318:18 323:8                          197:10 236:8
                                        124:4,8 192:13                        201:11,14,18
 lengthy 107:11                                            244:10 288:14
                    limiting 224:24     220:3,4 281:15
                                                           304:22 324:6,      208:5 218:6
 Leslie 11:8                            288:16 289:4,
                                                           17                 221:16 225:15
                    Lincoln 101:13      11,15 304:7                           226:25 233:21
 Lester 18:9,24      111:9                                lookout 263:15
                                        325:15                                237:9 238:10
  19:1 42:12
  43:3,9 51:20
                    Linda 113:15       located 32:1       lost 37:9           242:9 248:3
                     130:11 298:10,                        155:23 295:3       256:8 259:21
  64:13 119:5,6,7                       199:6
                     20,23 299:22,                                            278:25 286:15
  121:3 139:5
                     23                location 13:11     lot 13:8,12         290:12 295:24
  141:6 154:19
                                        34:11 41:10        20:12 23:20        319:8 321:15
  217:6 243:13      Lisa 47:6 71:15     135:25 163:25      30:19 31:4
  245:3 254:7        93:5                                                    magistrate
                                        303:5 323:18,      32:2,9 34:15
  263:19 276:14,                                                              91:17
                    list 100:7,15,17    24                 35:11 56:5
  15 283:17,20,
                     105:12 110:19                         70:13,15 97:11    maiden 93:7
  24 284:1,13                          locations           200:14 206:17,
  285:15 291:25      111:16,22
                                        188:1 224:15                         mail 176:17
                     112:4,5 158:10                        18 214:13
  292:4 294:20                          316:6
                     178:17 185:22                         224:2 236:18      mails 176:3
  297:2,6,12,15
                     187:16 193:13     locus 122:3         265:15 278:17
  305:7                                                                      maintain 57:22
                     199:21,22                             288:10 292:24,
 Lester's                              log 127:22          25 300:5           92:16
                     271:20
                                        168:10,14          314:15 321:19
  276:24                                                                     maintained
                    listed 175:21       176:8,9,20
 letter 22:20,23                        177:1,6,7,16,20   lots 120:18         63:23 91:6
  132:1 176:16      listen 17:5 92:7    196:10 240:12,     195:22             247:12
  178:1 181:14       206:6 212:4,6
                                        13,24 241:17                         maintenance
                     267:23 268:1                         love 119:18
  182:10,12                             248:3,5,15                            147:7,15
  202:9,11          listened 9:22       258:21            low 222:24
  269:20             59:19 92:6
                                                                             majority 32:17
                                       logged 19:25       Lowe's 78:6         80:12
 letters 105:10      232:19 236:17                         80:6,7
                                        248:19
                    listening                                                make 16:2
 letting 297:16                        logs 173:22        lower 62:5          19:13 23:21
                     239:14
                                        235:22                                30:19 34:7
 level 109:8                                              Lowes 77:21
                    listing 185:23     London 120:8                           38:20 68:22
 Lewis 316:4,8                                            Lyford 164:7        70:6 87:7 88:9,
                    lists 181:4         167:24
 Lick 32:14                                               lying 80:6          21 89:17 91:11
                    literally 87:5     long 12:2,17                           110:8 114:24
 lie 108:12 143:3                       13:14,20 16:1                         125:22 164:13
  315:24            litigation          17:14,15 26:3,5                       213:10 224:17
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018349 of 365 - Page
                                      ID#: 8143                           347

  227:20 232:6      marking           meetings            271:11 272:22     Michelle
  234:4 235:23       155:21            54:20 55:4,19,     273:4,23           219:12,14
  236:20 237:22                        21 62:14,18,20     275:15,18          288:23 289:18
                    married 93:16,
  240:9 246:16                         65:25 66:19        277:13 285:2       291:8,14,15,16
                     20 98:5 99:3
  248:15 254:12                        68:17,19           286:20 289:20      292:19
                     279:19 296:1
  262:9 264:16                         119:13             290:11,24
                                                                            Mickey 164:5
  267:19 270:2,     mat 43:2                              291:1 293:25
                                      Mefford 320:7,
  24 285:9                                                294:10,12         middle 93:5,9
  316:11 321:14
                    match 255:16       12,13
                                                          295:12 299:1       241:1
  325:24            material 128:3,   Melinda 286:4       300:18 302:12
                                                          309:25 316:14
                                                                            Middlesboro
                     4,7,24 182:17
 makes 68:21                          member 34:12,                          84:22 93:22
                                                          321:2 325:12,
 making 86:22       materials          13 40:5 44:16,
                                                          17
                                                                             96:17 97:16
                     128:9 129:17      24 53:10 63:25                        163:23,25
  202:3 243:6
                     236:12 271:10     66:13 88:20       mental 203:19
  248:14 253:9                                                              mike 121:12
                                       94:7 168:20
  259:18 277:25     matter 213:13                        mention 10:3,4      137:22 138:3
                                       169:25 219:11
                     296:11 326:4                         122:22,23          155:7 158:16,
 male 144:18
                                      members             124:24 174:11      19 161:8 164:5
  145:10 184:14     matters 122:2      20:25 38:8 58:7    215:10 259:4       184:4,5,7
  305:4
                    meaning 196:9      60:5 62:2,24       275:11 301:20      201:10,12
 man 145:16                            66:24 67:2 69:9                       281:2 282:13
                    means 32:19                          mentioned
  147:15                               73:24 83:10,21                        305:2 312:12
                     95:2 196:20                          11:15 18:10,15
                                       85:22 88:16                           315:7 316:24
 manage 301:8        313:21                               37:11 42:13
                                       90:13 92:21                           319:24 323:6,
                                                          76:13 109:16
 management         meant 54:24        94:14,24 95:21
                                                          132:1 156:22
                                                                             13 324:18,24
  130:16             73:16 153:11      97:5 125:21                           325:15,16
                                                          157:10,13,17
                     197:3,12          130:10 171:11
 march 75:1                                               170:5 193:20      Mikey 162:22
                     200:25 217:18     173:11 181:2
  139:21 155:24                                           194:6 253:6        221:14 239:10
                                       188:21 264:21
  182:7             media 144:9                           258:11 261:11
                                       280:6 289:17,
                                                          280:10,18
                                                                            Mills 8:21
 Marcy 295:17       medical            19                                    64:17 81:7
                                                          320:10 322:1
                     184:19 200:22                                           107:10 126:21
 Margaret                             memo 156:22         323:14
                     203:7 224:15                                            127:5 132:20
  162:16 239:8                         273:1
                                                         mentions            141:7 151:6,12,
 marijuana          medication        Memoranda           173:3              13,23 152:19
                     183:4 185:11      15:11                                 153:4,8,9,11
  20:14                                                  Merida 162:14
                     196:10                                                  154:1 155:6,16
 mark 127:3                           memorandum
                    medications                          message             162:2 164:17
  174:18 222:11                        10:24,25 15:8,
                     183:10                               119:8,11           190:23 200:23
  320:7,12                             12 22:20 23:1
                                                                             207:21 211:25
                    meds 184:16        125:24            met 8:13 12:21
 marked 112:1                                                                213:20 218:19
                     185:4,6                              49:23,25 51:17
  126:10,13                           Memorial                               219:6,10
                                                          68:5 76:24
  131:10,17         meet 51:14         101:13                                220:19 222:16,
                                                          84:17 139:1
  156:3 158:6        62:9 277:9                                              18 223:7
                                      memory              146:23 150:2,3
                                                                             233:18,20
  168:9,11 181:7,    296:6                                152:20 212:22
                                       149:23 157:23
  10 185:15                                                                  234:1 243:13
                    meeting 24:6       210:18 218:8
  197:6,20                                               Mexican 76:25       245:5 248:1
                     31:25 33:13       232:10,21
  240:16 246:19                                                              263:6,15
                     61:13 69:1,18     242:4 244:3,5,    Michael 67:25       270:18 271:7
  247:1 250:17
                     75:25 76:10,18    16 249:24          143:12,15
  252:4 262:20                                                               273:13,23
                     78:24 79:22       252:22 253:10      170:12 171:21
  271:4 285:13                                                               274:10,12,17
                     84:5,10,15,21     255:17,19          187:4,17 232:6,
  286:23 295:5                                                               276:14,22,23
                     140:13 149:7      256:1,19 260:7,    14 304:15
  312:9 319:14                                                               277:13 279:4
                     152:16,23,25      10 261:21          306:15 308:11
                                                                             280:11 287:5
 market 144:12       239:2 259:21      263:3 266:1        309:8 313:6
                                                                             289:17 291:24
                     313:18            270:22,23          319:16
                                                                             294:14 299:14
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018350 of 365 - Page
                                      ID#: 8144                           348

 Mills' 13:16       315:11            morning 23:12       297:13,24          19:15
  39:17 119:24                         24:20              310:6,13
                   mistaken                                                 negotiation
  136:1,7 144:6,
                    24:10 32:24       mother 24:23       murdered            45:1
  15,19 145:8
                    48:4 322:14        97:14,17 151:8,    201:2
  190:13 198:2                                                              neighbor
                                       9,14,16,19
  219:11 255:22    mistakenly                                                295:25 296:3
                                       152:9 186:6
  283:11 288:22     247:3                                     N
                                       272:3,4 289:1,                       neighborhood
 mind 45:5         mister 35:21        2,5,8                                 320:14
  71:12 72:8        108:10 125:11                        N-I-E-B-E-L
                                      Mount 116:14        97:25             neighbors
  174:9 177:12
                   misunderstan                                              293:21
  226:19 267:14                       mouth 143:1        Nally 175:5,7
  279:12           d 213:6                                                  nephew 78:13
                                      move 72:4          name's 205:25
 mine 191:18       misunderstan        88:12 214:8                          news 145:1
                                                          320:5
                   ding 213:7          247:21 261:25
 minimum                                                 named 28:2         nickname 9:17
                   mixed 14:4          270:18
  224:12                                                  45:6 149:12        19:5
                   mom 183:10         moved 296:1,4       193:13 220:24
 minimum-                                                                   Niebel 97:21,
 security 101:7    moment 46:1        mug 308:12,13      names 24:12,        23
 minor 99:15        127:18 271:1      multiple 13:25      21,24 26:16       night 119:9
                    289:19             18:4 24:12,13      28:2,14 39:13      198:6
 minute 156:7                          27:19,20,22        44:19 45:16,19
  197:14 232:3     moments                                                  noon 284:14
                                       32:3,4,7 34:3,     65:10 97:4
  256:25 304:16     94:17
                                       10 39:8,19,22,     110:18 111:1,     normal 318:17
  306:2 312:7      Monday 51:5                            15 150:13
                                       23 40:10 43:13
                                       44:2,4 45:17,      166:20 170:24     North 99:12
 minutes 12:20     money 18:8,
                                       18,20 51:17        191:12 192:18
  17:18 26:9        10,14,16,19                                             note 68:23
  33:16,18 68:17                       78:14 110:16       193:4 320:9
                    19:22,23 20:19,                                          170:15,19,21,
  77:2,3 94:20                         137:3 146:6        322:10
                    21 21:1,9                                                25 183:5 184:2,
  95:1 262:13       33:23,25 34:16     154:18 184:10     narrative           3,11,13 195:4
  301:7 315:4       39:5,24 40:3,7,    186:19 187:10      22:12 312:8,11,    196:11,22
  318:19 322:9      19,20,24 41:3      188:17 191:9       15,19              199:10 200:15
                    44:3 45:13 49:7    195:6 222:25                          286:10 323:19,
 mischief                              225:22 274:5      Nathaniel
                    107:19 108:11,                                           23
  139:20 140:2                         280:16 288:21      292:17
                    17,24 142:6                                             noted 180:19
 misconduct         154:20 157:12      290:6 295:24      nature 91:15
  159:11 325:16     190:18 243:3       298:12 305:15      115:14            notes 11:16,
                    249:14,20         murder 8:21                            22,25 12:6
 misleading                                              Navy 96:9,10
                    283:23 301:18      13:16 39:17                           15:9,11 25:25
  225:15
                    303:4 316:4        48:1 64:17        NCIC 195:18         26:4 33:6
 misled 224:12                         80:3,14,18                            68:19,20,23
                   monitor                               necessarily         136:4 169:1,3,
 misrepresent       113:19             81:14 82:8         134:10 203:16
                                       119:24 120:24                         4,6,10,14,15,21
  213:2                                                   204:23
                   monitoring          126:21 127:5                          173:3 181:12
 missed 156:23      113:22             141:7 152:4       needed 60:2         183:23 185:22
                                       153:9 155:4,8,     71:18 144:11       197:24 202:3
 missing           monitors                                                  203:13,22
  187:11,15                            15 164:17          184:11 185:1
                    113:23                                                   241:23 242:3
  188:15 198:20                        184:24 185:12      190:6 205:3,5
                   month 79:9          190:13 192:3       244:23 322:16      250:6 258:22
  224:2,6 225:23
                    80:22 118:4        204:25 220:18      323:17             259:8,21
  226:11 236:1,3
  237:11 238:25     240:3              222:17 223:7                         notetaker
                                                         negative 210:7
                   months 15:20        224:20,21                             16:23
 misstates                             227:18 242:19     negotiate 44:8
  115:5 130:3       173:23,24                                               noteworthy
                                       246:10 253:10
  222:20 245:8      264:2                                negotiated          184:2
                                       272:15 285:17
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018351 of 365 - Page
                                      ID#: 8145                           349

 notice 113:2,4,    61:16 62:4         220:8 221:25       203:20 224:14     offering 18:5
  9 145:16          64:24 67:6         222:6 223:14       269:10             107:19 118:11
                    70:17 71:14        224:1 226:6                           119:3
 noticing 279:4                                          obtained
                    72:3,10 73:4       227:6 228:6,18
                                                          224:20 269:16     office 12:6
 November           77:5 78:21         229:2,7 230:2,
                                                                             22:21 46:9,18
  170:7 282:16      79:11 80:10        14,18,22          obtaining
                                                                             49:7 50:2 54:7
                    81:10 82:15        231:14,20          114:3 253:2
 number 8:17                                                                 56:16 60:14
                    83:1 85:3,15       234:22 236:22
  55:7,15,17 62:5
                    86:1,7 87:4        241:15 244:1,4,
                                                         obvious 92:13       62:3 65:16,19
  82:19,24 84:25                                          204:10             67:16,22 74:9
                    88:11,14 89:22     19 245:6,8
  94:5,7 95:2                                                                76:1 82:21,25
                    90:2,15 91:1       246:11 247:13     occasion 13:7
  99:4 105:7                                                                 84:10 85:22,23
                    100:12 103:23      248:24 249:1,      15:13 17:3
  112:6 116:2                                                                87:25 88:24
                    106:11 107:17      16,22 252:21       19:11,12 23:15
  143:22 154:7                                                               89:25 90:3,11
                    108:2,18           253:11,17,24       28:8 29:6 32:10
  168:18 174:15                                                              95:22 101:9
                    110:21 113:20      255:18 256:4,      33:23 41:1
  186:17 187:24                                                              102:15,18
                    114:4,23 115:5,    13 257:3,24        72:19 75:23
  197:3,4,5                                                                  103:20 104:1
                    13 116:4,19        258:5 259:23       84:23 119:5
  222:24 232:3                                                               106:22 109:3
                    117:10 118:24      260:1,8,16         137:13 166:9,
  254:1 270:4                                                                110:12,13,14,
                    120:16 121:19      261:2,23 263:7,    10 176:24
  295:2 296:2,3                                                              24 113:25
                    122:5 123:4,17,    11,17,20 264:1,    190:24 235:9
  301:4,13                                                                   116:7 117:3,4
                    21 124:13          5,8 265:24         259:7 265:8
                                                                             118:3 120:3,6,
 numbers            125:2 129:5        266:4,11,24        289:4,9 303:2
                                                                             13,22,23 121:1,
  156:1,4           130:3,12,18,24     267:8,22
                                                         occasions           6,24 127:20
                    133:3 134:9,13,    268:19 272:19,
 numerous                                                 10:8 14:6 18:4     128:23 129:11
                    20,22 135:4,19     24 273:25
  166:25                                                  19:9 20:12,13      130:16 131:4,5
                    136:19,21          275:4,17,21
                                                          32:4 39:23         135:24 140:7
 nurse 183:2        137:11 138:6,      276:17,19
                                                          51:18 55:16        167:20 175:2
  184:15 185:4,6    13 139:7,14        277:21 279:17,
                                                          61:21 84:15,17     250:16 258:12
                    140:3 141:8        25 280:13
                                                          113:8 118:2        284:13,14
                    142:17 143:16      282:19 284:15,
      O                                                   122:7 151:12,      290:16 291:11
                    147:4 149:2        17,21 285:19,
                                                          23 152:2
                    151:24 153:10,     25 287:7,18                          officer 21:8
 object 9:6         14 154:2 155:9,    292:1,6,14         158:16 166:25
                                                                             34:6 38:16,25
  11:18 58:19       17 156:19          297:18 298:1       186:19 191:20
                                                                             44:11 63:21
  72:25 76:8        157:6 159:15       299:2,16 300:8     202:20,21,25
                                                                             101:1 107:20
  81:19 83:9        160:8 164:23       301:22 302:1,      224:23 236:4
                                                                             108:12 135:7
  87:18 88:23       165:15 166:15      13,17,25           298:13
                                                                             144:20,24
  126:6 148:5       167:8 168:5        303:24 304:18     occur 35:12         147:14 159:4,
  165:8 222:19      169:16 170:2       305:23 306:22      59:6 75:7          19,25 173:20
  264:19            171:4,24           307:12,17                             195:24 210:21
                    172:11 175:23      308:8 309:10,     occurred            278:25 311:18
 objecting                                                11:13 37:6
                    179:22 180:25      20 310:17                             325:3
  56:21 241:18                                            53:14 109:12
                    182:1,19           311:14 312:22
 objection          183:25 185:21      313:2,23           154:19 186:22     officer's 20:1
  16:3,11,18 17:6                                         255:4 271:11       34:1,9
                    188:24 190:2       315:11,19
  21:19 22:8 26:1   192:12 193:9       316:1,15 317:1     272:8 304:2
                                                                            officers 18:3
  30:2,15 31:10,    198:9 200:18,      324:20             307:24
                                                                             19:9 21:5 23:20
  19 32:16 33:17    20 201:4,8                           occurring           26:10,11,19
  36:24 37:19
                                      objections
                    203:4,9 204:6,                        43:16              37:9 39:23 42:5
                                       30:19 174:3
  40:22 42:8,10,    22 209:6,16                                              44:7 45:16,18
                                       180:23            odd 292:24
  19,23 43:21       210:4,12,17,20,                                          107:3 137:3
  44:18 45:2,7      22 211:6,15,21    obligation         offense 20:15       140:9,20 146:7
  46:21 47:4        213:5,9 214:6,     127:12                                158:14 159:10
  50:9,17 51:1      9,18,22 216:14                       offered 42:5        166:23 168:1
  54:9 55:9,22      217:17 218:4,
                                      obtain 104:20       187:1 190:22       187:25 311:21,
  56:12 60:16                          133:7 153:2
                    11,20 219:8,17                                           25 320:7
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018352 of 365 - Page
                                      ID#: 8146                           350

  324:17 325:10     326:15             249:20 279:15     paying 80:22       person 16:23
                                       286:11 291:15                         24:3 49:14
 official 185:7    pad 12:8                              payment
                                       306:2 317:12                          57:13,18 76:6
  206:14                                                  286:15
                   pads 12:9,11                                              114:14 119:2
                                      participate
 older 17:13                                             payments            147:7 167:1
                   pages 126:11        73:21 168:13
                                                          201:11,15,18       168:19 169:20
 ongoing            127:21 169:11      242:21
                                                                             176:10 177:11,
  104:23 184:19     171:10 224:6                         payoff 49:8
                                      participating                          23 216:6
                    236:18 282:7
 OPA 130:22                            158:9             peach 309:19        227:18 254:2
                   paid 18:17 39:6                                           281:16 300:11
 open 130:23                          parties 63:24      penalty 113:2,      313:21
                    41:3 63:18
  131:1,6                              69:6,9 172:20      11
                    79:6,7,9 245:18
                                       175:22                               person's
 operating                                               pendency            119:2 169:20
                   paper 118:4
  32:13                               Partin 250:10,      131:19
                    129:22 183:16
                                       19 252:19                            personal 71:2
 opinion 118:7,                                          pending 122:2       94:1 107:18
                   paperwork           253:23
  9,18,20 172:23                                          189:10 207:18      324:23 325:8
                    118:11,13,25
  294:22                              Partin's
                                                         people 13:12       personally
                   paragraph           250:16
 opposed                                                  14:1 23:20         41:7 46:8
                    154:9,24 157:8
  151:18 169:3,                       parts 167:13        24:10,11 26:15     107:23 256:6
                    247:7 265:3
  14,15                                225:6 257:22       32:7 34:3,15
                    271:17 304:3                                             270:3
                                                          40:10 41:22
 option 326:5                         party 28:15                           persons 28:15
                   paraphrasing                           43:24 46:2
                                       65:5 88:19 91:2
 oral 105:2         321:18                                131:5 137:5        178:18
                                       121:22 173:19
                                                          138:5 143:23
 order 13:6        pardon 50:23        174:1 268:20                         perspective
                                                          146:21 149:12
  36:13 44:7        129:9 199:3                                              204:3 205:2
                                      pass 185:4,6        159:7,10,11,17
  105:2 316:22                                                              Pewee 149:18
                   parent's 23:12      246:16 312:4       160:25 164:12
 organization       24:19              320:1              179:1 184:9
                                                                            pharmacy
  119:22                                                  188:3 191:14
                   parents 25:15      passed 40:19,                          254:17 269:11
                                                          192:21 202:19
 organize           186:6              25 41:8                               270:7 316:24
                                                          213:12 221:16
  128:25 182:16                                                             phone 76:7
                   parents' 24:21     past 58:16,17       223:13 274:5
 original 153:17    262:5,6            116:11 174:18      277:9 288:1        82:20,21,23
  279:10                                                  296:21             88:21 90:8
                   park 295:25        Pat 175:5,7
                                                                             94:5,7 95:2
 Otis 78:13                                              PEP 135:15
                   parked 144:23      patient 258:4                          164:1 183:17,
  160:20                                                 percent 10:20       23,24 190:21
                   Parker 163:13      Patterson           24:15 196:24       195:22,23
 outdoor                               160:14
  243:14           parking 32:2,9                         214:19 288:16      196:6 262:3,4
                    56:5              pawn 246:5                             281:16 295:19
 overlapped                                              perfectly 58:9      296:2,3 300:3,
                                       248:16
  234:7            part 15:3 22:14                       performed           6,7,9,17 301:13
                    24:6 57:20        pawned 247:9        48:17 167:13       308:15 309:1
 owed 18:16                            248:4
                    75:11 88:17                           287:23
 owner 249:7,       107:2 109:16                                            phones
                                      pawns 248:15       period 48:4         300:11,19
  10 297:5          132:21 138:8
  314:19,20,24      147:24 150:14     pawnshop            55:18 67:9 79:6
                                                                            phonetic
  321:22            158:14 166:7       243:6 245:25       82:1 106:17
                                                                             111:3,7
                    175:4 178:17,      246:3 248:1        112:19 177:25
 owners 321:10      19 179:25          249:7 253:9        199:11 212:16     photograph
                    185:4,6 186:14                        241:4 248:16       148:20 149:3
                                      pawnshops           304:6 316:14       308:12 313:25
      P             187:6 191:24
                                       248:15
                    208:9,11 210:1,                                         photographed
                                                         persistent
 p.m. 285:2         24 216:8 219:9    pay 193:7,18        188:7              224:11
                    242:15 247:2       194:4,19
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018353 of 365 - Page
                                      ID#: 8147                           351

 photographs         6,7,14,17         play 52:14         poly 279:23       Powell's
  148:14 182:3,4,    310:15,25          193:7,19 194:4,                      176:13 268:1
                                                          polygraph
  6 305:10 314:8,    312:25             19 306:2,5
                                                           137:15,16        practice 11:24
  25
                    piece 118:4        played 9:5          179:9,21          16:15,22 103:1
 photos 148:2,                          45:12 189:15       189:20 199:8,     123:15 134:21
                    pigeon 176:17
  24 149:7,13                           242:15,17          15 278:13,15      203:14 226:4
  313:20 314:3      pills 302:8         306:20             279:13,14
                                                                            practices
                                                           280:7
 phrased 83:20      Pineville 96:16    PLAYS 58:13                           106:14
                     118:6 119:10                         polygraphs
 pick 97:6                             plea 301:18                          prefer 176:17
                                                           199:11,12
                    Pingleton
 Pickard 8:15                          pled 78:18                           preliminarily
                     164:9                                poorly 87:18
  9:5,8 13:23                                                                247:18
                                       plod 174:8          287:9
  20:8,9,25 27:24   pinpoint
                                                                            preparation
  37:21 40:2         196:22            plumbers           porch 284:2,4,
                                                                             72:21
  44:16,23 45:11                        119:11             6
                    PL 156:4 270:4
  60:18 79:1,3,6,                                                           prepare 11:16
                     319:7             point 47:10        portion 154:8,
  7 80:22 82:9                                                               33:9 71:13 72:1
                                        67:9 74:24         23 312:8
  107:9,15          PL014449                                                 206:7
                                        120:7 125:5
  108:16,21          197:4                                portions 74:21
  122:8,17
                                        151:6 165:2                         prepared 28:3
  123:11 124:25     PL034627-628        181:21 196:19     portrayed          103:21 136:17
                     181:8              205:21 208:3       157:4             177:11 206:10
  125:9,15,20
                                        215:23 242:7
  132:14,15,16      PL15534 285:8                         posed 73:9,15     preparing
                                        248:22 287:25
  135:3 136:10,                                            91:7,24 172:12    168:14
                    PL15826             291:25 294:8
  25 137:4,7,9,20
  138:2,10,25        251:25             309:7 310:25      posing 91:7       Presbyterian
                                        317:20 325:1                         119:20
  139:4,10,19       PL17228-234                           position 39:20
  140:8,17,18,21     269:12            pointing            65:14 107:14     prescription
  141:1,4 142:15                        215:23                               243:4
  143:1 146:2,10,   PL20938-                              positive 33:11
  15 147:19         20940 250:13       police 8:23         135:25 210:7     presence
  150:2 151:11,                         19:13 20:18,20     303:6             215:17 245:7
                    PL30 262:18         23:20,22 26:22
  18,22 152:3                                             positively        present 9:25
  154:14 155:14     PL33835 282:7       27:1,2 34:9
                                                           228:4,9,12        20:9 26:15
  156:25 157:13                         43:19 88:4
                    PL34173 295:1                                            35:24,25 38:9
  158:25 164:16                         101:1 106:14      possession
                                                                             49:20 53:9
  165:12,25         PL52 246:16         136:24 137:1,      146:17
                                                                             54:20,22 62:14,
  168:2 188:21       247:1              10 139:11
                                        144:20 148:19     possibly 41:23     25 65:13,20
  195:10 203:1,2                                           168:23 187:22     66:11,19 75:9
                    PL77 271:15         159:8,14 160:6
  274:18                                                   221:1 247:8       76:5 112:12
                    place 13:12         184:12 209:5,9
 Pickard's 8:20                                            287:12 307:18     132:17 136:10
                     74:5 178:2         210:21 225:23
  9:13 156:22                                                                152:11,18
                     283:13 291:11      226:4 227:5       potential 100:7
  188:9 202:23                                                               158:19 160:16
                                        229:18 230:12,     200:1 324:17
                    plaintiff 73:16                                          188:23 195:11
                                        21 234:20
 picked 183:10                                            potentially        254:7,18 255:3
                    plaintiff's         287:23 301:24
  229:24                                                   90:10 189:6       274:25 278:7
                     73:25 156:5        302:11,19
 picture 307:18,                                           278:22 303:25     311:23 320:13
                     172:13 176:25      303:23 304:6
  22 308:9,11                                              324:13,22         324:23
                     235:17             305:13 307:9
                                        310:4,16 324:4,   Powell 9:25       presenting
 pictures 230:4,    plaintiffs 73:13    5,17 325:2,9       59:20 62:13,20    94:19
  12,21 304:16,
                     155:4,15 247:3                        74:8 106:13
  21 305:2,4,12,                       Polly 162:17                         presently
  19,22 306:17,     planned 31:3        239:8              133:21,23
                                                                             93:24
  21,25 307:4,8,     263:19                                134:4 164:20
  10,14,15 308:5,                                          212:4 292:23
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018354 of 365 - Page
                                      ID#: 8148                           352

 pressure           privileged         prompted            120:3,6 130:16     307:19
  279:23             54:3 86:25         14:18 84:9         206:13
                     165:16 171:2       89:17
 presuming                                                Pulaski 96:23           Q
                     172:2,13
  198:3                                pronouns
                     173:15 176:16                        pull 41:6 232:3
                                        273:13                               qualified
 presumption         182:1 216:13                          276:10 303:5
  110:10             246:12 325:14     proof 107:24                           113:6,7
                                                          pulled 34:23
                                        272:12                               question 11:19
 pretty 14:13       privileges                             39:1,2 132:17
  166:2 203:14       53:6 62:23        proper 173:21       135:3,6,7,10,11    21:21 29:18
  283:12 291:21      63:1,8 69:3,11     184:21 203:3       308:15             45:10 52:6
  309:22             87:5 88:19         248:13                                53:18 54:10,23
                     92:14,22
                                                          pulling 314:8       56:21,25 57:17
 previous            124:15,18
                                       properly                               58:12,15,18,24
                                                          purchase
  128:17                                247:11                                63:13 64:4,18
                     128:5,8 177:16                        27:21 78:6
 previously          180:23            property                               69:12 71:16
                                                          purchased           72:5,12 73:1,19
  90:21 91:5                            159:19 276:23
                    pro 42:20 43:7                         139:5              77:21 83:18,20
  269:8                                 277:6,7,8 297:1
                    probable                              purchases           85:9,21 86:3,
 price 20:4,20       135:17
                                       proposed                               10,19 87:6,16,
                                                           243:6 248:4,15
                                        100:5                                 17,19 88:21,23
 prior 12:22        problem                                253:9
  21:6 56:13                           prosecution                            89:10 90:16
                     107:23 173:6                         purport 252:9       91:7 92:24 93:4
  68:15 111:4,6                         107:25 108:1
                    proceeded                                                 95:4,9 106:18,
  119:23 121:2,                         113:1 324:19      purported
  17,21 122:14       145:2              325:11                                19 108:8 110:2
                                                           250:15
  152:20 155:3                                                                111:8 115:7,18
                    PROCEEDING         prosecutor         purportedly         118:22,25
  176:23 211:23
  214:8 284:11
                    S 8:1               113:9              40:21 288:2        124:19 125:23
                                                                              126:1,5,6 130:5
                    proceeds           protected          purports
 prison 101:7                                                                 139:2 151:20
                     34:17 253:15       124:18 229:13      252:14 285:14
                                                                              159:16 165:11
 private 116:9,
                    process            protocol 16:15     purpose 87:2        169:8 172:22
  12 208:6
                     100:20 119:10      123:15             91:16 94:6 95:9    179:15 181:19,
 privilege           173:12                                203:8 252:19       24 201:15
                                       prove 204:2
  29:16,20 48:11                                                              202:10 217:11
                    produce                               purposes
  53:11,25 54:4                        provide 85:6                           221:23 222:19
                     128:5,20                              110:16 130:23
  56:16,23 57:3,                        88:4 93:25 95:5                       225:11 229:12
                                                           183:9
  12,23,24 58:1     produced 12:6       97:4 127:25                           248:17 253:5
  60:4,8 63:3,23,    127:13,21,22       269:24            pursuant            261:10 292:23
  25 69:8 83:11,     128:3,16                              317:21
                                       provided                              question's
  15,25 84:11        180:19 304:24
  86:13,23 87:7
                                        100:8 127:10      pushed 145:13       81:20
  88:11 89:5 91:5   producing           138:16 147:12
                                                          put 11:23 19:23    questioned
                     180:20             158:3 164:11
  92:17 95:1                                               27:3 129:17,19     136:3 139:10
                                        324:1
  115:17 127:22     product 29:20                          143:1 157:1        147:15 168:2
  165:18 168:14      53:6 57:2 62:22   provider 225:1      169:6 182:12,      248:9,12
  172:15 173:12,     63:11 92:17                           22 191:15
  17,22 174:2                          providing                             questioning
                     124:14 128:7                          208:10 240:18
  176:6,20 177:7,                       115:8 158:9                           17:4 100:12
                     173:16 177:24                         244:17 245:20
  20,25 181:1                                                                 137:7 220:16
                     180:22 247:10     PSP 179:18          272:10 276:23,
  215:8 216:8                                                                 247:13
                                                           25 277:1,2
  229:15 235:22,    production         public 46:10,
                                                           291:2 307:20      questions
  23 240:24          127:4,20           18 50:3 54:8
                                                                              8:18 16:17 56:9
  241:17 247:10,     131:22 132:3       90:11 95:16       putting 127:15
                                                                              58:4,22 59:2,5
  12,20 253:5                           101:9 102:15       129:20 183:23
                    promoting                                                 72:23 82:16
  258:21 261:10                         103:20 106:22
                     231:10                               puzzled 224:9       83:24 91:15,24
                                        109:3 116:8
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018355 of 365 - Page
                                      ID#: 8149                           353

  92:19 94:21       ready 301:11,      12 141:9,22        287:8,10,13       recognize
  107:8 108:6        12                142:3 143:6,24     288:14,15          156:7 197:20
  115:14 131:20                        144:13 146:4,      289:21 290:4,      252:12 306:9,
                    real 118:23
  172:11 174:20                        12,25 147:8,22     13,16 291:3,23     14
  205:13 248:6,     realize 76:16      148:12 150:13,     292:2,4,7,12,
                                                                            recognized
  13 259:10                            24 152:15          16,21 293:4,13,
  317:25 318:18
                    reason 30:24       153:1,16 154:3,    15,20 294:13
                                                                             161:18
                     36:6 49:11
  322:25 323:7                         14,16 155:10       297:10,14,19,     recollection
                     100:14 116:1
  325:20                               156:14,20          21 298:16,18       18:22 26:11
                     126:8 127:11
                                       157:19 160:2       299:3,12,17,21     38:23 61:12
 quick 151:1         135:17 203:11
                                       161:22 162:11      300:2,4,10,16,     74:10 144:3
                     207:8 227:3
 quid 42:20 43:7                       165:11 166:16,     24 301:2 303:7,    152:21 157:5
                     229:14 253:2
                                       17 167:20          19 305:9,24        164:19 167:21
 quo 42:20 43:7      272:17 283:8
                                       171:25 188:19      307:5 308:16       194:21 195:13
                     293:6,9 295:14
                                       189:19 190:21      309:21 310:19      215:7 260:5
                     308:20
       R                               192:22,24          311:24 312:3       277:19,25
                    reasonable         194:5,11 195:7     313:17 314:8,      286:24 290:5
 rabbit 69:15        252:5             200:14 203:5       20,22 316:10,      296:14 298:2,
                                       204:1,16 205:8,    20 317:2,16        21 299:8 310:2
 raise 8:3 125:8,   reasons 60:19      9,11 208:1         320:17 321:7,      316:10 317:19
  11                 89:16 117:9       211:22 218:5,      11,15,23 322:6,    320:18 321:24
                     120:18 203:18     12 219:23          24 323:20
 raised 96:5,6                                                               322:12 324:21
                     204:10 289:10     220:7,9,10,12,     324:9 325:4,17
 ran 32:8 272:8                        14,21 221:22
                                                                            recommendati
                    Rebecca                              recalled
                                       222:1,11 223:1,                      ons 105:9,10
 randomly 56:2       322:19                               142:12 144:14
                                       3,6,10,17                            record 10:15
 Randy 162:14       recall 9:2,11      225:21 226:20     receipt 285:14      13:3 14:6,21,22
                     14:1,2,17 15:22   228:11 229:3
 range 258:16                                            receipts            16:16,23 20:11
                     16:20 17:7 18:2   230:3,9 231:21
                                                          147:13             30:20 31:21
 ransacked           24:8,23 25:1,4    233:2,11,24                           33:2 39:12
  279:2              26:17,20,25       234:12,23         receive 138:1       41:22,25 45:3,
                     28:1,12,17,19,    235:5 237:18       218:16 219:4       16,19 63:3 68:2
 Ray 302:9,22        24 30:24 31:20    238:6,15,23        220:17 221:19      75:4 76:19
  303:2,3            33:7,14 34:19,    239:18 243:15      258:7 266:13,      91:11 93:13
 Raymond             24 35:1,7 36:10   246:3 251:10,      15 280:12,15       94:1,20 123:8,
  163:7              37:23,25 40:4,8   12 252:8           281:1 282:22       16,19,24 124:1,
                     41:19 42:13       253:18,19,20       287:22             5,11 127:15
 re-bates            43:4 44:19        254:19 255:13,                        128:10 132:4
  247:11             45:15 46:4        25 256:8,15       received 48:23
                                                                             133:19 142:4
                     47:10,19,20,21    257:4,12,13        106:5,22
 reach 109:8                                                                 151:3 152:21
                     48:5 50:24        258:9 259:5,6,     108:11 114:6
  201:1                                                                      162:1,10
                     54:10,19 55:2,6   18,22,25 260:2,    124:11 131:1,5,
                                                                             174:11 180:17,
 reached             56:2 58:25 59:4   12,23,24           24 139:6
                                                                             18 195:22,23
  176:24             60:17 62:16       261:16,20,24       155:24 222:5,
                                                                             200:8,10 204:7
                     65:23 66:6        265:14,15,17,      17 224:7
 read 56:20                                                                  208:9,11 218:5
                     67:9,16 68:2,7,   18,25 266:6,18,    226:15 253:22
  58:11 134:25                                                               222:2,13,20
                     16 74:4 75:8      21 267:2,5,9,      266:20 282:20,
  186:2 188:6                                                                223:9 224:23,
                     77:8 79:21 81:5   12,15 272:2,14,    25 286:3,4
  197:14 198:24                                                              25 233:23
                     84:6,23 89:16     16 273:18          313:9 319:23
  199:17 243:2                                                               235:10,15
                     105:13 121:21,    275:1,5,6,10,18
  244:9 257:4                                            receiving           237:1,6 238:13
                     24,25 122:9,15    276:3 277:3,8,
  263:3 277:11                                            128:16 153:25      242:21 245:9,
                     123:7,13          14 278:3,8,18
  282:25 285:21                                           278:8 304:6        16 246:23,24
                     125:10,13,17      280:2,5,9,17,23
  295:6 326:6                                                                250:12 257:13,
                     133:9 134:3,17    281:4,24          recently 18:18
                                                                             22 259:15
 reading 256:5       135:7,12,16       282:11 283:19,     304:11
                                                                             260:19 264:16
                     136:14 137:2,4,   20 284:8 285:3                        269:6 277:20
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018356 of 365 - Page
                                      ID#: 8150                           354

  282:3,4 286:9      206:6 236:5,14,   reference           100:9 117:11       65:22 66:5,7,8,
  298:20 302:5       15 278:6           172:1 184:9,18     140:1 288:8        9 67:23,25
  305:25 306:1,7                        188:6 196:14       318:14             68:8,25 74:11
                    records 9:11
  307:6 315:3                           198:15 199:3                          75:15 84:15
                     31:14 36:17                          relating 57:10
  316:13 324:1,                         200:6,24                              85:18 103:15
                     40:11 109:10                          217:16 319:24
  25                                    201:16,17                             111:1 118:2
                     110:23 111:14
                                        202:4 242:9       relation 25:6       122:12,23,24
 record's            123:1 130:23
                                        269:9 298:19                          123:5,10
  316:11             131:1,6 136:16
                                        312:19 323:20
                                                          relationship        124:10 128:16
                     140:15,22                             78:25 257:2
 recorded                                                                     137:19 138:15
                     145:7 154:15      referenced
  10:16,21,23                                             relative 35:6       143:14 145:18,
                     156:13 187:2,4     22:20
  15:23 20:18                                                                 25 146:9,20,21
                     189:4 192:18                         relatives
  76:18 133:17,                        references                             147:18 153:25
                     193:4 195:22                          96:20,24 97:4,
  19 134:2,4,7,16                       240:25 301:24                         156:16 157:15,
                     200:22 203:7,                         9,13 98:13
  136:20 141:11,                                                              17,23 158:9
                     12,15,19,20,22    referencing         99:23 100:23       159:25 164:14
  15,20 145:2
                     204:2,14           200:15             101:11
  146:3 161:14,                                                               182:6 184:5,17
                     205:10 208:14
  19,20,22 162:5,                      referred 247:7     relay 90:23         194:14,17
                     221:1,20
  15,25 163:3                           258:3 295:8                           200:3 202:25
                     224:15,19                            relayed 294:2
  167:5,10 168:6                        303:14                                203:24 220:23
                     227:14 248:9,
  187:8,11,14                                             release 54:13       225:12,14
                     12 249:5 250:8    referring 22:24
  188:8,10,15                                              252:14 269:22      234:16 235:2
                     251:11 252:20      151:13 176:5
  195:4,8 200:11,                                                             236:4 238:5,7
                     253:2 255:15,      198:11,12         relevance
  12 202:13                                                                   239:2,20,24,25
                     21,23 256:9,18     231:6 236:25       108:2 184:23
  212:3,6 215:5                                                               240:2 244:6,21
                     257:5 259:13,      250:5 307:5,15,    205:1
  226:9,14,25                                                                 254:20,23
                     14 269:10,15       21
  232:12,17                                               relevant 108:5,     256:21 259:9
                     270:7 276:10
  233:10,16                            reflect 21:15       7 184:2 185:2      274:1 278:11
                     286:2,4 304:12
  235:11 242:22                         248:14             189:15 203:16      291:10,13,15
                     305:9 314:15,
  243:25 244:14                                            204:3,13,15,21     293:18 295:21
                     17 316:13,20,     reflected
  257:17,18,21                                             316:18             298:15 299:23
                     24 317:6,9,13,     255:21 305:25
  258:1 259:16                                                                304:12 316:7
                     14,17 318:4,8,                       reliability
  262:7,8 265:23                       refresh 271:11
                     11,13,24                              248:9,12          remembered
  266:3,9,19
                     319:16,23         refused 202:7                          38:23
  270:22 277:23                                           reliable 200:17
  290:3,12          records--           242:21,23,24                         remodeling
  298:15 302:6       188:14             294:18            relied 288:22       119:10
  311:10 312:12,                       regard 21:2        relief 301:9
                    recount 150:20                                           removed
  20                                    30:1 65:25 81:7
                                                          rely 214:7          207:3,6 208:4
                    recounted           115:4 119:24
 recorder 16:9,
                     36:9               122:16 123:15     relying 90:25      rendered
  21 124:7 233:3
                                        124:9 126:21                          146:7 148:15,
  275:12            recourse                              remaining
                                        127:5 128:11                          21,22 150:13
                     91:17                                 174:20 301:6
 recording                              159:1,2 164:17                        177:6
  76:12 124:3       recycling                             remember
                                       regular 117:20                        rent 201:12
  134:6,12,17,19     316:4,7,8                             9:12 12:4 13:22
  183:23 213:15                        rehash 206:2        14:15 15:14       rental 172:6
  232:19,22
                    red 198:17
                                                           18:3,6 19:6        187:2,3 201:12
  266:13,15         redact 247:19      rehearse                               317:5
                                        211:8              20:3 22:5 23:9,
  290:10 306:6,                                            11,13,15 24:25
  10 308:3 315:8    redacted                                                 rented 187:5
                     247:2,12,16       Reid 107:4          25:3,5 27:2
  321:14,15,20                                             28:22,25 41:8,    renting 118:6
                    refer 72:12        reinvent
 recordings                                                14,18 42:3,12     repair 78:6
                     131:14 240:11      164:20
  187:17 188:18                                            43:16 48:7
  189:20 191:12                        related 38:15       52:21 59:16       repeat 86:3
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018357 of 365 - Page
                                      ID#: 8151                           355

  93:13 125:3        293:17 294:6       60:14 61:3 63:6   responsible         206:9 224:9
  153:6              295:1,6,21         64:12 252:16       21:9               225:13 228:23
                     296:18 298:17,                                           248:3,5 313:4
 repeated                              request 100:13     rest 70:6 234:3
                     22 301:4,16,20,
  191:20                                131:2,22                             reviewing 9:11
                     23 303:14,20                         restaurant
                                        203:14 269:22                         10:19,20 14:5,
 repeatedly          313:14,17                             50:1 76:24,25
                                        287:13,15                             21 18:2 21:10
  18:13 186:7        321:16,20,24                          84:22
                                        319:16                                24:14 40:11
  188:2 271:18
                    reported                              restroom            45:16,19 86:6
                                       requested
 repeating           143:25 209:8,                         269:3              122:25 136:4
                                        58:13 74:2
  140:9,19           23 249:19                                                138:18 156:13
                     253:8,14
                                        123:23 166:24     result 253:3        203:12 218:5
 report 12:6         274:24 281:18
                                        203:23 204:10,
                                                                              221:1 222:13
                                        11 236:6 252:5
                                                          resulted
  20:1 21:3,11,
                     293:19 309:8                          135:13             223:9 224:23
  12,13,17 22:3,                        256:20 287:3
                                                                              257:5 286:2
  11,25 26:18,20    reporter 8:3,9                        retain 179:8
                                       requesting                             307:6 316:19
  28:2,24 29:8,10    56:20 58:13
                                        128:2 256:21      retained 57:15      324:25
  33:9 35:8          180:6 240:17
                                        269:20 287:16      208:5,6
  40:14,15,18        246:24 252:1                                            reviews 65:1,
  41:20 45:24        262:12,15         requests           retaining           4,6
  46:13,17 59:10     285:10 295:4       131:6 132:3        57:24 203:24      reward 186:8,
  71:23 106:16       312:6 315:4                           204:1
                     319:12 325:25
                                       require 252:23                         10 187:1
  113:14 114:5,
  14 136:17                            required           retention          Rewarded
                    reporting                              235:15
  155:23,24                             104:25 177:7                          190:15
                     46:19 47:8
  156:9 157:16,                                           retired 97:17
                                       requirement                           Rhonda
  21 161:24         reports 15:12
                                        105:8             return 40:7         162:23 265:12
  166:25 167:18      19:24 21:14,16,
  181:22,25          18 22:6 34:1      requirements       reveal 47:2        Richmond
  182:8,10,12        40:12 44:20        105:4,12           86:25              208:7
  187:13 196:8,9     51:9 59:9,11,14    109:17
  206:10 209:5,7     125:19 129:19,                       revealed           rid 42:6
  227:9,10           20,21,24,25       research            180:15            rights 71:9
  233:21 236:21,     143:25 144:2       104:5,6
                                                          review 39:12        247:19
  23,24 237:1,4,     156:10 166:18,    reserve 247:19      44:20 45:3,24
  9,17,22,25         22 167:12                                               risks 20:15,16
                                        326:2,6,13         56:13 58:8
  238:2,10,16,24     169:6 170:17                          59:10 65:11,13    roadblocks
  241:6,9,24         182:22 202:5      residence
                                                           68:6 69:21 73:2    27:3
  243:20 245:1,      224:7,8 236:18     19:8,12 23:20
                                                           128:6 140:14,
  20 246:3,17,18     255:19 281:4       39:3 144:5,7,                        Roark 196:16,
                                                           15,22 152:21
  254:12 255:6       284:1,6,25         19,24 145:11,                         17
                                                           159:21 187:12
  256:2 259:18       292:25 313:8       23 146:6
                                                           192:18 197:8,9    Rob 159:18
  261:22 262:9,                         187:25
                    repository                             199:23 208:14      160:1
  19 263:3                             resolved 136:8      212:3 222:2
                     12:10                                                   robbery 79:5
  264:11 266:7                                             224:25 227:14
  267:3,10,16       represent 8:14     respectfully
                                                           228:20 235:7,     robbing 245:4
  270:24 271:7,      44:21 205:25       176:11
                                                           10 243:18,23
  24,25 273:5,8,     208:21 274:17                                           Robert 155:25
                                       respond 176:3       249:5 259:13
  15,22 274:5        320:6                                                    162:12,13,17
                                                           262:23 269:12
  275:10,11,14                         responded                              239:6
                    representation                         273:22 305:9
  277:11,12                             316:12
                     54:5                                  312:7 315:20,     ROBINSON
  278:1,5 281:20                       response            22 319:7           74:23 75:2
  282:8,11,15       represented         316:9,21           325:14,24
  283:10 286:22      91:4 120:2,23                         326:10
                                                                             Rodney 230:24
  289:22 290:12,                       responsibility
                    representing                          reviewed           role 8:20,22 9:5
  18 291:3,4,21                         36:12
                     47:25 57:25                                              45:10 52:14
  292:3,8,22                                               59:18 187:12
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018358 of 365 - Page
                                      ID#: 8152                           356

 Rolf 163:17        schedule 76:2      312:13            249:14             237:4
 room 25:19         scheduled         separate 22:5     she'll 95:17       shoulders
  188:9 273:24       68:11 70:7        35:18,20,21       176:3 181:4        145:23
  275:3              72:17 75:25       36:3 60:13
                                                        shebang            shovel 192:3
                     128:14 133:10     123:10 182:17
 rug 18:11 42:16                                         257:22
                     143:8             224:15 278:17                       show 126:10
  43:11 155:2
                                                        sheet 183:15        148:20 168:9
                    scheme 45:21      separately
 rule 216:7                                                                 271:19 272:11
                     47:1 48:24        278:15           Sheriff 8:15,20
  317:22                                                                    285:6 304:21
                     64:21 84:20                         9:5,13 27:24
                                      September                             305:2,4 309:14
 rules 30:18         193:8 194:1,19                      37:15,17,19,21
                                       324:2                                310:25 312:4
                                                         40:2 122:8,17
 rumor 34:20        school 24:23                                            313:21 318:25
                                      sergeant           123:11 124:25
                     96:18 99:19
 rumors 39:7                           141:13            125:9,15,20       showed 56:14
                     103:8,16
                                                         132:14 135:3       180:25 286:15
 run 144:10          129:22 144:8,    serve 323:18
                                                         136:25 137:7,9,    304:16 307:25
  194:8 195:18       10,13,14          324:3
                                                         20 138:2,10,25     308:5,10,12
                     189:13
 running                              served 89:23       139:3,10           309:15 313:25
  262:16 291:21     Science 102:3      128:13 131:20     140:18,21          314:1,3,6
                                       132:3 324:4       141:3 142:25
                    Scott 274:12                                           showing 305:9
                                       325:7             146:2,10,14
      S              276:14,23
                                                         147:19 150:1
                                                                            314:9
                                      service 323:24
                    scruff 309:18                        151:18,22         shown 148:14
 S-A-Y-L-O-R                          serving 69:10      156:22,25          306:18 310:15
  98:14             searched                             157:13 158:20,
                     136:11 303:21    session 144:9      21 164:15
                                                                           side 171:3
 sake 22:19                            149:13
  131:25            Sears 103:14                         165:25 188:9,     sidetracked
                                      set 49:24 65:8     21 195:10          286:17
 sales 248:18       secondhand                           202:23 203:1,2
                                       190:19
                     303:9                                                 signature
 Sam 164:4                            setting 178:5     sheriff's 21:1      252:10,12
  171:11 186:19     secretary                            38:8 40:6          326:1,2,7,13
  212:15             175:7            settlement         44:17,24 45:6,
                                       249:13,15,21      12 49:7 108:24    significant
 Sanders            secretly
                                       250:23 252:15     125:1,12,21        21:24 145:25
  163:18             213:16
                                       253:15            132:16 135:24     silent 177:18
 sat 92:6 233:4     seek 91:16                           140:7 159:8
                                      settlement's
  265:10 284:1,4,    118:16 177:15                       160:7 164:16      similar 156:17
                                       251:18
  6                 seeking 83:10                        166:13 167:20     similarly 323:7
                                      seven- 317:23      188:22 202:24
 satisfied           113:2 147:21
                                                                           Simms 155:3
  294:16 296:12                       seven-hour        Sheriffs 26:22
                    segregated                                              170:17
                                       317:21
 Saturday 51:4       169:2                              shocking           simply 17:5
                                      Shapiro            79:13
 sawmill 321:10     seize 301:17                                            47:21
                                       102:25
                    seized 301:24                       short 12:5 67:9    Simpson
 Saylor 98:14,                        share 61:6
                     302:8,9                             246:22 258:13      121:12 137:22
  16 99:2,7                            125:19,23         260:4 295:6        138:3 155:7
 says-- 270:12      sell 118:12        164:21 211:13
                                                        shortly 253:9       161:11,25
                     248:17
 scenario 23:18                       shared 60:23       308:21 310:6,      170:12 171:22
                    send 176:2,16      61:1,5,9 212:1    13                 186:6,24 187:4
 scene 38:25         178:1 182:3       300:19                               189:4,9 190:18
  132:18 167:17      250:14 326:14                      shot 308:12,13      199:20 217:24,
  192:4 280:20                        sharing 125:18                        25 233:14
                    sentence                            should've
  320:14,16                           she'd 120:2                           261:25 262:22
                     139:2 154:23                        15:11 40:16
                                       150:11 248:3      73:17 123:14       264:7 266:1,2,
                     157:7 247:8
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018359 of 365 - Page
                                      ID#: 8153                           357

  17,22 267:13,     22:8,17,19,25     122:5 123:4,17,    231:14,20          9 29:24 30:14
  24 268:2,7        26:1 29:15        21 124:13          234:22 236:22      31:8 34:17,18
  281:2 282:13      30:2,15,18,23     125:2,22 126:5     240:11 241:15,     35:22 36:7,8,23
  305:2 308:11      31:10,19 32:16    127:10,13,15,      18,23 244:1,4,     39:3,13 42:2,5,
  315:7 316:25      33:17 36:24       18 129:5 130:3,    19 245:6,8         25 48:2,18
  318:4 319:17,     37:17,19 38:2,5   12,18,24           246:11,21,25       59:1,17,22,23
  24                40:22 42:8,10,    131:25 132:8       248:24 249:1,      60:1 62:18
                    19,23 43:21       133:3 134:9,13,    16,22 252:21       69:24 107:12
 Simpson's
                    44:18 45:2,7      20,22 135:4,19     253:1,11,17,24     124:10,25
  266:16 317:5
                    46:21 47:4        136:19,21          255:18 256:4,      125:6,16 126:3
 single 176:24      48:10,13 50:9,    137:11 138:6,      13 257:3,24        129:25 138:21
  226:5             11,17 51:1,4,7,   13 139:7,14        258:5 259:23       139:2,3 154:14
                    15,22 52:5,9      140:3 141:8        260:1,8,16         155:25 156:12
 sir 84:14          53:2,5,15,19,23   142:17 143:16      261:2,4,6,23       157:1 158:16,
  124:23 149:14
                    54:1,8,9,21,22    147:4 148:6        263:7,11,17,20     19 161:7 191:2,
  198:5 206:25
                    55:5,9,22         149:2 151:24       264:1,5,8,12,      15 206:10
  207:2,4 208:22
                    56:11,19,24       153:10,14          16,19 265:24       237:7,14 301:3,
  235:24
                    57:1,8,16         154:2 155:9,17     266:4,11,24        14 321:22,24
 sister 162:17      58:16,21,23       156:4,19 157:6     267:8,22
                                                                           Smith's 20:11
  239:8             60:4,7,16 61:16   158:3 159:15       268:19 272:19,
                                                                            26:12 34:11
                    62:4,21 63:7,     160:8 164:23       24 273:25
 sit 22:4 24:13                                                             35:13,14 302:3
                    10,16,20 64:3,    165:15 166:15      275:4,17,21
  107:2 217:8       6,15,24 67:6      167:8 168:5,7      276:17,19         sneezes 129:8
  221:10 223:24     69:2,5,16,21,23   169:16 170:2       277:21 279:17,
  225:7,19          70:17 71:14       171:4,6,24         25 280:13
                                                                           social 117:9,11
  234:17 238:6                                                              119:13
                    72:3,10,25        172:11,21          282:19 284:15,
  244:6,15          73:4,13,24 74:9   173:1,6,10,20,     17,21 285:19,     solemnly 8:4
  273:10 288:18     75:19 76:1,5,8,   25 174:6,10,14,    25 287:7,18
  290:25 308:2      15,21 77:5        22 175:23          292:1,6,14        solicit 9:9
                    78:21 79:11       176:11,23          297:18 298:1       27:20
 site 120:6
                    80:10 81:1,4,     177:3,8,13,18      299:2,16 300:8    somebody's
 sitting 144:17     10,16,19,24       178:1 179:22       301:5,22 302:1,    184:22 215:23
  175:25 213:22     82:14,15 83:1,    180:11,14,16,      13,17,25
  293:18,24         9,19 84:11,16     19 182:1,19        303:24 304:18     someone's
                    85:3,8,14,15,20   183:25 185:21      305:23 306:22      285:1
 situation
  115:12 118:20     86:1,7,12,14,     188:24 190:2       307:12,17         Somerset
  124:6 316:19      18,21 87:4,11,    192:12 193:9,      308:8 309:10,      96:22
                    17 88:11,14       14 197:14,17       20 310:17
 Sizemore           89:3,10,22        198:9,25           311:14 312:22     son 98:14
  78:13,17 80:18    90:2,15 91:1,     200:18,20          313:2,23           190:22 192:22
  160:18,20         11,13,20,23       201:4,8 203:4,9    315:11,19          194:6
 sketch 146:8       92:4,11,24        204:6,22 209:6,    316:1,15 317:1,   sons 288:7
  148:15,22         93:25 94:3,6,     16 210:4,12,17,    20 318:7,10,15
                    10,13,17 95:12,   20,22 211:6,15,    319:2 324:20      sort 104:5
  309:14,15,16
                    15,19,21 97:3,7   21 213:5,9         325:21 326:9,      186:10 189:14
  310:1 311:18
                    100:4,16,19       214:6,9,18,22      12                 216:2 258:8
 skipped 311:6      103:23 106:11     216:14,23                             321:16
                                                        slow 50:13
 slap 20:21         107:17 108:2,6,   217:17 218:4,                        sorts 252:15
                    18 110:21         11,20 219:8,17    small 20:14
 sleeping 24:20     111:17,21,25      220:8 221:25                         sound 246:6
                    112:5 113:20      222:6,19
                                                        Smith 9:14,15       249:15 288:5
 sleeves 145:13                                          10:1,21,23
                    114:4,22,23,25    223:14 224:1                          293:2 315:10
 Slosar 9:6                                              12:18,21,23        316:5,25
                    115:2,5,13,17     226:6 227:6
  11:18 14:24                                            13:4,7,10,24
                    116:3,4,19        228:6,18 229:2,                      sounded 166:4
  15:4 16:3,11,18                                        17:19 20:8
                    117:10 118:24     7,11,20 230:2,                        232:19
  17:6 21:19                                             22:3,25 28:7,8,
                    120:16 121:19     14,18,22
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018360 of 365 - Page
                                      ID#: 8154                           358

 sounds 163:1       252:8 260:12,     spoken 47:22        11,14,15          163:13
  219:13 274:4      18 261:19          261:20             149:22 150:20
                                                                           steps 181:5
  288:6 294:3       265:17 278:3                          152:19 153:16,
                                      spouse 60:20                          205:4,10
  301:1             280:17,23                             17,19,23 154:4
                    281:25 287:20     staff 64:12 91:4    155:20 157:4     Steve 147:5
 source 19:3
                    289:21 291:3       131:5              161:14,19         289:17
  142:7,13
                    299:12 300:4,                         167:5 173:16
  186:15 190:20                       stamp 128:25                         Stewart
                    16 301:2 313:7                        188:11 189:16
  218:24 221:3                         129:2 156:1                          171:11,18
                    316:20                                196:15 202:1,
  288:21                               197:4 247:11
                                                          13 218:6,7,8     stick 45:5,9
                   specifics
 sources 106:3,                       stamped 323:9       226:25 228:20     71:12 279:12
                    221:11 287:10
  4 152:24 186:9                                          229:17,19         290:24 294:10
  190:17 191:9     speculate          stand 20:6          235:7 243:21,
  221:20 222:25     226:7
                                       107:14 177:18      25 244:10,14     sticker 145:20
                                       226:18 293:24      247:15 256:6,9    240:18
  280:16,17
                   speculating                            266:16,23
  288:21                              standard                             sticks 277:12
                    34:15 55:14
                                       11:24              278:10 288:25
 Southeast          130:20 139:16
                                                          296:13 312:12    sticky 170:21
  102:2             294:7 300:13      standing
                                                         statements        Stinking
                                       144:18 218:7
 sparks 157:23     speculation                            9:7 39:23         32:14,18 191:1,
                    16:12 30:3        stands 9:10                           5,11,23
 speak 78:11                                              132:19 141:19
                    55:10 108:19       272:6 299:11
  138:2 202:6                                             156:17 187:9,    stipulation
                    113:21 116:5
  214:1 220:11                        staple 182:14       11,14 188:15      318:5
                    130:13,19
  232:14 254:10                                           189:7 195:8
                    139:15 169:17     STAPLES                              stolen 219:7,
                                                          196:23 198:21,
 speakers           171:6 175:24       74:23 75:2         22 211:9          10,20 222:5,11
  306:3             188:25 227:7                                            223:17 292:13,
                                      start 109:5         220:20 222:15
                    230:15 253:12                                           17 293:7
 special 258:3                         119:22 151:21      224:6 225:15
                    280:1 310:18
                                       224:3 283:13       226:9,14         stood 18:1
 specific 8:25      313:24
                                       298:25 320:12      242:25 245:10     272:25
  21:17 30:24
                   spell 97:24                           stating 283:11
  44:19 45:15                         started 13:18                        stop 38:19,20
  47:14 59:1,5     spending            53:15 67:8        Station 136:24     135:13,22
  74:2 84:23        18:11,19 42:15     144:3 167:25                         186:10 205:21
                                                          137:1,10
  89:16 105:14      44:3 249:14        232:20,21,25                         216:4 298:6
  111:15 123:11                        283:5 286:18      staying 34:13,
                   spent 18:13                            14 297:21        stopped 34:10
  124:10 132:14
                    43:11 154:20      startling                             98:10 144:22
  142:4 166:16
                                       64:20,25 79:16    stealing
  168:23 182:23    split 174:17                           139:24 220:13    stopping
  183:22 184:23     301:6             state 8:22                            74:24
                                                          223:13 292:5
  203:12 208:1                         26:22 27:1,2,11
                   spoke 10:8,10,                        Steele 46:7       store 25:10
  211:16 236:24                        50:6 63:19 88:4
                    11 14:12 47:12,                                         32:3,8 103:15
  325:17                               106:10 109:21      47:12,22
                    22 48:2 52:4                                            144:12 254:8
                                       150:15 159:8,      258:14 259:2
 specifically       56:8 78:10
                                                          260:5,6,14        255:21 270:14
  9:3 13:22 14:1    115:2 133:5        14 160:6
                                       267:14 297:4       317:12           stories 278:25
  20:7,25 21:11     151:11,17,23
  24:8 34:19        162:13,18,23       322:9             Steele's 175:7,    279:3 280:19,
  37:10 44:23       163:4,5,6,24,25                       9                 22
                                      stated 135:7
  65:23 66:5        164:4,6 166:5      147:12 170:17                       story 34:3
                                                         step 108:22
  67:25 68:3        190:4 191:10       202:8 249:23                         40:24 141:22
                                                          274:3
  122:10 123:23     226:22 235:1       266:8 287:20                         150:5 190:3
  124:1 165:6       239:5,10 241:5                       Stephanie          214:15
  185:9 186:19      281:16 290:7      statement           178:22 179:4
  188:19 222:1      297:6 303:19       39:25 108:12                        strange 93:4
                                       133:7 141:10,     Stephen
  223:1 225:21      308:25
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018361 of 365 - Page
                                      ID#: 8155                           359

 strategic 57:9     suggested         310:25             304:15 309:3       200:22 202:25
  261:8              34:24 218:17                        323:17,22          220:10 224:18
                                     suspicions
                                                         324:11             233:5 234:20
 strategy 253:4     suggesting        257:1 314:14
                                                                            235:3 239:13,
  264:22             195:16                             talked 10:5
                                     SUV 322:13                             14 250:2
                                                         13:23 23:24
 street 25:3        suggestion                                              278:11 283:20
                                     swear 8:4           24:5 28:12 31:9
                                                                            284:2,7,8,11
  144:22 272:9       68:22 100:5
                                                         32:2,8,10 45:13
                                     sweep 18:11                            286:18 288:13
 strike 312:23      suggestions                          51:17 53:1
                                                                            289:21 290:6
                                      42:15,21 43:1,
                     68:20,25                            61:22,23 62:2
 stuck 169:23                         8,10 155:1                            294:13 296:14
                                                         64:22 74:8
                    suit 90:12                                              300:24 310:10
 stupid 174:8                        switch 291:8        77:7,9,18 78:25
                    summary                              82:18 89:17       tape 9:22 10:4
 suboxone                            system 129:3,       116:2 119:7        16:2,9,21 25:22
                     22:12 241:21
  243:4 245:18                        7,8,11,16,18       132:21 141:18      76:3 77:22
                    summer                               143:23 146:20      80:6,7 306:2
 subpoena
                     282:24                              147:2,5,7
  126:17,18,19,                           T                                taped 59:19
  25 128:1,14,17,   Sunday 51:4                          149:25 150:11
                                                                            141:24
  18 184:9 250:8,                    table 233:5         158:11,15,16,
                    supervisor                           25 159:4,17,18,   tapes 206:6
  19 261:7 264:6,
                     113:12,13,17    tags 135:15         22 160:13
  15,24 269:10,
                     224:9 321:6                         161:1,3,5,7,8
                                                                           Tasha 163:1
  22 316:3,8,23                      taking 21:1
                     322:1                                                  223:4
  317:10 323:18,                                         162:2,4 163:13,
                                      199:14 233:3
  24,25 324:3       supervisory                          17,18 164:12      tattoo 145:14
                                      297:2
  325:1              322:2                               165:4,12
                                     talk 9:9 13:8       171:16 184:7      Taylor 8:16
 subpoenaed         supplement        29:13 31:15        191:3,10 192:8,    42:13 51:21
  184:8 202:19       243:17 244:18    34:25 41:11        9 193:24 194:9,    61:3 62:14
  260:20,21          312:1 313:5      48:8 49:16 52:9    13 195:25          64:13 117:18
  269:19 316:17                       53:4 56:6,9        202:12 211:1       120:23 141:6
  318:13
                    suppose 140:4                                           147:23,25
                                      60:2 61:14,24      215:16 216:12
                    supposed          75:18 82:9         217:14 223:20      148:4,25
 subpoenaing                                                                153:20 186:20
                     284:13           92:13 107:3        228:15 233:13
  260:23,24
                                      117:13 119:5       237:14 238:17      198:11 217:4,5
 subpoenas          supposedly                                              218:1,9 220:17
                     159:10           120:7 137:22       243:12 245:4
  325:4,6                             146:1 147:9        262:1 263:4        221:24 224:10
                    surely 209:20     149:15 151:5,8,    269:8 273:18,      230:1,19
 subsequent                                                                 263:14,18
  140:12 291:4      surprised         9 157:10           19 276:8
                                      158:13 160:10      281:11 290:14,     266:22 267:6
                     20:1,2 123:6                                           286:4 291:24
 substance                            161:9 162:6,8,     15 291:16
                     195:21                                                 298:4,11,20,23
  321:19                              13,16,22 163:9,    294:19 295:19
                    surprising        19 170:18          298:12 300:2,3     299:4,22
 substantiate                                                               304:21 312:25
                     310:24           184:3 192:11,      305:12 308:24
  140:16                                                                    313:20
                                      15,17 202:15       309:4 310:4
 substantive        Susie 163:13
                                      213:3,8,11         315:7,13          Taylor's 317:3
                     294:13
  154:8 212:25                        215:5 219:25
  293:19            suspect 200:2     239:12 254:2
                                                        talking 11:17      teacher 24:23
                     278:20,22                           18:3 21:6,12
 successful                           265:19 270:18                        team 29:17
                     279:15,22                           24:2 31:5 32:14
  235:9                               273:11,17                             48:14 53:8,10
                                                         35:3 43:15
                                      277:15,16                             57:9,20 58:3,7
 suffice 238:23     suspected                            47:11 49:14
                                      278:17 281:14                         62:14,16 64:1
                     193:6,24                            69:6 76:10,12
                                      284:2 289:2,3,                        66:25 67:3,4,14
 sufficient          292:11,12                           77:22 82:1
                                      8,9,14,16,25                          68:5 69:9 73:25
  106:8,23           302:10                              148:7 156:24
                                      294:19 296:6,8,                       83:11,22 88:16,
 suggest 291:5                                           161:18 167:2,9,
                    suspects          10 298:3,7                            20 92:12,21
                                                         11 183:20,21
                     199:18 305:5     299:13 303:18                         94:14,25 95:22
                                                         184:4 199:19
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018362 of 365 - Page
                                      ID#: 8156                           360

  124:17 125:14     testify 43:2       third-party         137:5 140:11      to-do 278:13
  130:10 168:20      106:13 126:25      53:9 62:25         141:18 152:18
                                                                             today 22:5
  169:25 171:12      138:25 259:12      176:19             164:21 166:5,
                                                                              56:4,14 58:22
  173:11 178:19      260:7,22                              12 174:3,17,19
                                       Thomas                                 59:18 88:1
  179:2,6,12,25                                            183:7 184:7
                    testifying 23:1     221:14 239:10                         114:19 127:8,
  181:2 216:6                                              185:3,4,6 187:3
                     70:16                                                    19 174:17
  229:14 253:3                         thought 28:18       188:19 190:4,7
                                                                              213:22 221:11
  256:19 261:9      testimony 8:5       35:1 43:18         202:18 207:18
                                                                              223:24 224:19
  264:22             42:3,9 58:13       47:18 53:18        212:16 214:7,
                                                                              225:7,20
                     74:10 108:7        58:15 111:13       19 216:3 219:5
 teams 62:17,24                                                               234:17 244:6,
                     115:6 130:4        118:10,19          225:11,13
  64:11 65:23,24                                                              15 290:25
                     186:8 211:23       144:11 145:17      226:5 230:1
  88:18 211:25                                                                293:18,24
                     227:10 236:18      155:10,12          237:18 241:4
                                                                              308:2 320:10
 technique           245:22 260:9,      163:21 166:18      247:21 248:16
  107:4              11 268:11,12       171:17 189:14      250:14 254:22     today's 176:23
                     301:16             193:12 201:6       262:11 265:18      206:7
 techniques                                                272:14 273:7
                                        214:23 238:8
  9:13 106:9,24     testing 105:1,3                        276:12 278:14,
                                                                             toilet 243:14
                                        267:6 270:9
  107:2,5
                    That'd 111:19       305:22             22 282:20         told 18:5,6,13,
 teenager                                                  285:20 287:25      14 23:19 24:22
                    that'll 323:13     thousands           290:14,15,16,
  111:10                                                                      28:25 33:25
                                        209:20
                    theft 79:5 220:6                       17 291:22,25       34:19 35:4
 telephone                                                 294:15 297:13
                                       threatened                             36:22 37:2
  69:18             Theresa 164:3       224:22             298:9,14 299:5     41:4,5,8 42:14
 telling 13:22      thing 17:22                            300:2,10           43:1,17,23
                                       threats 113:1       301:24 302:7
  31:22 46:25        18:1 59:17                                               44:2,5 45:18,22
  47:12 48:7         113:7 131:13      three- 174:18       304:6 308:1        46:3 58:25 59:5
  57:14 125:17       137:2 148:12                          315:2,3 316:14     74:17 77:18
                                       thrown 120:5        318:15 321:6       93:12 94:22
  143:15 164:14      150:19 163:14
  176:9 194:13,      174:10 181:16     tied 243:14                            98:24 113:8
                                                          times 10:12
  18 219:23          185:19 206:9                                             115:3 118:8,9
                                       timber 279:11       24:12 27:19,20,
  243:7,8 244:22     214:4 216:10                                             124:1 125:14
                                                           22 31:2 43:13,
  265:14 275:7       237:22 244:21     time 10:11                             135:11,16
                                                           14 44:2,4 45:17
  280:3 299:23       265:16 267:5       13:20 14:14                           140:8,18 141:1,
                                                           51:16,23 55:7,
                     269:18 270:6       16:19 17:18                           21,25 142:8,16,
 ten 33:16                                                 11,13 61:23,25
                     291:23 323:17      20:15 26:14                           20 143:4 144:5,
  113:18 119:20                                            62:1,8,12
                     325:17             29:12 34:5,14                         19 145:20,21,
  318:18                                                   68:12,13 72:5,
                                        35:15 36:8                            24 146:3,5
                    things 20:6,10                         13,17 82:19,24,
 tend 214:20                            37:18 38:21                           147:17 152:8,9,
                     21:4 31:3,4,22                        25 89:18 90:1
  221:21                                39:21 41:10                           20 155:14
                     61:9 76:14 80:9                       99:3 116:2
                                        46:5 47:17,21                         157:1 162:2
 Teresa 67:12        82:13 84:20                           117:6 132:24
                                        48:1,4 50:3                           173:15 184:17,
                     105:13 107:9                          141:20 143:23
 term 131:21                            52:2 53:1,2                           22 186:7,9,20,
                     132:14 143:2                          154:19 166:16
                                        55:18,25 56:3                         23,25 187:25
 termed 131:21       145:25 169:1                          184:10 186:19
                                        65:18,21 66:14,                       193:21 218:21
                     172:12 174:6                          187:24 213:14
 terrible 129:20                        15,16 67:16                           219:16,21
                     176:15 182:16                         220:3 232:14
                                        69:22 71:6 72:8                       223:16 224:22
 test 190:12         185:23 200:14                         233:8 236:11,
                                        78:10 79:6 83:4                       226:16 227:4,5
                     201:12 206:3                          13 237:17
 testified 70:20,                       84:24 96:15                           232:23 242:5,6,
                     225:22 243:15                         277:16 281:12
  22 71:7 91:23                         110:3 112:12,                         12,17,18,20,25
                     279:12                                290:6 298:7
  127:19 128:10                         14,18 113:12                          243:1,9,24
  193:10 194:25     thinking 34:2       115:1 116:10,     tip 186:3,10        244:7,12 245:3
  213:18 225:11      118:5 203:16       12,21 119:7        190:16,19          246:9 257:5
  278:19 305:11      225:14 295:23      124:7 133:5,9                         260:6 263:5,9,
                                                          tires 292:25
  323:16             296:3 308:1        135:8,15 136:3                        14,18,19,23
                                                                              264:14,24
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018363 of 365 - Page
                                      ID#: 8157                           361

  265:5,15,19        21,25 106:7,21      250:7,25           50:7 57:7 66:3     169:8 180:21
  272:21 273:13,     211:1 216:8,11      260:20 262:9,      77:13 78:19        229:4,18,25
  23 275:5,15                            10 263:4,24,25     90:6 93:11         230:10,16,20
                    transcript
  276:13 278:14                          264:4 271:6        98:22 101:7,22     244:3 245:2
                     161:13 268:5,
  281:2,4 287:2,                         273:15 274:14      105:17 107:13      249:7 251:21
                     10 326:2,3
  13 291:23                              282:8 305:13,      109:18 120:9       270:19 274:16
  292:3,4,5         transfer 34:22       14,18,21           122:19 125:7       279:20,21
  295:25 296:12,     41:7 303:4          306:21 319:22      129:14 148:10      284:12 289:5
  18 297:21                                                 150:7 157:24       297:23 306:24
                    transport           trust 326:3
  299:8,10,11,17                                            158:22 159:20      307:1,4 310:21
                     38:25 183:9
  300:2,16                              truth 8:6,7         163:16 165:10      311:8,12
  302:15,19         transported                             166:21 170:9
                                        truthful 228:25                       understood
  303:3 305:18,      34:8 136:23                            175:10 178:25
                                                                               73:19 125:4
  21 306:20          183:8 278:15,      turn 139:9,18       181:18,23
  315:18 322:12      16                  235:20             193:25 196:5,     undertake
                                                            11 198:19          128:6 245:11
 Tom 65:13          traveled 235:8      turned 10:18        204:12 211:3
  66:23 68:6                             15:24 25:24        225:3 226:1,24
                                                                              unduly 127:25
  130:15            treatment
                                         33:5 74:2          235:18 240:22
                     184:21 185:1                                             unethical
                                         163:1,4 169:18
 top 9:2 79:22       205:4                                  250:24 263:2       63:20
                                         193:5 205:8        274:3 300:20
  131:15 171:9
  187:13 188:15     Trent 163:13         233:4,12,25        308:4 323:2,15    unhappy
                                         235:13,16                             177:19
  189:1 200:3,5     Trents 293:21        236:7 237:5,10    ultimately
  226:20 293:20                                                               Union 25:9
                    trial 29:25 68:8,    238:11,21          148:3 202:12
  303:15
                     10,11 94:9,19       255:7 259:17,
                                                           unable 220:4       University
 total 62:8 110:8    95:11 100:1,6,      20 277:24                             101:13
                                                            289:4
                     15,18 108:7         317:11,13
 totally 55:14                                                                unloading
                     109:17 133:10                         uncle 34:12
  77:2 101:17                           Turner 251:8,                          233:1,2
  244:8 251:9        143:8 214:15                          unclear 81:20
                                         14,20 252:15
  300:13 324:15      258:18,20                                                unnamed
                     264:7,22 315:9,    turning 275:12     undergo 105:1       168:19
 tow 272:13          13 324:6
                                        type 38:3 91:7     underlying         unofficial
 towed 272:7,8,     trials 65:3,18       118:8,9 216:21     57:10              118:13
  10                 109:22 110:6        217:2
                                                           understand         unsolicited
                     111:2 184:10
 town 25:2,7                            types 103:5         14:15 15:2         88:24
                     250:21
                                         107:6 108:6        21:20 24:2
 track 128:23                                                                 unusual 60:20
                    trip 142:7           115:14             27:10 32:21
  129:3 295:3                                                                  110:14 120:12
                                                            44:22 52:5,7
  317:5             trivial 277:5       typewritten         57:16 64:18        145:17 215:22
                                         241:23                                299:18
 tracked 256:17     trooper 27:11                           68:14 70:18
                     106:10             typical 16:5,8,     71:16,23 72:11,   upholding
 tracking 8:23                                              18 83:14 87:16
                                         16 57:18 61:13                        209:3
 trafficking        trouble 35:9                            88:22 90:16
                     231:1,10           typically           91:3 114:13       upset 296:5
  18:7 19:16,18
                                         100:5,19           115:7 125:23       309:4
  20:14 42:16       troubles
                     265:20                                 126:5 135:1       urgency
 trailer 98:11                                              149:4 177:22
                                             U                                 184:25
  118:6 295:25      truck 136:11                            192:7 213:13
 trailers 98:11      297:5                                  216:11 217:18     usual 16:15
                                        U.S. 71:8
                    true 108:10                             229:23 230:4      utilities 201:13
 trained 216:7                          Uh-huh 9:24         285:20
                     110:11 142:9                                              317:18 318:14
 training 104:2,     173:9 177:4         10:6 11:1 12:14
                                         13:2 17:22 30:6   understanding      utility 317:14
  12,23,25           218:10 234:8                           38:12 41:3
                                         32:5 37:12 49:4                       318:4,25
  105:14,18,20,      246:17 248:10                          42:18 43:20
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018364 of 365 - Page
                                      ID#: 8158                           362

  319:19,24         103:11,16        wanting 99:24      wet 136:11,13     Withers 198:24
                    104:1 119:14      272:12 308:16
 utilize 30:9                                           wether 287:20     withheld 241:8
                                      324:11
                   visited 140:5
                                                        What'd 147:11     witness' 91:18
                                     Warren
       V           visits 204:7                          195:5
                                      161:10,14                           witnessed
                   vividly 133:9      201:25 202:4,7,   wheel 164:21       41:5 303:5
 Valdez 219:25                        13 204:8
                   voice 306:12,                        Where'd 78:12     witnesses
 Valerie 207:11                       220:25 225:16
                    14                                                     8:24 9:7,9,10,
                                      233:13 257:2,7,   whereabouts
 Valley 149:18                                                             12 31:5 32:4
                   voices 306:9       15 258:4           170:20 271:19
                                                                           34:10 39:19
 vehicle 34:9,24                      300:23             272:15
                   voir 100:6,20                                           73:24 100:7,9
  144:15,16,18,                      wasting 174:3      Whitaker           104:8 105:15,
  23 145:8,10,19   volume 203:14
                                                         67:12             22,25 114:3
  146:17 147:8,                      watch 299:18,
                                                                           121:22 150:20
  14,16,17                            19,20             wide 97:6
                         W                                                 164:22 165:3
  322:13                             watching           wife 34:25         174:1 176:19
 vehicles          Wagers             299:13             35:3,4,5 41:9     202:25 211:4,
  145:18 278:17     273:12,14,17                         322:11            14,19 213:3,6,
                                     water 78:6
  294:2                                                                    15 214:21
                   Wait 197:14        317:14 318:25     wife's 321:23      218:17 219:4
 venire 100:8                         319:16
                   waiting 64:9                         Wiggins 80:1,      220:18 221:18,
 verbal 215:15                       Wayne 298:3,        3,19              20 224:22
  216:2
                   waivable           14,25                                283:6 296:20
                    63:25                               Wiggins' 82:8      304:7 321:5,7
 verification                        ways 87:6                             322:9 325:7
                   waive 53:11        94:23             William 9:16
  317:8                                                  18:9,16,24
                    62:25 63:22,23                                        wondered
 verifications      69:8 326:1,3,7   wearing             19:1,4,11,14      196:1
  318:23                              145:24 148:25      23:7,25 24:3,5
                   waived 63:3        242:10             29:2,4,5 42:7,   wondering
 verify 157:22                                           12 43:3,9 49:2    173:3
                   waiver 247:20     web 120:6
 Vernon 116:14                                           51:20 62:19      word 64:25
  163:5 238:13,
                   waiving           Weber 318:20        64:13 112:17,     196:20 198:12
                    180:22            320:4,5 322:25     21 119:5 121:3
  17
                   Walgreens                             139:4 141:6      worded 87:19
 version 247:11                      week 22:21
                    245:17 254:9                         156:17 171:20
                                      50:24 117:5                         words 22:4
 versus 51:4        255:24 256:18                        217:6 223:16
                                      128:1 132:1                          46:23 134:11
  107:3             269:10 270:7                         243:13 245:3
                                      184:16 255:24                        143:1,2 149:11,
                                                         254:7 263:19
 victim 195:20,                       256:12                               24 159:6 160:4
                   Wallace 93:19                         276:15,24
  21                                                                       182:16 183:15,
                    98:23            weekday             283:16 284:13
                                                                           22 261:20
 victim's          Walmart            50:21,25 51:3      285:14 291:24
                                                                           301:19
  195:23 279:18,    289:13                               294:19,20
                                     weekend                              work 29:20
  19                                                     297:1 302:10
                   wanted 23:23,      50:25 51:3,8,10
                                                         305:7             53:6 57:2,17
 video 268:5,10     24 30:13,25      weeks 15:20                           60:21 62:22
                    31:1 71:13                          William's          63:11 65:16
 violate 92:18                       Wells 67:20         112:24
                    89:23 118:5,7,                                         92:17 101:2
 violated           14,18 140:9,20    133:14 175:1                         102:15,21
                                                        Wilson 162:8
  224:14            186:15 191:7     Wesley 196:16       234:24 237:25     103:3,5,20
                    195:18 196:8                         238:1,2 239:3     104:14 109:17
 violating 92:20                     West 113:15,16
                    201:25 234:4                                           110:17 115:3,8
 violations 71:9    242:19 265:4      114:18 130:11     win 89:20          116:7 117:11
                    272:11 280:7     West's 169:15      window 145:20      119:9 122:8,13
 Virginia 96:8      289:14 323:22                                          124:14 128:7
  102:8,24
Case: 6:17-cv-00084-REW-HAI
        The Deposition of LISA Doc #: 196-43
                                EVANS,        Filed:
                                        taken on     07/09/1910,Page:
                                                  September      2018365 of 365 - Page
                                      ID#: 8159                           363

  173:16 177:24      199:21,22                           224:4 228:8,21
  178:3 180:22       204:9,10 205:8        Y             229:5 242:6,9,
  208:20 213:2,6     230:11 237:5,9                      12,15,20 243:4,
  215:25 216:4,      238:11,20,21     yard 283:11        10,11,17,20
  18 217:1           239:25 252:5                        244:9,17,22
  219:23 247:10      255:7,14         year 11:13 37:5    245:1,4,13,20
  251:23 285:1       256:16,20         49:18 54:14       246:1 249:19
                     258:23 273:7      66:9 83:6         250:4 256:6
 worked 16:19                          95:10,18 102:8
                     292:3 303:21                        259:4 261:15,
  58:6 95:7                            103:8,12
                     304:9 307:5                         17 265:18
  102:24 103:14,                       104:25 109:9
                     308:10,11,13                        271:18 274:2,6
  15,17 105:11                         117:5 207:20
                     310:6,15 314:5                      275:12 278:10,
  110:6,11,20                          240:3
                     315:23,24                           12,18 283:10
  111:2 112:14,
                     324:6            year-and-a-        287:3,16
  18 113:5
                                      half 54:14         296:12 303:5,
  116:10,11         Wright 61:7
                                                         11 308:22
  122:1 165:24       112:3 148:5      years 18:17        309:1 311:17
  180:2 206:12,      151:1 180:8,17    44:14 71:4        312:16 313:19
  16 231:8           205:17,20,24,     93:21 95:8        315:18
  289:12 299:23      25 216:24         96:7,8 99:12
                     229:16 240:8,     111:10,13        York's 143:25
 working 13:18
                     13,15,18,21,23    113:18 119:21     144:2 227:10
  31:2 50:2 52:19
                     241:16,21         122:6 174:15      229:9 255:19
  54:7,11,12
                     242:1,2 246:14    206:15 207:22,    259:10 275:7
  66:12 67:15
                     247:18,23         24 310:10         281:3 287:12,
  84:7 90:9 95:15
                     253:7 261:12                        15 317:23
  97:17,19                            Yeary 147:5,
                     262:11,14,16,
  102:18 103:21                        12,14            you-all 164:20
                     17 264:11,13,
  110:3 112:11                                           292:24 305:11
                     18,23 269:7
  113:25 122:10                       Yellow 99:22       316:9,22
                     282:5 301:8,10
  215:21
                     306:8 315:2,5    yesterday         youth 119:22
 workings 57:8       318:3,9,12,23     69:19
                     319:3,5,11,13,
 works 65:19                          York 13:9,23
                     15 320:1
  100:25 101:3                         18:5,6 19:15
                    wrist 20:21        34:6,10,15,22
 world 96:14                           37:11 38:24
  176:10            write 173:4        39:1,21 40:25
 worn 205:12        writing 170:24     45:15 132:18
                     183:16 198:1      136:10 137:3
 would've            273:8             138:2 139:1,4
  10:18 11:23                          141:12,20
  13:3,4 21:25      written 131:20     142:14,15,19
  22:14 29:10        136:17 169:21     143:1,6 146:2,
  30:8 33:5 38:15    172:8 214:3       11,15 147:1
  41:21 52:10        243:20            150:2,21
  55:24 59:12                          151:18 152:11
                    wrong 14:4
  61:1,9,21 62:2,                      155:14 156:25
                     35:19 42:4,9
  5 65:20 66:10                        158:15 159:5
                     110:12 121:7
  68:4,15 85:19                        170:10,16
                     167:21 194:15
  137:17 142:22,                       175:5 186:25
                     216:19 244:8
  23 144:6 163:4                       188:2 189:13,
                     260:4,15
  167:11 169:21,                       16 191:10,13
                     270:17
  22 172:8                             194:25 195:7
  174:16 181:1      wrote 181:2        202:5 206:1
  182:11 188:20,     184:22 196:21     218:6 221:12
  22 191:2 192:9     326:4             223:20,25
